Case 19-34054-sgj11 Doc 1735 Filed 01/13/21              Entered 01/13/21 16:53:00         Page 1 of 362




     CROWE & DUNLEVY, P.C.
     Vickie Driver
     2525 McKinnon Street, Suite 425
     Dallas, TX 75201
     214-420-2142
     Vickie.driver@crowedunlevy.com

     DEBEVOISE & PLIMPTON LLP
     M. Natasha Labovitz (admitted pro hac vice)
     Erica S. Weisgerber (admitted pro hac vice)
     Daniel E. Stroik (admitted pro hac vice)
     919 Third Avenue
     New York, NY 10022
     212-909-6000
     nlabovitz@debevoise.com
     eweisgerber@debevoise.com
     destroik@debevoise.com



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION
     --------------------------------------------------------------------- x
                                                                           :
     In re:                                                                : Chapter 11
                                                                           :
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                                    : Case No. 19-34054
                                                                           :
                       Debtor.                                             :
                                                                           :
                                                                           :
     --------------------------------------------------------------------- x

        APPENDIX TO HARBOURVEST REPLY IN SUPPORT OF DEBTOR’S
      MOTION FOR ENTRY OF AN ORDER APPROVING SETTLEMENT WITH
     HARBOURVEST AND AUTHORIZING ACTIONS CONSISTENT THEREWITH
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                              Entered 01/13/21 16:53:00                      Page 2 of 362




              Appendix to HarbourVest Reply in Support of Debtor’s Motion for Entry of
           an Order Approving Settlement with HarbourVest and Authorizing Actions
                                    Consistent Therewith

                                                 TABLE OF CONTENTS


     Foreign Cases

     Exhibit A, Carlyle Capital Corp. Ltd. v Conway & Others, Royal Court of Guernsey, 4
       September 2017, Judgment 38/2017 ........................................................................................... 1
     Exhibit B, Re Bird Precision Bellows Ltd. (1985) 3 All ER 523.................................................. 24
     Exhibit C, Re Little Olympian Each-Ways Ltd. (1994) 2 BCLC 420 ........................................... 47
     Exhibit D, Arnold v Britton [2015] UKSC 36 [2015] AC 1619 ................................................... 63
     Exhibit E, In the matter of the C Trust [2013] GLR 105 .............................................................. 94
     Exhibit F, In the matter of the Internine and the Intertraders Trusts [2005] JLR 236 ............. 110
     Exhibit G, Federal Republic of Nigeria v JP Morgan Chase Bank NA [2019] EWHC 347 ...... 135


     Other Sources


     Exhibit H, Findings of Fact & Conclusions of L. in Supp. of Ord. for Relief Issued After
       Trial on Contested Involuntary Bankr. Pets., In re Acis Capital Mgmt., L.P., No. 18-
       30264-sgj11, (Bankr. N.D. Tex. Apr. 13, 2018), ECF No. 118. ............................................. 153
     Exhibit I, Bench Ruling & Mem. Of L. in Supp. of: (A) Final Approval of Disclosure
       Statement; & (B) Confirmation of Ch. 11 Tr.’s Third Am. Joint Plan, In re Acis
       Capital Mgmt., No. 18-30264-sgj11 (Bankr. N.D. Tex. Jan. 31, 2019), ECF No. 827 .......... 207
     Exhibit J, Joint Obj. of Alleged Debtors to Emergency Mot. of Petitioning Creditor to
       Abrogate or Modify 11 U.S.C. § 303(F), Prohibit Transfer of Assets, and Impose, Inter
       Alia, 11 U.S.C. § 363, In re Acis Capital Mgmt, L.P. No. 18-30264-sgj11 (Bankr. N.D.
       Tex. Feb. 5, 2018), ECF No. 16 ............................................................................................. 255
     Exhibit K, Transcript of Hearing held on February 7, 2018, No. 18-30264-sgj11 (Bankr.
       N.D. Tex. Feb. 12, 2018), ECF No. 28 .................................................................................. 289
     Exhibit L, Transcript of Hearing held on March 23, 2018, No. 18-30264-sgj11 (Bankr.
       N.D. Tex. Mar. 27, 2018), ECF No. 99 .................................................................................. 306
     Exhibit M, Mot. for 2004 Exam. of Investor in Highland CLO Funding, Ltd. and Certain
       Affiliates Thereof, In re Acis Capital Mgmt., L.P., No. 18-30264-sgj11 (Bankr. N.D.
       Tex. Oct. 10, 2018). ................................................................................................................ 313
     Exhibit N, Order Transferring Venue of this Case to the United States Bankruptcy Court
       for the Northern District of Texas, In Re Highland Capital Mgmt, L.P., No. 19-12239-
       css (Bankr. D. Del. Dec. 4, 2019), ECF No. 184 .................................................................... 342
     Exhibit O, Email from H. Bradley Eden to D. Willard, dated August 15, 2017 ........................ 345



                                                                    2
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                                 Entered 01/13/21 16:53:00                        Page 3 of 362




     Exhibit P, Highland Legal Summaries, attachment to Email from H. Bradley Eden to D.
       Willard, dated August 15, 2017 .............................................................................................. 347
     Exhibit Q, Email from H. Covitz to D. Willard, M. Pugatch, and N. Bellisario, dated Nov.
       29, 2017................................................................................................................................... 351
     Exhibit R, Articles of Incorporation of Highland CLO Funding, Ltd., Registered on
       March 30, 2015 and adopted by special resolution passed on November 15, 2017 [TO
       BE OFFERED UNDER SEAL]. .......................................................................................... 354
     Exhibit S, November 15, 2017 Highland CLO Funding, Ltd. Offering Memorandum [TO
       BE OFFERED UNDER SEAL] .......................................................................................... 356
     Exhibit T, November 15, 2017 Members Agreement between Highland CLO Funding,
       Ltd., the Members party thereto, and Highland HCF Advisor, Ltd [TO BE OFFERED
       UNDER SEAL]...................................................................................................................... 358




                                                                       3
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00   Page 4 of 362




                                  EXHIBIT A




                                                                                1 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                      Entered 01/13/21 16:53:00     Page 5 of 362




                                                                                              JUDGMENT
                         Carlyle Capital Corporation Limited v Conway Others                    38/2017
                         Royal Court
                         4th September 2017


   Action for damages/financial contribution


                                   IN THE ROYAL COURT OF GUERNSEY

                                              (ORDINARY DIVISION)

                                              CIVIL ACTION NO. 1510


   BETWEEN:
               (1) CARLYLE CAPITAL CORPORATION LIMITED (IN LIQUIDATION)

               (2) ALAN JOHN ROBERTS, NEIL MATHER, ADRIAN JOHN DENIS RABET,
                               solely in their capacity as Joint Liquidators
                         of Carlyle Capital Corporation Limited (In Liquidation)
                                                                                                 Plaintiffs
                                                            -AND-


                                  (1) WILLIAM ELIAS CONWAY JR
                                  (2) JAMES H. HANCE JR
                                  (3) JOHN CRUMPTON STOMBER
                                  (4) MICHAEL J. ZUPON
                                  (5) ROBERT BARCLAY ALLARDICE III
                                  (6) HARVEY JAY SARLES
                                  (7) JOHN LEONARD LOVERIDGE
                                  (8) CARLYLE INVESTMENT MANAGEMENT LLC
                                  (9) TC GROUP LLC
                                  (10) TCG HOLDINGS LLC
                                                                                               Defendants

                                Before: Her Hon Hazel Marshall QC, Lieutenant Bailiff

   Counsel for the Plaintiffs:                                Advocates J M Wessels & Abel R Lyall
   Counsel for the First to Fourth Defendants:                Advocates I C Swan, Anna Guggenheim
                                                                           & Bryan de Verneuil-Smith
   Counsel for the Fifth to Seventh Defendants:               Advocate Gareth Bell
   Counsel for the Eight to Tenth Defendants:                 Advocate Simon Davies

   Dates of hearing:           20th – 24th and 27th – 30th June,
                               4th – 7th, 11th – 14th, 18th – 21st and 25th – 28th July,
   © Royal Court of Guernsey                                                                  Page 1 of 524



                                                                                                       2 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                     Entered 01/13/21 16:53:00   Page 6 of 362


                               1st, 8th – 11th, 15th – 18th, 22nd – 24th and 30th August,
                               12th – 15th, 19th – 22nd, 26th, 27th and 30th September,
                               3rd – 5th, 10th – 12th, 26th and 27th October,
                               9th and 28th – 30th November,
                               1st, 2nd, and 6th – 9th December 2016.

                                Judgment handed down on: 4th September 2017

   Cases, Texts and Legislation referred to:

   1.        Legislation

   (a)       Guernsey

   The Companies (Guernsey) Law 1994, ss 67b 67C, 67F, 94, 95, 106, 117
   The Companies (Amendment) (Guernsey) Law 1996
   The Royal Court (Reform) (Guernsey) Law 2008 s 113
   The Companies (Guernsey) Law 2008, ss 131, 132, 157, 407, 422, 434, 522, 527
   The Evidence in Civil Proceedings (Guernsey and Alderney) Law 2009, ss 1-4

   The Royal Court Civil Rules 2007, r 10
   The Companies (Transitional Provisions) Regulations 2008. reg 10
   The Evidence in Civil Proceedings (Guernsey and Alderney) Rules 2011, rr 2, 8

   (b)       England and Wales

   Companies Act 1862 s 80
   Companies Act 1907 s 28
   Companies Act 1948 ss 333, 455
   Companies Act 1985 ss 518, 741
   Insolvency Act 1986 ss 123, 214, 212
   Companies Act 2006 s 250

   2.        Cases

   (a)       Guernsey

   Carlyle Capital Corpn Ltd (in Liq) v Conway and others (Guernsey Judgment 29/2011)
   Carlyle Capital Corpn Ltd (in Liq) v Conway (2011-12) GLR 562 (CA)
   Emerald Bay Worldwide Ltd v Barclays Wealth Directors (Guernsey) Limited (2014) (CA. No
            02/2014)
   Flightlease Holdings (Guernsey) Ltd v Flightlease (Ireland) Limited [2009-2010] GLR 38
   In re Montenegro Investments Limited (in administration) 2013 GLR 345
   Investec Trust (Guernsey) Ltd v Glenalla Properties Ltd (2015)(CA. No 35/2015)
   Perpetual Media Capital Ltd v Enevoldsen (2014) GLR 57 (CA)
   Romain Zaleski v GM Trustees Ltd (2015) (Guernsey Judgment 42/2015)
   Savile AD4 Limited v Marlborough Trust Company Limited (2016) (Guernsey Judgment 3/2016)

   (b)       England and Wales

   Aberdeen Railway Co v Blaikie Brothers (1854) 17D (HL) 20
   AIB Group (UK) plc v Mark Redler & Co Solicitors [2015] AC 1503
   Armory v Delamirie, (1722) 93 ER 664
   Bilta (UK) Ltd v Nazir (No 2) [2016] AC 1
   Bishopsgate Investment Management Ltd v Maxwell (No 1) [1994] 1 All ER 261
   BNY Ltd v Eurosail [2013] 1 WLR 1408
   © Royal Court of Guernsey                                                                Page 2 of 524



                                                                                                    3 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                     Entered 01/13/21 16:53:00           Page 7 of 362


   711.          The Plaintiffs have further and more detailed arguments with regard to the precise or possible
                 application of the terms of the various exoneration and indemnity clauses, upon their true
                 construction, and they have also raised arguments as to the extent to which Article 174(2) of
                 CCC’s Articles might be void for being contrary to public policy. Again, these arguments
                 were not gone into in oral submissions at the trial in the interests of time. If they require
                 consideration, then that will be better and more effectively done in the light of relevant
                 findings of detailed fact, rather than at the level of legal principles. I will again, therefore,
                 revert to these points only if and when necessary, and will invite further argument if I think
                 appropriate.

         (iii)       Statutory discretion

    712. Lastly, for the sake of completeness, I record that the Defendants would, if ultimately
         necessary, seek to invoke the court’s statutory discretion under s 522 of the 2008 Companies
         Law, to excuse a director from liability on the grounds that he “acted honestly and reasonably
         and …. ought fairly to be excused”. (There appears to have been no equivalent provision in
         the 1994 Companies Law, but the court’s powers here depend on the law in force when it
         comes to make its decision.) This is again, obviously, a provision which would require to be
         applied in the context of detailed findings of fact, and I will accordingly defer any
         consideration of it until it may be appropriate.

   (7)           The Entity Defendants as Directors

    713. The first seven Defendants are individuals who were formally appointed directors of CCC, as
         its first directors, in accordance with its Articles of Association. The Plaintiffs’ claims are
         made against them as such. The Entity Defendants were not appointed directors of CCC.
         The Plaintiffs nonetheless claim that, on the facts of this case, they each can and should be held
         liable as if they had been validly appointed directors of CCC, on the basis that they were, in
         Guernsey law, either de facto directors of CCC or “shadow” directors of CCC, and that they
         therefore owed to CCC the same duties as if they had been duly appointed directors. There is
         little or no Guernsey law on this topic, but there is a large body at least of English law on the
         requirements for making out either qualification.

   (a) De facto directors

    714. The term “de facto director” does not appear in Guernsey company legislation. The material
         Law in this case is the 1994 Companies Law, as amended in 1996. This was the Law in force
         at the time of the events complained of; the 2008 Companies Law did not come into effect
         until 1st July 2008.

                 Section 117 of the 1994 Companies Law provides that

                         “In this Law unless the context otherwise requires,

                          …. ‘director’ means a person occupying the position of director, by whatever name
                         called”.

    715. This is slightly different from s.131 of the 2008 Companies Law, and indeed from all the
         recent English Acts at the time – the Companies Act 1948 s 455(1), Companies Act 1985 s


   © Royal Court of Guernsey                                                                        Page 156 of 524



                                                                                                            4 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                  Entered 01/13/21 16:53:00            Page 8 of 362


             741(1) and Companies Act 2006, s 250. In all of these the definition is inclusive, rather than
             exhaustive, as exemplified by s. 131 of the 2008 Companies Law, which reads:

                       “In this Law “director” includes an alternate director and any person occupying the
                      position of director, by whatever name called.” (emphasis added).

    716. On a straightforward reading, s. 117 therefore deals only with nomenclature, making it clear
         that a company officer is to be treated as a “director” if he functions as such, even if he has a
         different official title. It does not refer to persons acting with no official position or title at all.
         However, since the thrust of s. 117 is that liability in the eyes of the law arises from
         “occupying the position of ‘director’ ” (ie carrying out the functions of a director) an
         appropriately purposive construction suggests that the definition covers persons acting as a
         director but with no title at all, ie no formal appointment to any office. I would so read it, and
         I therefore conclude that the minor difference in wording between s. 117 of the 1994
         Companies Law and s 131 of the 2008 Companies Law is not of significance for this case, and
         neither, here, is the fact that the 1994 Companies Law, though modelled on the English statute,
         used this slightly different wording. In particular, I am satisfied that English authority
         provides useful assistance as to the scope of de facto directorship under the 1994 Companies
         Law.

    717. The concept of a de facto director in English law was first recognised, in the 19th century, in
         the case of a person who had acted as a company director, but whose appointment was
         defective. Such a person could not escape responsibility as a director of the company by
         relying on the invalidity of his appointment. He had acted as a director de facto.

    718. The first English case to extend the concept beyond this, to a person who had never even
         purportedly been appointed as a director of the company, appears to have been Re Lo-Line
         Electric Motors Ltd [1988] Ch 477. The defendant there had never been formally appointed,
         but was found to have been held out by the de iure directors of the company as being a
         director, and he had behaved as such. He was held to be a de facto director. This led Millett J
         (as he then was) in Re Hydrodan (Corby) Limited [1994] 2 BCLC 180, to explain the concept
         in the following terms:

                      “…a de facto director is a person who assumes to act as a director. He is held out as a
                      director by the company, and claims and purports to be a director although never
                      actually or validly appointed as such. To establish that a person was a de facto
                      director of a company it is necessary to plead and prove that he undertook functions in
                      relation to the company which could properly be discharged only by a director. It is
                      not sufficient to show that he was concerned in the management of the company’s
                      affairs or undertook tasks in relation to its business which can properly be performed
                      by a manager below board level.” (emphasis added).

    719. The concept was later extended yet again to include persons who were not even held out by the
         company as directors but who purported to act as directors of the company with no authority at
         all. It thus extends to those who “interfere” in the company’s affairs.

    720. All this shows, though, that the focus is on the defendant’s acts. The reason for imposing
         liability is that those who in fact act as company directors should be held responsible as such.
         However, the extension simply to those who meddle brings a need to define and delimit the
         factual basis which does import liability. Thus, in the passage of Millett J’s judgment cited
   © Royal Court of Guernsey                                                                      Page 157 of 524



                                                                                                          5 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                     Entered 01/13/21 16:53:00            Page 9 of 362


             above, the passage emphasised is of central importance. The principle is that liability as a
             director is incurred by a defendant for doing acts, in relation to the company, which could be
             properly done only by a director. It is therefore necessary to decide if that condition is made
             out by identifying what acts can only be done by a director in the particular company. This
             requires investigating and identifying the corporate governance structure of the company, so as
             to see whether the relevant acts of the defendant are “directorial” (as I shall now refer to them)
             in that context.

    721. Jumping slightly ahead, the most recent English case in which the authorities with regard to de
         facto directorship have been reviewed is Smithton Ltd v Naggar [2014] EWCA Civ 939, relied
         on by the Plaintiffs. Arden LJ there synthesised the cases, concluding that

                         “where a person had never been even invalidly appointed a director, it was necessary
                         to examine the governance system of the company in order to assess whether he acted
                         as a director”.

            At [35] – [42] she set out a series of practical points material to determining whether a person
            was a de facto director. I distil those which are material to this case, as follows;

                  (i)       A party may be a de facto director even if there is no invalid appointment; the
                            question is whether he carried out the function, and thus assumed responsibility to
                            act as, a director;

                  (ii)      To answer that question, the court may have to determine in what capacity the
                            alleged director was acting;

                  (iii)     The court will in general also have to determine the corporate governance structure
                            of the company, (which can and will vary from company to company), so as to
                            decide whether, in relation to the company’s business the defendant’s acts were
                            “directorial” in nature; it is important that a first instance judge make findings in
                            this regard;

                  (iv)      The court is required to look at what the party actually did and not any job title he
                            had;

                  (v)       The test is objective; neither the party’s intention, nor his belief that he was or was
                            not acting as a director, is of any relevance;

                  (vi)      The test is fact and circumstance dependent. It may be appropriate to look at the
                            party’s actions “in the round” but equally, in an exceptional case even a single act
                            may be taken to constitute a person a de facto director; and

                  (vii) Whether the company held the party out as being a director would be a relevant
                        factor; whether third parties regarded him as being a director may be material
                        evidence.

    722. I will adopt and apply these principles. I also add my own comments and emphasis to them,
         being points which I derive from looking at the authorities generally.

    723. First, and as to (iii) above, in Holland v HMRC [2010] UKSC 51, Lord Collins observed at
         [91] that
   © Royal Court of Guernsey                                                                        Page 158 of 524



                                                                                                            6 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21               Entered 01/13/21 16:53:00          Page 10 of 362


                      “it is just as difficult to define “corporate governance” as it is to identify those
                      activities which are essentially the sole responsibility of a director or board of
                      directors” .

     724. It seems to me that these are two ways of stating what is really the same test. Once one finds
          “directorial” acts, then whether one describes these as rendering the actor part of the corporate
          governance structure of the company, or whether one simply says that he must be taken to
          have assumed the functions of a director by so acting, is simply a matter of language.

     725. Also as to (iii), the qualification noted by Millett J in Hydrodan remains; the test requires the
          finding of actual “directorial” acts on the part of the defendant and merely being involved in
          the management of the company, or exercising a degree of influence over its decision making,
          is not in itself enough, although in the former case it may become enough if there is no other
          person involved in the management of the company in practice. That, however, is not this
          case.

     726. Next, because liability as a de facto director is brought upon a defendant as the legal
          consequence of his own acts and their being found to be “directorial acts”, it is imposed only in
          respect of such directorial acts; a “de facto director” does not automatically become
          responsible for the totality of the company’s acts or activities.

     727. Identifying what are or are not “directorial” acts in any particular case may not be easy. At
          the company’s inception, all its powers to act are vested in its directors (by whatever name
          called) as a result of company legislation and the particular company’s articles of association.
          Subsequently, such powers can be delegated, to a greater or lesser degree. In the case of a
          small and simple company, authority to act for the company and deal with its assets may well
          remain with its directors, both at the high level of strategic decision-making and the low level
          of everyday decisions and acts of implementation. In the case of companies with large
          enterprises, employees, advisers and agents will be engaged to carry out the more everyday
          work, and where the nature of the business is complex or requires expertise, others may be
          involved in high level decision-making or activities.          The structure will vary with the
          particular needs of the company and the particular skills of the directors. Insofar as the
          directors delegate active functions, their involvement will then, quite properly, become more
          supervisory than operational, although a residue of supervisory function will always remain at
          the core and be non-delegable. Therefore, whilst decisions within the retained area(s) of
          control remaining with the directors will certainly be “directorial” in nature, how far, within
          the spectrum of possible structures, actual delegation of power to act may have gone can differ
          from company to company, and will be fact-specific. Whilst the authorities acknowledge the
          difficulty of generally identifying what are or are not “directorial” acts in respect of a
          company, it seems to me that, in practice and like the proverbial elephant, one is likely to be
          able to recognise such an act in context, even if one cannot easily define it.

     728. Thus far, however, the cases have been concerned only with holding a natural person to be a de
          facto director of a company. What is here alleged is that another corporate entity should be
          held to have been a de facto director of a company, and this adds yet another dimension to the
          concept of a de facto director.

     729. The important case of Holland v HMRC [2010] UKSC 51 illustrates the analytical issues
          which have to be grappled with when the factual situation extends to corporate entities. In
          simple terms, in Holland, the subject company (S) was owned by another company (H) which
   © Royal Court of Guernsey                                                                 Page 159 of 524



                                                                                                     7 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21              Entered 01/13/21 16:53:00           Page 11 of 362


             was in turn owned by Mr Holland with his wife, and Mr Holland was the sole director of
             company H. The sole director of company S was company H. The issue was whether, through
             being the sole director of Company H which was the corporate director of Company S, and
             carrying out acts on behalf of Company S, Mr Holland had been a de facto director of
             Company S, so as to incur personal liability for an undoubted misapplication of Company S’s
             funds.    It was held by the majority of the Supreme Court (led by Lord Collins) that Mr
             Holland was not a de facto director of Company S, even though every decision of Company S
             was actually taken by him and implemented by him. This was because he was to be taken to
             have done those acts as the appropriate organ of, or agent for, Company H, the de iure
             corporate director. His acts were therefore the acts of Company H.

     730. This decision was driven by respect for the distinction between the legal personality of a
          company and its owners, and a reluctance to pierce the corporate veil, (see [25]), influenced by
          the fact that company legislation permitted one company to be a director of another company.
          The dissenting minority, (led by Lord Hope) agreed that merely being a director of a corporate
          director (H) of a company (S) did not ipso facto render that person a de facto director of
          company S, and that something “more” (compare Hydrodan (above) at p 184B) was required.
          However, they considered that the extensive nature of the acts actually performed by Mr
          Holland in regard to Company S did amount to that something “more”, and they would have
          found him to be a de facto director.

     731. On any basis, though, the entire Supreme Court plainly felt it right to reject, as an acceptable
          basis for the imposition of liability, an impressionistic “broad brush” argument that Mr
          Holland was “really” a director of the subject company, in the sense that he was its directing
          mind in a generalised way. All members tested the position by a principled legal analysis of
          the corporate structures which had been set up, and the position, authority and pertinent acts of
          the defendant which were claimed to have made him a de facto director. (It is to be borne in
          mind that no argument as to Mr Holland’s being a shadow director of Company S arose in this
          case.)

     732. I do not overlook that the reasoning in the Holland case may well have been influenced by the
          particular development of English law as regards the use of corporate directors. English
          company law had expressly provided that a corporation could be the director of a company in
          the Companies Act 1985, but it had intervened again in the Companies Act 2006 (s.155(1)) to
          decree that a company must have at least one natural person as a director. This was to avoid
          the unacceptable consequence that a company might have no natural person who could be held
          accountable for misapplication of its assets.

     733. No such developments have featured in Guernsey law, at any rate at the time with which I am
          concerned. Corporate directors were (and still are) permitted, by the combined effects of s 117
          of the 1994 Companies Law quoted above and the Interpretation (Guernsey) Law 1948, which
          enacts that unless the context otherwise requires, a reference in any enactment to a “person”
          means either a natural or a legal person. It follows that the actual decision in Holland, which
          would not be binding on this court, might be inappropriate in a Guernsey law context. I can
          see that it also might be thought that there was some force in the minority approach in that
          case.

     734. However, this is not a point which arises for decision here. The actual decision in Holland is
          not directly material to this case, because there the claim was to hold an individual liable as a

   © Royal Court of Guernsey                                                                 Page 160 of 524



                                                                                                     8 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                 Entered 01/13/21 16:53:00            Page 12 of 362


             de facto director because of his own personal acts, whereas here the claim is the reverse; it is to
             hold another company liable as a de facto director because of the acts of individuals associated
             with that company.

     735. What is to be derived from Holland, and other cases such as Kuwait Asia Bank EC v National
          Mutual Life Nominees Ltd [1991] 1 AC 187 (which decides that a party with the power to
          appoint a director to a company does not thereby become liable for the acts of such director,
          whether vicariously as his employer, or at all), is the importance of the capacity in which a
          natural person is acting, for the purpose of the correct legal analysis of the overall situation.

     736. It is material in at least two different ways. The first is the requirement already noted that the
          relevant act within the subject company must be an act required to be done by someone with
          the capacity of a director. If the defendant could have carried out the acts in question in some
          other capacity, either because they were not acts which only a director could carry out
          (Hydrodan) or because the defendant enjoyed some other capacity in which he could properly
          do them (Holland), then the defendant is not a de facto director.

     737. The second is that, since a corporate entity can only act through a natural person, where it is
          sought to make a corporate entity liable as a de facto director, one must find not only
          directorial acts done by the relevant natural person on behalf of the subject company, but also
          that that natural person was carrying out those acts as agent of the corporate entity sought to be
          made liable as its de facto director. Not only that, but it seems to me that, analysing the
          authorities, he must be found to be doing so only in such capacity.

     738. It follows, in my judgment, that it will be well-nigh impossible to fix a corporate entity with
          liability as a de facto director of another company through the acts of any individual who was a
          de iure director of that other company at the time. That individual will obviously be carrying
          out “directorial acts” in his capacity as a director of the company, and not as agent for the
          targeted defendant.

    (b)      Shadow directors

     739. The term “shadow director” is found in the 1994 Companies Law only through having been
          introduced by amendment in 1996. It was introduced, though, only for the purpose of the new
          section 67C, which relates to wrongful trading:-

                      “67C ….(7) In this section “director” includes a shadow director, which means a
                      person in accordance with whose directions or instructions the directors of the
                      company are accustomed to act” (emphasis added).

     740. It follows that the Plaintiffs can certainly invoke the doctrine of shadow directorship against
          the Entity Defendants with regard to their wrongful trading claims. The question whether they
          can do so with regard to their claims based on the general fiduciary duties or duties of skill and
          care owed by a director to his company is not so clear.

     741. The concept of the “shadow director” was enacted into Guernsey law more broadly in the 2008
          Companies Law (see s. 132), but that was, of course, only as from 1st July 2008, and even then
          the enactment did not extend the term “director” as used in the Companies Law generally to
          include a “shadow director” as there defined. Rather, it enacted that where the term “shadow
          director” was itself used in the 2008 Companies Law, this meant a “person in accordance with
   © Royal Court of Guernsey                                                                     Page 161 of 524



                                                                                                         9 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                Entered 01/13/21 16:53:00          Page 13 of 362


             whose directions or instructions the directors of the company are accustomed to act”, and in s
             132(3) it specifically extended the meaning of the word “director” in particular sections of the
             Law (ss 160 and 162-4, which have no relevance here) to include a “shadow director”, as so
             defined.

     742. Thus, in both the 1994 Law and the 2008 Law, the operation of the defined concept of a
          “shadow director” is confined to the two situations, first where that term is actually used in the
          Law itself, and second where it is specifically directed to be treated as if it had been used.
          These situations do not include the operation of the company director’s fiduciary duties or
          duties of skill and care, neither of which is actually laid down in the Companies Laws at all.
          Neither Law enacted that wherever the term “director” was being used or applied in the Law, it
          included a shadow director.

     743. The significance of this is that liability as a de facto director of a company applies because the
          office of a “director” in company law has been held, by judicial interpretation of that term (in
          English law but with Guernsey law reasonably following suit), to extend to a person who acts
          as a director of a company in actual fact, even though not as of right. However, liability as a
          shadow director is not the result of judicial interpretation, but of legislative enactment. It is
          therefore confined to the cases stipulated by the enactment.

     744. It consequently seems to me, that it is only if the concept of de facto directorship itself could
          be extended to include the shadow directorship situation that this would enable a finding of
          liability for breach of fiduciary duty or of duty of skill and care to be made against a shadow
          director. This would be a perfectly reasonable interpretation. The basis for imposing liability
          on persons as de facto directors of companies is that of imposing duties and responsibilities to
          the company on those who are in practice taking the operative decisions on its behalf. This
          principle can be applied just as readily to the shadow director situation as it does to the
          conventional de facto director situation.

     745. If it were open to me to do so, I would readily construe the Guernsey Companies Laws to the
          effect that a person could “occupy the position of director” of a company by issuing directions
          or instructions to its de iure directors which those directors were accustomed to act upon, and
          thus that person would be a director of the company, in any material respect according to the
          facts.

     746. However, albeit with reluctance and on balance, I do not think that doing so is open to me.
          It seems to me that the terms of the Companies Laws - and it is even more clear in the 2008
          Law - treat the concept of shadow directorship and the situation giving rise to it as being a
          separate and distinct concept in its own right. The legislature has then prescribed the situations
          in which the situation of a person falling within that concept is to be taken to impose director’s
          liabilities or duties, initially on a very limited basis in 1996, and subsequently in a wider range
          of situations in 2008. That being the case, it seems to me that the legislature has to be taken
          to have intended those situations to be exhaustive with regard to shadow directorship, and that
          in enacting those express provisions it was implicitly ruling that the term “director” did not,
          itself, extend to them. The consequence is that the legislation seems to me to have ruled out
          any permissible judicial extension of the principles of de facto directorship to include shadow
          directorship.

     747. It would follow that liability as a shadow director in Guernsey law applies only where the
          applicable Companies Law directly stipulates. I would hold, therefore, that the allegation of
   © Royal Court of Guernsey                                                                   Page 162 of 524



                                                                                                     10 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                 Entered 01/13/21 16:53:00          Page 14 of 362


             shadow directorship against the Entity Defendants is available only in respect of the Plaintiffs’
             claim for wrongful trading. However, I have to consider the legal principles regarding a
             shadow director for the purpose of the wrongful trading claim in any event. I therefore do so
             generally and what I say below are my findings on the scope of the concept of shadow
             directorship in Guernsey law, whether its application is limited as just discussed or not.

     748. First, a minor point of construction. Under the 2008 Companies Law, the definition of a
          shadow director was extended by adding the further qualification that a person was

                      “not to be regarded as a shadow director by reason only that the directors act on
                      advice given by him in a professional capacity” (s. 132(2)).

     749. I do not think this makes any substantive difference to the meaning of the concept under s 67
          of the 1994 Companies Law as amended. In my judgment, this qualification is really implicit
          in the original wording, not least because “advice” and “directions or instructions” are different
          things. I accept that “advice” could conceivably be rendered in such a way that it could fairly
          be characterised as either “directions” or “instructions”. However, that would be a matter of
          fact to be proved, and does not mean that advice generally is to be taken as falling naturally
          within such a description.

     750. I do not think that I was urged by Advocate Wessels to infer, from the introduction of this
          qualification on 1st July 2008, that prior to that time a professional adviser in Guernsey on
          whose advice directors of a company would generally act was to be taken to be a shadow
          director of the company, but I would in any event decline to do so. To do so would, in my
          judgment, be attributing far too much inferential weight to amendments to companies
          legislation which were probably inserted for the avoidance of doubt, and would in fact be
          contrary to what I have indicated I would regard as the natural meaning of the words in
          context, according to their obvious policy intention.

     751. I approach the matter, therefore, on the basis that the court is looking for “directions” or
          “instructions”, even though it would not be precluded from finding, on appropriate facts, that
          communications which were termed “advice” nonetheless fell into those categories in
          substance.

     752. Once again, the English case of Re Hydrodan (Corby) Ltd (above) provides a useful starting
          point for formulating the appropriate test.      Millett J, at p 183 c-e, and having emphasised the
          contrast with a de facto director, (in that the former openly acts as a director, whereas the latter
          claims not to be a director at all), determined that the statutory definition required proof of

                      “(1) who are the directors of the company, whether de facto or de jure; (2), that the
                      defendant directed those directors how to act in relation to the company or that he was
                      one of the persons who did so; (3) that those directors acted in accordance with such
                      directions; and (4) that they were accustomed so to act. What is needed is first, a
                      board of directors claiming and purporting to act as such; and secondly, a pattern of
                      behaviour in which the board did not exercise any discretion or judgment of its own,
                      but acted in accordance with the directions of others.”

     753. Later English authority has established that it is not necessary for all the directors to act in
          accordance with the relevant directions or instructions; a governing majority will suffice: see
          Ultraframe (UK) Ltd v Fielding [2005] EWHC 1638 at [1272]. It is also not necessary that
   © Royal Court of Guernsey                                                                    Page 163 of 524



                                                                                                      11 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                Entered 01/13/21 16:53:00           Page 15 of 362


             an alleged shadow director should control all the decisions of the directors, or all the
             company’s field of activities: Secretary of State for Industry v Deverell [2001] Ch 340 per
             Morritt LJ. There must, though, be actual “acts” by the Board which are being controlled in
             the manner described, because this is what is stated in the statutory definition. There must also
             be a pre-existing pattern of such allegedly controlled acting. This is necessary in order to
             satisfy the requirement of “being accustomed”: see Ultraframe (above) at [1277-8].

     754. The essence of this concept is that the alleged shadow director is, in reality, the actual director
          or the “directing mind” of the company in the relevant respects, (ie the offending acts of the de
          jure – or it could even be: de facto - directors), because those who are actually carrying out the
          particular offending acts are merely the conduits of his wishes and decisions.

     755. Lewison J in Ultraframe expressed some reservations as to the extent of fiduciary duties
          properly imposed on shadow directors, since they would usually be incurring liability precisely
          because they would be operating with a conflict of interest as regards another person or entity
          (at [1290]). I would decline to follow that dictum on any basis, though, for being what I would
          regard as an unguarded comment, since the whole point of imposing liability for shadow
          directorship is precisely to hold liable the persons who are in fact directing a company’s affairs
          contrary to what would otherwise be its directors’ duties. Fortunately, in Vivendi SA v
          Richards, [2013]EWHC 3006, Newey J clarified the position sensibly, concluding that shadow
          directors did owe fiduciary duties to the company, and that

                      “A shadow director can, I think reasonably be expected to act in the company’s
                      interests rather than his own separate interests when giving such [sc. such as the
                      directors will be accustomed to act upon] directions and instructions.” [143].

     756. Once again, though, discussion of this topic shows the need for careful analysis of what is
          actually going on in substance, especially as regards defendants with a potential conflict of
          interest.    This is highlighted by some of the examples considered in Ultraframe, which
          discuss (see [1266-9]) the position of funders, lenders, suppliers, etc, who may be able to
          dictate the actions of the company to its board because of the strength of their commercial
          negotiating position.    Lewison J accepted and endorsed the view that doing so would not
          make that counterparty a shadow director of the company. He also accepted that a creditor of
          the company is entitled to protect his own interests as creditor without necessarily becoming a
          shadow director of the company. This is a realistic approach and, on a more general plane, it
          underlines that the courts will be careful, in making judgments in the context of commercial
          matters, to give appropriate recognition to the realities of the business world. Such
          recognition, together with the exception of trusted professional advisers from liability,
          emphasises both the focus of the policy that imposes liabilities on shadow directors, and that
          any finding is dependent on facts.

     757. Advocate Wessels took me to Secretary of State for Industry v Deverell (above) as his
          principal authority and as epitomising the test for shadow directorship.   Morritt LJ
          summarised his conclusions at [35] in five propositions:

                “…(1) The definition of a shadow director is to be construed in the normal way……..it
                      should not be strictly construed………

                  “(2) The purpose of the legislation is to identify those, other than professional advisers,
                       with real influence in the corporate affairs of the company. But it is not necessary
   © Royal Court of Guernsey                                                                    Page 164 of 524



                                                                                                      12 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                 Entered 01/13/21 16:53:00          Page 16 of 362


                          that such influence should be exercised over the whole field of its corporate
                          activities……

                  “(3) Whether any particular communication from the alleged shadow director, whether
                       by words or conduct, is to be classified as a direction or instruction must be
                       objectively ascertained by the court in the light of all the evidence. In that
                       connection I do not accept that it is necessary to prove the understanding or
                       expectation of either giver or receiver. In many, if not most, cases it will suffice to
                       prove the communication and its consequence. Evidence of such understanding or
                       expectation may be relevant but it cannot be conclusive. Certainly the label
                       attached by either or both parties then or thereafter cannot be more than a factor in
                       considering whether the communication came within the statutory description of
                       direction or instruction.

                  “(4) Non-professional advice may come within that statutory description. The proviso
                       excepting advice given in a professional capacity appears to assume that advice
                       generally is or may be included. Moreover the concepts of “direction” and
                       “instruction” do not exclude the concept of “advice” for all three share the
                       common feature of “guidance”.

                  “(5) It will, no doubt, be sufficient to show that in the face of “directions or
                       instructions” from the alleged shadow director the properly appointed directors or
                       some of them cast themselves in a subservient role or surrendered their respective
                       discretions. But I do not consider that it is necessary to do so in all cases. Such a
                       requirement would be to put a gloss on the statutory requirement that the board are
                       “accustomed to act” “in accordance with” such directions or instructions…..a
                       qualification beyond that justified by the statutory language.”

     758. I would broadly accept these propositions but with the following qualification.

     759. First, I do not think that Mr Wessels sought to argue that the “real influence” referred to in
          proposition (2) can be viewed as either an accurate paraphrase for, or an alternative expression
          of, the qualifying test for being a shadow director contained in the statutory definition itself.
          i.e. the requirement of there being “directions or instructions.” If he did, so, then I reject that
          argument. In my judgment, it is not available, certainly not insofar as it is inconsistent with the
          actual words of the statute. A test of “real influence” is not only not the statutory requirement,
          but is both so vague as to be unworkable, and departs too far from the essence of the concept,
          which is that a “shadow” director is a person who is, in reality, running the company in the
          relevant respect, albeit doing so through the actions of others who compliantly do his will. It
          may be possible that a person who has serious influence on the affairs of the company because
          his views or advice are habitually sought and acted on out of deference could fall within the
          definition of shadow director, but that would depend on whether the circumstances justified the
          relevant findings of fact as to the communications amounting to “directions or instructions”.

     760. Second, I do not understand Morritt LJ to be saying, in proposition (3), that “directions or
          instructions” can arise without the intention and objective of, at least, the alleged giver of the
          instructions being that the Board should act in accordance with his expressed wishes. If he is
          so saying, then I respectfully disagree. There is a difference of quality between advice, even if
          forcefully expressed, and a direction or instruction, and that difference is that the maker of the
          communication is doing so with the intention of procuring a result for his own ends.            Of
   © Royal Court of Guernsey                                                                    Page 165 of 524



                                                                                                      13 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                Entered 01/13/21 16:53:00            Page 17 of 362


             course, that state of mind may be capable of being inferred from indirect evidence in the usual
             way, but it does not seem to me that the statute authorises dispensing with such a finding.
             The statute requires a finding that the de iure directors were accustomed to act in accordance
             with the “directions or instructions” of the alleged shadow director and not merely in
             accordance with his presumed wishes or interests.

     761. Third, I note, and Mr Wessels accepted, that the requirement to find “directions or
          instructions” requires the finding of actual communications, from the alleged shadow director
          to the Board Members, which constitute “directions or instructions”.         This is plain from
          Morritt LJ’s proposition No (3). Such a finding is, of course, a matter of evidence and subject
          to the usual processes of pleading and proof. Again, though, it cannot simply be glossed over
          or assumed as part of some postulated bigger picture.          Any inference that there were
          “directions or instructions” must be made as a finding of actual fact, justified, on balance of
          probability by evidence.

     762. Fourth, it is clear from the cases such as Kuwait Asia Bank, (above) that the element of
          influence or even control over a company’s affairs which arises from either holding its shares,
          or having control over the employment position of its directors, is not sufficient on its own to
          constitute a party – generally there a company, - a shadow director. This underlines, again,
          the need for proof of the factual situation which constitutes shadow directorship, and that mere
          allegation of a relationship of influence, or similar, is not enough.

     763. Fifth, and at the risk of stating the obvious, if it is sought to make a corporate entity liable as a
          shadow director, then it is necessary to find directions or instructions in the form of
          communications issued by that entity.            Since a corporate entity can only act by human
          agency, then even if actual communications by a human being can be pointed to, issues of the
          capacity in which those communications were made will still need to be examined, to decide
          whether the communication was actually that of the corporate entity. In other words, any
          “directions or instructions” will have to be established to be those of the corporate entity, and
          this also requires affirmative proof on the evidence. This is not surprising, as the actual
          director of the company will already be liable, and fixing a shadow director with liability is an
          extension of liabilities arising out of the corporate structure.

     764. Finally I make some general observations. There has been dispute in the English cases as to
          whether the concepts of de facto and shadow directorships are or are not mutually exclusive.
          In my judgment, and for the reasons given by Millet J in Re Hydrodan (above), logic dictates
          that they have to be, certainly now that statute has intervened to delimit the concept and
          application of the liability of shadow directors as discussed at the beginning of this section.
          In this situation, it may be possible to be a shadow director and a de facto director at the same
          time, but not in respect of the same acts, because the test for each basis of liability is materially
          different. A de facto director is fixed with liability because of what he does. A shadow
          director is fixed with liability because of what he procures. Fortunately this seems more of an
          academic dispute than one of real consequence. I have indicated above the extent to which I
          am concerned with it here.

     765. Again, and although not bearing directly on the facts of de facto or shadow directorships, it is
          helpful context, in my judgment, to keep in mind that a party which is entitled to appoint a
          director to the board of another company does not ipso facto become either a shadow, or a de
          facto, director of the company. Whether he (or it) does so has to be judged on the basis of the

   © Royal Court of Guernsey                                                                    Page 166 of 524



                                                                                                       14 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                  Entered 01/13/21 16:53:00          Page 18 of 362


             actual facts; for example, he is plainly more likely to do so if he is in fact able to appoint a
             majority of the Board. However, the position in law is that by appointing another person as a
             director of a company, the appointor is taken to authorise the appointee to perform
             conscientiously the duties of such a director, and therefore to exercise his own judgement and
             to act in what he perceives to be the best interests of the company, rather than those of his
             appointor. The appointee becomes agent of the company and not of his appointor.

     766. As mentioned in relation to de facto directors, if a company which is entitled to appoint a
          director to the Board of another company appoints one of its own employees, then even though
          the employee carries out his directorial functions as part of his employment duties, the
          employer is not vicariously liable ipso facto for the acts of the employee as such director: see.
          Kuwait Asia Bank EC v National Mutual Life Nominees Ltd [1991] 1 AC 187 (PC) – an
          instructive and useful case on the position of nominee directors and the proper scope of duties
          thereby owed.       Once again, this principle recognises that the office of director imposes
          freestanding personal and independent liabilities on the party holding that office, regardless of
          the origins of his appointment. Of course, if the actual facts demonstrated that the employee
          director had been following instructions issued to him by his employer, then the situation
          would be different.

     767. Insofar as the foregoing points are not of direct relevance to this case, I find them to provide
          helpful guidance as to the proper approach to the concept of shadow directorship as it does
          come to be applied in this case. To distil the essential points for the present case:-

                  (i)     To fix any of the Entity Defendants with liability as a shadow director of CCC the
                          Plaintiffs need to prove that the actual directors (de iure or possibly de facto if
                          already found) were accustomed to act in accordance with “directions or
                          instructions” given by that corporate entity. This requires proof, on the evidence in
                          the usual way, of actual directions or instructions.

                  (ii)    “The directors” would include a relevant voting majority of the board of directors.

                  (iii)   It is insufficient to establish one instance only of obedience to such direction or
                          instruction; there has to be a series of such acts so as to prove the requirement of
                          being “accustomed” so to act. However, that does not necessarily have to be on the
                          same subject matter, and in an appropriate case, relatively minimal evidence of
                          previous biddability might well suffice.

   6.        The issues to be determined

     768. Having now determined the law which I will be applying, it is convenient to marshal the issues
          which, in consequence, arise for determination, before turning to the evidence and the
          witnesses.

     769. Turning to the allegations in the case, the Defendants say that they have identified 187 separate
          allegations of breach of duty pleaded against them in the Cause, although I confess that I have
          not counted them. They appear (from the Defendants’ comments on the unagreed “Concise
          List of Issues” referred to below) to be the total number of sub-paragraph allegations contained
          in Paragraphs 263C-263H, 308D-308J, 339B-339G, 367D-367I, 369T-369Y, 390B-390G, and
          finally 417, 418B-E, 418I-418L, 419, 422 and 424B-424E of the Amended Cause.

   © Royal Court of Guernsey                                                                     Page 167 of 524



                                                                                                       15 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21               Entered 01/13/21 16:53:00          Page 19 of 362


     2508. As already observed there is no claim in wrongful trading with regard to this period.
           However, in my judgment, CCC never reached a point where it was unable to meet its debts,
           even as “they fell due”, before the time of the sudden avalanche of margin calls which were
           prompted by the brewing liquidity crisis of March 2008.             Carlyle was not pressing for
           payment of the loans it had made. CCC always succeeded in obtaining financing as required
           up to that time and it paid all margin calls up to that date. Also, in my judgment, there was no
           point prior to the point when they actually did so that the Directors of CCC ought to have
           concluded that CCC stood no reasonable prospect of continuing to do so and thus avoiding
           insolvent liquidation.        Whilst this may be a very sudden change of fortune, the evidence
           shows that, in the financial markets, fortunes can indeed change that quickly.

   Final Conclusions as regards the individual Defendants and CIM as investment manager

     2509. It follows from the above that, in dismissing the Plaintiffs’ claims against the individual
           Defendants for breaches of duty and in relation to CIM for breach of contract/tort in this
           period, I have now dismissed all such claims in the action.

   15.      The Claims: Liability of the Entity Defendants as de facto or shadow directors.

     2510. I have so far not considered at all the allegations of liability made against the Eighth to Tenth
           Defendants other than to dismiss the claims of breach of contract or negligence qua investment
           manager against CIM, and I now turn to these.

   Preliminary – limits of case

     2511. Paragraph 80 of the Cause is the foundation paragraph for the Plaintiffs’ claims against the
           Entity Defendants. Within it, though, the Plaintiffs asserted, not just a claim founded on
           allegations of de facto and/or shadow directorship, but also (it appeared) an additional basis of
           claim, namely that the matters complained of amounted to breaches of “other duties” owed to
           CCC arising out of the nature of the relationship between the Entity Defendants and CCC, as
           asserted in paragraphs 76 and 77 of the Cause. Those paragraphs contained allegations, first
           of “pervasive control” of CCC by the Entity Defendants and second of a “relationship of trust
           and confidence” between CCC and the Entity Defendants.            From this, it appeared that the
           Plaintiffs might be intending to argue some other grounds for imposing liability on one or other
           of the Entity Defendants outside the two recognised concepts of de facto or shadow
           directorship; the second phrase, in particular, is usually found in the pleading of a cause of
           action based on undue influence.

     2512. However, in answer to a specific query from the bench as to whether this was so, Advocate
           Wessels confirmed that it was not.        Following their closing submissions, the Plaintiffs
           expressly confirmed in writing that as against the Entity Defendants, their claims against TCG
           and Holdings rested entirely on the allegation that those Defendants were either de facto or
           shadow directors of CCC and thus themselves owed to CCC the various duties of directors.
           They alleged no other grounds of claim against TCG and Holdings, although as against CIM,
           they alleged both those bases of claim and also the further or alternative claims of breach of
           contract and/or non-contractual negligence.

     2513. Turning, therefore to the claims based on de facto or shadow directorship, in my judgment
           these claims fail against each of these Entity Defendants in limine. The factual requirements

   © Royal Court of Guernsey                                                                  Page 495 of 524



                                                                                                    16 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21              Entered 01/13/21 16:53:00           Page 20 of 362


            for such liability are simply not made out on the evidence before me, and are scarcely even
            pleaded.

   The pleaded claims of de facto and shadow directorship

     2514. The basic pleading of the Plaintiffs’ case appears at Paragraph 80 of the Amended Cause:

                  “80. Carlyle each controlled the affairs of CCC and performed functions properly
                       discharged by a director of CCC and/or was part of CCC’s corporate governing
                       structure, such that each of Carlyle and CIM was a de facto director under
                       Guernsey Law. Further or alternatively, the majority of the directors of CCC took
                       direction from and were accustomed to act in accordance with the directions of
                       Carlyle and CIM such that each of Carlyle and CIM was a shadow director of CCC
                       under Guernsey Law.”

     2515. The authorities show that the “and/or” in the first sentence above cannot stand except as “and”.
           The test for de facto directorship is emphatically what the defendant actually did, and merely
           “being” part of the corporate governing structure is not enough.

     2516. A more technical point is that the term “Carlyle” as used in the Cause is stated to be a
           “collective” reference to Holdings and TCG. I doubt whether a joint directorship is possible
           even in theory.     In my judgment a cause of action alleging either shadow or de facto
           directorship has to be made against a single individual. I will, though, benevolently treat the
           “collective” definition as being disjunctive, and the allegations of de facto or shadow
           directorship as being made separately against each of TCG and Holdings.

     2517. I have already referred to the pattern of the Cause in making the same general allegations
           against groups of Defendants in respect of the times in point, but in places with further
           elaborations particularly relevant to that group. In the case of the Entity Defendants (referred
           to in the Cause as “Carlyle and CIM”) the extra allegation is generally a reference to the claim
           of the “pervasive control” of CCC exercised by Carlyle and/or CIM. These allegations are
           ultimately found in Paragraphs 412R to 412ZF of the Amended Cause, where the complaints
           against CIM, TCG and Holdings are collected under the side heading “Carlyle and CIM’s
           pervasive control of CCC”. Attempting brevity, I summarise these paragraphs here.

     2518. The Plaintiffs initially recite the ownership relations between the Founders and the Entity
           Defendants, and set out the circumstances of the appointment of the various personnel who
           actually conducted CCC’s affairs day to day, in particular Mr Stomber and Messrs Greenwood,
           Trozzo, Rella and Green. They stress the instrumentality of “the Founders” (in places “on
           behalf of” Carlyle and/or CIM) in setting up these structures. They also stress the practical
           power of the Founders over the employment position of each of such senior personnel.

     2519. A specific allegation of the shadow directorship of the Entity Defendants is made at Paragraph
           412Z, and matters relied on for this then follow. First, at paragraph 412ZA, the Plaintiffs
           plead 14 individual written statements made by Mr Stomber between November 2006 and 14th
           March 2008, which they say show that Mr Stomber “at all material times” acted “in
           accordance with Carlyle’s wishes and its interests and …primarily to protect and advance the
           interests and reputation of Carlyle”. These might be argued to show a mindset of servility, or
           even sycophancy, on Mr Stomber’s part, but they do not even mention any directions or
           instructions from an Entity Defendant.
   © Royal Court of Guernsey                                                                 Page 496 of 524



                                                                                                   17 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                  Entered 01/13/21 16:53:00          Page 21 of 362


     2520. The Plaintiffs next plead the provisions in CCC’s Articles of Association which confide special
           powers of approval to a majority of the Independent Directors as previously noted, and they
           plead in Paragraph 412ZD that in exercising those powers, rather than exercising their own
           independent judgement and responsibility the three Independent Directors were instead

                         “accustomed to act in accordance with the directions and instructions of Carlyle,
                         expressed through communications made by persons acting for and on behalf of, or
                         alternatively in the interests of, Carlyle”.

     2521. One can just about extract from this an assertion of the giving of instructions or directions (to
           the Independent Directors, therefore) by a person acting on the authority of TCG or Holdings,
           but it does not condescend to the necessary identification of the giver of the instructions or the
           alleged material instructions themselves. This could, though, be remedied by the four matters
           which are then pleaded as founding this allegation. They are

                  i.       “as a consistent course of conduct …acceding unquestioningly to requests” (maker
                           not specified) for approval to reductions/suspensions in CCC’s key risk
                           management measures (including the minimum liquidity cushion),

                  ii.      “acceding unquestioningly” to Mr Conway’s alleged “decision” to refrain from
                           selling RMBS,

                  iii.     “acceding unquestioningly” to Mr Conway’s alleged “decision” and/or Mr
                           Stomber’s “recommendation” not to seek to raise additional equity capital,

            and lastly

                  iv.      refraining from requiring more frequent Board meetings and instead simply
                           “permitting Carlyle and CIM to operate CCC as they saw fit” - particularly as
                           regards continuing to operate without maintaining a minimum liquidity cushion as a
                           known “fundamental” element of CCC’s business model.

            None of the above however is an allegation of a direction or instruction from TCG or Holdings
            being followed, whether customarily or otherwise, by Messrs Allardice, Sarles and Loveridge.

     2522. The Plaintiffs next plead (Paragraph 412ZE) that “Carlyle and CIM, through the Founders and
           Senior Carlyle Personnel, controlled and directed the affairs of CCC” in that they

                  “1.      regularly undertook functions in relation to CCC which could only be properly
                           discharged by a director, and formed part of CCC’s corporate governance
                           structure; and/or

                   2.       exercised a degree of control over the business and affairs of CCC that was at
                           least on an equal footing with that exercised by its de jure directors; and/or

                   3.      were held out to, and regarded by, CCC’s shareholders and creditors as part of the
                           corporate governance structure of CCC, and responsible for its success; and/or

                   4.      were the substantial or predominant influence in directing the affairs of CCC.”



   © Royal Court of Guernsey                                                                     Page 497 of 524



                                                                                                       18 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21               Entered 01/13/21 16:53:00          Page 22 of 362


     2523. Although sounding initially like an allegation of shadow directorship, the details only mention
           aspects of de facto directorship in (1) and (3), but even none of these allegations is specific;
           they ring more of a submission than statements of fact and are mostly mere assertion. They
           do not plead specifically any fact capable of bringing home liability to any of the Entity
           Defendants arising from having acted as either a shadow or de facto director of CCC in any
           material respect in this action. A finding of de facto directorship has to be founded on proof
           of the doing of a specific (offending) “directorial act” by the relevant defendant, and a finding
           of shadow directorship has to be based on proof of actual directions or instructions given by
           the defendant.

     2524. This could, again, be cured by further particulars, and the Plaintiffs do indeed go on to plead
           further matters at Paragraph 412 ZF, although they do this as “further or alternatively” rather
           than as particulars of Paragraph 412E. They plead here that Carlyle and CIM

                      “through the Founders and Senior Carlyle Personnel, controlled and directed the
                      affairs of CCC”,

            listing 16 individual occasions of such alleged control or direction between the inception and
            the demise of CCC, in which Messrs Rubenstein, Mayrhof, Buser, Nachtwey, Harris, Ms
            Cosiol or unspecified senior Carlyle personnel, sometimes in conjunction with Mr Conway,
            took some step in relation to CCC’s affairs. There is no need to recite all of them, but as a
            flavour, they include matters as diverse as seeking investment in CCC, forming plans in case
            its IPO did not proceed, overseeing CCC’s publicity materials, dealing with CCC’s funding
            counterparties and auditors, and receiving or making reports on CCC’s affairs.        However,
            only one such allegation is in respect of a matter which is alleged to have caused loss to CCC.
            This is at Paragraph 412ZF.5, which cites the familiar decision not to sell RMBS (etc) in
            August 2007, and the potential provision of a further loan from Carlyle to CCC in September
            2007, but pleads that these were decisions of Mr Conway, acquiesced in by the other de iure
            directors of CCC.       Mr Conway was, of course, a de iure director of CCC. Thus, this
            allegation neither alleges any “directorial acts” of CCC effected by personnel who were agents
            of an Entity Defendant, nor the communication of any “direction or instruction” to a de iure
            director of CCC by an Entity Defendant.

     2525. The next material Paragraphs of the Cause are those at 419 – 421, in a section headed “CIM’s
           wrongful conduct”. There is first pleaded against CIM, 21 matters of conduct each said to be
           reckless, grossly negligent (or negligent), wilful misconduct, and a breach of the fiduciary “or
           other” obligations owed by it to CCC, and then, at Paragraph 420, it is pleaded that

                      “as a shadow and/or de facto director of CCC… , CIM owed the same fiduciary duties
                      to CCC…”

            as its actual directors owed, and that CIM breached these, through the conduct pleaded, not
            (oddly enough) in para 419, but in Paragraphs 417.4 -417.24 and 418A- 418N - even though
            these are allegations of misconduct by the individual directors, of whom at least three, the
            Independent Directors, had nothing to do with CIM. On close and laborious examination,
            none of these alleged facts is anything which could be argued to have been done by CIM
            otherwise than as part of its functions as CCC’s investment manager, or amounted to
            “directions or instructions” to the directors of CCC rather than being professional advice.


   © Royal Court of Guernsey                                                                  Page 498 of 524



                                                                                                    19 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                    Entered 01/13/21 16:53:00          Page 23 of 362


     2526. In Paragraphs 422 - 424, the Plaintiffs then plead exactly the same matters as those previously
           pleaded in Paragraphs 419-421 against CIM, but now against “Carlyle”, and the same points
           arise.

     2527. In Paragraphs 424A –G, under the heading “Additional particulars of breach by Carlyle and
           CIM” the Plaintiffs then repeat a large number of earlier paragraphs of the Cause and allege, at
           intricate length, that the breaches of various fiduciary duties and duties of skill and care
           pleaded previously in those paragraphs were also breaches of such duties owed by CIM and
           “Carlyle”. Again, it does not seem to me that these paragraphs contain allegations of the facts
           necessary to constitute either de facto or shadow directorship, as recognised in law.

     2528. It thus seems to me that the Cause barely pleads a sustainable basis for a claim that the Entity
           Defendants incurred liability as either de facto or shadow directors of CCC for the breaches of
           duty alleged to have caused CCC loss. However, as the nature of the claim is reasonably
           apparent, I go on to consider what are the requirements for any such claim, and whether these
           can be made out on the evidence in the trial.

   De facto directorship – discussion and conclusion

     2529. This is not a case of acting under an invalid appointment: none of the Entity Defendants was
           purportedly appointed a director of CCC.

     2530. Nor is it a case of CCC having held out TCG or Holdings (or CIM) as a director despite the
           fact that they were not, with TCG or Holdings or CIM having joined in and purported to act as
           a director. Although such holding out is pleaded in respect of TCG and Holdings, there is no
           evidence of this even on a general basis, and certainly none in respect of the only material
           allegations of breach of duty, ie those alleged to give rise to the loss suffered by CCC.

     2531. The type of de facto directorship alleged here is the third category of de facto directorship,
           identified above under Legal Principles, ie that of interference. It requires that the Entity
           Defendants can be shown to have meddled in the affairs of CCC by themselves carrying out
           acts which only a director of CCC had power to carry out, and which were culpable on the part
           of a director of CCC in the ways pleaded. To be a qualifying act, for the purpose of founding
           proof of de facto directorship in this case, the relevant act must satisfy four criteria. It must be

                  (i)     an act carried out on behalf of CCC, that only a de iure director of CCC could
                          perform,

                  (ii)    an act carried out by the relevant entity sought to be fixed with liability (ie by a
                          human actor who is either an empowered officer, or the duly authorised agent, of
                          that entity, and for that purpose),

                  (iii)   an act which the relevant actor could not be legitimately doing in a capacity other
                          than that of a director of CCC,

             and, in addition, in order to give rise to liability

                  (iv)    an act which was in some way causative of the damage to CCC of which complaint
                          is made.


   © Royal Court of Guernsey                                                                       Page 499 of 524



                                                                                                         20 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                Entered 01/13/21 16:53:00            Page 24 of 362


     2532. Leaving aside the fourth requirement for the moment, as regards TCG and Holdings, there is
           no acknowledgment of the first three criteria in the pleading, and there is neither pleading, nor
           evidence, to show how it is maintained that the only actions which are claimed to have caused
           actual loss to CCC, namely the decisions not to sell RMBS or seek to raise further equity
           capital from July 2007 onwards, were carried out by TCG or Holdings, as a matter of fact.
           Certainly facts demonstrating the necessary authority from TCG or Holdings to the person(s)
           who actually did any such material acts would have be pleaded and proved. There is nothing
           approaching this.

     2533. Even overlooking the absence of a properly pleaded case on the pleadings, but applying the
           correct legal principles to the evidence in this case, I find the allegations of the de facto
           directorship of CCC, whether by CIM, TCG or Holdings to be unsubstantiated.                   The
           allegation is little more than assertion, founded totally on the argument that the relationship of
           TCG and Holdings (or CIM) to CCC should be characterised as one of “control”, and arguing
           that “therefore” any material decision or act of CCC or its Board can be regarded as being
           “really” that of TCG or Holdings (or CIM). That is neither principled, nor is it the law.

     2534. The short point is that the only decisions which are alleged to have caused loss to CCC are the
           decisions made at various points between July 2007 and March 2008 not to sell RMBS (or not
           to try to raise equity capital) but instead to hold on to those assets and to continue the necessary
           borrowings to do so, and, on the evidence, those decisions were taken or endorsed, and the
           implementation of those acts was authorised, by the de iure directors of CCC. Even if the
           scope of relevant decisions is extended to include such ancillary matters as authorising the
           suspension of the Investment Guidelines, those decisions were also still taken by the de iure
           directors of CCC.

     2535. There is no evidence of any such decision being taken by anyone in the capacity of agent for
           TCG or Holdings.      Whilst it might be argued that some such decisions were taken or
           implemented by CIM, such acts were properly done in CIM’s capacity as investment manager
           for CCC, appointed under the IMA. They are plainly referable to that status; they are not
           CIM’s officiously assuming the functions of a director of CCC.

     2536. Even where distinctions in capacity might begin to become blurred in practice (I note, for
           example, that Mr Green resigned from CIM, and thus what was effectively his position as CFO
           of CCC at the end of January 2008 shortly before the end of the material time, and the result
           was that Mr Buser of TCG rendered more assistance to the operations of CCC in his place),
           that makes no difference to the fundamental point that to make out de facto director liability it
           would be necessary to prove that an individual acting on behalf of TCG or Holdings did
           material acts on behalf of CCC which could only have been done by a director of CCC. I was
           in fact not even addressed on the basis that there were any such examples in the evidence. The
           whole pattern of the Plaintiffs’ submissions in this regard was simply reliance and emphasis on
           the strength of the alleged “pervasiveness” of the Carlyle ethos and influence in the running of
           CCC’s affairs, and that this somehow made TCG or Holdings tantamount to directors of CCC,
           such that they could be called de facto directors of CCC. An alternative submission was that
           as Mr Stomber and Mr Conway, in particular, failed themselves (it is said), to distinguish the
           capacities in which they might be acting, that opened up the door to treat their acts as being
           carried out on behalf of TCG, or Holdings (or I think, CIM), simply because they had authority
           to act on behalf of those entities (Mr Conway) or were effectively employed by those entities


   © Royal Court of Guernsey                                                                    Page 500 of 524



                                                                                                       21 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21               Entered 01/13/21 16:53:00           Page 25 of 362


            (Mr Stomber, even though that proposition is not really accurate as he was employed by
            CGEC). In my judgment that simply is not enough.

     2537. In their closing submissions, the Plaintiffs argue that “the appropriate inference to be drawn”
           from the evidence (including, they say, the absence of any evidence given by any other
           Carlyle/CIM personnel who had involvement in CCC’s affairs beyond those called by the
           Defendants) is that

                      “…the Defendants, the Senior Carlyle Personnel and CCC’s authorised Officers were
                      acting concurrently on behalf of Carlyle, CIM and CCC at all relevant times”.

     2538. This vague and broad brush approach is neither correct as a matter of legal analysis of the
           facts, nor is it a permissible basis of liability. I unhesitatingly reject it.

     2539. Thus the allegation of de facto directorship of CCC made against the Entity Defendants, in
           respect of the acts which are material to the alleged causing of damage to CCC therefore fails
           on this fundamental point of evidence.

   Shadow directorship – discussion and conclusions

     2540. As regards the allegation that CIM, TCG or Holdings was a shadow director of CCC in respect
           of any material decision, I find that the Plaintiffs’ case also fails.

     2541. The key point here, in my judgment, is that the Plaintiffs must identify some “directions or
           instructions” emanating from the relevant entity and in accordance with which the actual
           directors of CCC (or, if applicable, the relevant voting majority of such directors) was
           “accustomed to act”. As the entities sought to be made liable are corporate entities, CIM,
           TCG or Holdings, it is therefore their directions or instructions which have to be proved. This
           requires a finding against either CIM, TCG or Holdings that that entity gave directions or
           instructions to the directors of CCC, or the relevant majority of them, in respect of any relevant
           act and such that there is a discernible pattern of those directors “doing as they were told” by
           CIM, TCG or Holdings rather than exercising their own judgment in respect of the relevant act
           or aspect of CCC’s business. This in turn means proving the communication of relevant
           “directions or instructions” by some person who was doing so in the capacity of either the
           appropriate organ or a duly authorised officer or agent of the entity (CIM, TCG or Holdings) in
           question.

     2542. Again, taking TCG and Holdings first, the Plaintiffs have not, it seems to me, even focused on
           making out this requirement as a matter of evidence.          No evidence has been adduced or
           elicited, of any material “directions or instructions” being given to the Directors of CCC with
           regard to any of the decisions or failings complained of by any person, let alone any person
           shown to be acting in that regard on behalf of and with the authority of TCG or Holdings.
           Neither is there any evidence of conduct from which it might be properly inferred as a fact that
           directions or instructions were being given by either TCG or Holdings to CCC’s directors (or
           to any material group of them such as “Allardice, Sarles and Loveridge”), and in accordance
           with which they were “accustomed to act”. Indeed, I do not think that it was ever suggested to
           any of the last three directors that they were acting on directions or instructions at all, as
           contrasted with it being suggested that they exercised no independent judgement and
           unquestioningly did what either Mr Stomber or (as the allegation more often is) Mr Conway
           requested, proposed or recommended. That is not the same thing.
   © Royal Court of Guernsey                                                                   Page 501 of 524



                                                                                                     22 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21                Entered 01/13/21 16:53:00           Page 26 of 362


     2543. I have already noted when considering legal principles that the authorities show that the mere
           fact of holding a company’s shares, or a majority of them, is insufficient to constitute an entity
           a shadow director of the relevant company. Thus, even if the voting shares in CCC were to be
           treated as held by either TCG or Holdings, that would not justify a finding of shadow
           directorship.

     2544. There is, I find, no evidence sufficient to found a conclusion that the de iure Directors of CCC
           (or a relevant majority of them) were accustomed to act in accordance with instructions or
           directions given by TCG or Holdings, let alone that they did so act in the respects which are
           alleged to have caused CCC loss. There is no evidence of actual directions or instructions.
           Mere influence is insufficient, even if it is considerable, and “control” would likewise only be
           sufficient if it manifested itself in the form of the necessary pattern of instructions given and
           customary compliance. None of that is made out here.

     2545. Moving to CIM, since CIM was CCC’s investment adviser, it is necessary to consider in what
           capacity any communications to CCC’s directors which are established as being from CIM
           were given and whether they were, in substance, advice being given in a professional capacity
           or, rather, “directions or instructions” as to how to act. I have no hesitation in finding that any
           such communications were the former. Even assuming that communications from Mr Stomber
           to the other directors of CCC were to be treated as coming from CIM, rather than (as I would
           have thought more reasonable) from CCC’s own CEO director, there is, once again, simply no
           evidence to support the proposition that Mr Stomber was conveying CIM’s “directions or
           instructions” to the directors of CCC, as contrasted with CIM’s investment advice.

   Final Conclusions as regards the Entity Defendants as directors

     2546. For all the above reasons, therefore, the claims against the Entity Defendants based on
           allegations of their de facto or shadow directorships of CCC fail completely.

     2547. As the Plaintiffs’ claims against the Entity Defendants have now become defined, my
           conclusions on this aspect of the claim are sufficient to dispose of all claims which have been
           maintained against TCG and Holdings. The Plaintiffs’ action against those entities will
           therefore be dismissed. As regards CIM, they dispose of the claims founded on de facto or
           shadow directorship. The Claims against CIM made on the basis of breach of contract or
           negligence have been considered above.

   16.      Causation and Quantum

   Preliminary

     2548. The arguments in this case have never got as far as any detailed consideration of damages
           calculations. It has not been worth doing so in advance of findings of fact which would enable
           a properly focused exercise to take place.

     2549. Because I have held that the Defendants committed no breach of duty (and nor, consequently,
           misfeasance) and were not guilty of wrongful trading, it is strictly unnecessary for me to deal
           with issues of damage and quantum. The question is therefore whether I should nonetheless
           consider these points in case this matter goes further (to use the traditional phrase).



   © Royal Court of Guernsey                                                                   Page 502 of 524



                                                                                                      23 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00   Page 27 of 362




                                   EXHIBIT B




                                                                                24 / 359
      658
19-34054-sgj11
         C     Doc 1735 Filed
                          G r a n t 01/13/21
                                    v                               Entered 01/13/21 16:53:00               Page 28
       Browi e°wilkinson v . c .                      - Edwards (C.A.)                        [1986]
       of the house will of course be an important factor in many cases. But in
       other cases, contributions by way of the labour or other unquantifiable
       actions of the claimant will also be relevant.
           Taking into account the fact that the house was intended to be the
       joint property, the contributions to the common expenditure and the
       payment of the fire insurance moneys into the joint account, I agree that
       the plaintiff is entitled to a half interest in the house.
                                                                                                        B
                                                      Appeal allowed with costs.
                                                      Order for costs not to be enforced
                                                        without leave of court.
                                                      Plaintiff to have half beneficial interest
                                                        in house pending sale and in net
                                                        proceeds of sale when house sold.
                                                      Legal aid taxation of both parties
                                                        costs.
                                                      Leave to appeal refused.
          Solicitors: Livingston Solomon; Singh Karran & Co., Southall,
       Middlesex.
                                                                                                        D
                                                                                          S. H.




                                                 [COURT OF APPEAL]

                                   In re BIRD PRECISION BELLOWS LTD.
                                                                                                        F
       1985 July 1, 2, 3                                                   Oliver and Purchas L.JJ.
                         Company—Oppression—Conduct of affairs—Quasi-partnership private
                            company—Exclusion of two directors from participation—Order
                            for purchase by majority of minority shares—Price to be
                            determined by court—Whether shares to be valued pro rata or at
                            market value as minority holding—Companies Act 1980 (c. 22), Q
                            s. 75(l)(3)(4)(d)
                                       The company was formed in August 1975 in order to
                                   combine B.'s expertise in the manufacturing of precision bellows
                                   with the general experience of A. and N. in financial, commercial
                                   and industrial matters. At the first meeting of directors A. was
                                   appointed chairman, N. was appointed financial director and
                                   company secretary, neither of them receiving remuneration as         H
                                   directors, and B. was appointed as managing director, with a
                                   yearly salary. The company's capital was so arranged that the
                                   petitioners, A. and N. and N.'s family, held 26 per cent, of the
                                   issued share capital. Restrictions were placed by the articles of


                                                                                             25 / 359
19-34054-sgj11
      1 Ch.    Doc 1735 Filed   01/13/21
                        In re Bird Precision Ltd.Entered
                                                 (C.A.)  01/13/21 16:53:00                    Page 29 o
   A          association on the transfer of shares. Between 1975 and mid-
              1980 the company's affairs worked smoothly, and the company
              began to prosper, but thereafter the relationship of mutual
              confidence became impaired and in April 1981, at an
              extraordinary general meeting, A. and N. were removed as
              directors. The petitioners presented their petition, under section
              75 of the Companies Act 1980,l for an order that their shares
              should be purchased by the respondent majority shareholders at
   B          their fair value. Vinelott J. ordered, by consent, pursuant to
              section 75 of the Act that the majority shareholders should
              purchase the petitioners' shares "at such price as the court shall
              hereafter determine." The order gave liberty to all parties to
              apply for, inter alia, "directions as to the payment of the
              purchase price and interest if appropriate." On the hearing to
              determine the appropriate purchase price of the shares Nourse J.
   ^          found that the company constituted a quasi-partnership and that
              the exclusion of A. and N. from the company had been
              unjustified and amounted to conduct unfairly prejudicial to the
              petitioners' interests; and he held that, that being so, the fair
              basis for valuing the petitioners' shares was to fix the price pro
              rata according to the value of the shares of the company as a
              whole without any discount because they represented a minority
              holding. The judge further held that the petitioners were not
   D          entitled to interest on the purchase price for any period before
              it had been determined.
                  On appeal by the majority shareholders and cross-appeal by
              the petitioners on the issue of interest:—
                  Held, (1) dismissing the appeal, that section 75 of the
              Companies Act 1980 conferred on the court a wide discretion to
              do what was fair and equitable in all the circumstances so as to
   c          put right the unfair prejudice to a petitioner and cure it for the
   ^          future; that that discretion extended to the terms of an order
              for the purchase of a petitioner's shares under section 75(4)(<i),
              so that the proper price for a petitioner's shareholding was the
              price which the court, pursuant to that discretion, determined to
              be proper in all the circumstances of the case; that, on its true
              construction, the consent order entitled the court to exercise in
              full its discretion under section 75; and that, in so doing, the
   F          judge was right in concluding that it was appropriate to treat
              the company as a quasi-partnership and value its shares as a
              whole and the petitioners paid the proportionate part of that
              value which corresponded to their shareholding and not its
              market value as a minority shareholding (post, pp. 669D-F, G-H,
              6 7 3 H — 6 7 4 B , 677F, 6 7 8 F - H , 6 7 9 B - C ) .
                  Scottish Co-operative Wholesale Society Ltd. v. Meyer [1959]
              A.C. 324, H.L.(Sc); In re Jermyn Street Turkish Baths Ltd.
   G
              [1970] 1 W.L.R. 1194 and In re Westbourne Galleries Ltd.
              [1973] A.C. 360, H.L.(E.) applied.
                  (2) Dismissing the cross-appeal, that the liberty to apply for
              directions in the consent order was provided to enable the court
              to order payment of interest on the purchase price after the
              court had fixed the price should it remain unpaid; and that,
              accordingly, the judge was right in rejecting the claim for
   H          interest (post, pp. 677C-E, F, 679C, D - F ) .
                 Decision of Nourse J. [1984] Ch. 419; [1984] 2 W.L.R. 869;
              [1984] 3 All E.R. 444 affirmed.
          1
              Companies Act 1980, s. 75: see post, p. 665D-F.


                                                                                   26 / 359
      660
19-34054-sgj11 Doc 1735InFiled
                          re Bird01/13/21         Entered 01/13/21 16:53:00
                                  Precision Ltd. (C.A.)             [1986]                      Page 30
            The following cases are referred to in the judgment:                           ^
            Dean v. Prince [1954] Ch. 409; [1954] 2 W.L.R. 538; [1954] 1 All E.R.
                749, C.A.
            Jermyn Street Turkish Baths Ltd., In re [1970] 1 W.L.R. 1194; [1970] 3
                All E.R. 57
            Scottish Co-operative Wholesale Society Ltd. v. Meyer [1959] A.C. 324;
                [1958] 3 W.L.R. 404; [1958] 3 All E.R. 66, H.L.(Sc)
            Westbourne Galleries Ltd., In re [1973] A.C. 360; [1972] 2 W.L.R. 1289;        B
                 [1972] 2 All E.R. 492, H.L.(E.)

            The following additional cases were cited in argument:
            Company (No. 002567 of 1982), In re A [1983] 1 W.L.R. 927; [1983] 2
                All E.R. 854
            House Property & Investment Co. Ltd. v. James Walker, Goldsmith and
                Silversmith Ltd. [1948] 1 K.B. 257; [1947] 2 All E.R. 789                  C
            Purcell v. F.C. Trigell Ltd. [1971] 1 Q.B. 358; [1970] 3 W.L.R. 884; [1970]
                3 All E.R. 671, C.A.
            Sudbrook Trading Estate Ltd. v. Eggleton [1983] 1 A.C. 444; [1982] 3
                W.L.R. 315; [1982] 3 All E.R. 1, H.L.(E.)
            Talbot v. Talbot [1968] Ch. 1; [1967] 3 W.L.R. 438; [1967] 2 All E.R.
                920 C A
            Ward v'. James [1966] 1 Q.B. 273; [1965] 2 W.L.R. 455; [1965] 1 All E.R.       j)
                563, C.A.
            Westminster Property Group Pic, In re [1985] 1 W.L.R. 676; [1985] 2
                All E.R. 426, C.A.

          APPEAL from Nourse J.
          The respondents, Philip Arthur Bird, Mrs. E. M. Bird, Stanley
      Rowden and Pipe-Chem Holdings Ltd., to a petition dated 12 October                   E
      1981 by Ernest Armstrong Stanley David Nin, his wife Edith Nin and
      his three children, appealed from the judgment of Nourse J. dated 28
      October 1983 whereby the judge determined, pursuant to section 75 of
      the Companies Act 1980, that the fair price at which the respondents, as
      majority shareholders ("the majority shareholders"), should buy the
      petitioners' shares in Bird Precision Bellows Ltd. was £18-25 per share,
      making a total price of £142,350. The majority shareholders sought an                F
      order that a fair price at which they ought to purchase the petitioners'
      shares should be determined at £10-04 per share, making a total price of
      £78,312.
          The grounds of appeal were that (1) the judge was wrong in law in
      disregarding the market price of the shares (which, according to the
      evidence of both valuers was to be fixed by taking the value of the                  G
      company as a whole, calculating the pro rata price for the shares in
      question, and discounting the price by 45 per cent.) by reason of the fact
      that, as the judge decided, the company was a quasi-partnership; (2) the
      judge failed to take account of the parties' rights as set out in the
      articles of association of the company which provided the only, or
      the only fair, basis for valuing the shares, and which basis would have
      produced a value of £10-04 per share; (3) the judge made a distinction               H
      which was valid neither in law nor in logic between the fair value to be
      ascribed to the petitioners' shares if they wished to sell their shares
      voluntarily (when a discount was to be applied) and if they wished to


                                                                                27 / 359
19-34054-sgj11 Doc 1735 In
                        Filed                                 661
                                 01/13/21 Entered 01/13/21 16:53:00                   Page 31
      1 Ch.                re Bird Precision Ltd. (C.A.)
  A   sell their shares because they had been unfairly prejudiced by the way in
      which the company was run (when no discount was to be applied); (4) if
      that distinction was correct, the judge was wrong in law in applying it to
      the present case (i) in the light of the compromise of the petition by the
      parties without any admission of any oppression or unfair prejudice or
      any ground entitling the petitioners to present a petition, and (ii) in
      which the company was a respondent; (5) in failing to apply the discount
  B   to the price of the shares in accordance with the evidence of both
      parties' valuers, and in the circumstances of the instant case, the judge
      was effectively giving damages to the petitioners, notwithstanding that
      (a) he had no power so to do in the absence of evidence to the effect
      that the value of the company had been reduced by any acts of the
      majority shareholders, (b) the petitioners, by their counsel, at the outset
  Q   of the hearing before the judge, abandoned any claim for damages and
      (c) the petition had been compromised without any admission of
      wrongdoing by the majority shareholders or any of them, and the
      judge's function merely involved determination of a price; (6) the judge
      failed to determine a fair price for what was effectively a piece of
      property in the hands of the petitioners, but rather sought to compensate
      them for some uncertain and unqualified loss; and (7) in the light of the
  D   judge's findings as to the petitioners' conduct, alternatively Mr. Nin's
      conduct, in relation to an agreement as to the sale of Pipe-Chem
      (Holdings) Ltd.'s shares in the company, the judge was wrong in failing
      to apply a discount on the basis that the petitioners had constructively
      offered their shares, or Mr. Nin had constructively offered his shares,
      for sale or on the basis that by reason of such conduct, it would be
  £    unfair not to apply a discount.
           By a respondent's notice dated 29 December 1983 the petitioners
      sought to have the judge's order affirmed on the following additional
      grounds that (1) on the true construction of the articles of association of
      the company the value to be attributed to a share of the company was a
      rateable proportion of the value of the shares of the company as a
      whole; (2) a valuation of shares pursuant to section 75 of the Act of
  F    1980 should not be less favourable to the petitioners than a valuation
      pursuant to the articles; (3) the consent order dated 23 November 1981
      precluded the majority shareholders from contending that that was not
       an appropriate case for relief under the section and/or from relying on
      the petitioners' conduct.
           The petitioners further contended, by way of cross-appeal, that in
  Q    addition to £18-25 per share awarded to them they should be awarded
      interest, or its equivalent, on the total purchase price of £142,350 at the
      short term investment rate from time to time from 23 November 1981
      until payment (or at such other rate and for such other period as the
       Court of Appeal should think fit) and that the judge was wrong to
       refuse to make such an award in his further judgment given on 25
      November 1983.
  "        The grounds of the cross-appeal were that (1) the judge failed to
       exercise his discretion to award interest, or its equivalent; (2) the judge
       should have held (in so far as he did not) that the court had power to
       award interest, or its equivalent, under section 75 of the Act of 1980 and

                                                                           28 / 359
     662
19-34054-sgj11 Doc 1735InFiled
                          re Bird01/13/21         Entered 01/13/21 16:53:00
                                  Precision Ltd. (C.A.)             [1986]            Page 32
      should further have held that it was appropriate to award interest, or its A
      equivalent, at the rate and over the period aforesaid; (3) the judge
      wrongly characterised the petitioners' claim for interest, or its equivalent,
      as "damages;" (4) the judge wrongly held that the majority shareholders
      might not have had sufficient opportunity to deal with the claim for
      interest, or its equivalent, having regard to (a) the liberty to apply
      reserved to the parties in the order of 23 November 1981, (b) the fact
      that the hearing as regards interest was adjourned and that the majority ^
      shareholders took the opportunity to adduce evidence on that point
      either during the trial itself or at the adjourned hearing and (as regards
      the adjourned hearing) did so; (5) the sum awarded to the petitioners,
      amounting to £142,350, was in excess of any offer the majority
      shareholders had made and in particular exceeded the sums of
      (a) £120,000, which the petitioners had been prepared to accept in Q
      satisfaction of all or any claims prior even to the commencement of
      proceedings herein, and (b) £115,000, offered by the majority
      shareholders in full settlement prior to the hearings.

         The facts are stated in the judgment of Oliver L.J.

          Charles Sparrow Q.C. and /. E. Jacob for the appellant majority
      shareholders. There is, here, an agreement between the parties clothed
      in the consent order: Purcell v. F. C. Trigell Ltd. [1971] 1 Q.B. 358.
      Since that order the case has depended on the true interpretation of that
      agreement which provides directly and simply for the purchase of the
      minority shares by the majority shareholders. "Purchase" is an ordinary
      word and courts have consistently given to its ordinary meaning which is E
      "purchase for an ordinary and reasonable price." The courts have
      assessed reasonable price as a fair price and fair valuation: Sudbrook
      Trading Estate Ltd. v. Eggleton [1983] 1 A.C. 444; In re Westminster
      Property Group Pic. [1985] 1 W.L.R. 676 and Talbot v. Talbot [1968]
      Ch. 1.
          Nourse J. expressly held [1984] Ch. 419, 426F, that there was no „
      "rule of universal application" that the value of a minority holding had
      always to be fixed pro rata according to the value of the company's
      shares as a whole or that the price of a minority holding had always to
      be discounted. It follows, therefore, that such valuation should be,
      throughout, an exercise of expert principles that determine value as a
      fact and the judge was wrong in regarding this issue as "a question of
      law to be decided by the court:" [1984] Ch. 419, 436A. He was also G
      wrong to regard such valuation as involving a "discounted" price. The
      valuation for which the majority shareholders contend does not involve
      "discounting" a price. It is directed to ascertaining a price of the
      minority shareholding: In re A Company (No. 002567 of 1982) [1983] 1
      W.L.R. 927. It is true that the court has power to make an order for
      compensation. Such an order has to be to compensate for some loss:
      Scottish Co-operative Wholesale Society Ltd. v. Meyer [1959] A.C. 324.
      The order, here, is not an order of that nature.
          As to valuation, the judge found that the petitioners did not deserve
      their exclusion from the company's management. It does not necessarily

                                                                         29 / 359
                                                                              663
19-34054-sgj11
       1 Ch.   Doc 1735 Filed   01/13/21
                          In re Bird             Entered
                                     Precision Ltd. (C.A.) 01/13/21 16:53:00          Page 33
    A  follow that the measure of valuation should be valuation of the
       company's shares as a whole. That approach is inconsistent with
       ascertaining the actual value of the particular minority. It would amount
       to an extra element of consideration to the purchase price and is outside
       the consent order. [Reference was made to In re Jermyn Street Turkish
       Baths Ltd. [1970] 1 W.L.R. 1194.]
           William Stubbs Q.C. and Charles Purle for the petitioners. Vinelott J.'s
    ° order dated 23 November 1981 gave the court a complete discretion as
       to the criteria to be adopted for determining the price to be paid for the
       petitioners' shares. There is no justification for reading any limitation
       into the order. It was, in fact, a consent order and was expressly stated
       to be made "pursuant to section 75." In order to have jurisdiction to
       make any order under the section the court had to be satisfied that the
    Q petition is well founded: see section 75(3). Thus, the consent by the
       majority shareholders to the making of the order necessarily involved
       the admission by them that the petition was well founded, that is to say,
       there had been unfair prejudice to the interests of the petitioners. The
       express reference in the order of Vinelott J. to section 75 also confirms
       the intention that under section 75(4)(d) in determining the price to be
       paid for the petitioners' shares, the court was to have an unfettered
    D discretion to impose upon the parties whatever settlement the court
       considered just and equitable. Accordingly, Nourse J. was to fix what he
       regarded to be a fair price on the basis of a rateable part of the value of
       the company's total issued share capital. [Reference was made Ward v.
       James [1966] 1 Q.B. 273.]
           An appellate court will only interfere with the exercise of this
    £ discretion if it was plainly wrong. That general principle also applies to
       appeal on the question of valuation. [Reference was made to Scottish
       Co-operative Wholesale Society Ltd. v. Meyer [1959] A.C. 324.] Nourse
       J. was not wrong. He postulated a general rule that where in the case of
       a quasi-partnership company, a minority shareholder's interest have
       been unfairly prejudiced by the manner in which the affairs of the
       company have been conducted by the majority and an order under
    F section 75(4)(d) for the purchase of the minority shareholder's interests
       is made then the correct course is to fix the price pro rata according to
       the value of the shares as a whole and without any discount. In the
       context of section 75 the expression "just and equitable" is very wide:
       see Lord Wilberforce in In re Westbourne Galleries Ltd. [1973] A.C.
       360, 374-375, 379, about the same words in section 222(f) of the
    Q Companies Act 1948. The nature of the just and equitable solution to be
       imposed under section 75(4)(d) of the Act of 1980 cannot depend
       merely on objective concepts of value. It is appropriate for the court to
       take into account the underlying nature of the company, the agreed
       basis on which it was established by the shareholders, and of the
       conduct of the parties prior to the presentation of the petition. Only by
       doing this can the court enable a minority shareholder to obtain a
    "■ proper price for his shareholding: see Lord Cross of Chelsea in In re
       Westbourne Galleries Ltd. [1973] A.C. 360, 385. Scottish Co-operative
       Wholesale Society Ltd. v. Meyer [1959] A.C. 324 also supports Nourse
       J.'s approach.


                                                                         30 / 359
     664
19-34054-sgj11 Doc 1735In Filed   01/13/21
                          re Bird Precision        Entered 01/13/21 16:53:00
                                            Ltd. (C.A.)             [1986]                Page 34 o
         Nourse J. appears to be of the view [1984] Ch. 419, 431G-H, that,           j±
     even outside the context of an order under section 75, the fair price,
     payable for shares in a quasi-partnership, would normally be a pro rata
     one. That view is correct. The pro rata basis is the normal basis
     provided for in articles of partnership in respect of a voluntary
     retirement, and is also the basis often adopted in quasi-partnership
     companies where, as not infrequently happens, the quasi-partners make
     express contractual provisions. Such an approach is consistent with that        B
     adopted by the House of Lords to quasi-partnerships in In re Westbourne
     Galleries Ltd. [1973] A.C. 360.
         If it is accepted that the court has a very wide discretion under
     section 75(4)(d) of the Act of 1980 it can fix a higher price than that
     which, under the relevant company's pre-emption articles, a majority
     would be required to pay on a transfer notice voluntarily given by the          Q
     minority. As a general rule however it cannot be right for the price so
     fixed to be lower than the price payable under the articles. On the true
     construction of the pre-emption provisions of the company's article 21
     any valuation by the auditor must be a pro rata valuation: Dean v.
     Prince [1954] Ch. 409, 427-428, 430-431.
         On cross-appeal, section 75(3) of the Act of 1980 gives power to the
     court to grant such relief as it thinks fit. That power is wide enough to       D
     cover the award of interest on the purchase price of the shares to the
     shareholders whose shares are being bought under a court order.
     Nourse J. was wrong not to award such interest. [Reference was made
     to House Property & Investment Co. Ltd. v. James Walker, Goldsmith
     and Silversmith Ltd. [1948] 1 K.B. 257.] Furthermore, Vinelott J's
     order, on its true construction, gives liberty to apply in effect for all the   g
     things the petitioners complained of, including the question of damage
     caused to them.
         Sparrow Q.C. in reply. Section 75(3) of the Act of 1980 cannot apply
     unless the court is satisfied that the petition under the section is well
     founded. The order of 23 November 1981 was a consent order without
     any admission on the part of the majority shareholders that the petition
     was well founded. The subsection, thus, cannot be invoked. The                  F
     petitioners cannot be entitled to interest for a further reason that there
     was no principal until the price was fixed by the court and, thus, no
     interest can be charged on it.
         OLIVER L.J. This is an appeal against an order of Nourse J. made on
     28 October 1983 determining, pursuant to an order previously made by
     Vinelott J. on 23 November 1981, that shares in a private company ®
     which were to be purchased by the appellants in this appeal, who were
     the respondents to a petition, at a price of £18-25 each. I read at this
     stage only the last three lines of the judge's judgment [1984] Ch. 419,
     436:
          "I value the shares of the company as a whole at £547,500. I
          determine the price at which the respondents are jointly and H
          severally to purchase the shares of the petitioners at £18-25 each."
         The way in which this matter came before the court was this. The
     company was a private company, Bird Precision Bellows Ltd., which


                                                                             31 / 359
                                                                                   665
19-34054-sgj11
      1 Ch.    Doc 1735 Filed   01/13/21
                        In re Bird Precision Ltd. Entered
                                                  (C.A.)  01/13/21Oliver
                                                                   16:53:00
                                                                         L.J.              Page 35 o
  A    had been incorporated in 1975. The petitioners, Mr. Armstrong and Mr.
       Nin, were the holders of some 7,800 shares out of the total issued
       capital of 30,000 shares. The judge found that the company had been
       incorporated in the first instance as a sort of quasi-partnership between
       the petitioners and the respondents who were the majority shareholders,
       for the exploitation of certain processes with which the principal
       shareholder, Mr. Bird, was very much concerned and in which he was
   B   very expert. The two petitioners were there substantially, I think, in the
       role of consultants and gave their services to the company in the early
       stages of its career at very much less than the value which was properly
       to be attributed to those services.
           It is unnecessary to go in any great depth into the facts. The parties
       fell out in August 1981. The petitioners were then removed from the
   Q   board of directors of the company and in October 1981 they presented a
       petition under section 75 of the Companies Act 1980, in which they
       claimed that they should be bought out. There was also at that stage,
       although it was subsequently dropped by amendment, an alternative
       claim to have the company wound up.
           I think I should read the material parts of section 75, because that
       section has some bearing on what subsequently occurred:
             "(1) Any member of a company may apply to the court by petition
            for an order under this section on the ground that the affairs of the
             company are being or have been conducted in a manner which is
             unfairly prejudicial to the interests of some part of the members
             (including at least himself) or that any actual or proposed act or
             omission of the company (including an act or omission on its
   E         behalf) is or would be so prejudicial. . . . (3) If the court is satisfied
             that a petition under this section is well founded it may make such
             order as it thinks fit for giving relief in respect of the matters
             complained of. (4) Without prejudice to the generality of subsection
             (3) above, an order under this section may"—and then there are
             various things which can be done, terminating with—"(d) provide
   p         for the purchase of the shares of any members of the company by
             other members or by the company itself and, in the case of a
             purchase by the company itself, the reduction of the company's
             capital accordingly."
          What happened in this case was that there appears to have been
       considerable correspondence between the parties with regard to the
   Q   possibility that the majority shareholders should buy out the petitioners
       and there was some disagreement as to how the price of a purchase
       ought to be arrived at. Ultimately, when the matter came before the
       Companies Court, as it did on 23 November 1981, it was dealt with by
       agreement and a consent order (although it is not expressed as such)
       was made by Vinelott J. on that day. The order recites the petition and
       the evidence which had been filed on it up to that point, and it went on:
   "        "This court doth order pursuant to section 75 of the Companies Act
            1980 that the respondents"—and then it names them—"do jointly
            and severally purchase the 3,900"—it is common ground that that
            was a mistake for 7,800—"shares of the company registered in the


                                                                                32 / 359
      666
19-34054-sgj11
     Oliver L.J. Doc 1735InFiled
                            re Bird 01/13/21        Entered 01/13/21 16:53:00
                                    Precision Ltd. (C.A.)             [1986]             Page 36 o
            name of the petitioners"—and then it names the petitioners—"at A
            such price as the court shall hereafter determine provided that such
            purchases may subject to the approval of this court be effected by
            means of a reduction of the share capital of the company. And it is
            ordered that on the question of the appropriate purchase price for
            the said shares the evidence of the petitioners be filed within 14
            days of the date of this order the evidence of the respondents be
            filed within 21 days thereafter discovery by exchange of lists do take "
            place on or before 11 January 1982 with inspection within 14 days
            thereafter and exchange of reports by experts within 28 days after
            inspection."
      There is a paragraph as regards costs, which I need not read, which
      provides in effect that the respondents, the majority shareholders,            ^
      should pay the petitioners' costs of the petition down to and including
      the foot of the order. Then there is a final paragraph:
           "Liberty to all parties to apply (1) for further and better particulars
           of the allegations in the affidavits (2) for directions as to the
           payment of the purchase price and interest if appropriate and (3)
           generally."
      Following that order there was a substantial amount of evidence filed;
      experts were engaged and their reports were, as I understand it, duly
      exchanged and the matter came on for hearing before Nourse J. It
      appears to have proceeded, up to the date of the hearing before
      Vinelott J. and at least for a month or so thereafter, with commendable
      celerity, but thereafter it adopted a somewhat molasses-like speed, and g
      it finally terminated in the matter coming before the court on 25
      November 1983. The judge, having considered all the evidence and the
      reports of the valuers, concluded in the way which I have read [1984]
      Ch. 419, 436. The basis of the judge's valuation is to be found in two
      passages from the judgment, at pp. 429 and 430: and there is a further
      passage at p. 431. The judge said, at pp. 429^430:
                                                                                     p
           "Although both sections 210"—which of course was the predecessor
           of section 75—"and 75 are silent on the point, it is axiomatic that a
           price fixed by the court must be fair. While that which is fair may
           often be generally predicated in regard to matters of common
           occurrence, it can never be conclusively judged in regard to a
           particular case until the facts are known. The general observations
           which I will presently attempt in relation to a valuation of shares by G
           the court under section 75 are therefore subject to that important
           reservation. Broadly speaking, shares in a small private company
           are acquired either by allotment on its incorporation or by transfer
           or devolution at some later date. In the first category it is a matter
           of common occurrence for a company to be incorporated in order
           to acquire an existing business or to start a new one, and in either
           event for it to be a vehicle for the conduct of a business carried on
           by two or more shareholders which they could, had they wished,
           have carried on in partnership together. Although it has been
           pointed out on the high authority to which I will soon refer that33the
                                                                               / 359
                                                                 667
19-34054-sgj11
       1 Ch.
               Doc 1735 Filed   01/13/21 Entered 01/13/21 Oliver
                         In re Bird Precision Ltd. (C.A.)
                                                          16:53:00
                                                                 L.J.
                                                                                       Page 37 o
   A       description may be confusing, it is often convenient and it is
           certainly usual to describe that kind of company as a quasi-
           partnership. In the second category, irrespective of the nature of
           the company, it is a matter of common occurrence for a shareholder
           to acquire shares from another at a price which is discounted
           because they represent a minority holding. It seems to me that
           some general observations can usefully be made in regard to each of
   B       these examples."
       Nourse J. then referred to the well known passage from the speech of
       Lord Wilberforce in In re Westbourne Galleries Ltd. [1973] A.C. 360,
       379, and went on:
            "His Lordship, having observed that it is not enough that the
   Q        company is a small one, or a private company, identified three
            typical elements, one, or probably more, of which will characterise
            the company as a quasi-partnership. They are, first, an association
            formed or continued on the basis of a personal relationship involving
            mutual confidence; secondly, an agreement or understanding that all
            or some of the shareholders shall participate in the conduct of the
            business; and, thirdly, restrictions on share transfers. No doubt
   D        these three elements are the most familiar, and perhaps the most
            important, but they were not intended to be exhaustive. In my view
            there may be other typical and important elements, in particular the
            provision of capital by all or some of the participants."
       Next comes a passage which I think has assumed some importance in
       the argument, so perhaps it is worth reading:
            "I would expect that in a majority of cases where purchase orders
            are made under section 75 in relation to quasi-partnerships the
           vendor is unwilling in the sense that the sale has been forced upon
            him. Usually he will be a minority shareholder whose interests have
            been unfairly prejudiced by the manner in which the affairs of the
            company have been conducted by the majority. On the assumption
   F        that the unfair prejudice has made it no longer tolerable for him to
            retain his interest in the company, a sale of his shares will invariably
            be his only practice! way out short of a winding up. In that kind of
            case it seems to me that it would not merely not be fair, but most
            unfair, that he should be bought out on the fictional basis applicable
            to a free election to sell his shares in accordance with the company's
            articles of association, or indeed on any other basis which involved
   "        a discounted price. In my judgment the correct course would be to
            fix the price pro rata according to the value of the shares as a whole
            and without any discount, as being the only fair method of
            compensating an unwilling vendor of the equivalent of a partnership
            share. Equally, if the order provided, as it did in In re Jermyn Street
            Turkish Baths Ltd. [1970] 1 W.L.R. 1194, for the purchase of the
   H        shares of the delinquent majority, it would not merely not be fair,
            but most unfair, that they should receive a price which involved an
            element of premium."
       Then, Nourse J. said, at p. 431:


                                                                            34 / 359
     668
19-34054-sgj11   Doc 1735InFiled   01/13/21 Entered 01/13/21 16:53:00                Page 38
     Oliver L.J.            re Bird Precision Ltd. (C.A.)     [1986]
         "Next, I must consider the example from the second category of A
         cases in which, broadly speaking, shares in a small private company
         are acquired. It is not of direct relevance for present purposes, but I
         mention it briefly in order finally to refute the suggestion that there
         is any rule of universal application to questions of this kind. In the
         case of the shareholder who acquires shares from another at a price
         which is discounted because they represent a minority it is to my
         mind self-evident that there cannot be any universal or even a ^
         general rule that he should be bought out under section 75 on a
         more favourable basis, even in a case where his predecessor has
         been a quasi-partner in a quasi-partnership. He might himself have
         acquired the shares purely for investment and played no part in the
         affairs of the company. In that event it might well be fair—I do not
         know—that he should be bought out on the same basis as he Q
         himself had bought, even though his interests had been unfairly
         prejudiced in the meantime. A fortiori, there could be no universal
         or even a general rule in a case where the company had never been
         a quasi-partnership in the first place."
     Nourse J. said, in summary, that there is no general rule and then
     comes the passage to which particular criticism has been directed:         £)
         "On the other hand, there is a general rule in a case where the
        company is at the material time a quasi-partnership and the purchase
         order is made in respect of the shares of a quasi-partner. Although
         I have taken the case where there has in fact been unfairly
        prejudicial conduct on the part of the majority as being the state of
         affairs most likely to result in a purchase order, I am of the opinion p
         that the same consequences ought usually to follow in a case like
         the present where there has been an agreement for the price to be
        determined by the court without any admission as to such conduct.
         It seems clear to me that, even without such conduct, that is, in
        general, the fair basis of valuation in a quasi-partnership case, and
        that it should be applied in this case unless the respondents have
         established that the petitioners acted in such a way as to deserve F
         their exclusion from the company."
     The judge went on to conclude that the petitioners had not in fact
     deserved their exclusion on the facts of this case.
         I have read those passages because they serve to indicate the
     approach of the judge to the problem with which he was confronted
     under the terms of the order. That approach has been criticised by Mr. G
     Sparrow on two grounds: first of all, on the general ground that it was a
     wrong order in any event, or a wrong approach in any event, under
     section 75; and, secondly, on the ground that it was a wrong order, or a
     wrong approach, having regard to the specific terms of the consent order
     in this case which, as Mr. Sparrow rightly says, has to be looked at as a
     contract between the parties agreeing to the consent order.
         What Mr. Sparrow suggests is this. I take the two points which he
     makes in inverse order, that is to say, I am taking his second point first.
     He suggests that an order made under section 75(4) is simply an order
     for a purchase, without any discretion in the court to give directions


                                                                         35 / 359
                                                                             669
19-34054-sgj11
      1 Ch.    Doc 1735 Filed   01/13/21
                        In re Bird Precision Ltd.Entered
                                                 (C.A.)  01/13/21Oliver
                                                                  16:53:00
                                                                        L.J.         Page 39
   A    which might have the effect of increasing or reducing the value of the
        shares in the open market, as shares in a private company. If the shares
        with which the purchase order is concerned are a majority holding, they
        are to be valued as such; if they are a minority holding they are to be
        valued as such, and in his submission the court is not entitled to look
        behind the company and to reflect, in the order for purchase or for sale,
        the actual relationship between the parties. According to this approach,
   °    any agreement which has been made between the parties as to the basis
        upon which they were to participate in the company's affairs, or as to
        the way in which the company's affairs were to be conducted, any
        contribution which the petitioner may have made to the company's
        success, any absence of any contribution at all by the respondent, apart
        from the mere fact of his shareholding, is to be ignored. The court, in
   Q    other words, is to be rigidly restricted, if it is to make an order under
        section 75(4)(d) at all, to making an order for a purchase at a market
        price of the holding being purchased, to be arrived at only by the
        ordinary valuation principles, which will take into account the
        proportionate size of the holding in relation to the issued capital as a
        whole and to the control of the company.
             For my part I find myself quite unable to accept this submission. It
   D    seems to me that the whole framework of the section, and of such of the
        authorities as we have seen, which seem to me to support this, is to
        confer on the court a very wide discretion to do what is considered fair
        and equitable in all the circumstances of the case, in order to put right
        and cure for the future the unfair prejudice which the petitioner has
        suffered at the hands of the other shareholders of the company; and I
   £   find myself quite unable to accept that that discretion in some way stops
        short when it comes to the terms of the order for purchase in the
        manner in which the price is to be assessed. It has been pointed out,
        and I mention it again, that section 75(4) is merely a collection of
        possible methods of giving effect to section 75(3), and it is expressed to
        be without prejudice to the generality of subsection (3), which gives the
        court a very wide discretion as to the granting of relief in general terms
   F     in respect of the matters of which complaint has been made.
             We have been referred to the speech of Lord Cross of Chelsea in
        In re Westbourne Galleries Ltd. [1973] A.C. 360, 385, where he said in a
        very short passage, to which Mr. Stubbs drew attention:
              "What the minority shareholder in cases of this sort really wants is
              not to have the company wound up—which may prove an
   G          unsatisfactory remedy—but to be paid a proper price for his
              shareholding."
      It is on the question of a "proper" price that the parties here divide. So,
      Mr. Sparrow's second submission, which I have dealt with first, I find
      myself quite unable to accept. In my judgment, the "proper" price is the
      price which the court in its discretion determines to be proper having
   "■ regard to all the circumstances of the case.
           I come now to Mr. Sparrow's first submission, namely, that as a
      matter of interpretation of the order which, as he says and as I mention
      again, is a consent order, there is to be implied a contractual obligation


                                                                          36 / 359
      670
19-34054-sgj11
     Oliver L.J. Doc 1735InFiled
                            re Bird01/13/21         Entered 01/13/21 16:53:00
                                    Precision Ltd. (C.A.)             [1986]                Page 40
      that the shares should be purchased at the market value as a minority             A
      holding. The basis for this submission is that the consequence which I
      have outlined is one which flowed simply from the use in the order of
      the word "purchase;" and it is said that "purchase" ordinarily means
      purchase at market value, and therefore one reads into the order the
      words "a purchase at market value to be determined by the court." I
      confess that I am entirely unable to see why that should be. In my
      judgment, "purchase" ordinarily means no more than purchase for a                 °
      money consideration; what that consideration is is at large and the order
      is one which only makes sense, and indeed can only be given any
      operative life, if the purchase price is fixed in the exercise of the full
      discretion vested in the court by section 75. The court has no jurisdiction,
      as it seems to me, to act as a sort of arbitrator between experts, and if
      Vinelott J. had been told that that was what was intended, and that all           Q
      that was intended was simply that there should be submitted to the court
      the decision of the issue of what was the market value of the petitioners'
      holding, I confess that I doubt very much whether he would have made
      the order in that form, or indeed would have considered that he had any
      jurisdiction to do so.
          Essentially what is suggested is that in assessing the price Nourse J.
      was wrong to consider the evidence which had been filed in support of             D
      the petition, and indeed subsequently, or to enter into any consideration
      of the merits of the case, the inception of the relationships between the
      parties and so on. I would find that a difficult submission to accept in
      any event, but the submission might have had more force, I think, if, as
      might at first be supposed from the terms of the order, the court was
      simply being asked to embark on an inquiry into the value of the shares           g
      on the assumption that it had been conceded in some unspecified way
      that the petitioners had been subjected to unfair prejudice and that it
      was therefore irrelevant to consider the manner in which they had in
      fact been unfairly prejudiced.
          But it is the majority shareholders' own case, and it was so put to
      the judge, that no such admission had in fact been made. As I have
      pointed out, the terms of section 75(3) are perfectly clear. They simply          F
      provide that if the court is satisfied that a petition under this section is
      well founded, it may make such order as it thinks fit for giving relief in
      respect of the matters complained of. If of course it is not so satisfied,
      then it has no jurisdiction to give the relief which is referred to in
      section 75(3) or in section 75(4). As it seems to me, this only has to be
      read for it to be seen straight away that the court, in making a valuation        Q
      of the shares, can only do so if it is satisfied that the petition is well
      founded.
          The judge therefore had to go into these questions, because it was
      expressly said that there was no admission of any unfair prejudice, and
      so the judge had to go into the question of whether there had been
      unfair prejudice to the petitioners and how it had taken place, in order
      to see whether he had any jurisdiction at all to embark on the inquiry            "
      which he was invited to undertake. The judge referred to the question
      of whether he ought to inquire into these matters as follows [1984] Ch.
      419, 426:


                                                                             37 / 359
                                                                  671
19-34054-sgj11
       1 Ch.
               Doc 1735 Filed   01/13/21 Entered 01/13/21 16:53:00
                          In re Bird Precision Ltd. (C.A.) Oliver L.J.
                                                                                      Page 41
    A      "The first question which arose was whether the respondents, by
           consenting to the order of 23 November 1981 and, I suppose, by
           agreeing to pay the petitioners' costs to date, had effectively
           admitted that they had been conducting the affairs of the company
           in a manner unfairly prejudicial to the petitioners as members.
           There was some disagreement between counsel as to what was or
           was not said on the respondents' side at the hearing before
    °       Vinelott J., but on what I saw and heard I was satisfied that there
           had been no admission to that effect. The respondents had merely
           agreed to buy out the petitioners at a price to be determined by the
           court. Assuming that unfair prejudice might sometimes affect the
           price which ought to be paid for the shares, I was nevertheless
           unable to see how, in the absence of some explicit statement of the
    Q      respondents' position, they could be taken to have made any
           admission as to that matter."
        He went on, at p. 427:
           "It was unfortunate that the hopes and expectations of both sides
           for a shorter hearing should have been disappointed, but that was
           made inevitable by my decision on the first of the preliminary points
    D      and by the positions which the parties adopted in regard to the
           second and third. I myself suggested certain ways in which the
           hearing might be shortened by agreement, but without success. In
           future, parties who wish to limit the issues or the evidence in a case
           of this kind would be well advised to go further than a mere
           agreement that the price of the shares shall be determined by the
    P       court."
        Then he said, at p. 434:
             "I have to say that I regard the evidence of both Mr. Bird and Mr.
             Rowden on the bribery question as having been extremely
             unsatisfactory. If it had been necessary for me to make any finding
             on that question, I would have rejected their evidence in its entirety
    F        and accepted that of Mr. Nin and Mr. Armstrong. Having said that,
             I do not think that it is either necessary or desirable that I should
             go into this or any of the many other matters which were made the
             subject of allegations and counter allegations between the parties,
             both at the time and in evidence in this court. Having considered all
             the material evidence, I am satisfied that the exclusion of Mr.
             Armstrong and Mr. Nin was wrongful and that in that and certain
    ^        other respects into which I need not go, the affairs of the company
             were conducted in a manner unfairly prejudicial to the interests of
             them and the other petitioners as members. That finding, although
             strictly speaking unnecessary on the view which I take of the case,
             is one which I feel that I ought to make, if only in fairness to Mr.
             Armstrong and Mr. Nin and after a full and exhaustive investigation
    H        of the merits."
        If I have any criticism of the judge's judgment, it is only that he based
        his inquiry on the supposition that the merits might affect only the
        question of the basis of the valuation of the shares, as indeed in my

                                                                          38 / 359
     672
19-34054-sgj11
    Oliver L.J. Doc 1735In Filed   01/13/21
                           re Bird Precision        Entered 01/13/21 16:53:00
                                             Ltd. (C.A.)             [1986]            Page 42 o
     judgment they clearly can. But it was, I think, much more fundamental A
     than that. Unless unfair prejudice was proved, the court was simply
     being asked to undertake a sort of arbitration in vacuo, which it had no
     jurisdiction to do. It seems to me quite unarguable that the judge,
     having perforce considered the merits and having heard evidence from
     the parties, should be expected, or indeed required, by the terms of this
     order, then to put that entirely out of his mind when it came to the
     question of the terms of the purchase.                                     "
         We have been referred to a number of authorities, first of all to a
     decision of Pennycuick J. in In re Jermyn Street Turkish Baths Ltd.
     [1970] 1 W.L.R. 1194, 1208, and I read an extract from his judgment:
          "Section 210 gives the court an unlimited judicial discretion to make
          such order as it thinks fit with a view to bringing to an end the
          matters complained of, including an order for buying out one C
          faction by the other. It is not disputed on behalf of the respondents
          that in prescribing the basis on which the price of such a sale is to
          be calculated the court can in effect provide compensation for
          whatever injury has been inflicted by the oppressors."
     In Scottish Co-operative Wholesale Society Ltd. v. Meyer [1959] A.C.
     324, 369, Lord Denning said:                                                  D
           "One of the most useful orders mentioned in the section—which
          will enable the court to do justice to the injured shareholders—is to
          order the oppressor to buy their shares at a fair price: and a fair
          price would be, I think, the value which the shares would have had
           at the date of the petition, if there had been no oppression. Once
          the oppressor has bought the shares, the company can survive. It E
          can continue to operate. That is a matter for him. It is, no doubt,
          true that an order of this kind gives to the oppressed shareholders
          what is in effect money compensation for the injury done to them:
          but I see no objection to this. The section gives a large discretion to
          the court and it is well exercised in making an oppressor make
          compensation to those who have suffered at his hands."                   F
     What I think is being suggested here is that these citations in some way
     support the arguments of the majority shareholders, because it is said
     that what in effect the judge was seeking to do was to compensate the
     oppressed shareholders, and that that was not within the terms of the
     order. I do not read what the judge did as doing that at all. Speaking
     for myself, I have been quite unable to see why these two authorities G
     should be supposed to support the arguments which the majority
     shareholders have advanced. They seem to me to be entirely against
     them because, as it seems to me, they indicate as clearly as can be the
     wide discretion which the court has in directing the basis on which
     shares should be valued for the purpose of a purchase ordered under
     this section. It may be true that it can be compensatory, but what the
     court is required to do, in the exercise of its very wide discretion, is that H
     which is just and equitable between the parties.
         It does not seem to me in any event that the matter ends simply with
     the mere fact that the order, to be effective as an order under section 75


                                                                           39 / 359
19-34054-sgj11 Doc 1735 Filed  01/13/21 Entered 01/13/21Oliver 673
                                                         16:53:00                      Page 43 o
      1 Ch.             In re Bird Precision Ltd. (C.A.)       L.J.
   A   necessarily has to invoke the discretionary jurisdiction of the court,
       because there are in fact, as it seems to me, positive pointers in the
       order that that is exactly what was intended.
           Going back to the terms of the order, it starts with the words "this
       court doth order pursuant to section 75 of the Companies Act 1980." I
       have already said that I do not for a moment think that the mere use of
       the word "purchase" which then follows—"that the respondents . . . do
   °   jointly and severally purchase"—contains any implication at all that they
       should purchase necessarily at market value. It seems to me that quite
       the contrary is imported by the words "pursuant to section 75." What
       they are doing is purchasing pursuant to section 75, and it is pursuant to
       that section that the court is to determine price. That brings in, as it
       seems to me, by necessary implication the general discretion of the court
   Q   to do what is fair and equitable.
           Secondly, one wonders, if all that was being asked for was an order
       for purchase at market price, what the purpose was, as Mr. Stubbs says,
       of involving the court in the matter at all. A market price could quite
       easily be determined outside the court by arbitration, or by submitting
       the matter to two valuers and their umpire. It seems to me to be quite
       evident from the first paragraph of the order that what was intended was
   D   that the matter should be approached in the full sense as an application
       under section 75 of the Act, and that the court was expected, in arriving
       at the price to be paid, to take into account all the circumstances of the
       case.
           That, as it seems to me, is underlined by the next part of the order,
       where it goes on with the question of the "appropriate" purchase price
   g   for the shares, and proceeds with directions as to evidence. The evidence
       is quite clearly intended to be general evidence with regard to all the
       circumstances—there are provisions for discovery. So far as the
       accountancy aspect is concerned, that is dealt with by the last words of
       this section of the order: "and exchange of reports by experts within 28
       days after inspection." So quite clearly, as it seems to me, the whole
       concept of the order was that there would be a full investigation into the
   F   circumstances, with evidence filed on both sides, and, indeed, that is
       what took place.
           Finally we come to the liberty to apply:
            "Liberty to all parties to apply (1) for further and better particulars
            of the allegations in the affidavits (2) for directions as to the
            payment of the purchase price and interest if appropriate and
   G         (3) generally."
       So the parties were to have liberty to apply for further and better
       particulars, and again it seems to me that that could only be on the
       footing that the judge was to inquire fully into the circumstances of the
       case and into the affidavits that were directed to be filed.
           Speaking for myself, I am quite satisfied, as a matter of construction
   "   of the terms of the order, that the judge was entitled to exercise in full
       his discretion under section 75(3) and (4). Those subsections give him a
       very wide discretion, and I am quite satisfied that no ground has been
       shown for interference by this court with the actual manner in which the

                                                                            40 / 359
     674
19-34054-sgj11 Doc 1735 Filed 01/13/21                  Entered 01/13/21 16:53:00         Page 44
     Oliver L.J.             In re Bird Precision Ltd. (C.A.)             [1986]
     judge in fact exercised the discretion which was vested in him by the A
     section, and by which he concluded that this was a quasi-partnership
     case, and that being so it would be appropriate that the shares of the
     company should be valued as a whole and that the petitioners should
     then simply be paid the proportionate part of that value which was
     represented by their shareholding, without there being made a discount
     for the fact that this was a minority shareholding.
         In my judgment, the judge was perfectly entitled to arrive at the "
     conclusion at which he did. I think that I myself, certainly on a reading
     of the judgment and on such material as we have had, would not have
     come to any other conclusion, and I am fortified in the view that I have
     taken by an additional point which Mr. Stubbs takes on the articles of
     association of the company. This company, as one might expect, had
     articles of association which contained a pre-emption provision in the Q
     ordinary form. It was one which had this perhaps unusual feature, that it
     had a specific provision relating to the way in which a transfer notice
     was to be treated. I can read the relevant paragraphs very simply; it is
     the usual form of article which enables shares to be transferred to other
     members, or to members of their family, and then provides that apart
     from that no share shall be transferred until the pre-emption rights have
     been exhausted. Article 21(c) provides:                                       D
           "Except where the transfer is made pursuant to subarticle (a)
           hereof, the person proposing to transfer any share (hereinafter
           called 'the proposing transferor') shall give notice in writing
           (hereinafter called 'the transfer notice') to the company that he
           desires to transfer the same, and such notice shall specify the sum
           he fixes as the fair value, and shall constitute the company his agent E
           for the sale of the share to any member of the company (or to any
           person selected by the directors as one whom it is desirable in the
           interests of the company to admit to membership) at the price so
           fixed or, at the option of the purchaser, at the fair value to be fixed
           by the auditor in accordance with subarticle (e) of this article."
     Then there is this important sentence: "The transfer notice may include F
     two or more shares, and in such case shall operate as if it were a
     separate notice in respect of each." In paragraph (e) we have the
     valuation:
         "In case any difference arises between the proposing transferor and
         the purchaser as to the fair value of a share the auditor shall, on the
         application of either party, certify in writing the sum which in his G
         opinion is the fair value, and such sum shall be deemed to be the
         fair value, and in so certifying the auditor shall be considered to be
         acting as an expert and not as an arbitrator; and accordingly the
         Arbitration Act 1950 shall not apply."
     Mr. Stubbs has referred us to two passages in Dean v. Prince [1954] Ch.
     409. Denning L.J. said, at pp. 427-428:                                          H
          "The right to control the company. Harman J. said that the auditor
          should have taken into account the fact that the 140 shares were a
          majority holding and would give a purchaser the right to control the

                                                                           41 / 359
19-34054-sgj11 Doc 1735 Filed   01/13/21 Entered 01/13/21Oliver 675
                                                          16:53:00                     Page 45 o
      1 Ch.             In re Bird Precision Ltd. (C.A.)        L.J.
  A        company. I do not think that the auditor was bound to take that
           fact into account. Test it this way: Supposing it had been Prince
           who had died, leaving only 30 snares. Those 30 shares, being a
           minority holding, would fetch nothing in the open market. But does
           that mean that the other directors would be entitled to take his
           shares for nothing? Surely not. No matter which director it was who
           happened to die, his widow should be entitled to the same price per
  "         share, irrespective of whether her husband's holding was large or
           small. It seems to me that the fair thing to do would be to take the
           whole 200 shares of the company and see what they were worth,
            and then pay the widow a sum appropriate to her husband's
           holding. At any rate if the auditor was of opinion that that was a
           fair method, no one can say that he was wrong. The right way to
  Q         see what the whole 200 shares were worth, would be to see what
           the business itself was worth: and that is what the auditor proceeded
           to do."
       Wynn-Parry J. refers to a particular article in the company's articles in
       these terms, at pp. 430-431:
            " 'the fair value shall be the auditor's valuation of the current worth
  D         of the company's shares.' That language appears to me to preclude
            the auditor from placing any extra value on a block of shares
            because it constitutes, or will in the hands of the particular
            transferee constitute, a controlling interest."
       It is of course true that in the instant case the articles did not contain
       that rather important provision; but they did have this extraordinary
  E    provision for each share to be treated separately, as if it had been
       comprised in a separate transfer notice. As I have said, one does not
       have an express provision to value the company's shares as a whole,
       but one has an express provision that, if a transfer notice is given in
       respect of more than one share, it is to be treated as a separate notice
       in respect of each. So the valuer has, theoretically, to go through the
   p   process of ascertaining the value separately in relation to each share
       concerned, and I am bound to say that it is difficult to see then how
       there could be any room for any account to be taken of whether the
       shares comprised in a transfer notice as a whole formed a minority or
       a majority holding. Without expressing any concluded view on the
       matter, I am very much inclined to the view that the valuation of a
       share under the pre-emption articles in this case ought to be on the
  G    same basis as that held by this court to be appropriate in Dean v.
       Prince [1954] Ch. 409, and that if the valuer was unwise enough to
       give his reasons for valuation, and to indicate that in those reasons he
       had taken into account the fact that all the shares which were being
       offered by all the deemed separate transfer notices together constituted
       a majority or minority holding, I think his valuation could be upset.
       But, as I say, it is unnecessary to express any concluded view on the
       matter, because in a sense this is a makeweight submission. If it is
       right it would, to say the least, have a very odd result if the effect of
       an order designed to enable the court to do what is just and equitable
       between the parties under section 75 should result in a minority


                                                                            42 / 359
     676
19-34054-sgj11 Doc 1735 Filed 01/13/21                 Entered 01/13/21 16:53:00          Page 46
     Oliver L.J.             In re Bird Precision Ltd. (C.A.)              [1986]
     holding being bought out at a price which is less than that which it             A
     would be expected to achieve on a sale under the articles of
     association.
         For all the reasons I have given, therefore, I have no hesitation in
     dismissing the appeal.
         I turn now to the petitioners' cross-appeal, which arises in this way.
     Under the last paragraph of the order there was liberty to apply in
     relation to interest and, the judge having determined the price at which         ^
     the shares were to be bought out, application was then made for an
     award of interest on the amount of the purchase price when ascertained,
     as from a date which I think was not actually specified at that time,
     because argument then proceeded as to whether in principle interest
     could or could not be awarded. That argument was adjourned and it
     came before the judge again on 25 November 1983, when he determined              Q
     that there could be no award of interest on the purchase money.
         The petitioners challenge that, and they seek an order that interest
     should be paid up to 9 December 1983. There was, as the result of a
     hearing before the judge, an agreed order as to the way in which,
     subject to this appeal, the purchase was to be carried into effect, and
     that provided for interest; no question of interest arises after 9 December
     1983. But by their notice of cross-appeal the petitioners asked for              D
     interest, either from 31 August 1980 or, if that is rejected, from the date
     of the presentation of the petition, which was 12 October 1981; or, if
     that is rejected, from the date of the judge's order; or again, if that be
     wrong, from Vinelott J.'s order, and if that be wrong, from 7 August
     1981, when the petitioners were removed from the board.
         The judge rejected the claim on two grounds. First of all it was             £
     argued that, although it was conceded, I think, that there was no
     orthodox ground for payment of interest, nevertheless interest could be
     paid under the general discretion which is contained in section 75(3), in
     effect as a means of awarding damages in respect of matters which had
     occurred in the course of the carrying on of the company's business
     constituting the unfair prejudice. The judge rejected that, saying [1984]
     Ch. 419, 437:                                                                    F
           "I have never heard of interest being payable before there is an
          obligation to pay principal. On analysis, it appears that what Mr.
           Purle is really saying is that the court has power under section 75(3)
           to award something equivalent to interest. That must, I think, be
           damages for loss of the use of the purchase moneys during a period
           when they ought to have been in hand. As will appear, the view             G
           which I take of this case makes it unnecessary for me to express a
           view on that point and I do not do so."
     He then went on to what was the real ground of his decision:
         "In the present case there was an agreement that the respondents
         should buy out the petitioners on a certain basis, i.e., at such
         price as the court should determine. That price was held to be a
         sum equivalent to the fair value of the shares. There was no
         agreement that the price should bear interest from some date
         prior to its determination or, indeed, from any date. An agreed

                                                                           43 / 359
                                                                                677
19-34054-sgj11
      1 Ch.
               Doc 1735 Filed   01/13/21 Entered 01/13/21Oliver
                        In re Bird Precision Ltd. (C.A.)
                                                          16:53:00
                                                                L.J.
                                                                                        Page 47
  A        liberty to apply for directions as to the payment of interest, if
           appropriate, is not an agreement that the price should bear
           interest. There was no agreement that the petitioners should
           receive damages for loss of the use of the purchase moneys.
           Moreover, even if, which I emphatically refute, such an agreement
           could be implied, it is far too late to make that claim. A claim for
           damages, even of that limited character, would have entitled the
  "        respondents to adduce evidence and make submissions to the
           effect that the petitioners' loss was by no means what it might
           have seemed. Mr. Purle says that the order has not yet been
           drawn up. That may be so, but it is no reason for allowing the
           petitioners to re-open the trial under the guise of a claim for
           interest. I am of the clear opinion that there is no case for
  Q        interest, or so-called interest, before judgment in the present
           case, and I therefore do not propose to enter into any questions
           of date or rate."
       Mr. Stubbs, on behalf of the petitioners, has submitted that the true
       construction of the order, in giving liberty to apply for interest, is giving
       liberty to apply on the hearing before the judge, in effect for damages
  D    for all the things of which the petitioners complain and that therefore
       the judge was wrong in refusing to entertain, as he did, the claim as
       being in effect a sort of disguised claim for damages.
           I find myself quite unable to accept that submission. It seems to me
       as plain as can be that the liberty to apply for directions as to payment
       of interest on the purchase price was simply inserted for the purpose of
   c   enabling the court, when it fixed the terms of the purchase, to provide,
       if the purchase price was not paid, for interest to be paid on it as from a
       certain date. It seems to me that the judge was perfectly right in
       refusing to allow any question to be ventilated as to the payment of
       interest, as it were, in lieu of damages. I would therefore dismiss the
       cross-appeal.
           So in my judgment the appeal fails, and so does the cross-appeal.
   F
           PURCHAS L.J. I agree that this appeal should be dismissed. Out of
       respect to the able argument of Mr. Sparrow, I propose to add a few
       words of my own.
           The short issue raised is whether, in valuing the shares that were to
       be transferred, the valuer should apply a discount in recognition of the
  G    fact that the holdings being transferred were minority holdings in the
       company. The starting point is an order made by Vinelott J. on 23
       November 1981. The material parts of that order have already been
       cited by Oliver L.J., but I propose for the sake of convenience to repeat
       the critical words only:
            "This court doth order pursuant to section 75 of the Companies Act
   "        1980 that the respondents"—who are there named—"do jointly and
            severally purchase the [7,800 shares] of the company registered in
            the name of the petitioners . . . at such price as the court shall
            hereafter determine . . . "

                                                                             44 / 359
      678
19-34054-sgj11
     Purchas L.J. Doc 1735InFiled
                             re Bird 01/13/21        Entered 01/13/21 16:53:00
                                     Precision Ltd. (C.A.)             [1986]              Page 48
      Mr. Sparrow submits that the phrase "at such price as the court shall            A
      hereafter determine" can only mean the price, being the fair market
      price, which would have been agreed between a willing buyer and a
      willing seller in the open market, including the discount which stems
      from the very nature of the holding being sold. It must ignore the
      concept of the authority to which Oliver L.J. has already referred in
      Dean v. Prince [1954] Ch. 409.
          It would also exclude the basis upon which the powers under section
      75 of the Act of 1980 arise as defined in subsection (1), and further
      would exclude the whole basis upon which the parties came together in
      the commercial enterprise and upon which the petitioners accepted their
      respective minority shareholdings. The judge found that the basis of this
      was fairly described as a "quasi-partnership" as considered in the leading
      case, In re Westbourne Galleries Ltd. [1973] A.C. 360 and in particular          C
      in the part of the speech of Lord Wilberforce, at p. 379.
          Mr. Sparrow submits that to do otherwise would in effect be to
      award compensation either in respect of the prejudicial conduct which
      was the basis, albeit not admitted by the majority shareholders, of the
      jurisdiction under section 75, and/or the determination of the quasi-
      partnership; that is, the loss of the continuing rights, if they were of any     ^
      value, attributable to the minority shareholders for the loss of their
      future participation.
          Mr. Sparrow submitted that to grant such an extra element of
      consideration to the purchase price would therefore be outside the terms
      of the consent order itself. Put another way, his submission was that
      under the terms of that consent order the function of the judge, or the
      court, envisaged in the future by that order, would be merely one of an          E
      arbitrator, namely, to determine the quantum of the price regardless of
      the other aspects which would be considered by the court were it acting
      in the ordinary way under the provisions of section 75 of the Act.
          I think Mr. Sparrow conceded that had this petition been fought
      through, rather than concluded, partly at least, by consent under the
      provisions of section 75, and particularly subsection (3), the relief            p
      ordered by the court in its discretion could have been such as to effect
      the transfer of shares as a consideration valued on a pro rata distribution
      of the whole value of the company. But whether he made that concession
      or not, I am for my part quite unable to make the distinction which
      Mr. Sparrow attempted to import into the existence of the consent order
      in the terms restricting the power of the court to section 75(4) as              „
      Mr. Sparrow would interpret that section; that is, the purchase of the
      shares at a market value.
          I agree with all that has been said by Oliver L.J., that the effect of
      section 75(4) is merely to expand the wide powers granted under section
      75(3), and not in any way to restrict them. Moreover, the use of the
      expression in the consent order "the purchase of the shares" is not, in
      my judgment, intended in any way to restrict the powers otherwise                H
      enjoyed by the court. If it were, as Mr. Stubbs has submitted and as
      Oliver L.J. has already commented, the purpose of the order and the
      purpose of the future involvement of the court would be negatived.


                                                                            45 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21                                     679
                                                        Entered 01/13/21 16:53:00     Page 49 o
      1 Ch.                   In re Bird Precision Ltd. (C.A.)        Purchas L.J.
 A        In my judgment, the proper interpretation of this order importing, as
      it does, the consent between the parties was to leave in the discretion of
      the court the full jurisdiction which it would have enjoyed had the
      matter been fought, and the effect of the consent order was merely
      to exclude the earlier part of the process under section 75 and to select
      the means by which" the court, being certainly hypothetically satisfied
      of the sound basis of the petition for this purpose—and of course, that is
  B   the only basis upon which the court could act—that it would chose the
      particular course provided by section 75(4)(d) to give relief in the terms
      of section 75(3) in respect of the matters complained of in the petition.
          For those reasons, in my judgment, the judge was right to accept the
      submission that the powers were unfettered and that, therefore, taking
      into account the quasi-partnership nature of the interests held by the
      petitioners in this particular instance, the method of valuation should be
  ^   on a pro rata basis.
          For these reasons and those already given by Oliver L.J., I agree
      that this appeal should be dismissed.
          I also agree that, so far as the cross-appeal is concerned, that also
      should be dismissed. I echo only the words of the judge [1984] Ch. 419,
      437:
  n        "The first point to be made is that in a normal section 75 case,
           where there has been no agreement of any kind, I cannot see how
           there can be any question of interest being payable before a
           purchase order is made,"
      and the order is not complete in this case until the judgment of the
      court, which is the judgment at present under appeal.
          The reliance placed by Mr. Stubbs on the final paragraph of the
  E   order made by Vinelott J., in my judgment, takes his submission no
      further. The liberty to apply which was given to all parties was clearly
      for the further carrying out of the order, and certainly could not form
      the basis of a jurisdiction, or a consent, on the part of the parties that
      the court should proceed to calculate an award of interest as a matter
      of general jurisdiction.
          For those reasons I also agree that the cross-appeal should be
  F   dismissed.
                                         Appeal and cross-appeal dismissed.
                                         Petitioners' appeal on costs below
                                           allowed so that they were entitled
                                           to costs of hearing before Nourse J.
                                         Costs of appeal and cross-appeal to
  Q                                        be taxed. Appellants to pay five-
                                           sixths of petitioners' costs.
                                         Leave to appeal refused.
         Solicitors: Goldberg Blackburn & Howards, Manchester; Knight and
      Sons, Newcastle under Lyme.
  H                                                                    A. R.




                                                                           46 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00   Page 50 of 362




                                  EXHIBIT C




                                                                                47 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 51 o




                                                           48 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 52 o




                                                           49 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 53 o




                                                           50 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 54 o




                                                           51 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 55 o




                                                           52 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 56 o




                                                           53 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 57 o




                                                           54 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 58 o




                                                           55 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 59 o




                                                           56 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 60 o




                                                           57 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 61 o




                                                           58 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 62 o




                                                           59 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 63 o




                                                           60 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 64 o




                                                           61 / 359
19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00    Page 65 o




                                                           62 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00   Page 66 of 362




                                  EXHIBIT D




                                                                                63 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                   Entered 01/13/21 16:53:00               Page 67 of 362


*1619 Arnold v Britton and others
       Positive/Neutral Judicial Consideration


Court
Supreme Court

Judgment Date
10 June 2015

Report Citation
[2015] UKSC 36
[2015] A.C. 1619




                                                        Supreme Court

          Lord Neuberger of Abbotsbury PSC , Lord Sumption , Lord Carnwath , Lord Hughes , Lord Hodge JJSC

                                                     2015 Jan 26; June 10

Landlord and tenant—Covenant—Service charge—Long leases for holiday chalets—Clause in leases purporting to provide for
payment of charge at fixed sum to be increased at compound rate of 10% per year—Clause inserted at time of high inflation—
Inflation subsequently at consistently lower annual rates—Landlord levying service charge in accordance with specified sum
—Tenants claiming commercial sense requiring clause to be construed as variable service charge based on actual expenditure
with fixed sum as cap only—Whether clause providing for fixed sum payment—Whether open to court to depart from natural
meaning of clause to prevent commercially absurd result


  From 1974 the then owners of an area of land granted a number of 99-year leases of plots on which holiday chalets were to
  be built, the preamble to each lease stating that it would be granted “upon terms similar in all respects” to the other leases,
  the introductory words of clause 3 providing that each lessee's covenants as to use and repair of chalets were, inter alia,
  for the benefit of other lessees, and clause 4(8) containing a covenant by the lessors that the covenants imposed on other
  lessees were to like effect. Clause 3 of the first group of leases included, in clause 3(2), a lessee's covenant “to pay … a
  proportionate part of the expenses and outgoings incurred by the lessors in the repair, maintenance, renewal and the provision
  of services [as set out in the lease] in the yearly sum of £90”, increasing thereafter at a three-yearly compound rate of 10%.
  Subsequently, leases in respect of further chalets were granted in which clause 3(2) provided for an annual 10% compound
  increase. In 2011 the tenants of those chalets whose annual service charge had risen to over £2,700, as opposed to £282
  for the chalets subject to the earlier leases, and who claimed that an interpretation of the clause which required a fixed sum
  payment resulted in such an absurdly high annual service charge that it could not be right, claimed that clause 3(2) should be
  read as requiring them to pay a variable sum, being a fair proportion of the cost of providing the services, with the specified
  sum being no more than a cap on the maximum sum payable. The landlord commenced CPR Pt 8 proceedings in the county
  court seeking a declaration that clause 3(2) required the payment of the fixed sum and not any lesser variable amount. The
  judge accepted the construction contended for by the tenants and so dismissed the claim. Allowing an appeal by the landlord
  the High Court judge held that, on a natural reading of the clause, the object of the verb “to pay” was the fixed sum of £90
  as escalated, whereas the construction contended for by the tenants would involve rewriting the bargain which the parties
  had made, which, given the high levels of inflation in the United Kingdom when those leases had been granted, could not
  be said at that time to have lacked commercial purpose. Dismissing the tenants' appeal, the Court of Appeal affirmed the
  High Court judge's reasoning and held, additionally, that the words “a proportionate part” were not inconsistent with a fixed
  service charge in circumstances where other lessees were contributing to the overall service charge, which in consequence
  was to be apportioned between them.




                                                                                                                    64 / 359
© 2021 Thomson Reuters.                                                                                                        1
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                Page 68 of 362



  On the tenants' further appeal—



  Held , dismissing the appeal (Lord Carnwath JSC dissenting), (1) that the interpretation of a contractual provision, including
  one as to service charges, involved identifying what the parties had meant through the eyes of a reasonable reader, and,
  save in a very unusual case, that meaning was most obviously to be *1620 gleaned from the language of the provision;
  that, although the less clear the relevant words were, the more the court could properly depart from their natural meaning,
  it was not to embark on an exercise of searching for drafting infelicities in order to facilitate a departure from the natural
  meaning; that commercial common sense was relevant only to the extent of how matters would or could have been perceived
  by the parties, or by reasonable people in the position of the parties, as at the date on which the contract had been made;
  and that, moreover, since the purpose of contractual interpretation was to identify what the parties had agreed, not what the
  court thought that they should have agreed, it was not the function of a court to relieve a party from the consequences of
  imprudence or poor advice (post, paras 15-20, 23, 66, 76-77).



  Dicta of Lord Hoffmann in Chartbrook Ltd v Persimmon Homes Ltd [2009] AC 1101 , para 14, HL(E) and of Lord Clarke
  of Stone-cum-Ebony JSC in Rainy Sky SA v Kookmin Bank [2011] 1 WLR 2900 , para 21, SC(E) applied.



  (2) That, applying those principles, the natural meaning of the words used in clause 3(2) was clear, namely that the first half
  of the clause stipulated that the lessee was to pay an annual service charge and the second half identified how that charge was
  to be calculated, namely by way of a fixed increase in the annual sum, which was explicable on the basis that the parties had
  assumed that the cost of providing the services would increase in line with the level of inflation then current and so accorded
  with commercial common sense at the date of the agreement; that the fact that it was now apparent that the sum payable
  could substantially exceed the parties' expectations at the time of the grant of the lease was not a reason for giving the clause
  a different meaning; that it followed that clause 3(2) of each lease fell to be applied as charging a fixed amount increasing
  annually at the compound rate stipulated therein; that such conclusion was unaffected by any building or letting scheme to be
  implied from the preamble to each lease read together with the introductory words to clause 3 and with clause 4(8), in that,
  even on an assumption that such a scheme of reciprocity and mutual enforceability of covenants could extend to a positive
  covenant to pay a service charge, it could not extend to the implication of a term preventing the lessor from recovering more
  by way of service charge than could be recovered under each of the earlier leases; and that, accordingly, the landlord was
  entitled to the declaration sought (post, paras 24-26, 35, 48-49, 51, 55-58, 60, 62, 66, 75, 77).



  Decision of the Court of Appeal [2013] EWCA Civ 902; [2013] L & TR 371 affirmed.



The following cases are referred to in the judgments:

  Aberdeen City Council v Stewart Milne Group Ltd [2011] UKSC 56; 2012 SC (UKSC) 240; 2012 SCLR 114 , SC(Sc)
  Antaios Cia Naviera SA v Salen Rederierna AB (The Antaios) [1985] AC 191; [1984] 3 WLR 592; [1984] 3 All ER 229;
  [1984] 2 Lloyd's Rep 235 , HL(E)
  Attorney General of Belize v Belize Telecom Ltd [2009] UKPC 10; [2009] 1 WLR 1988; [2009] Bus LR 1316; [2009] 2
  All ER 1127; [2009] 2 All ER (Comm) 1 , PC
  Bank of Credit and Commerce International SA v Ali [2001] UKHL 8; [2002] 1 AC 251; [2001] 2 WLR 735; [2001] ICR
  337; [2001] 1 All ER 961 , HL(E)
  Chartbrook Ltd v Persimmon Homes Ltd [2009] UKHL 38; [2009] AC 1101; [2009] 3 WLR 267; [2009] Bus LR 1200;
  [2009] 4 All ER 677; [2010] 1 All ER (Comm) 365 , HL(E)
  Co-operative Wholesale Society Ltd v National Westminster Bank plc [1995] 1 EGLR 97 , CA
  Dolphin's Conveyance, In re [1970] Ch 654; [1970] 3 WLR 31; [1970] 2 All ER 664
  Homburg Houtimport BV v Agrosin Private Ltd (The Starsin) [2003] UKHL 12; [2004] 1 AC 715; [2003] 2 WLR 711;
  [2003] 2 All ER 785; [2003] 1 All ER (Comm) 625; [2003] 1 Lloyd's Rep 571 , HL(E)


                                                                                                                      65 / 359
© 2021 Thomson Reuters.                                                                                                          2
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                Page 69 of 362


  Hyams v Titan Properties Ltd (1972) 24 P & CR 359 , CA *1621
  Johnson v Unisys Ltd [2001] UKHL 13; [2003] 1 AC 518; [2001] 2 WLR 1076; [2001] ICR 480; [2001] 2 All ER 801
  , HL(E)
  KPMG LLP v Network Rail Infrastructure Ltd [2007] EWCA Civ 363; [2007] Bus LR 1336 , CA
  MRS Distribution Ltd v DS Smith (UK) Ltd 2004 SLT 631
  McHale v Earl Cadogan [2010] EWCA Civ 14; [2010] HLR 412; [2010] 1 EGLR 51 , CA
  Norwich Union Life Insurance Society v Low Profile Fashions Ltd [1992] 1 EGLR 86; 64 P & CR 187 , CA
  Pennant Hills Restaurants Pty Ltd v Barrell Insurances Pty Ltd (1981) 145 CLR 625
  Pink Floyd Music Ltd v EMI Records Ltd (Practice Note) [2010] EWCA Civ 1429; [2011] 1 WLR 770 , CA
  Prenn v Simmonds [1971] 1 WLR 1381; [1971] 3 All ER 237 , HL(E)
  Rainy Sky SA v Kookmin Bank [2011] UKSC 50; [2011] 1 WLR 2900; [2012] Bus LR 313; [2012] 1 All ER 1137; [2012]
  1 All ER (Comm) 1; [2012] 1 Lloyd's Rep 34 , SC(E)
  Reardon Smith Line Ltd v Yngvar Hansen-Tangen (trading as HE Hansen-Tangen) [1976] 1 WLR 989; [1976] 3 All ER
  570; [1976] 2 Lloyd's Rep 621 , HL(E)
  Sigma Finance Corpn, In re [2009] UKSC 2; [2010] 1 All ER 571 , SC(E)
  Simon v Helmot [2012] UKPC 5; 126 BMLR 73 , PC
  Walker v Giles (1848) 6 CB 662
  Wickman Machine Tool Sales Ltd v L Schuler AG [1974] AC 235; [1973] 2 WLR 683; [1973] 2 All ER 39; [1973] 2 Lloyd's
  Rep 53 , HL(E)
The following additional cases were cited in argument:

  Debenhams Retail plc v Sun Alliance and London Assurance Co Ltd [2005] EWCA Civ 868; [2005] STC 1443 , CA
  Napier Park European Credit Opportunities Fund Ltd v Harbourmaster Pro-Rata CLO 2 BV [2014] EWCA Civ 984 , CA
  Waites (H) Ltd v Hambledon Court Ltd [2014] EWHC 651 (Ch); [2014] 1 EGLR 119
APPEAL from the Court of Appeal

By a claim form issued in the Swansea County Court dated 7 December 2011 the claimant landlord, Paddy Arnold, freehold
owner of the Oxwich Leisure Park, Oxwich, Gower, Swansea, sought against the defendant tenants, Rodney Britton and 42
others, each being a lessee of a chalet on the land under a 99-year lease from 12 December 1974, a declaration that (i) clause
3(2) of the lease obliged the lessee to pay a fixed sum of £90 in the first year of the term and thereafter a fixed sum which
rose by the rate of 10% per annum, and (ii) accordingly, the sum payable pursuant to clause 3(2) was not a “service charge”
within section 18 of the Landlord and Tenant Act 1985 . On 1 June 2012 Judge Jarman QC, sitting in the Cardiff County Court,
refused to grant the declaration sought and instead declared that (i) clause 3(2) required the lessee to pay a proportionate part
of the expenses and outgoings incurred by the lessor in the repair, maintenance, renewal and provision of services set out in the
respective lease, the charge being limited to a yearly sum of £90 for the first year of the term granted by each lease and to a
yearly sum increasing by 10% per annum for every subsequent year of the respective lease, and (ii) such charge was a service
charge within section 18 of the 1985 Act.
  *1622
The claimant appealed. On 3 December 2012 Morgan J, sitting in the Cardiff District Registry [2012] EWHC 3451 (Ch); [2013]
L & TR 174 allowed the appeal and granted a declaration in the terms sought by her.

38 of the tenants appealed. On 22 July 2013 the Court of Appeal (Richards, Davis, Lloyd Jones LJJ) [2013] EWCA Civ 902;
[2013] L & TR 371 dismissed the appeal.

On 11 February 2014 the Supreme Court (Lord Neuberger of Abbotsbury PSC, Lord Carnwath, Lord Toulson JJSC) granted
those tenants permission to appeal, pursuant to which they appealed. The issue for the court, as stated in the parties' agreed
statement of facts and issues, was whether as a matter of interpretation (including the possible implication of a term) the service
charge clause in each of the leases provided for a fixed service charge with annual compounded increases at the rate of 10%,
or for a variable service charge subject to a cap.

The facts are stated in the judgments of Lord Neuberger of Abbotsbury PSC and Lord Carnwath JSC.

Timothy Morshead QC and Rawdon Crozier (instructed by Fursdon Knapper Solicitors, Plymouth ) for the tenants.




                                                                                                                      66 / 359
© 2021 Thomson Reuters.                                                                                                          3
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                     Entered 01/13/21 16:53:00                Page 70 of 362


The six principles applicable when ascertaining the meaning of a document which are applicable here are as follow. (i) In order
to ascertain the meaning of a document the court must undertake an iterative process, checking each of the rival meanings
against other provisions of the document and investigating its commercial consequences: see In re Sigma Finance Corpn [2010]
1 All ER 571 , para 12. (ii) Any test for ambiguity must be conducted after and in light of the iterative process, not before or
apart from that process: see Napier Park European Credit Opportunities Fund Ltd v Harbourmaster Pro-Rata CLO 2 BV [2014]
EWCA Civ 984 at [36]-[37]. As a matter of law it is wrong to foreshorten or downplay the iterative process merely because
language viewed in isolation appears at first glance to be unambiguous. (iii) Generally speaking, the commercial purpose of
the contract is more important than niceties of language. Even where neither of the rival meanings produces an outcome which
can be characterised as flouting business common sense, it is appropriate to adopt the more, rather than the less, commercial
construction where the clause is capable of both meanings: see Rainy Sky SA v Kookmin Bank [2011] 1 WLR 2900 , paras 25-30.
If detailed semantic and syntactical analysis of words in a commercial contract is going to lead to a conclusion which flouts
business common sense, it must be made to yield to business common sense: see Antaios Cia Naviera SA v Salen Rederierna AB
(The Antaios) [1985] AC 191 , 201. (iv) The court should be wary of an interpretation which makes the structure and language
of other parts of the document appear arbitrary and irrational when it is possible for the concepts employed by the parties to be
combined in a rational way: see Chartbrook Ltd v Persimmon Homes Ltd [2009] AC 1101 , para 20. (v) The document must
be construed as a whole, viewing the words used therein against the relevant background and having regard to context. The
relevant background includes facts, forming part of the circumstances in which the parties contract, in which one or both may
take no particular interest, their minds being addressed to or concentrated on other facts so that if asked they would assert that
they did not have these facts in the forefront of their mind, but that will not prevent those facts from forming part of an objective
setting in which the *1623 contract is to be construed: see Reardon Smith Line Ltd v Yngvar Hansen-Tangen (trading as HE
Hansen-Tangen) [1976] 1 WLR 989 , 996-997 and Attorney General of Belize v Belize Telecom Ltd [2009] 1 WLR 1988 , para
25. Moreover, in the context of leases, service charge provisions should be construed restrictively. (vi) The court's interpretation
must promote the purposes and values which are expressed or implicit in the wording: Debenhams Retail plc v Sun Alliance
and London Assurance Co Ltd [2005] STC 1443 , para 27. This principle is not limited to cases where circumstances have
changed since the date of the contract.

After the court has ascertained the meaning of a document, it must correct any mistake made by the parties in their choice of
language and/or imply any term necessary to give effect to the ascertained meaning: see Aberdeen City Council v Stewart Milne
Group Ltd 2012 SC (UKSC) 240 . In particular, the court will imply a term where the parties contracted on an assumption which
has since been falsified by events: see H Waites Ltd v Hambledon Court Ltd [2014] 1 EGLR 119 , paras 65-67.

Here, the reasonable expectations of the parties must have been that, between them, the tenants on the estate would reimburse the
landlord for the actual expenditure incurred from year to year, with the overall cost being spread fairly between them, and with
the percentage operating merely as a maximum annual increase so as to control excessive expenditure whether driven by inflation
or otherwise (in the place of an alternative control such as restricting recovery to “reasonable” expenditure). The drafting of
the various versions of the clause in dispute—clause 3(2)—was predicated on an assumption, namely that the landlord's actual
expenditure would rise by at least 10% per annum. Where, as has happened, circumstances have changed so that that assumption
had become falsified, the correct response of the court, applying the above principles, is to recognise that the effect intended
by the parties—having regard to the purpose and the values of the lease—is no longer being achieved, with the result that the
implication of a term reflecting that purpose and those values is necessary.

Crozier followed.

Michael Daiches (instructed by Morgan LaRoche Solicitors, Swansea ) for the landlord.

The question whether a term should be implied only falls for consideration after the meaning of the contract has been ascertained
from the express language (in context): see Attorney General of Belize v Belize Telecom Ltd [2009] 1 WLR 1988 , para 17.
Ordinary principles of contractual construction apply to leases: there is no special rule that service charge provisions are in
general to be construed restrictively.

Here, the meaning of clause 3(2) is plain and unambiguous. The lessee was to pay an annual charge of £90 etc, as consideration
for the provision by the lessor of the specified services. There is no basis for asserting that there is a linguistic mistake within
the clause. In particular, there is nothing in the wording of the leases which shows an intention that the lessee was to pay a
variable service charge subject to a cap.




                                                                                                                        67 / 359
© 2021 Thomson Reuters.                                                                                                            4
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                Page 71 of 362


A fixed annual service charge is intended to represent the annualised average expenses and outgoings estimated to be incurred
by the lessor throughout the entire term of the lease. The essence of a fixed charge is that the annual payments do not fluctuate
according to the actual expenses and *1624 outgoings incurred by the landlord during any particular accounting period. The
expression in clause 3(2) requiring payment of “a proportionate part” of the expenses and outgoings incurred by the lessors is
not merely consistent with a fixed service charge; it is paradigm wording for a fixed service charge. If the parties had intended
that the lessees should pay a variable service charge subject to a cap, they would undoubtedly have made express provision
for the quantification, ascertainment and collection of the yearly variable charge: there is none. Nor is there any commercial
purpose for a landlord agreeing to a variable service charge provision subject to a cap. Far from it being clear that the parties
intended that the lessee should pay a variable service charge subject to a cap, it is abundantly clear that they did not.

Once the meaning of clause 3(2) has been ascertained by the process of construing the express terms, the iterative process
is at an end and there is no need to consider the question of implied terms. In any event, a term cannot be implied which is
inconsistent with the meaning derived from the express terms. Any reliance on H Waites Ltd v Hambledon Court Ltd [2014] 1
EGLR 119 is misplaced. The parties did not assume that the landlord's actual expenditure would rise by at least 10% per annum:
that would take no account of infrequently occurring major expenditure. In so far as the parties made any assumptions, the
only relevant one was that the lessees would pay a fixed service charge, increasing at the rate of 10% per annum, regardless of
actual inflation. Such assumption can never be “falsified” by actual inflation rates, no matter how far such rates might diverge
from 10% per annum. The fact that the parties may have acted on the basis that the average inflation rate throughout the term
would be 10% was not an assumption; it was a best guess made in the knowledge that the chances of average inflation actually
turning out to be 10% throughout the term would be virtually nil. That best guess would never be falsified no matter what the
actual inflation rates were.

A term cannot be implied into a lease to supply a meaning which is inconsistent with the express language of the contract. Nor
can commercial considerations supply a meaning which is inconsistent with the express language of the contract. In any event,
any such commerciality argument would be in substance an argument based on 34 years' hindsight, namely that actual inflation
would be significantly below 10% per annum. The risk which the parties took in selecting an inflation adjustment rate as a fixed
percentage was one which they were perfectly entitled to judge—and must be inferred to have judged—for themselves. It is not
for the court to judge the wisdom of the parties' bargain or to second-guess their motives.

Morshead QC replied.

The court took time for consideration.

10 June 2015. The following judgments were handed down.

LORD NEUBERGER OF ABBOTSBURY PSC (with whom LORD SUMPTION and LORD HUGHES JJSC agreed)

1. This appeal concerns the interpretation of service charge contribution provisions in the leases of a number of chalets in a
caravan park in south Wales.
  *1625


The facts

2. The facts may be summarised as follows (although they are more fully set out by Lord Carnwath JSC at paras 81-103).

3. Oxwich Leisure Park is on the Gower peninsular, and contains 91 chalets, each of which is let on very similar terms. The five
leases which we have seen were granted between 1978 and 1991, either for a premium (of less than £20,000) or in return for
the lessee constructing the chalet. Each of the 91 chalets was let on a lease which was for a term of 99 years from 25 December
1974 and reserved a rent of £10 per annum increasing by £5 for each subsequent period of 21 years. Paragraph (2) of the recital
of each lease contains the statement that the chalets on the leisure park were intended to be subject to leases “upon terms similar
in all respects to the present demise”.

4. Clause 3 of each lease contains various covenants by the lessee, and it is introduced by the words:




                                                                                                                      68 / 359
© 2021 Thomson Reuters.                                                                                                          5
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                     Entered 01/13/21 16:53:00                Page 72 of 362



  “The lessee hereby covenants with the lessor and with and for the benefit of the owners and lessees from time to time
  during the currency of the term hereby granted of the other plots on the estate so far as the obligations hereafter mentioned
  are capable of benefitting them …”


The covenants that follow concern use, repair, alienation and the like. Crucially for present purposes, clause 3(2) is a covenant
to pay an annual service charge. Each lease also contains covenants by the lessor. One such covenant is to provide services to
the park, such as maintaining roads, paths, fences, a recreation ground and drains, mowing lawns, and removing refuse. The
lessor also covenants in clause 4(8) that leases of other chalets “shall contain covenants on the part of the lessees thereof to
observe the like obligations as are contained herein or obligations as similar thereto as the circumstances permit”.

5. 25 of the chalets are said by the respondent, the current owner of the leisure park and the landlord under the leases, to be
subject to leases containing a service charge provision in clause 3(2), which requires the lessee to pay for the first year of the
term a fixed sum of £90 per annum, and for each ensuing year a fixed sum representing a 10% increase on the previous year
—ie an initial annual service charge of £90, which increases at a compound rate of 10% in each succeeding year. The issue on
this appeal is whether the respondent's interpretation of clause 3(2) in those 25 leases is correct.

6. Of the 25 leases in question, 21 were granted between 1977 and 1991. Prior to the grant of most of those 21 leases, the
other 70 chalets had been the subject of leases granted from the early 1970s. In each of those 70 leases, clause 3(2) was a
covenant by the lessee:

  “To pay to the lessors without any deduction in addition to the said rent a proportionate part of the expenses and outgoings
  incurred by the lessors in the repair maintenance renewal and the provision of services hereafter set out the yearly sum of
  £90 and VAT (if any) for the first three years of the term hereby granted increasing thereafter by ten pounds per hundred
  for every subsequent three year period or part thereof.”


 *1626 The effect of this clause, at least on the face of it, is that the initial service charge of £90 per annum was to be increased
on a compound basis by 10% every three years, which is roughly equivalent to a compound rate of 3% per annum.

7. The 21 leases referred to in para 6 have two slightly different versions of clause 3(2), but the clause can be set out in the
following form (with the words shown in italics included in 14 of the 21 leases, but not in the other seven):

  “To pay to the lessors without any deductions in addition to the said rent as a proportionate part of the expenses and
  outgoings incurred by the lessors in the repair maintenance renewal and renewal of the facilities of the estate and the
  provision of services hereafter set out the yearly sum of £90 and VAT (if any) for the first year of the term hereby granted
  increasing thereafter by ten pounds per hundred for every subsequent year or part thereof.”



8. To complicate matters a little further, the service charge clause in four of these 21 leases (being four of the seven which
did not include the words in italics in the preceding quotation), had the word “for” before “the yearly sum of £90”. These four
leases also included a proviso to the effect that, so long as “the term hereby created is vested in the [original lessees] or the
survivor of them”, clause 3(2) would be treated as being in the form set out in para 6 above. This proviso has ceased to have
effect as these four leases are no longer vested in the original lessees.

9. Finally, the service charge clause in four of the 70 leases referred to in para 6 above were varied pursuant to deeds of
variation executed between October 1998 and August 2002 so as to be identical to that set out in para 7 above, including the
words in italics.


The issues between the parties

10. As already explained, the respondent, the current landlord, contends that the service charge provisions in clause 3(2) of
the 25 leases referred to in paras 6-9 above have the effect of providing for a fixed annual charge of £90 for the first year of
the term, increasing each subsequent year by 10% on a compound basis. The appellants, the current tenants under 24 of the 25
leases, primarily contend that the respondent's construction results in such an increasingly absurdly high annual service charge


                                                                                                                        69 / 359
© 2021 Thomson Reuters.                                                                                                            6
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                      Entered 01/13/21 16:53:00                 Page 73 of 362


in the later years of each of the 25 leases that it cannot be right. They argue that, properly read, each service charge clause in
the 25 leases requires the lessee to pay a fair proportion of the lessor's costs of providing the services, subject to a maximum,
which is £90 in the first year of the term, and increases every year by 10% on a compound basis. In other words, the appellants
argue that, in effect, the words “up to” should be read into the clause set out in para 7 above, between the words “the provision
of services hereafter set out” and “the yearly sum of £90”. The appellants also have an alternative contention, based on the
provisions of recital (2), the opening words of clause 3 and the provisions of clause 4(8) of their leases, namely that the lessor
cannot recover more by way of service charge than could be recovered under each of the first 70 leases.
  *1627


The evidence

11. Apart from the documents themselves and the published Retail Price Index (“RPI”) for each of the years 1970-2010, there
is no evidence as to the surrounding circumstances in which the 21 leases were executed, other than the fact that the four leases
referred to in para 8 above were granted to individuals connected with the lessor. Following a request from the court, we were
also told that three of the four deeds of variation referred to in para 9 above were entered into with the lessor's daughter as lessee.

12. I do not find it surprising that we have not been provided with any further evidence. So far as the wording of clause 3(2)
is concerned, there may have been letters or notes of discussions in connection with the original drafting and granting (and, in
the four cases referred to in para 9 above, the amending) of the leases. But, even if such notes or letters had survived, I very
much doubt that they would have thrown any light on what was intended to be the effect of the drafting of the various forms of
clause 3(2). Even if they had done, they would probably have been inadmissible as I strongly suspect that they would merely
have shown what one party thought, or was advised, that the clause meant. If such documents had shown what both parties to
the lease in question intended, they would probably only have been admissible if there had been a claim for rectification.

13. As to the possibility of other material, I am unconvinced that, even if it existed, evidence of the original level of services,
the original cost of the services or any investigations made on behalf of a potential lessee in relation to the original services and
their cost would have assisted on the issue of what clause 3(2) of any of the 25 leases meant. The provisions for increase at the
end of clause 3(2) of each lease were plainly included to allow for inflation, and the only evidence which appears to me to be
potentially relevant would be contemporary assessments of the actual and anticipated annual rate of inflation, and, as already
mentioned, we have the RPI for each of the years in question.


Interpretation of contractual provisions

14. Over the past 45 years, the House of Lords and Supreme Court have discussed the correct approach to be adopted to the
interpretation, or construction, of contracts in a number of cases starting with Prenn v Simmonds [1971] 1 WLR 1381 and
culminating in Rainy Sky SA v Kookmin Bank [2011] 1 WLR 2900 .

15. When interpreting a written contract, the court is concerned to identify the intention of the parties by reference to “what a
reasonable person having all the background knowledge which would have been available to the parties would have understood
them to be using the language in the contract to mean”, to quote Lord Hoffmann in Chartbrook Ltd v Persimmon Homes Ltd
[2009] AC 1101 , para 14. And it does so by focussing on the meaning of the relevant words, in this case clause 3(2) of each
of the 25 leases, in their documentary, factual and commercial context. That meaning has to be assessed in the light of (i) the
natural and ordinary meaning of the clause, (ii) any other relevant provisions of the lease, (iii) the overall purpose of the clause
and the lease, (iv) the facts and circumstances known or assumed by the parties at the time that the document was executed, and
(v) commercial common sense, but (vi) disregarding *1628 subjective evidence of any party's intentions. In this connection,
see Prenn [1971] 1 WLR 1381 , 1384-1386; Reardon Smith Line Ltd v Yngvar Hansen-Tangen (trading as HE Hansen-Tangen)
[1976] 1 WLR 989 , 995-997, per Lord Wilberforce; Bank of Credit and Commerce International SA v Ali [2002] 1 AC 251 ,
para 8, per Lord Bingham of Cornhill; and the survey of more recent authorities in Rainy Sky [2011] 1 WLR 2900 , paras 21-30,
per Lord Clarke of Stone-cum-Ebony JSC.

16. For present purposes, I think it is important to emphasise seven factors.

17. First, the reliance placed in some cases on commercial common sense and surrounding circumstances (eg in Chartbrook
[2009] AC 1101 , paras 16-26) should not be invoked to undervalue the importance of the language of the provision which
is to be construed. The exercise of interpreting a provision involves identifying what the parties meant through the eyes of a


                                                                                                                          70 / 359
© 2021 Thomson Reuters.                                                                                                              7
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                      Entered 01/13/21 16:53:00                 Page 74 of 362


reasonable reader, and, save perhaps in a very unusual case, that meaning is most obviously to be gleaned from the language of
the provision. Unlike commercial common sense and the surrounding circumstances, the parties have control over the language
they use in a contract. And, again save perhaps in a very unusual case, the parties must have been specifically focussing on the
issue covered by the provision when agreeing the wording of that provision.

18. Secondly, when it comes to considering the centrally relevant words to be interpreted, I accept that the less clear they are,
or, to put it another way, the worse their drafting, the more ready the court can properly be to depart from their natural meaning.
That is simply the obverse of the sensible proposition that the clearer the natural meaning the more difficult it is to justify
departing from it. However, that does not justify the court embarking on an exercise of searching for, let alone constructing,
drafting infelicities in order to facilitate a departure from the natural meaning. If there is a specific error in the drafting, it may
often have no relevance to the issue of interpretation which the court has to resolve.

19. The third point I should mention is that commercial common sense is not to be invoked retrospectively. The mere fact that
a contractual arrangement, if interpreted according to its natural language, has worked out badly, or even disastrously, for one
of the parties is not a reason for departing from the natural language. Commercial common sense is only relevant to the extent
of how matters would or could have been perceived by the parties, or by reasonable people in the position of the parties, as at
the date that the contract was made. Judicial observations such as those of Lord Reid in Wickman Machine Tools Sales Ltd v
L Schuler AG [1974] AC 235 , 251 and Lord Diplock in Antaios Cia Naviera SA v Salen Rederierna AB (The Antaios) [1985]
AC 191 , 201, quoted by Lord Carnwath JSC at para 110, have to be read and applied bearing that important point in mind.

20. Fourthly, while commercial common sense is a very important factor to take into account when interpreting a contract, a
court should be very slow to reject the natural meaning of a provision as correct simply because it appears to be a very imprudent
term for one of the parties to have agreed, even ignoring the benefit of wisdom of hindsight. The purpose of interpretation is
to identify what the parties have agreed, not what the court thinks that they should have agreed. Experience shows that it is by
no means unknown for people to enter into arrangements which are ill-advised, even *1629 ignoring the benefit of wisdom
of hindsight, and it is not the function of a court when interpreting an agreement to relieve a party from the consequences of
his imprudence or poor advice. Accordingly, when interpreting a contract a judge should avoid re-writing it in an attempt to
assist an unwise party or to penalise an astute party.

21. The fifth point concerns the facts known to the parties. When interpreting a contractual provision, one can only take into
account facts or circumstances which existed at the time that the contract was made, and which were known or reasonably
available to both parties. Given that a contract is a bilateral, or synallagmatic, arrangement involving both parties, it cannot be
right, when interpreting a contractual provision, to take into account a fact or circumstance known only to one of the parties.

22. Sixthly, in some cases, an event subsequently occurs which was plainly not intended or contemplated by the parties, judging
from the language of their contract. In such a case, if it is clear what the parties would have intended, the court will give effect
to that intention. An example of such a case is Aberdeen City Council v Stewart Milne Group Ltd 2012 SC (UKSC) 240 , where
the court concluded that “any … approach” other than that which was adopted “would defeat the parties' clear objectives”, but
the conclusion was based on what the parties “had in mind when they entered into” the contract: see paras 21 and 22.

23. Seventhly, reference was made in argument to service charge clauses being construed “restrictively”. I am unconvinced
by the notion that service charge clauses are to be subject to any special rule of interpretation. Even if (which it is unnecessary
to decide) a landlord may have simpler remedies than a tenant to enforce service charge provisions, that is not relevant to the
issue of how one interprets the contractual machinery for assessing the tenant's contribution. The origin of the adverb was in
a judgment of Rix LJ in McHale v Earl Cadogan [2010] HLR 412 , para 17. What he was saying, quite correctly, was that
the court should not “bring within the general words of a service charge clause anything which does not clearly belong there”.
However, that does not help resolve the sort of issue of interpretation raised in this case.


Discussion: interpretation of clause 3(2)

24. When one turns to clause 3(2) of each of the 91 leases of the chalets in Oxwich Park, the natural meaning of the words used,
at least until one considers the commercial consequences, seems clear. The first half of the clause (up to and including the words
“hereafter set out”) stipulates that the lessee is to pay an annual charge to reimburse the lessor for the costs of providing the
services which he covenants to provide, and the second half of the clause identifies how that service charge is to be calculated.




                                                                                                                          71 / 359
© 2021 Thomson Reuters.                                                                                                              8
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                       Entered 01/13/21 16:53:00                 Page 75 of 362


25. The fact that the second half of the clause results in the service charge being a fixed sum, rather than a sum dependent on
the costs to the lessor of providing the contractual services is readily explicable. As stated in Wonnacott, The History of the
Law of Landlord and Tenant in England and Wales (2012), p 106, clauses which provide for charges which vary with the costs
of providing services have resulted, at least since around 1960, in “more trouble between landlord and tenant than anything
else”. Further, legislation which started to come into force in 1972 has rendered it progressively more difficult for an “amateur
landlord” (to use Wonnacott's *1630 expression) to recover a disputed service charge calculated on such a basis. The fact that
the second half of the clause goes on to provide for a fixed increase in the annual sum is also readily explicable: the parties
assumed that the cost of providing the services in sterling terms would increase, or, to put the same point another way, they
assumed that the value of money would fall.

26. Davis LJ concisely explained the thinking behind the clause in the course of his judgment in the Court of Appeal [2013]
L & TR 371, para 52:

  “Lack of correspondence between outlay and receipt is the almost inevitable consequence of such a clause if the parties
  have elected for a fixed charge formula. It has a similarity with a liquidated damages clause: it represents the parties'
  estimate at the outset for the future with neither guarantee nor even expectation of entire coincidence with the eventual
  outcome. But the advantage is certainty. The parties know from the outset where they stand. Moreover, it is a surrounding
  circumstance legitimately to be taken into account here that the leases were made at a time of inflation—in some years, very
  significant inflation—which the parties, objectively and commercially speaking, could be expected to want to confront.
  They chose to do so by this particular formula of increase.”



27. In those seven leases where the word “as” is not included, I suppose that it might be said that this is not clear unless words
such as “quantified in the sum of” were included in order to link the two halves of the clause, but that is, to my mind, a really
pedantic argument. Although perfectionist drafting might suggest the inclusion of such words, it seems to me that the absence
of such words cannot fairly be invoked to suggest ambiguity or a lack of clarity. The reasonable reader of the clause would see
the first half of the clause as descriptive of the purpose of clause 3(2), namely to provide for an annual service charge, and the
second half as a quantification of that service charge.

28. It is true that the first part of the clause refers to a lessee paying a “proportionate part” of the cost of the services, and that,
unless inflation increases significantly in the next 50 years, it looks likely that the service charge payable under each of the 25
leases may exceed the cost of providing services to the whole of the leisure park. However, if, as I believe is clear, the purpose
of the second part of the clause is to quantify the sum payable by way of service charge, then the fact that, in the future, its
quantum may substantially exceed the parties' expectations at the time of the grant of the lease is not a reason for giving the
clause a different meaning. As already explained, the mere fact that a court may be pretty confident that the subsequent effect
or consequences of a particular interpretation was not intended by the parties does not justify rejecting that interpretation.

29. However, given the way things have turned out, it is tempting to latch onto the absence of words such as “quantified in the
sum of”, and to see the two halves of clause 3(2) as mutually inconsistent in their effect. This would be on the ground that the
first half of the clause requires the lessee to pay a “proportionate part” of the cost to the lessor of providing services, whereas
the latter half requires the lessee to pay a sum which could exceed the whole of that cost. On that basis, it might be said that the
court can reject or modify one half to give effect to the real intention of the parties: see *1631 eg Walker v Giles (1848) 6 CB
662 . However, as explained in para 24 and 25 above, this argument would, in my view, involve the court inventing a lack of
clarity in the clause as an excuse for departing from its natural meaning, in the light of subsequent developments.

30. Were it not for the percentage increases of 10% per annum specified in the 25 service charge clauses which are being
considered on this appeal, coupled with the subsequent history of inflation in the United Kingdom, that would be the end of it.
Thus, it seems to me that the original 70 leases (referred to in para 6 above), with a clause 3(2) which provided for increases
of about 3% per annum (at a time when inflation was running at a significantly higher rate), should plainly be interpreted in
the way in which the respondent contends. However, the consequences of the annual sum of £90 being increased annually by
10% on a compound basis are plainly unattractive, indeed alarming, to a lessee holding a chalet under one of the 25 leases. If
one assumes a lease granted in 1980, the service charge would be over £2,500 this year, 2015, and over £550,000 by 2072. This
appears to be an alarming outcome for the lessees, at least judging by how things look in 2015, because annual inflation in the
last 15 years has hardly ever been above 4%, indeed has been under 3% for ten of those years, and has notoriously been falling
recently almost to the point of turning negative, whereas the service charge over that period has increased, and will continue
to increase, by 10% per annum.


                                                                                                                           72 / 359
© 2021 Thomson Reuters.                                                                                                               9
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                      Entered 01/13/21 16:53:00                Page 76 of 362



31. The appellants argue that these figures illustrate the extreme unlikelihood of the parties to the 21 leases (or to the four
subsequent deeds of variation), and in particular the lessees, having intended to agree that the original £90 service charge would
be automatically increased by 10% annually on a compound basis. Accordingly, they contend, the latter half of clause 3(2)
should be interpreted as imposing a maximum on the annual service charge recoverable by the lessor. In other words, the effect
of the clause is said to be that the lessor is entitled to an appropriate percentage of the annual cost of providing the contracted
services, subject to a maximum—which was initially £90, but which increases by 10% compound annually.

32. Despite the unattractive consequences, particularly for a lessee holding a chalet under one of the 25 leases, I am unconvinced
by this argument. It involves departing from the natural meaning of clause 3(2) in each of those leases, and it involves inserting
words which are not there.

33. Further, the appellants' argument involves attributing to the parties to the 25 leases an intention that there should be a
varying service charge and that the lessor (or some other unspecified person) should assess the total costs of the services and
determine the appropriate proportion of the cost of the contractual services to allocate to each chalet. Although I accept that it
has an element of circularity, it appears to me that the average reader of clause 3(2) would have thought that those are exercises
which the clause seems to have been designed to avoid.

34. Although there are one or two very small errors in the drafting, I do not consider that anything has gone significantly wrong
with the wording of clause 3(2) of any of the 25 leases. As already explained, I would reject the notion that, on a natural reading,
the two parts of the clause do not relate to each other, or appear to say different things, even in the seven cases where the word
“as” is not included: as the Court of Appeal said, the first half *1632 imposes a liability for an annual service charge and the
second half explains how it is to be assessed. I do not think that the reference to part of a year in the closing words of the clause
(para 7 above refers), or the inclusion of an unnecessary “for” (para 8 above refers), in some of the 25 leases can possibly justify
departing from the natural meaning of clause 3(2). At best the reference to part of a year is meaningless. However, given that
the 99-year term of each lease ran from Christmas 1974, all of them would have ended part way through a year, as they would
also have been very likely to do if surrendered or forfeited. Furthermore, the fact that some clauses refer not merely to “repair
maintenance and renewal”, but also to “renewal of facilities on the estate” seems to me to be irrelevant to the issue on this appeal.

35. Quite apart from the fact that the effect of clause 3(2) appears clear in each lease as a matter of language, I am far
from convinced by the commercially-based argument that it is inconceivable that a lessee would have agreed a service charge
provision which had the effect for which the respondent contends, at least in the 1970s and much of the 1980s. Although I
would have expected most solicitors to have advised against it, and imprudent though it undoubtedly has turned out to be (at
least so far), a lessee could have taken the view that a fixed rate of increase of 10% per annum on a fixed initial service charge,
at a time when annual inflation had been running at a higher rate for a number of years (well over 10% per annum between
1974 and 1981, indeed over 15% per annum for six of those eight years; although it was less than 10% per annum after 1981),
was attractive or at least acceptable.

36. If inflation is running at, say, 10% per annum, it is, of course, very risky for both the payer and the payee, under a contract
which is to last around 90 years, to agree that a fixed annual sum would increase automatically by 10% a year. They are taking
a gamble on inflation, but at least it is a bilateral gamble: if inflation is higher than 10% per annum, the lessee benefits; if it is
lower, the lessor benefits. On the interpretation offered by the appellants, it is a one way gamble: the lessee cannot lose because,
at worst, he will pay the cost of the services, but, if inflation runs at more than 10% per annum, the lessor loses out.

37. The fact that a court may regard it “unreasonable to suppose that any economist will be able to predict with accuracy
the nature and extent of changes in the purchasing power of money” over many decades (to quote Gibbs J in Pennant Hills
Restaurants Pty Ltd v Barrell Insurances Pty Ltd (1981) 145 CLR 625 , 639) is nothing to the point. People enter into all sorts
of contracts on the basis of hopes, expectations and assessments which no professional expert would consider prudent, let alone
feel able to “predict with accuracy”. I have little doubt that many fortunes have been both made and lost (and sometimes both)
by someone entering into such a contract.

38. In terms of commercial justification, the analysis in paras 34 and 35 above becomes more difficult to invoke the further
one moves on from 1981, the last year when inflation was above 10% per annum, although in 1990 it almost hit that figure.
Accordingly, while I think the analysis comfortably applies to the 21 leases referred to in paras 6-8 above, which were granted
between 1977 and 1990, it is unconvincing in relation to the four leases whose service charge provisions were amended around
2000, as mentioned in para 9 above.
  *1633

                                                                                                                         73 / 359
© 2021 Thomson Reuters.                                                                                                             10
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                       Entered 01/13/21 16:53:00                 Page 77 of 362



39. It seems rather extraordinary that a lessee under a lease which provided for an increase in a fixed service charge at the rate
of 10% over three years should have agreed to vary the lease so that the increase was to be at the rate of 10% per annum, at
a time when inflation was running at around 3% per annum. However, I do not accept that this justifies reaching a different
result in relation to any of the four leases which were varied in 2000. Three of them are relatively easily explicable, as the
lessee who agreed the variation was closely connected with the lessor. The fact that they were subsequently assigned is, I
accept, remarkable, but that later fact cannot affect the interpretation of the deeds. As to the fourth deed, it was, on any view,
an improvident variation to have agreed, but, as already explained, that is not enough to justify the court rewriting the contract
under the guise of interpreting it. Further, given that, at least in my view, there could be no ground for suggesting that the
original clause 3(2) in the three leases (providing as it did for an annual increase of around 3%) had any effect other than that
for which the respondent contends, it is particularly difficult to suggest that the substituted clause, which changed the annual
increase to 10%, but was otherwise identically worded (save that it included the word “as” and was therefore even clearer),
should have a different effect.

40. I note in this connection that, at a time when inflation was running at well over 10% per annum from 1974 to 1980 (possibly
excepting 1984), the lessor was granting leases which provided, in effect, for increases in the £90 at the rate of about 3% per
annum (para 6 above refers). Of course, that cannot be taken into account when interpreting any of the 25 leases, but it shows
the lessor was prepared to take what appears to have been an unwise decision which was not entirely dissimilar from the unwise
decision which, in my view, the lessees under the 25 leases took.

41. I do not think that this is a case where the approach adopted by this court in Aberdeen City Council 2012 SC (UKSC)
240 can assist the appellants. Unlike that case, this is not a case where one of the parties has done something which was not
contemplated by the contract. It is clear that the 10% per annum increase in clause 3(2) was included to allow for a factor which
was out of the control of either party, namely inflation. In my judgment, there is no principle of interpretation which entitles a
court to re-write a contractual provision simply because the factor which the parties catered for does not seem to be developing
in the way in which the parties may well have expected.

42. It also appears to me that there is a degree of inconsistency in the appellants' case. That case is, of course, ultimately based
on the unlikelihood of a lessor and lessee of a single chalet agreeing that an initial annual service charge of £90 should be
increased at a rate which could well lead to the annual charge being an absurdly high figure—possibly more than the cost of
providing the services for the whole leisure park. But it is also rather unlikely (albeit less unlikely, I accept) that they will have
agreed a ceiling on the annual service charge which would become so absurdly high that it would be meaningless. In other
words, it can be said with some force that the appellants' solution to the problem which they identify does not actually address
the problem: it merely changes its commercial consequences.

43. I should add that, subject to the point dealt with in the next section of this judgment, I am unconvinced that any assistance
can be gained *1634 from the differences between the various forms of clause 3(2). It seems to me positively unlikely that the
lessees under the later 21 leases would have been aware of the terms of clause 3(2) of the earlier 70 leases. But, even if they had
been so aware, it seems to me that it would assist the respondent's case, not that of the appellants. That is because, given that
it appears clear that the second half of clause 3(2) in the earlier 70 leases operated to quantify the service charge, then it seems
to me (as explained in the last sentence of para 39 above) that it is very unlikely that the parties can have intended the almost
identically worded second half of clause 3(2) in the later 21 leases to have a very different effect from that in the earlier 70 leases.

44. In his judgment at para 116, Lord Carnwath JSC rightly points out that, even after he assigns the lease, the original lessee
is bound for the duration (at least if it was granted before 1996). However, I do not see what that adds in this case: on any view,
these leases involve long term commitments on both sides. I agree with his view in para 117 that a prospective lessee of a flat
in a block or the like (as here) will normally be likely to have less negotiating freedom as to the terms than in relation to a “free
standing” property. But so will the lessor, and either is free to walk away if he regards the terms as unsatisfactory.

45. I am also unconvinced that the remedies available (whether in common law or under statute) to the parties in the event of
a breach in connection with services or service charge, as discussed in Lord Carnwath JSC's paras 121-123, assists on the issue
we have to decide. We are concerned with what a service charge clause means, not how it is being operated.

46. Finally on this first point, Lord Carnwath JSC makes some remarks about service charge provisions in his para 119. There
will, I suspect, be many cases where his observations are very much in point: indeed, they may well be normally in point.
However, the lessor has no duty to be “fair” when negotiating the terms of a lease (any more than the lessee does), although it



                                                                                                                           74 / 359
© 2021 Thomson Reuters.                                                                                                               11
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                       Entered 01/13/21 16:53:00                  Page 78 of 362


may well be in his interest to be (or at least to appear to be) fair. But, whosever interpretation is correct, clause 3(2) was self-
evidently not a “normal” service charge clause: on the respondent's case, the landlord might get more or less than the costs of
providing the services; on the appellants' case, the landlord might get less than the costs of providing the services.


Discussion: the effect of clause 4(8) and the terms of the other leases

47. The appellants, at the invitation of the court, argued that clause 4(8), which as explained in para 4 above required leases of
chalets to be granted subject to identical or similar obligations, substantially mitigated the effect of clause 3(2) of their leases.
They contended that clause 4(8), when read together with the opening words of clause 3 and paragraph (2) of the recital to each
lease, referred to in paras 3 and 4 above, enable them to limit the service charge which the landlord could otherwise recover
under clause 3(2).

48. The appellants' argument in this connection proceeds in two steps. First, as a result of clause 4(8), the opening words of
clause 3, and paragraph (2) of the recital in each of their leases, a term was implied into their leases to the effect that clause 3(2)
was in the same terms as clause 3(2) of the leases of chalets which had already been granted—ie the 70 leases referred to in
para 6 above. Secondly, in those circumstances the lessor is now precluded from recovering more by way of service charge than
would *1635 be recoverable under the terms of the service charge provisions in the 70 leases—ie £90 plus 10% compounded
every three years. While this argument has obvious attraction, I would reject it.

49. The purpose of clause 4(8), the opening words of clause 3, and recital (2) was, I would accept, to create what is sometimes
referred to as a “building scheme”, but, at least in the present context is more accurately described as a letting scheme. Such
a scheme, which is recognised and given effect to by equity, has to be apparent from the terms of the relevant leases (or, very
unusually, from a side agreement entered into by each lessee with the lessor). A letting scheme involves properties within a given
area being let on identical or similar terms, normally by the same lessor, with the intention that the terms are to be enforceable
not only by the lessor against any lessee, but as between the various lessees—even by an earlier lessee of one property against
a later lessee of another property. There is plainly a strong case for saying the combination of paragraph (2) of the recital, the
opening words of clause 3 and the provisions of clause 4(8) establishes that there is such a scheme in relation to the chalets in
the leisure park. Accordingly, I am prepared to assume that there was envisaged that there would be a degree of reciprocity and
mutual enforceability between the lessees of chalets when it came to the covenants they entered into.

50. However, in my view, the appellants' reliance on the scheme in order to limit the service charges recoverable under clause
3(2) of their leases faces a number of problems.

51. First, it seems to me to be unclear whether a provision such as clause 3(2) could be or was subject to the scheme. There is
room for argument whether a letting scheme can only extend, like freehold schemes, to restrictive covenants, or whether it can
also extend to positive covenants (on the basis that positive covenants between lessor and lessee are enforceable as between
their respective successors, whereas only restrictive covenants are enforceable as against successors of covenantors in relation
to freeholds). Even if a leasehold scheme can extend to positive covenants, it is also questionable whether a lessee's covenant
to pay a service charge, or any other sum of money to the lessor, can be within the ambit of a scheme.

52. Secondly, in so far as they are dealing with the provisions of leases of other chalets, clause 4(8), and (arguably) the opening
words of clause 3 and recital (2) appear to refer to future lettings, not to past lettings. It is quite a bold step to imply a term as to
what has happened in the past from an express provision which is limited to the future. Having said that, there is considerable
practical force in the contention that the scheme contemplated by the three provisions could only work if leases of all the chalets,
past, present and future, were on the same terms.

53. Thirdly, even if the appellants' argument based on an implied term was otherwise correct, there would still be considerable
force in the contention that it would not exonerate the appellants from complying with their obligations under clause 3(2). It
seems clear that, where there is a letting scheme, a tenant can enjoin the landlord from letting a property within the scheme
area on terms which are inconsistent with the scheme. However, as far as I am aware, there is no case where the landlord has
been held liable to a tenant in damages (or otherwise) for having let a property within the scheme area on such terms, prior
to the grant of the tenant's lease.
  *1636

54. Fourthly, even if these arguments are all rejected, the closing words of clause 4(8) clearly permit a degree of variation
between the terms of the leases of different chalets. If the second part of clause 3(2) is intended to reflect the level of projected


                                                                                                                            75 / 359
© 2021 Thomson Reuters.                                                                                                                12
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                      Entered 01/13/21 16:53:00                 Page 79 of 362


inflation, then the parties may well have regarded it as almost inevitable that any annual or triennial adjustment would vary
from time to time. On that basis, there may be no breach of any implied term anyway.

55. However, it is unnecessary to address the four points identified in paras 51-54 above, because, in my judgment, there is a
fatal flaw in the appellants' argument based on an implied term. In effect, the appellants' case is that the implied term in each
of the 21 leases is that the lessor was not asking anything of the lessee which had not been, or would not be, required of lessees
of other chalets, whether their leases were in the past or the future. However, it seems to me that, assuming everything else in
the appellants' favour, that would not be the correct term to imply. As I see it, if there is an implied term along the lines argued
for, it is that the already existing 70 leases of chalets contain a clause 3(2) identical with that in the appellant's leases—ie that
the 70 existing leases have service charges which increase at the compound rate of 10% per annum as in the 21 leases.

56. In so far as it relates to the 70 existing leases, the implied term suggested by the appellants is inconsistent with both (a) an
express term of the appellants' leases, namely clause 3(2) itself, and (b) what is implied in relation to future leases. As to point
(a), the appellants' suggested implied term means that clause 3(2) involves a 10% increase every three years, whereas there is
an express term to the effect that the 10% increase is every year; and it is a fundamental principle that one cannot imply a term
which is inconsistent with an express term. As to point (b), any reader of an appellant's lease who was asked what future leases
of chalets would contain by way of a service charge provision would answer that it would be the same as that in the instant
lease—ie £90 pa subject to an increase of 10% per annum compounded; and the implied term applicable to future leases should
be the same as that applicable to past leases.

57. If the appellants are right in their contention that there is an implied term, the term which I would favour (as set out at
the end of para 55 above) runs into neither of these difficulties. It amounts to saying that, as clause 3(2) of an appellant's lease
means that the service charge is to be £90 pa increasing by 10% pa compounded, there is a term implied into the lease that that
is what the existing leases provide and it is what future leases will provide.

58. If, as the appellants contend, there is an implied term, but that is its correct characterisation, it is difficult to see how it
can help them. An appellant can say that the fact that the 70 existing leases contain a different clause 3(2) means that there is a
breach of the implied term, but it is hard to see what damage or other injury has been suffered if the respondent now insists on
enforcing clause 3(2) of their leases against the appellants. If an appellant could show that the value of his lease was reduced
because the lessor had not granted the first 70 leases with the same clause 3(2) as was in the appellant's lease, the consequent
reduction in the value of that lease could well be the appropriate measure of damages. But I cannot at the moment see on what
basis the breach can assist an appellant in resisting the full financial consequences of the clause 3(2) he entered into.
  *1637

59. I should add that, if, contrary to my view expressed in para 43 above, the lessees under the later 21 leases would have been
aware of the terms of clause 3(2) of the earlier 70 leases (as Lord Carnwath JSC suggests), it would negative any reliance which
the lessees under the 21 leases could place on clause 4(8), as just discussed. This is because the later lessees would have known
of, and accepted, the departure from the original clause 3(2).


Conclusion

60. Accordingly, in agreement with the reasons given by Lord Hodge JSC in this court, Davis LJ in the Court of Appeal and
Morgan J in the High Court, I would dismiss this appeal, and I do not consider that the appellants are assisted by the additional
argument raised in this court. I should, however, make five final points.

61. First, the Court of Appeal suggested that the only way the lessees under the 25 leases could escape from their problems
would be by surrendering or suffering forfeiture. In case this is misinterpreted, it is right to point out that surrender is consensual
between lessee and lessor, and forfeiture involves unilateral action by a lessor, and so neither course can be forced on the lessor.

62. Secondly, I have considerable sympathy with Lord Carnwath JSC's conclusion that the appeal should be allowed (not least
because it is a much more satisfactory outcome in common sense terms, particularly viewed as at today), and I acknowledge
that his reasons are as powerful as his conclusion allows. However, for the reasons I have given, I cannot agree with him.

63. Thirdly, the fact that four leases were granted to associates of the lessor with the proviso described in para 8 above, and
that three of the deeds of variation described in para 9 above were entered into with a lessee who was a close relation of the
lessor, is worthy of comment. It suggests that the lessor or her advisers may have appreciated the potential disadvantages of the


                                                                                                                          76 / 359
© 2021 Thomson Reuters.                                                                                                              13
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                     Entered 01/13/21 16:53:00               Page 80 of 362


clause now contained in the 25 leases. However, I do not see how it can assist the lessees on the issue in these proceedings,
namely the interpretation of the clause in the 25 leases.

64. Fourthly, as Lord Carnwath JSC records in para 155 below, it appears that the respondent realistically recognises
the unsatisfactory situation in which the lessees under the 25 leases find themselves, and is prepared to agree appropriate
amendments to their leases. I hope that a fair and just amendment can be agreed.

65. Finally, as Lord Carnwath JSC also points out in paras 90-93 below, there are various statutory provisions which protect
tenants against unreasonable service charges, but none of them applies here. The present case suggests that there may be a
strong case for extending such provisions to cases such as the present, even though they involve a fixed sum payable by way
of service charge. But that is a policy issue for Parliament, and there may be arguments either way.


LORD HODGE JSC (who agreed with LORD NEUBERGER OF ABBOTSBURY PSC)

66. I agree that the appeal must be dismissed for the reasons which Lord Neuberger of Abbotsbury PSC sets out. But it is a
highly unsatisfactory outcome for the chalet tenants who are affected by the annual escalator of the service charge. It is not
clear whether there are many long leases *1638 containing fixed service charges with escalators which are beyond the reach
of statutory regulation. If there are, there may be a case for Parliament to consider extending the provisions that protect tenants
against unreasonable service charges.

67. Mr Morshead QC for the appellants submitted in his written case that what was important was “(a) that the risk [of inflation
falling and remaining substantially below 10%] would have been obvious to the officious, reasonable bystander who must be
imagined interrogating the actual parties and (b) that no reasonable person in the position of the parties, looking at the leases in
their entirety and in context, would understand them to have intended that the tenants should assume that risk”. He envisaged
that in a hypothetical dialogue the officious bystander would warn the parties of the risks of their proposed contract and they
would make it clear that that was not their intention.

68. In the course of the debate we were referred directly or by reference to several cases concerning the remediation of a mistake
by construction or the implication of a term. In my view they do not give the support that Mr Morshead needs.

69. In Homburg Houtimport BV v Agrosin Private Ltd (The Starsin) [2004] 1 AC 715 the mistaken omission of words in a
clause was apparent because the bill of lading had been modelled on a standard clause. The person who had transposed the
standard clause into the bill of lading had omitted a phrase in the standard clause in which the same word had appeared at the
end of two consecutive phrases. The mistake was clear and it was apparent what correction was called for: paras 22 and 23
per Lord Bingham of Cornhill.

70. In Chartbrook Ltd v Persimmon Homes Ltd [2009] AC 1101 a definition, which contained a grammatical ambiguity, made
no commercial sense if interpreted in accordance with the ordinary rules of syntax. The background to the deal and the internal
context of the contract showed that there was a linguistic mistake in the definition, which the court was able to remove by means
of construction. In his speech Lord Hoffmann, at para 23, referred with approval to the judgment of Carnwath LJ in KPMG
LLP v Network Rail Infrastructure Ltd [2007] Bus LR 1336 . In that case, which concerned a rent review clause in a lease,
it was clear from the terms of the clause that its wording did not make sense. The court was assisted by an earlier agreement
which set out the then intended clause containing a parenthesis, of which only part had remained in the final lease. It was not
clear whether the parties had mistakenly deleted words from the parenthesis, which they had intended to include, or had failed
to delete the parenthesis in its entirety. But that uncertainty as to the nature of the mistake, unusually, did not matter as the
outcome was the same on either basis.

71. In Aberdeen City Council v Stewart Milne Group Ltd 2012 SC (UKSC) 240 the internal context of the contract provided
the answer. The sale contract provided for the payment to the vendor of a further sum on disposal of the land by the purchaser.
Two of the methods of disposal required the parties to ascertain the market value of the property on disposal in calculating the
additional payment and the other used the “gross sales proceeds” in calculating that payment. The purchaser sold the site at
an under-value to an associated company, a circumstance which on the face of the contract the parties had not contemplated.
The courts at each level *1639 interpreted the provision, which used the gross sales proceeds in the calculation, as requiring a
market valuation where there was a sale which was not at arm's length. They inferred the intention of the parties at the time of
the agreement from the contract as a whole and in particular from the fact that the other two methods of disposal required such



                                                                                                                       77 / 359
© 2021 Thomson Reuters.                                                                                                           14
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                     Entered 01/13/21 16:53:00                Page 81 of 362


a valuation. While this line of reasoning was criticised by Professor Martin Hogg “Fundamental Issues for Reform of the Law
of Contractual Interpretation” (2011) 15 Edin LR 406 on the ground that it protected a party from its commercial fecklessness,
it seems to me to be the correct approach in that case as the internal context of the contract pointed towards the commercially
sensible interpretation.

72. The context, whether internal to the contract or otherwise, provides little assistance in this case. Beyond the words of the
relevant clauses, there is the context of the other provisions of each of the 25 individual leases which are at issue. They are long
leases, having a term of 99 years. The court in interpreting the leases can and should take into account the great difficulty in
predicting economic circumstances in the distant future and ask itself whether the parties really intended to do so.

73. The court also can and should take into account the economic circumstances which prevailed at the time each lease was
entered into. It is clear from the table which Lord Carnwath JSC has set out in para 100 of his judgment that between 1974 and
1988 the use of a 10% annual escalator achieved a result which was not far off the diminution of the value of money in the
difficult economic circumstances that then prevailed. The future was and is unknown.

74. Little else is known and I do not think that it is appropriate to speculate about the extent to which lessees would have known
the terms of earlier leases. In my view there is much to be said for the practice, which Lord Drummond Young and other judges
have encouraged in Scotland, of requiring parties to give notice in their written pleadings both of the nature of the surrounding
circumstances on which they rely and of their assertions as to the effect of those facts on the construction of the disputed words:
MRS Distribution Ltd v DS Smith (UK) Ltd 2004 SLT 631 , para 14. Such notice of relevant facts, which are either admitted or
proved at trial, would avoid disputes on appeal such as whether the affected lessees were aware of the earlier leases.

75. While there are infelicities in the language of the relevant clauses in some of the leases and no clear explanation of minor
changes in drafting, I am not persuaded that the meaning of the language is open to question when full weight is given to the
very limited factual matrix with which the courts have been presented in this case. We are invited to construe that which reads
on a first consideration as a fixed service charge with an escalator to deal with future inflation, as a variable service charge
which is subject to a cap to which the escalator applies. I find that very difficult. In my view there is nothing in the relevant
context to support the construction of the clause as creating a cap, other than the view, which events have fully justified, that it
was unwise of the lessees to agree to a fixed service charge with an escalator based on an assumption that the value of money
would diminish by 10% per year.

76. This conclusion is not a matter of reaching a clear view on the natural meaning of the words and then seeing if there are
circumstances which displace that meaning. I accept Lord Clarke of Stone-cum- *1640 Ebony JSC's formulation of the unitary
process of construction, in Rainy Sky SA v Kookmin Bank [2011] 1 WLR 2900 , para 21:

  “the exercise of construction is essentially one unitary exercise in which the court must consider the language used and
  ascertain what a reasonable person, that is a person who has all the background knowledge which would reasonably have
  been available to the parties in the situation in which they were at the time of the contract, would have understood the
  parties to have meant. In doing so, the court must have regard to all the relevant surrounding circumstances. If there are
  two possible constructions, the court is entitled to prefer the construction which is consistent with business common sense
  and to reject the other.”



77. This unitary exercise involves an iterative process by which each of the rival meanings is checked against the provisions of
the contract and its commercial consequences are investigated: In re Sigma Finance Corpn [2010] 1 All ER 571 , para 12, per
Lord Mance JSC. But there must be a basis in the words used and the factual matrix for identifying a rival meaning. The role
of the construct, the reasonable person, is to ascertain objectively, and with the benefit of the relevant background knowledge,
the meaning of the words which the parties used. The construct is not there to re-write the parties' agreement because it was
unwise to gamble on future economic circumstances in a long term contract or because subsequent events have shown that the
natural meaning of the words has produced a bad bargain for one side. The question for the court is not whether a reasonable
and properly informed tenant would enter into such an undertaking. That would involve the possibility of re-writing the parties'
bargain in the name of commercial good sense. In my view, Mr Morshead's formulation (para 67 above), on which his case
depends, asks the court to re-write the parties' leases on this illegitimate basis.

78. Nor is this a case in which the courts can identify and remedy a mistake by construction. Even if, contrary to my view, one
concluded that there was a clear mistake in the parties' use of language, it is not clear what correction ought to be made. The court


                                                                                                                        78 / 359
© 2021 Thomson Reuters.                                                                                                            15
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                Page 82 of 362


must be satisfied as to both the mistake and the nature of the correction: Pink Floyd Music Ltd v EMI Records Ltd [2010] EWCA
Civ 1429 at [21], per Lord Neuberger of Abbotsbury MR. This is not an unusual case, such as KPMG [2007] Bus LR 1336 in
which a mistake was obvious on the face of the contract and the precise nature of the correction had no effect on the outcome.

79. My conclusion that the court does not have power to remedy these long term contracts so as to preserve the essential nature
of the service charge in changed economic circumstances does not mean that the lessees' predicament is acceptable. If the parties
cannot agree an amendment of the leases on a fair basis, the lessees will have to seek parliamentary intervention.


LORD CARNWATH JSC (dissenting)


Preliminary comments

80. The contractual provisions in this case pose unusual interpretative challenges, which may call for unusual solutions. The
leases with which we are concerned are of 25 chalets within Oxwich Leisure Park, in south Wales. *1641 It is an estate of 91
such chalets first developed in 1974. It is in an attractive holiday location close to Oxwich Beach on the Gower peninsular. The
challenges arise from a combination of factors. The intention, stated in the preamble to each lease, was that they should be “upon
terms similar in all respects …”. Yet we are faced with five forms of service charge provision, agreed over a period of some 20
years, the variations in which at first sight defy rational analysis. As interpreted by the Court of Appeal, they would lead over
the course of the leases to supposedly “proportionate” service charges becoming wholly disproportionate to the costs of the
relevant services, to extreme and arbitrary differences between the treatment of different groups of leases within the estate, and
to the prospect in the foreseeable future of potentially catastrophic financial consequences for the lessees directly concerned.

81. It does not help that, remarkably, the case has come to us with minimal evidence to explain the circumstances, or “factual
matrix”, in which these variations were agreed at different times, or even simply to add some context or colour to the bare legal
and statistical analysis. That applies even to the most recent, and most surprising, of the transactions, effected as recently as
2000, and to which Mrs Arnold the present respondent was herself a party. Nor have we been told anything about how the clauses
have been operated in practice at any time: for example how the estate has been managed and what costs incurred by the lessor,
what service charge payments have been demanded of the various categories of lessee, and what has happened to any surplus.

82. It is to be borne in mind also that in the early 1970s (when this clause was first devised) variable service charge provisions
were a relatively “new and modern” addition to the law, prompted in part by rapidly increasing prices: see Mark Wonnacott,
The History of the Law of Landlord and Tenant in England and Wales (2012), p 105 and Hyams v Titan Properties Ltd (1972)
24 P & CR 359 . Since then, it is said in the same history (p 106), service charges have caused “more trouble between landlord
and tenant than anything else”, but they have in turn been regulated by statute to such an extent as to make it “all but impossible
for an amateur landlord to recover [a service charge] in the event of a dispute”. Whether or not that extreme view is justifiable,
the need for special measures to safeguard the interests of lessees has been acknowledged by the legislature, which has thus for
the most part relieved the courts of responsibility for developing a common law response to the problems.

83. As I shall explain, these leases are a rare example of a category of residential lease which has slipped through the statutory
net. That is of no direct relevance to the legal issues before us, save that it may help to explain why no ready solutions are to
be found in the authorities. Furthermore, in so far as policy has a part to play in the development of the common law, it may
be legitimate to seek guidance in the approaches adopted by the legislature in analogous contexts: see Johnson v Unisys Ltd
[2003] 1 AC 518 , para 37, per Lord Hoffmann.


The leases

84. The first lease was granted on 26 October 1974. Of the others most were granted during the 1970s, and are not directly
involved in the present dispute. The 25 with which we are concerned were granted (or varied) in the *1642 period from 1980
to 2000. Whenever granted, all the leases (with one immaterial exception) were expressed as being for terms of 99 years starting
from 25 December 1974, and for a yearly rent of £10, increasing by £5 for every subsequent period of 21 years. Each lease
began with a preamble which described the “lessor” as the owner of the land edged pink on the attached lay-out plan (“the
estate”) and stated: “(2) It is intended to erect chalets on the estate and to grant leases on terms similar in all respects to the
present demise.” The lessees' covenants (clause 3) limited the use to that of a “holiday residence of a single family” from March
to October: clause 3(12).


                                                                                                                      79 / 359
© 2021 Thomson Reuters.                                                                                                          16
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                Page 83 of 362



85. It seems from the examples before us that the earliest leases were granted in return for lessees' covenants to construct
chalets in accordance with plans approved by the lessors (eg chalet 40—lease dated 9 August 1977, clause 3(3)). Later chalets,
presumably after erection of chalets by the lessor or others, were granted without such a covenant but for a premium (eg £13,000
for chalet 76—lease dated 22 September 1980; £16,500 for chalet 96—lease dated 1 July 1985). Otherwise no issue arises on
the lessee's covenants other than clause 3(2) relating to service charges, to which I will come.

86. The lessors in turn covenanted to provide various common services. They included constructing and maintaining the roads
and footways (unless or until becoming maintainable at public expense), mowing lawns, maintaining a recreation ground,
keeping fences and drains in good repair, issuing regulations, and arranging refuse collection and a regular patrol to discourage
vandalism during the unoccupied period: clause 4. By clause 4(8) the lessors covenanted:

  “(viii) That the leases granted by the lessors of all other plots on or comprised in the estate shall contain covenants on
  the part of the lessees thereof to observe the like obligations as are contained herein or obligations as similar thereto as
  the circumstances permit.”



87. Five leases have been selected for the purpose of showing the different versions of clause 3(2) relevant to the dispute. The
principal difference is between the original leases, granted between 1974 and 1980, in which an initial service charge figure
of £90 is increased by 10% every three years (“the triennial formula”), and later leases in which it is increased by 10% every
year (“the annual formula”). The five versions were applied as follows (the selected lease in each case is indicated in brackets):
(i) Version 1 (Chalet 40, dated 9 August 1977). This was the “original version”, applied to 70 leases granted mainly during the
1970s. The first was granted on 26 October 1974. The rest followed at a steady rate over the next six years at an average of
just over 12 per year, until 1980 when seven were granted in this form, the last on 9 July 1980. Four of these leases (granted
between August 1977 and July 1980) were varied in 2000 to incorporate the annual formula: see version 5 below. (ii) Version 2
(Chalet 76, dated 22 September 1980). This version applied to 14 leases granted between August 1980 and February 1983, the
first being dated 11 August 1980. (iii) Version 3 (Chalet 96 dated 1 July 1985). This applied to three leases granted between July
1985 and January 1988. (iv) Version 4 (Chalet 29 dated 22 March 1991). This applied to four leases granted between December
1988 and March 1991. (v) Version 5 (Deed of variation dated 20 August 2000). This applied to four leases previously subject
to version 1. The lessors for the first three *1643 selected leases in this list were Mr A and Mr B Lewis; for version 4, Mrs
J Short; and for version 5, Mrs Arnold, the present respondent. In the result the triennial formula now applies to 66 leases on
the estate, the annual formula to 25.

88. I now set out the five clauses, emphasising the parts which are material to the dispute:

  (i) Version 1 (triennial (1974-1980))

  “To pay to the lessors without any deductions in addition to the said rent a proportionate part of the expenses and outgoings
  incurred by the lessors in the repair maintenance renewal and the provision of services hereafter set out the yearly sum of
  £90 and VAT (if any) for the first three years of the term hereby granted increasing thereafter by ten pounds per hundred
  for every subsequent three year period or part thereof .”


  (ii) Version 2 (annual (1980-1983))

  “To pay to the lessors without any deductions in addition to the said rent as a proportionate part of the expenses and
  outgoings incurred by the lessors in the repair maintenance and renewal of the facilities of the estate and the provisions of
  services hereafter set out the yearly sum of £90 and VAT (if any) for the first year of the term hereby granted increasing
  thereafter by ten pounds per hundred for every subsequent year or part thereof .”


Apart from the change from the triennial to the annual 10% rate, other differences are the lengthening of the expression “renewal
and the provision of services” to “renewal of the facilities of the estate and the provisions (sic) of services”, and the inclusion
of “as” before “a proportionate part”.

  (iii) Version 3 (annual (1985-1988))



                                                                                                                      80 / 359
© 2021 Thomson Reuters.                                                                                                          17
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                     Entered 01/13/21 16:53:00                Page 84 of 362


  “To pay to the lessor without any deductions in addition to the said rent a proportionate part of the expenses and outgoings
  incurred by the lessor in the repair maintenance renewal and the provision of services hereafter set out the yearly sum of
  £90 and VAT tax (if any) for the first year of the term hereby granted increasing thereafter by ten pounds per hundred
  for every subsequent year thereof .”


Changes from version 2 are: reversion to the expression “renewal and the provision of services”, the omission of “as” before
“a proportionate part”, and the omission at the end of “or part (thereof)”.

  (iv) Version 4 (annual subject to triennial proviso (1988-1991))

  “To pay to the lessor without any deductions in addition to the said rent a proportionate part of the expenses and outgoings
  incurred by the lessor in the repair maintenance renewal and the provision of services hereafter set out for the yearly sum
  of £90 and VAT (if any) for the first year of the term hereby granted increasing thereafter by ten pounds per hundred for
  every subsequent year thereof .”


This version was subject to a proviso:

  “Provided always and it is hereby expressly agreed that whilst the term hereby created is vested in the said William Richard
  Short and the said *1644 Janice Short or the survivor of them then maintenance shall be calculated as follows:

       “To pay to the lessor without any deduction in addition to the said rent a proportionate part of the expenses and
       outgoings incurred by the lessor in the repair maintenance renewal and the provision of services hereafter set out
       the yearly sum of £90 and value added tax (if any) for the first three years of the term hereby granted increasing
       thereafter by ten pounds per hundred for every subsequent three year period or part thereof .”



The main clause is identical to version 3 save for the insertion of “for” before “the yearly sum”. The proviso had the effect
of substituting temporarily the triennial formula as in version 1, but that has ceased to be operative following the disposal of
the lease by the Shorts.

  (v) Version 5 (varied from triennial to annual (2000))

  In four of the original 1970s version 1 leases (triennial), a deed of variation dated 20 August 2000, at the same time as
  revising the extent of land demised, substituted with effect from the beginning of the lease a new clause 3(2) in the form
  of version 2 (annual formula).



89. Although we have been invited to consider all five versions, the most important for the purposes of interpretation are the first
(October 1974) and the second (August 1980), and the circumstances surrounding them. The first is not directly in issue but set
the drafting pattern, and provided the background to what followed. The second saw the first incorporation of the controversial
annual formula. The later versions are of more limited relevance, save in so far as they throw some light on how the clauses
were interpreted in practice, or help to illustrate the relative merits of the rival interpretations.


The statutory provisions

90. By sections 18 and 19 of the Landlord and Tenant Act 1985 , a “service charge” (as defined) payable by a tenant of a
“dwelling”, is limited to an amount which reflects the costs “reasonably incurred” in the provision of services. The controls
originally applied only to “flats” but were extended by amendment in 1987 to include “dwellings” as defined: see sections 41 and
60 of, and paragraph 1 of Schedule 2 to, the Landlord and Tenant Act 1987 . It is not in dispute, in these proceedings at least, that
the chalets are “dwellings” for this purpose. The issue is whether the charges are “service charges” as defined by section 18(1) :

  “‘service charge’ means an amount payable by the tenant of a dwelling as part of or in addition to the rent— (a) which
  is payable, directly or indirectly, for services, repairs, maintenance, improvements or insurance or the landlord's costs of
  management, and (b) the whole or part of which varies or may vary according to the relevant costs.”


                                                                                                                        81 / 359
© 2021 Thomson Reuters.                                                                                                            18
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                     Entered 01/13/21 16:53:00                Page 85 of 362




91. The lessees submit that properly interpreted the clause imposes an obligation to pay a “proportionate part” of the costs
incurred, subject only to an upper limit or cap determined by reference to the formula in the second part of the clause. On this
footing it is an amount which “varies or may vary according to the relevant costs”: section 18(1)(b) . The respondent submits
that charge is outside the statutory definition because the annual amount is fixed by that formula, without any reference to
the costs actually incurred by *1645 the lessor. If the lessees are right, the amount of the charge is limited to the amounts
reasonably incurred. If the lessor is right, there is no statutory limit or other control.

92. Other safeguards for lessees were introduced by the 1987 Act, but none covers the present situation. Thus it introduced a
new right for any party to a long lease (not only the lessee) of a “flat” to apply to the court (now the First-tier Tribunal) for an
order varying a lease on the grounds that it “fails to make satisfactory provision” in respect of various matters, one being the
computation of service charges, but this did not apply to other forms of dwelling such as in this case. There is a more general
provision, for application by “a majority of parties” for variation of a number of leases under a single lessor ( section 37 ),
but again it applies only to flats. On the other hand, section 40 , which allows similar applications for variation of insurance
provisions, applies to “dwellings” in general. It is difficult to detect any legislative purposes for these distinctions. The present
case illustrates the potentially unfortunate consequences for parties to those rare forms of residential lease which for no apparent
reason fall outside any of the protections given by the legislative scheme.

93. For completeness, I note also that no issue arises in the present proceedings as to the possible application of other more
general protections relating to unfair contractual terms. Sections 2 to 4 of the Unfair Contract Terms Act 1977 do not in any
event apply to contracts relating to the creation or transfer of interests in land: paragraph 1(b) of Schedule 1 . No such limitation
appears in the Unfair Terms in Consumer Contracts Regulations 1999 (SI 1999/2083), which give effect in this country to
Council Directive 93/13/EEC of 5 April 1993 on unfair terms in consumer contracts ( OJ 1993 L95 , p 29). The Directive was
first transposed in the Unfair Terms in Consumer Contracts Regulations 1994 (SI 1994/3159) which were later replaced by the
1999 Regulations. The 1994 Regulations came into effect on 1 July 1995, and therefore would not it seems apply to contracts
concluded before that date: regulation 1 ; Chitty on Contracts , 31st ed (2014), para 37-087. Accordingly, it could be relevant
if at all only to version 5 (2000).


The proceedings

94. We know very little about the background to the present dispute. It first reached the courts in September 2011 in the form of
an application by the appellant lessees to the county court for pre-action disclosure. The application was said to be in anticipation
of a representative application to resolve an ambiguity in the service charge clause, which “appears to result in a variable service
charge but on the other hand create a fixed service charge”. It also spoke of the lessees' concerns that the sums collected by way
of service charge were exceeding the amount of “legitimate” expenditure by “such a substantial amount as to produce a credit
balance that should be held in a service charge trust account”; and also that the lessor had disposed of the former clubhouse
for the park to provide accommodation for her daughter. They sought disclosure of information about the sums collected as
service charge and the amounts expended since 2005.

95. An order for disclosure was made on 20 September 2011, but was quickly met by an application by the lessor for declaratory
relief relating to the interpretation of the service charge clause, following which the *1646 disclosure order was stayed pending
the determination of these proceedings. The application sought in particular a declaration that on the true interpretation of the
service charge clause, the sum payable was not a “service charge” within the meaning of section 18 of the Landlord and Tenant
Act 1985 . In the county court, Judge Jarman QC determined the issue in favour of the lessees. But his decision was reversed
on appeal to Morgan J [2013] L & TR 174, whose judgment was upheld by the Court of Appeal (Richards, Davis, Lloyd Jones
LJJ) [2013] L & TR 371. The lessees appeal to this court with permission granted by the court itself.

96. The issue between the parties has throughout been very narrow: that is, whether the figure of £90 as inflated is to be read
as a fixed amount, or as an upper limit or cap. That in turn depends on whether it is permissible and appropriate to read in such
words as “limited to” (Judge Jarman QC's words) or “up to” before the reference to “£90”. As Mr Morshead submits in his
printed case: “There is no need to undertake an elaborate drafting exercise. The necessary effect can be achieved by implying
the words ‘up to’ before the words ‘£90’; and, in versions 2 and 5, deleting the word ‘as’.”




                                                                                                                        82 / 359
© 2021 Thomson Reuters.                                                                                                            19
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                 Page 86 of 362


97. Giving the single judgment in the Court of Appeal, Davis LJ rejected that approach, holding in substantial agreement with
Morgan J that the addition of these words “would involve subverting the proper process of construction of the language actually
used and would in truth involve the court rewriting the bargain the parties have made”: para 45. He rejected the argument that
this interpretation would consign the first part of the clause to “mere surplusage”. Its function was to identify “the character of
the payment to be made”. The words “a proportionate part” were apt for a situation where “other lessees also are contributing
to the overall service charge: which is in consequence to be apportioned between them”. Although he accepted that the word
“incurred” was “the language of actual outlay”, it was “entirely explicable when one appreciates that this part of the sub-
clause identifies the character of the payment being made”: paras 48-49. He also pointed to other difficulties in Mr Morshead's
interpretation, in particular the problems of calculating a “proportionate” amount, and the lack of any protection for the lessor
if the inflation regularly exceeded 10%: para 53.


Inflation calculations

98. The judge was shown without objection two sets of tables, one showing the annual Retail Price Index (“RPI”) from 1948
to 2012, taken from figures published by the Office of National Statistics (“the inflation table”); the other, the effect of the
increases of service charge compounded over the period of the leases in accordance with respectively the annual and the triennial
formula (“the compounding table”). As I understand it, the information in these tables is accepted as forming part of the factual
matrix against which it is appropriate to judge the parties' contractual intentions at the relevant dates. There are some minor
but apparently immaterial differences between the hard-copy and electronic versions of the compounding table; I have used
the latter.

99. It is helpful to focus on the rates which would have been in immediate contemplation of the parties at dates when each
of the five versions was first agreed: that is, 26 October 1974 (the date of the first lease on the estate incorporating version 1,
rather than the 1977 lease which was *1647 used as an example at the hearing); 11 August 1980 (the first version 2 lease);
1 July 1985 (version 3); 1 December 1988 (the first version 4 lease); 20 August 2000 (version 5). The table below includes
also the rate in contemplation at the date of the county court hearing (June 2012), and in the last year of the lease (2072). The
figures in the compounding table are given for 25 December 1974, the commencement of the lease period, and for the same
date in each subsequent year. For illustrative purposes I have taken the rate for the year commencing after each of the identified
dates (ie 25 December next following each such date), which would have been the rate applicable to the first complete year
under each new lease.

100. The resulting figures (rounded) for annual service charges at each such years:
                                 Triennial                        Annual                          [Actual inflation]

1974                             £90                              £90                             £90

1980                             £109                             £159                            £219

1985                             £132                             £257                            £310

1988                             £145                             £342                            £350

2000                             £212                             £1,073                          £557

2012                             £311                             £3,366                          £794

2072                             £1,900                           £1,025,004                      N/A


[The last column shows for purposes of comparison the equivalent figures implied by actual inflation, arrived at by increasing
the initial £90 by the recorded price increases over the period from 1974 to each of the selected years. Though not in evidence
before us, those figures have been taken from the “inflation calculator” on the Bank of England's website, and are used for
illustration only.]

101. The rate of price increase during the 1970s can also be contrasted with the pattern in the previous and subsequent decades.
Average annual inflation in the 1950s and 1960s was of the order of 3·5-4%. (It had averaged 2·5% in the 50 years from 1900
to 1950.) It then rose sharply to 6·4% in 1970 and 9·3% in 1973, followed by a much steeper rise to 16% in 1974 and an annual
peak of 24·2% in 1975. It dropped to 8·3% in 1978 before rising again to 16% in 1980. The annual rate fell to 12% in 1981,



                                                                                                                       83 / 359
© 2021 Thomson Reuters.                                                                                                           20
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                Page 87 of 362


and then to around 5-6% in the period 1983-85 (immediately before version 3), 4-5% in 1986-88 (before version 4), and 3%
in 2000 (version 5). It has remained at, or below, that low level ever since.

102. The compounding table enables comparisons to be drawn between the contributions made respectively by the 66 “triennial”
and the 25 “annual” leases over different periods, if the lessor is correct. For example, on the 1988 figures, the triennial leases
would have contributed a total of £8,712 (66 × £132), slightly more than the total contribution of the annual leases (£8,550 =
25 × £342). On the basis of the figures in the third column, the combined total (£17,262) was still much lower than the figure
required to keep pace with actual inflation since 1974 (91 × £350 = £31,850). The figures at or about the time of the hearing
show a very different picture. On the 2012 figures the triennial leases would have been contributing a total of £18,612 (66 ×
£282) compared to £84,150 (25 × £3,366) contributed by the annual leases. The total amount (£102,762) was now substantially
more *1648 than that required to keep pace with inflation (91 × £794 = £72,254). (These figures differ slightly from those
in the submitted tables due to rounding.)

103. The table also shows the amounts that, on the lessor's interpretation, would be payable under each formula over the whole
period from 24 December 2013 to the end of the term (2072). The total amount payable during that period under each “annual”
lease would be £11,238,016, compared to £53,386 payable for the same period under each “triennial” lease.


Inflation and the factual matrix

104. There is no difficulty in principle in taking account of the calculations in the compounding table, which require no outside
information, and could have been carried out by the parties (or a reasonable observer) at any of the relevant dates. On the
Court of Appeal's interpretation, the figures show increases which appear extraordinary in themselves, in the light of modern
conditions of low inflation. No less importantly, they result in dramatically increasing, and ultimately grotesque, differences
between the amounts payable by the two different groups of lessees on the same estate. This consequence could and should have
been anticipated at the time, certainly by the lessors who were parties to both groups of leases and responsible for maintaining
reasonable equivalence between them.

105. The use to be made of the historic inflation figures raises rather different questions. By agreeing to their use, the parties
impliedly ask us to assume that the figures up to and including those for each of the relevant years (or the then most recently
published figures) would been have been known to the parties at the time, and therefore must be taken as part of the relevant
factual matrix. This is no doubt a reasonable working assumption to indicate the general trend as known to the public.

106. It is however highly artificial to be asked to take account of the bare statistics, without reference to the political and
economic circumstances which surrounded them, so far as they were common knowledge at the time. We are not required to
assume total ignorance of current events, in the parties or their reasonable observers. It would not have been difficult to obtain
information about contemporary perceptions of the direction of inflation, whether from official reports of the time, or from
reports in the south Wales press. Even without such evidence, we are entitled in my view to assume knowledge of some of
the key events: for example, of the dramatic rise in oil prices at the end of 1973 and again in 1979, each followed by a sharp
increase in inflation in the following year; and also of the election in 1979 of a new Conservative government committed to
controlling inflation. We are not required to assume that predictions about future inflation were made in a vacuum.

107. We are also entitled, as part of the factual matrix, to take account of the nature and circumstances of the estate, as they
would have been perceived by potential purchasers. It was planned as a holiday estate close to a popular beach. Potential buyers
were likely to come from people already familiar with the area from previous visits with their families. It is fair to assume
also that they would have regarded the acquisition of a holiday chalet, not simply as source of pleasure, but also as a long
term investment *1649 for them and their families. They would have been keen to avoid undue financial burden or risk. It
would be strange if they had not taken the opportunity to talk to existing residents about their own experiences of the estate and
its management, and of the associated costs. This will become relevant when considering what knowledge of previous terms
should be attributed to the first version 2 lessees.


Approach to interpretation

108. In an unusual case such as this, little direct help is to be gained from authorities on other contracts in other contexts. As
Tolstoy said of unhappy families, every ill-drafted contract is ill-drafted “in its own way”. However, the authorities provide
guidance as to the interpretative tools available for the task. The general principles are now authoritatively drawn together in an


                                                                                                                      84 / 359
© 2021 Thomson Reuters.                                                                                                          21
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                Page 88 of 362


important passage in the judgment of Lord Clarke of Stone-cum-Ebony JSC in Rainy Sky SA v Kookmin Bank [2011] 1 WLR 2900
, paras 14-30. As that passage shows, there is often a tension between, on the one hand, the principle that the parties' common
intentions should be derived from the words they used, and on the other the need if possible to avoid a nonsensical result.

109. The former is evident, as Lord Clarke JSC emphasised, in the rule that “where the parties have used unambiguous language,
the court must apply it”: para 23. However, in view of the importance attached by others to the so-called “natural meaning” of
clause 3(2), it is important to note that Lord Clarke JSC (paras 20-23) specifically rejected Patten LJ's proposition that “unless
the most natural meaning of the words produces a result so extreme as to suggest that it was unintended, the court must give
effect to that meaning.” In Lord Clarke JSC's view it was only if the words used by the parties were “unambiguous” that the
court had no choice in the matter.

110. He illustrated the other side of the coin by quotations from Lord Reid in Wickman Machine Tools Sales Ltd v L Schuler
AG [1974] AC 235 , 251:

  “The fact that a particular construction leads to a very unreasonable result must be a relevant consideration. The more
  unreasonable the result, the more unlikely it is that the parties can have intended it, and if they do intend it the more
  necessary it is that they shall make that intention abundantly clear.”


and Lord Diplock in Antaios Cia Naviera SA v Salen Rederierna AB (The Antaios) [1985] AC 191 , 201:

  “if detailed and syntactical analysis of words in a commercial contract is going to lead to a conclusion that flouts business
  common sense, it must yield to business common sense.”


As a rider to the last quotation, Lord Clarke JSC cited the cautionary words of Hoffmann LJ ( Co-operative Wholesale Society
Ltd v National Westminster Bank plc [1995] 1 EGLR 97 , 99):

  “This robust declaration does not, however, mean that one can rewrite the language which the parties have used in order
  to make the contract conform to business common sense. But language is a very flexible instrument and, if it is capable of
  more than one construction, one *1650 chooses that which seems most likely to give effect to the commercial purpose
  of the agreement.”



111. I agree with Mr Morshead (questioning in this respect the approach of Davis LJ (para 35)) that it may be unnecessary
and unhelpful to draw sharp distinctions between problems of ambiguity and of mistake, or between the different techniques
available to resolve them. In Chartbrook Ltd v Persimmon Homes Ltd [2009] AC 1101 , para 23, Lord Hoffmann cited with
approval a passage of my own (in KPMG LLP v Network Rail Infrastructure Ltd [2007] Bus LR 1336 , para 50) where I
discussed the role of what is sometimes called “interpretation by construction”. I criticised the tendency to deal separately with
“correction of mistakes” and “construing the paragraph ‘as it stands’”, as though they were distinct exercises, rather than as
“aspects of the single task of interpreting the agreement in its context, in order to get as close as possible to the meaning which
the parties intended”. Lord Hoffmann added, at para 25:

  “What is clear from these cases is that there is not, so to speak, a limit to the amount of red ink or verbal rearrangement
  or correction which the court is allowed. All that is required is that it should be clear that something has gone wrong with
  the language and that it should be clear what a reasonable person would have understood the parties to have meant.”



112. Another permissible route to the same end is by the implication of terms “necessary to give business efficacy to the
contract”. I refer again to Lord Hoffmann's words, this time in Attorney General of Belize v Belize Telecom Ltd [2009] 1 WLR
1988 , para 22, explaining the “two important points” underlined by that formulation:

  “The first, conveyed by the use of the word ‘business’, is that in considering what the instrument would have meant
  to a reasonable person who had knowledge of the relevant background, one assumes the notional reader will take into
  account the practical consequences of deciding that it means one thing or the other. In the case of an instrument such as
  a commercial contract, he will consider whether a different construction would frustrate the apparent business purpose of


                                                                                                                      85 / 359
© 2021 Thomson Reuters.                                                                                                          22
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                    Entered 01/13/21 16:53:00                Page 89 of 362


  the parties … The second, conveyed by the use of the word ‘necessary’, is that it is not enough for a court to consider
  that the implied term expresses what it would have been reasonable for the parties to agree to. It must be satisfied that it
  is what the contract actually means.”



113. Aberdeen City Council v Stewart Milne Group Ltd 2012 SC (UKSC) 240 is a useful recent illustration in this court of how
these various principles may be deployed, to enable the court to achieve a commercially sensible result in the face of apparently
intractable language. A contract for the sale of development land gave the council the right to an uplift (described as “the profit
share”) in certain defined circumstances, one being the sale of the property by the purchaser. The issue was the calculation of
the profit share, which the contract defined as a specified percentage of the “estimated profit” (defined by reference to “open
market value”) or “the gross sale proceeds”. The issue was how the definition should be applied in the case of a sale by the
purchaser to an associated party at an undervalue. The court *1651 held in agreement with the lower courts that, in that event,
notwithstanding the apparently unqualified reference to gross sale proceeds, the calculation should be based on open market
value.

114. In a concurring judgment, with which all the members of the court agreed, Lord Clarke JSC, at para 28, referred to his
own judgment in Rainy Sky as indicating the “ultimate aim”, that is:

  “to determine what the parties meant by the language used, which involves ascertaining what a reasonable person would
  have understood the parties to have meant; the relevant reasonable person being one who has all the background knowledge
  which would reasonably have been available to the parties in the situation in which they were at the time of the contract.”


As he pointed out, “on the face of it” the reference in the contract to the gross sale proceeds was a reference to the “actual sale
proceeds” received by the appellants. It was not easy to conclude “as a matter of language” that the parties meant, not the actual
sale proceeds, but the amount the appellants would have received on an arm's length sale at market value of the property; nor
was it easy to conclude that the parties “must have intended” the language to have that meaning. He referred, at para 31, to the
comment of Baroness Hale of Richmond JSC in the course of the argument that:

  “unlike Rainy Sky , this is not a case in where there are two alternative available constructions of the language used. It
  is rather a case in which, notwithstanding the language used, the parties must have intended that, in the event of an on
  sale, the appellants would pay the respondents the appropriate share of the proceeds of sale on the assumption that the
  on sale was at a market price.”


He thought the problem should be solved by implying a term to the effect that, in the event of a sale which was not at arm's
length in the open market, an open market valuation should be used. As he explained, at para 33:

  “If the officious bystander had been asked whether such a term should be implied, he or she would have said ‘of course’.
  Put another way, such a term is necessary to make the contract work or to give it business efficacy.”


He preferred the use of an implied term to “a process of interpretation”, although “the result is of course the same”: paras 30-33.

115. As Mr Morshead observes, the result in the Aberdeen case could probably have been explained equally as a case of
correction by interpretation. In any event, this example provides support for his proposition that, where an ordinary reading
of the contractual words produces commercial nonsense, the court will do its utmost to find a way to substitute a more likely
alternative, using whichever interpretative technique is most appropriate to the particular task.


Residential leases

116. Long residential leases are an exceptional species of contract, and as such may pose their own interpretative problems. In
no other context is a private individual expected to enter into a financial commitment extending for the rest of his or her life,
and probably beyond. The original lessee may *1652 have been unaware that (at least under contracts before the Landlord and
Tenant (Covenants) Act 1995 ) he was taking on a personal legal commitment which could continue even after he had disposed
of any interest in the property itself: Norwich Union Life Insurance Society v Low Profile Fashions Ltd [1992] 1 EGLR 86 . So


                                                                                                                      86 / 359
© 2021 Thomson Reuters.                                                                                                          23
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                      Entered 01/13/21 16:53:00                Page 90 of 362


far as it relates only to ground rent, the commitment is unlikely to be burdensome, and it may be readily accepted as a necessary
incident of a valuable property interest. Service charges are a different matter, since the amounts may be substantial, and, apart
from statute, the lessee is likely to have no direct control over the lessor's expenditure.

117. Where the lease is for one of a number of units in a managed building or estate, provision has to be made for expenditure
by the lessor on common services and maintenance, and for the cost to be shared between the lessees. Substantial equivalence
of rights and obligations under such leases is normally important for all parties, both for the good management of the building
or estate, and for harmony among those living within it. Equivalence can only be achieved by the lessor, who alone is party to
them all. After the first lease has been negotiated and granted, later incoming lessees will usually have little choice in practice
but to accept the covenants in the form dictated by the lessor. Their reasonable expectation will be that all have been granted
in like terms, both in terms of covenants and in terms of sharing financial responsibility for services, with a view to ensuring
fair distribution of the overall cost. Often that expectation and the lessor's responsibility for achieving it, will be expressed in
the terms of the lease (as here, in the preamble and clause 4(8)).

118. Mr Daiches submits, correctly in my view, that the effect of such words is to create “a letting scheme, or local law, of
negative obligations mutually enforceable in equity between all occupiers of the properties on the estate”. He cites authorities
such as In re Dolphin's Conveyance [1970] Ch 654 , which related to an estate of freehold properties. Examples of the same
principle as applied to leasehold developments are given in the textbooks: see Megarry & Wade, The Law of Real Property ,
8th ed (2012), para 32-079. As I understand his argument, he asks us to infer that a clause such as 4(8) has to “look to the future
not the past”, and that accordingly it is not to be construed as containing any implied representation as to previous leases. I
cannot agree. In my view, the existence of such a scheme reinforces the view that each lessee has a legitimate interest in the
form and content of all leases within the development, whenever granted. Even if, as in clause 4(8), the lessor's responsibility is
expressed as an obligation in respect of future leases, it should in its context (including the preamble) be read also as containing
an implied representation that leases previously granted are also in substantially the same form.

119. Provision for services is normally dealt with by reciprocal covenants, positive in form: by the lessor to arrange and pay
for the carrying out of the necessary services, and by the lessees to pay their respective shares of the costs so incurred. There is
no common format for such service charge covenants, and they can and do vary greatly between different buildings or estates.
Unlike negative covenants, it seems that they are not mutually enforceable as such, but the expectation is that they will have
been drafted to ensure that the lessees' financial obligations are shared fairly between them all. Again this is in the interests
of good management *1653 and harmony within the development for both lessor and lessees. Differences may be necessary
to cater for differences in size of the individual units or other features, but otherwise they will normally be in a standard form
in all the leases.

120. In the courts below there was some discussion of the “restrictive” approach said to be appropriate to service charge
provisions: McHale v Earl Cadogan [2010] HLR 412 , para 17, per Rix LJ. I agree, if by this it is meant that the court should lean
towards an interpretation which limits such clauses to their intended purpose of securing fair distribution between the lessees
of the reasonable cost of shared services.

121. Support for this approach is to be found also in the disparity in practice between the potential remedies available to each
party for breach by the other. A lessor who fails to maintain services at the level thought appropriate by the lessees is in principle
open to enforcement action in court. But the practical effect of such action for the lessees is uncertain in the absence of a precise
definition of what he is required to provide. If there has been a complete breakdown of services, they may be able to obtain
injunctive relief or appointment of their own manager. In less extreme circumstances the form of remedy or the extent of any
damages may be difficult to define.

122. By contrast, the lessor's remedies for breach of the service charge clause are all too clear. In the Court of Appeal, Davis LJ
was apparently content to assume that the charges might “in extremis, force some of these lessees into surrender or forfeiture”:
para 57. However, if by this he intended to imply that either escape-route would be available to the lessees other than by
agreement with the lessors, he would have been wrong. Apart from any special provision, the lessee's obligation, once the
service charge has been determined, will have crystallised into a contractual obligation to pay a fixed amount. That is in principle
enforceable by a simple action through the courts, and ultimately by forfeiture and bankruptcy. The legislature intervened long
ago to provide some statutory relief against forfeiture: section 146 of the Law of Property Act 1925 . But that provides no
protection against enforcement of the personal liability to pay the contractual amount.




                                                                                                                         87 / 359
© 2021 Thomson Reuters.                                                                                                             24
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                      Entered 01/13/21 16:53:00                 Page 91 of 362


123. As already explained, the scope for abuse has been recognised by the legislature in the special provision made for
controlling “variable” charges as defined in the 1987 Act. Fixed service charges do not normally give rise to the same risk
of abuse. The lessee is given the certainty of a fixed financial commitment, and the lessor has the advantage of simplified
administration. Provision is needed to deal with price inflation. But if this is fixed by reference to an independent formula, such
as an official inflation index, there is no significant risk to either party. The approach adopted in this case seems highly unusual,
if not unique. Even where the legislature has not intervened, the courts have a responsibility in my view to ensure that such
clauses are interpreted as far as possible not only to give effect to their intended purpose, but also to guard against unfair and
unintended burdens being placed on the lessees.


Interpretation of clause 3(2)

124. Against that general background, I come to consider the construction of clause 3(2) in its various versions. At first sight,
the main *1654 principles seem reasonably clear: (i) The intention was that all the leases should be on terms as “similar …
as the circumstances permit”, and that it was the lessors' responsibility to achieve such equivalence (necessarily, since only
they would be party to all of them): preamble (2); clause 4(8). (ii) The commercial purpose of clause 3(2) was to enable the
lessor to recover from the lessees the costs incurred by him in maintaining the estate on their behalf, the payment by each lessee
being intended to represent a “proportionate” part of the expenses so incurred. (iii) Although there was a general description
of the services which the lessor was contractually obliged to provide, the extent of those services was not precisely defined by
the lessors' covenants (clause 4), which left to them a large measure of discretion as to the amounts to be spent in practice. In
themselves, these features are typical and uncontroversial. It is at the next stage, in giving effect to those principles, that the
clause becomes problematic.

125. It is clear to my mind that something has gone wrong with the drafting, at least in the original wording, as it appeared in the
1974 version, and (apart from the change of inflation formula) was repeated in 1985 and 1988. The clause imposes an obligation
to pay, but contains two different descriptions of the payable amount: by reference, first, to a “proportionate part of the expenses
and outgoings incurred by the lessor in the repair maintenance renewal and the provision of services …”, and secondly, to a
“yearly sum” determined by reference to a fixed formula. There are two linguistic problems. First, there is no grammatical
connection to show the relationship between the two descriptions. Secondly, they are mutually inconsistent. A figure can be
determined as a proportionate part of some other variable amount, or it can be a yearly sum, fixed by a predetermined formula;
but it cannot be both. There is an inherent ambiguity which needs to be resolved.

126. In the Court of Appeal Davis LJ thought that the first part of the clause was designed simply to identify “the character
of the payment to be made”: para 48. I find that unconvincing. If the intention was to indicate no more than the purpose of the
payment, one would have expected some such general words as “by way of contribution to the services”, not a detailed and
specific formula. Conversely, if the character of the contributions was to be that of payments determined by reference to a fixed
formula and nothing else, the description in the first part was neither accurate nor useful. Proportionality had no part to play
in such a fixed calculation, nor any relation to reality after 1980 if the court's interpretation is correct. Nor is it easy to explain
the purpose of the specific reference to “expenses and outgoings incurred” by the lessor on a defined range of services, unless
it was intended to play some material part in the calculation.

127. At this point it is convenient to note the minor differences of wording in some later versions. A change such as the omission
of the words “or part …” in version 3 can readily be dismissed as a copying error. Others give more room for argument. It
would be tempting to read more significance into the word “as”, which appears for the first time in the important 1980 version
2. Grammatically, it may be said (with Davis LJ, at para 54), the insertion of the word “as” implies that the operative text is
in the second part of the clause, the first part being merely descriptive. There are two difficulties with that explanation. First,
for the reasons I have given, neither the reference to proportionality nor the detail of the *1655 formula in the first part is
compatible with that limited sense. Secondly, there are linguistic indications the other way. The word “as” did not survive into
any of the later versions, except the 2000 deed of variation (version 5), which seems to have been copied directly from version
2. Version 2 itself also saw the introduction of a new reference to expenditure on “the renewal of the facilities of the estate”,
which is hard to explain if the detail of the first part had no practical significance. Version 4 added to the mystery by adopting
a different connecting word “for”, this time in front of the second description (“ for the yearly sum of £90”). That is even more
difficult to interpret, but if anything it seems to imply that it was the first part of the clause which was the primary description.
In the end I conclude that no persuasive guidance, one way or the other, is to be derived from these minor changes.

128. There are only two realistic possibilities for the second part of the clause, which are those respectively adopted by Judge
Jarman, on the one hand, and Morgan J and the Court of Appeal, on the other. Either it is a fixed amount which in effect supplants


                                                                                                                          88 / 359
© 2021 Thomson Reuters.                                                                                                              25
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                       Entered 01/13/21 16:53:00                 Page 92 of 362


any test of proportionality under the first part; or it is no more than an upper limit to the assessment of a proportionate amount.
I reject the theoretical alternative that it was designed as a lower limit for the benefit of the lessors. That interpretation would
have made no sense at all in relation to version 1, agreed at a time when the possibility of inflation falling below 3% would
have occurred to no-one as a risk requiring special provision, particularly for the lessor who unlike the lessees was in control
of the level of his own expenditure. There is thus no doubt that this part of the clause was originally designed for the benefit of
the lessees, and I see no reason to think that its purpose had radically changed by the time of version 2.

129. Davis LJ was concerned as to the practicalities of determining the “proportionate” amount of the qualifying expenditure.
Morgan J ([2013] L & TR 174, para 51) described it as “workable but not ideal”. I do not see any great difficulty. The relevant
items are precisely defined. The lessor has simply to demonstrate (to the lessees and if necessary to the court) that the expenditure
has been properly incurred on those items, and that it has been divided “proportionately” between the lessees.

130. I note that in Hyams v Titan Properties 24 P & CR 359 (see para 82 above), which was decided two years before the first
of these leases, the court had to fix the terms of a new business lease under the Landlord and Tenant Act 1954 taking account
of rapid price inflation. Buckley LJ recorded, at p 362, that “the modern practice generally accepted … was to make service
charges payable on a proportional basis”. In that case (where there were nine units) the court approved a clause “requiring the
tenant to pay one-ninth of the cost of providing the services under the covenant in addition to the rent payable under the lease”.
There was no suggestion that this formulation was defective in the absence of specific machinery to settle the figure. The first
half of clause 3(2) follows the same model, allowing for the fact that the precise number of units was probably not known at
the outset, so that it was not possible to put in a specific fraction. The use of the same figure of £90 in all the leases (whatever
its precise purpose) would have been a strong indication that equal shares were intended.
   *1656

131. I turn therefore to consider the two alternatives as applied to each of the five versions in its own context. In the words
of the authorities, we must inquire “what a reasonable person would have understood the parties to have meant”, that person
being one who had “all the background knowledge which would reasonably have been available to the parties in the situation
in which they were at the time of the contract”, and who would have also taken into account “the practical consequences of
deciding that it means one thing or the other”. Where necessary the reasonable observer can be invited notionally to take on the
more active role of “officious bystander”, in order to interrogate the parties as to their common intentions.


The five versions in context

Version 1 (October 1974-July 1980)

132. It is impossible to do more than guess at the common intentions of the parties to the first lease in relation to this part of
clause 3(2). It is hard at first sight to see any rational basis for selecting a rate of 10% every three years, at a time when annual
inflation was running at around twice that rate. At little over 3% per year, it was a little low even by reference to the inflation
of the two previous decades, although it was in line with the historic long term average.

133. In such inflationary conditions, there is no difficulty in understanding why it was acceptable to the lessees. It is the lessor's
thinking which needs explaining. We know nothing of the first lessors (the Lewises). They may perhaps have been builders,
themselves involved in the development of the estate, and so more able to absorb the initial costs of maintenance in their other
expenditure. If so, to make the estate attractive to purchasers, they may have gambled on being able to bear the price increases
during the early years, in the expectation of inflation falling to more reasonable levels in the near future. (Comparable optimism
seems to have been reflected in their view of ground rent, which was to be increased by only 50% every 21 years.)

134. In any event, their apparent generosity would be more explicable if, as may have been the case, the figure of £90 was
based not simply on an estimate of current costs, but gave a reasonable margin for anticipated inflation in the short term. That
possibility is borne out to some extent by the fact that the triennial formula survived, apparently without question, for six years
of high inflation. If so, it is certainly possible that, even during that period, it was treated as a cap, the contributions being based
on a share of actual expenditure from year to year. (Unlike Morgan J [2013] L & TR 174, para 32, I see no basis, in the absence of
evidence, for any positive inference that service charges were paid, then or later, “in accordance with the lessor's interpretation”.)

135. Since version 1 is not in issue, it is unnecessary to decide between the alternative interpretations at this stage. Version 1
does however provide the necessary background to the contentious versions which came later. It makes clear that the inclusion



                                                                                                                           89 / 359
© 2021 Thomson Reuters.                                                                                                               26
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                     Entered 01/13/21 16:53:00               Page 93 of 362


of a specific figure for inflation was designed originally for the benefit of the lessees not the lessor. It may also enable one to
discount any intention on the part of the Lewises at least to take unfair advantage of their lessees.
  *1657

Version 2 (August 1980-February 1983)

136. As I have said, the fact that it took the Lewises six years to react to the apparent disparity between the triennial formula
and actual inflation suggests that, one way or another, they were able to maintain expenditure within the initial figure for some
time. The change of heart may well have been triggered by the renewed jump in inflation in 1979, which reached its peak in
summer 1980, although it is notable that the last version 1 lease was granted as late as July 1980. If the Court of Appeal is right,
there was then in August 1980 a dramatic change in their thinking, from the exaggerated optimism which had prevailed over
the last six years, to such abject pessimism about the future of the economy that they thought it reasonable to assume continuing
10% inflation for the remaining 93 years of the leases, and to expect their purchasers to share that assumption.

137. If that is the correct interpretation, they would have been contemplating an impossibility, even for economists. In Pennant
Hills Restaurants Pty Ltd v Barrell Insurances Pty Ltd (1981) 145 CLR 625 , 639 Gibbs J spoke of the reasons for making no
allowance for inflation in awards for future loss:

  “It is unreasonable to suppose that any economist will be able to predict with accuracy the nature and extent of changes
  in the purchasing power of money during a period extending for several decades ahead. Whether inflation increases or
  is brought under control depends upon political and economic events and decisions at home and abroad as to whose
  occurrence it is not possible to do more than conjecture. Predictions as to the economic future in 30 years time may perhaps
  be made by a soothsayer but expert evidence cannot rationally be given on such a subject.” (cited with approval by Lord
  Hope of Craighead DPSC in Simon v Helmot (2012) 126 BMLR 73 , para 45)


If that is unreasonable for an economist, how much less likely is it as an explanation of the thinking of the lessors or lessees
of these modest holiday chalets in August 1980?

138. The improbability becomes even more striking when one compares the figures for the new and old groups of lessees. It
is true that, even as a cap, the annual formula would result in the new lessees paying more initially than the existing lessees
(£159 in 1980, compared to £109 under version 1). But over the period of the lease the differences become grotesque. On the
Court of Appeal's interpretation the parties were accepting, as a mathematical certainty, that by the end of the lease period each
lessee's service charges would have totalled over £11m, more than 200 times the amounts payable by the existing lessees. Put
the other way, if the assumed prediction were correct, the lessees of more than two-thirds of the chalets on the estate would
by then have contributed 200 times less than the figure necessary for the lessors' expenditure to keep pace with inflation. Even
from the lessors' point of view, that scenario implied commercial disaster.

139. Whatever the lessors' state of mind, it beggars belief that the new lessees would have been content to proceed on that
basis. It is particularly improbable for a person of ordinary means investing perhaps limited savings in a holiday home. It is
simply inconceivable that such a potential purchaser would have been willing to accept a prediction of continuing inflation at
that level for over 90 years, and to take that as a basis for undertaking a *1658 contractual obligation lasting for the rest of
his life and beyond without any escape route.

140. There has been some discussion before us as to whether the lessees would have known of the comparable clauses in the
previous leases. Mr Daiches asks us (and through us the reasonable observer) to proceed on the basis that the new lessees in
1980 would have been unaware of the triennial formula used in the previous leases, and says that is the basis on which the
case has been approached hitherto. I am unwilling to make that assumption, which I regard as wholly unrealistic. It is not on
any view an assumption that can be made in respect of versions 4 and 5, where the change was apparent on the face of the
documents: see below.

141. Even without direct information in the documents, a potential purchaser in 1980 could be expected to have wanted to
satisfy himself about the existing arrangements within the estate, and would have had a legitimate interest in doing so. Absent
bad faith, it is hard to see any reason why the lessor would have wished or felt able to hide information about the previous leases.
In any event, it could readily have been discovered by talking to other lessees within the estate. In Lord Clarke of Stone-cum-
Ebony JSC's words in Rainy Sky SA v Kookmin Bank [2011] 1 WLR 2900 , para 21 it would have been “background knowledge
… reasonably … available to the parties” in the circumstances of the contract. I would accordingly approach the interpretation


                                                                                                                       90 / 359
© 2021 Thomson Reuters.                                                                                                           27
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                     Entered 01/13/21 16:53:00               Page 94 of 362


of version 2 on the assumption that both parties (like their reasonable observer) would have been aware of the proposed change
from the triennial formula, and that they are to be taken as having accepted the change for what they regarded as good reasons.

142. On the basis that it was intended as a cap, the lessees' thinking is understandable. They would have needed persuasion
to take the leases on less generous terms than their predecessors. On the other hand, they would have understood that any
assumptions made in 1974 about the prospects of an early fall in inflation had been falsified by events. They would have
understood also that the lessor would find it difficult to support reasonable expenditure on services without some adjustment.
We do not of course know what if anything may have been said about increasing future contributions from the existing lessees
to ensure fair distribution. But from their own point of view, with current inflation at or around 20%, substitution of a limit of
10% might have been seen by them as an acceptable compromise for the immediate future, while allowing for a return to more
normal levels in the medium term. That may not be a complete explanation, but it is at least plausible, unlike the alternative.

143. As in the Aberdeen case 2012 SC (UKSC) 240 , we can imagine the responses of lessor and lessee to questioning by the
officious bystander as to the purpose of the clause. Did they really intend to enter into a contract which had the extraordinary
long term implications outlined in the previous paragraphs? I find it hard to conceive of any other response than “of course
not; it is a cap not a fixed amount”. The alternative would have seemed absurd and unreasonable to both, as much to the lessor
as to the lessees.

144. The Court of Appeal thought they were applying the “natural meaning” of the clause, and that it was not the task of the
court to relieve the lessees of a “bad bargain” entered into in different circumstances, albeit possibly without having done their
arithmetic. For the reasons I have given, *1659 I am not convinced that the “natural meaning” is that adopted by the Court
of Appeal, at least once one discounts the inclusion of the word “as” in version 2, or that, even if it is, it relieves the court of
the obligation to seek a sensible result. On the other side of the coin, I agree with Mr Morshead that “bad bargain” is a gross
understatement of the implications of their interpretation, which as he says were from the outset “not only stark but disastrous”.
Nor do I see any reason to assume that these contracting parties, treated (in Lord Hoffmann's words in Attorney General of Belize
v Belize Telecom Ltd [2009] 1 WLR 1988 , para 22) as alive to the “practical consequences” of the alternative interpretations,
should have been ignorant of the ordinary principles governing compound interest.


Version 3 (1985)

145. By this time inflation had fallen significantly to around 5-6%. Pessimistic thoughts about the future direction of inflation
for the foreseeable future would have largely dissipated. If it was difficult in 1980, it would surely be impossible now, for the
reasonable observer to imagine the parties committing themselves, even in the medium term, to a fixed inflation figure of almost
double the current rate. As a cap, it would hardly have attracted attention.


Version 4 (1988)

146. By this time annual inflation had fallen to less than 5%. The annual formula produced a figure more than double that
implied by the triennial formula, but one closely comparable to that resulting from actual inflation since 1974 (£342 compared
to £350, in the table at para 100 above). If the then lessor, Mrs Short, was still charging her pre-1980 lessees by reference to the
lower triennial rate, it raises a question of how she was covering her own expenditure on services, in circumstances where two-
thirds of the leases were contributing at only half the rate implied by inflation since 1974. That may suggest either that she was
able in practice to keep expenditure to a level significantly below that implied by inflation, or possibly that in order to maintain
services at a reasonable level some of the pre-1980 lessees had been persuaded to pay more than their strict obligation.

147. The only novel feature of this version is that it was subject to a proviso in effect substituting the triennial formula during
the tenure of the named lessees. It appears to have escaped notice in the courts below that the example used for this version
was in a lease between the lessor, Mrs J Short, and herself and a Mr W R Short (her husband) as joint lessees. Since the hearing
it has been confirmed that she had the same interest in the other three “proviso” leases granted between 1988 and 1991. They
were clearly not arms-length transactions.

148. We know nothing about Mrs Short, or her thinking. It is difficult to understand how this special personal protection could
have been reconciled with her obligation to the other post-1980 lessees (under clause 4(8)) to ensure that the covenants in these
leases were as “similar … as the circumstances permit”. It is even more difficult, at least on the Court of Appeal's interpretation,
to understand how she would have explained the change to her future assignees, who were to lose that protection. The contrast


                                                                                                                       91 / 359
© 2021 Thomson Reuters.                                                                                                           28
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                      Entered 01/13/21 16:53:00                Page 95 of 362


between the two versions could not have been drawn more clearly *1660 to their attention. On the basis that the revised
percentage figure was no more than a cap, they may plausibly have been content to accept an obligation to keep pace with
inflation, in line with other post-1980 lessees. The alternative assumes that, at time when inflation rates were less than 5% and
apparently falling, they knowingly accepted a continuing obligation to pay service charges increasing at twice that rate for the
rest of the term. On any view that is absurd.


Version 5 (2000)

149. By this time inflation had fallen to about 3%. The clause 3(2) figure was by now more than five times greater under the
annual formula than under the triennial formula. As Mr Daiches accepts, the parties to these transactions were fully aware of
the differences between the two versions. In those circumstances, whatever the changes in the extent of their holdings, there is
on the face of it no rational explanation for four lessees agreeing not only to the loss of the protection of version 1, but to the
substitution of a permanent obligation to pay service charges increasing at a rate three times the then current rate of inflation.

150. Since these variations were agreed only 15 years ago, and since by this time the respondent, Mrs Arnold, was herself directly
involved, it might have been thought that she at least would be able to throw some light on these extraordinary transactions.
After the hearing, the parties were put on notice of the court's concern on this point, and invited to comment. It has emerged that
three out of the four variations were agreed between Mrs Arnold and her daughter, Mrs Fraser (signed under a power of attorney
by Mrs Arnold's son). The fourth was a Mrs Pace, of whom no information has been provided, save that she is apparently still
the owner of the chalet, and she is named as one of the defendants in these proceedings.

151. If there was in Mrs Arnold's thinking a rational explanation for these particular variations, she has not taken the opportunity
to disclose it. Instead of such direct evidence, Mr Daiches remarkably asks us to imagine a series of “inferences” drawn by
the parties (including his client and her daughter) and the reasonable observer. They would have inferred, he says, that version
1 lessees were paying less than the rates required by inflation and that there were in consequence “historic shortfalls” in the
lessor's service charge income; and that the multiplier was to be increased, not only to take account of actual inflation since
1974, and to reflect the fact that it might once again rise to levels above that implied by the triennial formula, but also to
compensate the lessor both for past shortfalls, and for the risk that he or she might not be able to persuade other lessees to agree
to similar increases in the future.

152. With respect to Mr Daiches I have to say that, even in this extraordinary case, I find these submissions quite astonishing.
Given that his client and her daughter were the principal parties to these transactions, why on earth should the court be expected
to draw “inferences” as to what was in their minds? Why should we speculate as to the extent of any “historic shortfalls”,
when she presumably has access to the actual accounts, and has resisted the lessees' requests for disclosure? What evidence
is there that by 2000 anyone was seriously concerned about an imminent risk of return to double-digit inflation? Finally, what
possible reason would these lessees *1661 have had for wishing to “compensate” the lessor for the past or future financial
consequences of imperfections in leases for which they were not responsible?

153. With regard to the only independent party, Mrs Pace, Mr Daiches asks us to note that her variation was agreed shortly after
the sale of the lease to her by the respondent herself. It should not be difficult, he says, to “infer that the purchase price paid
by her to the respondent reflected her agreement to increase the multiplier”. Although she is apparently one of the appellants
represented by Mr Morshead, he has not volunteered any specific explanation on her behalf. He merely points to the difficulty
of imagining any price reduction or other inducement sufficient to compensate her for “the devastating implications” of the
multiplier if it operates as Mrs Arnold contends.

154. In the absence of further evidence from either side, it is impossible to draw any clear conclusions about the purpose of
these curious transactions. It is enough to observe that, viewed objectively, they are at least consistent with an interpretation
which limits the lessees' future exposure to actual inflation, within a defined limit. On the lessors' interpretation, as with version
4, they make no sense at all.


Conclusion

155. The true explanation for these wretchedly conceived clauses may be lost in history, but the problems for the parties are
all too present and deeply regrettable. No doubt in recognition of such considerations, Mr Daiches, on behalf of Mrs Arnold,



                                                                                                                         92 / 359
© 2021 Thomson Reuters.                                                                                                             29
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21
Arnold v Britton, [2015] A.C. 1619 (2015)
                                                                      Entered 01/13/21 16:53:00                Page 96 of 362


indicated that his client “fully understands the appellants' predicament and is sympathetic to it”, and that if the appeal fails there
would have to be a re-negotiation of the leases “for pragmatic if not for legal reasons”. She wished it to be stated openly that:

  “she is willing for the appellants' leases to be renegotiated on terms that would, among other things, involve the leases being
  varied by substituting an adjustment linked to the Consumer Price Inflation index instead of the current fixed adjustment
  of 10% per annum.”



156. Although on its face this indication seems helpful and realistic, it is not clear what it would mean in practical terms. It
rightly acknowledges that the problems may well be incapable of truly satisfactory resolution by conventional legal analysis.
The main obstacle may be that hinted at in Mr Daiches' post-hearing submission. That is the need to find some way of making
good the shortfall resulting from the unrealistically low contributions required from more than two-thirds of the lessees under
the pre-1980 leases. Even if the lessees' interpretation prevails, it will still leave an unhappy imbalance between these lessees,
and the version 1 lessees, who will be left paying substantially less than their proportionate share.

157. Whatever the strict legal position, the other lessees may perhaps be persuaded that they have a common interest in the
good management of the estate, and at least a moral obligation to contribute their fair share of its costs. A long-running dispute
of this kind can hardly be conducive to the atmosphere appropriate to a holiday location, even for those not directly involved. It
is to be hoped that some way can be found of bringing them into *1662 the discussions. On any view, the case seems to cry out
for expert mediation, if it has not been attempted before, preferably not confined to the present parties. If thought appropriate,
one possibility might be an application by consent to the President of the First-Tier Tribunal (Property Chamber—Residential
Property) to appoint as mediator a senior judge of that tribunal, with the benefit of that tribunal's experience of dealing with
service charge issues under statute. However, that must be a matter for the parties not this court.

158. It is necessary therefore to return to the essential question: what in the view of a reasonable observer did clause 3(2) mean?
It will be apparent from my detailed analysis that I regard the consequences of the lessor's interpretation as so commercially
improbable that only the clearest words would justify the court in adopting it. I agree with Judge Jarman QC that the limited
addition proposed by the lessees does not do such violence to the contractual language as to justify a result which is commercial
nonsense.

159. For these reasons, in respectful disagreement with the majority, I would have allowed the appeal and restored the order
of Judge Jarman QC.


                                                                                                                  Appeal dismissed.




                                                                                                 Colin Beresford, Barrister *1663


                                (c) Incorporated Council of Law Reporting for England & Wales




                                                                                                                         93 / 359
© 2021 Thomson Reuters.                                                                                                             30
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00   Page 97 of 362




                                   EXHIBIT E




                                                                                94 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00   Page 98 of 362




                                                                                95 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21   Entered 01/13/21 16:53:00   Page 99 of 362




                                                                                96 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 100 of
                                        362




                                                                            97 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 101 of
                                        362




                                                                            98 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 102 of
                                        362




                                                                            99 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 103 of
                                        362




                                                                            100 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 104 of
                                        362




                                                                            101 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 105 of
                                        362




                                                                            102 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 106 of
                                        362




                                                                            103 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 107 of
                                        362




                                                                            104 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 108 of
                                        362




                                                                            105 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 109 of
                                        362




                                                                            106 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 110 of
                                        362




                                                                            107 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 111 of
                                        362




                                                                            108 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 112 of
                                        362




                                                                            109 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 113 of
                                        362




                                 EXHIBIT F




                                                                            110 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                   Page 114 of
                                        362



                                         [2005 JLR 236]
    IN THE MATTER OF THE INTERNINE AND THE INTERTRADERS TRUSTS

  SHEIKH ABDULLAH ALI M. ALHAMRANI v. RUSSA MANAGEMENT and NINE
                             OTHERS

                        ROYAL COURT (Page, Commr.): May 27th, 2005
 Trusts-trust protector-powers and duties-power to amend-to be exercised bona fide, for proper
 purpose and in interests of beneficiaries because protector’s position is fiduciary, even if also
 beneficiary-radical amendments increasing protector’s power require greater justification-
 amendment of administrative provisions not beyond contemplation of maker if no increase in
 financial burdens or reduction of beneficial entitlements
       The representor sought a declaration that his amendments to two trust deeds were valid.
       The representor and the third to tenth respondents were siblings and the beneficiaries of
 two Jersey trusts. The trust deeds provided that the representor and the third respondent, the
 eldest brothers, were to be the first protectors of the trusts and they therefore supervised the
 management of the extensive trust assets on behalf of themselves and the other beneficiaries.
        After serious disagreements arose between the representor and the third respondent,
 however, the representor purported unilaterally to amend the trust deeds so as inter alia to
 appoint himself the sole first protector from then on and to entrench himself in that position by
 deleting the provision providing for his removal by the beneficiaries. He claimed to have the


                                                                                      2005 JLR 237
 power to make those amendments under cll. 2(b) and 6(f) of the trust deeds and also to have had
 good reasons for so doing. Clause 2(b) of the deeds originally read: “[T]he first protectors shall
 have the right … to revoke … or otherwise amend … this instrument” and clause 6(f) provided
 that “the first protectors may exercise their powers individually and the exercise by one of the
 first protectors of any of their powers under cll. 2(b) … shall bind the other first protector.”
        The representor initially claimed that his power to amend the trust deeds was not subject
 to any limitations but he subsequently agreed that it was in fact a fiduciary power. He submitted
 that, when construing the original deeds to determine the validity of his amendments, account
 should not be taken of any later events nor of any potential future exercise by him of the power
 to amend.
         The third to tenth respondents challenged the validity of the representor’s purported
 amendments. They were also concerned as to what further amendments to the deeds the
 representor might make and therefore sought to adduce at trial evidence of certain events alleged
 to have occurred after the amendments were made as being illustrative of his intentions.
      Held, ruling as follows:
       (1) As one of the first trust protectors, the representor had the power, under cll. 2(b) and
 6(f) of the trusts, unilaterally to make the amendments-so as inter alia to make himself the sole




                                                                                              111 / 359
      Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 115 of
                                              362



       first protector and to remove the beneficiaries’ power to displace him from that position-and also
       thereby to bind the third respondent, previously the joint first protector. The clauses amended
       were not so fundamental that the original maker(s) of the deeds would not have envisaged their
       amendment, as they merely concerned the administration of the trusts, and the amendments did
       not therefore impose additional financial burdens nor deny substantive beneficial entitlements.
       Nor was there a term in the deeds by which the amended clauses were expressed to be entrenched
       and thus incapable of amendment. In addition, the protectors’ power to amend was a fiduciary
       one and the representor’s exercise of it was therefore subject to the restraints necessarily inherent
       in the exercise of such a power, namely, that it was exercised bona fide, for a proper purpose
       and in the interests of the beneficiaries as a whole, even though he was also a beneficiary.
       Consequently, the more radical the departure from the original deed effected by an amendment,
       the greater the need for justification. Since the result of certain of the amendments in the present
       case was a substantial accretion of additional power to the representor and the elimination of
       means by which he could be removed by the beneficiaries, there was a heavy burden on him to
       explain the necessity for such measures and to justify them as being for a proper purpose and in
       the bona fide exercise of his power for the benefit of the beneficiaries as a whole (paras. 73–76;
       para. 79; para. 81).
            (2) Evidence of events which occurred after the amendments were made or of actions which
       the representor might take in the future would


                                                                                               2005 JLR 238
       be inadmissible in the present proceedings concerning the validity of the amendments. When
       construing cll. 2(b) and 6(f) of the trust deeds, so as to determine whether the representor had
       the power to make the amendments in question, the presumed intention of the maker(s) of the
       deeds had to be established from the words used, construed against the background
       circumstances or “matrix of facts.” The only relevant circumstances would be those which must
       have been known to the maker at the time the deeds were made. Evidence of subsequent events
       and extrinsic evidence of subjective intentions, negotiations, etc. would not be admissible.
       Furthermore, cll. 2(b) and 6(f) should be read in the context of the trust deeds as a whole and the
       words used should be given their ordinary meaning. When construing the true meaning of the
       power conferred on the first protectors in those clauses, regard should be had to the nature of the
       deeds and the purpose for which it appears the power was granted. The first protectors’ power
       of amendment should only be exercised for that purpose and not for one beyond the
       contemplation of the maker(s) of the deeds (para. 60; paras. 62–63).

       Cases cited:
(1)     Hole v. Garnsey, [1930] A.C. 472; [1930] All E.R. Rep. 568, distinguished.
(2)     Investors Compensation Scheme Ltd. v. West Bromwich Bldg. Socy., [1998] 1 W.L.R. 896;
       [1998] 1 All E.R. 98, considered.
(3)     Prenn v. Simmonds, [1971] 1 W.L.R. 1381; [1971] 3 All E.R. 237; (1971), 115 Sol. Jo. 654,
       referred to.
(4)     Schuler (L.) A.G. v. Wickman Machine Tool Sales Ltd., [1974] A.C. 235; [1973] 2 All E.R. 39;
       (1973), 117 Sol. Jo. 340, dicta of Lord Reid considered.
(5)     Society of Lloyd’s v. Robinson, [1999] 1 W.L.R. 756; [1999] 1 All E.R. (Comm.) 545; [1999]
       C.L.C. 987, considered.



                                                                                                      112 / 359
      Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                     Page 116 of
                                              362



(6)     Z Trust, In re, 1997 CILR 248, referred to.

        Text cited:
      Lewin on Trusts, 17th ed., para. 30–02, at 771–772 (2000).
        P.D. James for the representor;
        D.F. Le Quesne for the first respondent;
        A.R. Binnington for the second respondent;
        M.H.D. Taylor for the third to eighth respondents;
        S.J. Young for the ninth and tenth respondents.
        1 PAGE, COMMR.:
        Background to the litigation
        The Alhamranis are a well-known Saudi Arabian family with widespread commercial interests
        and investments both inside and outside the Kingdom. In June 1976 (I shall be forgiven, I hope, if
        I use the western


                                                                                              2005 JLR 239
        calendar for the purposes of this judgment), Sheikh Ali Mohamed Alhamrani, then head of the
        family, died leaving seven sons and two daughters. According to Sharia law, the Sheikh’s estate
        was to be distributed as to one share to each son and as to one half-share to each daughter.
        2 The inherited assets within Saudi Arabia have, for the most part, been held by the Alhamrani
        group of companies. On the other hand, the inherited foreign-based wealth of the family was at
        one time held through certain Liechtenstein foundations and Cayman Islands trusts, but in 1998
        was transferred for the most part into three new Jersey-based trusts: the Intertraders Trust, the
        Internine Trust and the Manastar Trust. Manastar was later wound up and its assets transferred into
        Internine. Each of the nine brothers and sisters is a beneficiary of each trust.
        3 The trustee of Intertraders is Russa Management Ltd., represented by Advocate Le Quesne of
        Viberts, and the trustee of Internine is J.P. Morgan Trust Company (Jersey) Ltd., formerly known
        as Chase Bank & Trust Company (C.I.) Ltd., represented by Advocate Binnington of Mourant du
        Feu & Jeune. J.P. Morgan was also the trustee of the Manastar Trust until it was dissolved.
        4 The current litigation arises out of a number of disputes between different factions among the
        siblings, the precise composition of those factions having changed as alliances and perceived
        interests have shifted. The most recent groupings, each separately represented, are: Sheikh
        Abdullah Ali Alhamrani (“Sheikh Abdullah”), represented by Advocate James of Crill Canavan;
        Sheikhs Mohamed, Siraj, Khalid, Abdulaziz and Ahmed Ali Alhamrani (often referred to,
        collectively, as “the first party” for reasons that will become apparent later in this judgment),
        together with Sheikh Fahad Ali Alhamrani (“Sheikh Fahad”), represented by Advocate Taylor of
        Bedell Cristin; and Ladies Noura and Adawiya Ali Alhamrani (“the Ladies”), represented by
        Advocate Young of Bois Bois. So far as concerns the issues with which this present judgment
        deals, Sheikh Abdullah is in a minority of one, opposed, as he is, by all the others.
        5 Procedurally, the matters discussed in this judgment originated in three representations: the first
        by Russa, dated March 28th, 2003, the second by Sheikh Abdullah, dated May 12th, 2003, and the
        third by the members of the first party, dated September 26th, 2003. The disputes encompassed in



                                                                                                     113 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 117 of
                                        362



 the litigation, taken as a whole, are numerous and in some cases complex. In very broad terms,
 they arise in one way or another out of the following circumstances.
 6 Originally, and at all times up until mid-April 2000, there were two first protectors of each trust,
 Sheikh Mohamed and Sheikh Abdullah.


                                                                                         2005 JLR 240
 Between them they managed the family wealth on behalf of themselves and their brothers and
 sisters. By 2000, however, serious disagreements had arisen between them. In April that year,
 Sheikh Abdullah executed two deeds by which he claimed to exercise powers under cll. 2(b) and
 6(f) of the trust instruments, as then constituted, to vary them so as to appoint himself sole first
 protector from then on, and thus remove his brother Sheikh Mohamed as a co-first protector. There
 were, he says, good reasons for doing this. Sheikh Mohamed and the other members of the first
 party subsequently wrote to each of the trustees, challenging Sheikh Abdullah’s conduct and
 terminating-or at least claiming to terminate-his authority to act on their behalf (the effect of these
 letters being a matter for another day). The validity or otherwise of these amendments is the central
 issue with which this judgment is concerned.
 7 Peace appeared to have been secured when, on September 16th, 2000, an instrument known as
 the “disengagement” or “separation” agreement was signed in the expectation that this would put
 an end to hostilities. The parties to that agreement were Sheikh Mohamed and the other members
 of the first party (this being the origin of that expression) and Sheikh Abdullah, Sheikh Fahad and
 the Ladies, who were referred to as “the second party.” The purpose of that agreement, which was
 governed by the law of Saudi Arabia, was to effect a fair division of the family assets in accordance
 with the inheritance provisions of Sharia law, the intention being-broadly speaking-that the Saudi
 Arabian interests would go to the first party and the foreign assets, represented by the two Jersey
 trusts, to the second party. But, before this could be done, a complicated and protracted exercise
 of valuing the family’s extensive interests and assets was to be undertaken by a valuation
 committee, composed of KPMG (representing the first party), PricewaterhouseCoopers
 (representing the second party), and Arthur Anderson (as arbitrator).
 8 Much of the next two and a half years was devoted to a variety of steps and events designed to
 carry out that valuation and to put the disengagement agreement into effect, the detail of which is
 of no relevance for present purposes. But the process ran into serious difficulties, not least because
 of differences of view between the two parties as to the extent to which the members of the first
 party were entitled to be provided with information about distributions, investments and certain
 pledges of assets held in the Jersey trusts. This latter issue came to a head in February 2003, when
 Sheikh Abdullah made it clear that he objected to the provision of any further information by either
 of the trustees on the ground that, as a result of the disengagement agreement and subsequent
 events, the members of the first party had disclaimed all interest in the Jersey trusts and no longer
 had any standing as beneficiaries to demand such information-a state of affairs vigorously
 contested by the first party. Shortly afterwards, J.P. Morgan, the Internine


                                                                                         2005 JLR 241




                                                                                                114 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 118 of
                                        362



 trustee, wrote to say that it proposed to cease making distributions from the trust until the issue of
 entitlement had been clarified. Russa adopted a similar, though slightly more flexible, position.
 9 This impasse led, on March 28th, 2003, to Russa issuing a short representation in the Royal
 Court, reciting the dispute that had arisen and Russa’s inability to determine the rights and wrongs
 of it, and seeking determination of the question whether or not there had been any such disclaimer.
 10 That was followed, on May 12th, 2003, by the issue of a representation in the Royal Court by
 Sheikh Abdullah, seeking positive declarations to the effect that the members of the first party had
 disclaimed all interest in Internine and Intertraders, that they were, accordingly, not entitled to any
 further information about them from the respective trustees and that the trustees were entitled to
 make distributions to those persons who remained beneficiaries of those trusts: in other words, the
 members of the second party. At around the same time, Sheikh Abdullah also started proceedings
 before the Grievance Board in the Kingdom of Saudi Arabia, seeking orders to compel the
 members of the first party to abide by the terms of the disengagement agreement.
 11 By that stage, Sheikh Fahad and Ladies Noura and Adawiya had parted company with Sheikh
 Abdullah and had revoked the power of attorney previously held by him to represent them in
 connection with the disengagement agreement. They too started proceedings before the Grievance
 Board, in their case seeking to have that agreement declared void and the process of division of
 assets stopped.
 12 On September 26th, 2003, the third of three representations in the Royal Court was issued, this
 time by the members of the first party. It sought a variety of orders challenging Sheikh Abdullah’s
 purported amendments to the two trust deeds by which he had claimed to appoint himself sole first
 protector in April 2000; requiring the trustees to provide certain information; and seeking to hold
 both sets of trustees to account for alleged breaches of duty. It sought no specific declaration about
 the disengagement agreement, presumably because this was already the subject of Sheikh
 Abdullah’s representation.
 13 Shortly afterwards, Sheikh Fahad joined forces with the members of the first party, authorizing
 Sheikh Mohamed to act for him. From this point onwards, the alignment and representation of the
 parties in the Royal Court litigation has been as described in para. 4 above.
 14 On October 2nd, 2003, Mourants, on behalf of J.P. Morgan, wrote to the other parties listing
 what they saw as the 12 principal issues raised by the three representations in so far as they
 concerned Internine (though, for the most part, the same issues also arose in relation to
 Intertraders). They were grouped under four headings:


                                                                                         2005 JLR 242
   (i) the validity of the April 17th, 2000 instrument, by which Sheikh Abdullah had purported to
 appoint himself sole first protector (Issues 1–5);
      (ii) the effect of the disengagement agreement and related documents (the question of
 “disclaimer”: Issue 6);
   (iii) issues concerning the provision by the trustee of information and the making of distributions
 from the trust fund (Issues 7–9); and
   (iv) matters concerning the conduct of the Internine trustee, including allegations of breach of
 duty (Issues 10–12).



                                                                                                115 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 119 of
                                        362



 This breakdown of issues, with certain modifications, has been the effective working basis for the
 management of the litigation.
 15 On November 7th, 2003, the Bailiff, giving directions in effect in all three sets of proceedings,
 ordered the trial of Issues 1–5 and Issue 6 before all other issues. At the same time, he ordered
 that, until further order, the Internine trustee should discharge present and future obligations under
 certain specified loans without prejudice to the right of the beneficiaries to contend subsequently
 that these were not properly obligations of Internine; and that both the Internine trustee and the
 Intertraders trustee should “pay and discharge their operational expenses on an ongoing basis,”
 again without prejudice to subsequent argument as to the propriety of such payments being made
 from trust funds. Finally, he directed that, pending further argument, neither trustee should disclose
 any further information or documents concerning either trust to any member of the first party or
 to Sheikh Fahad, a restriction that was subsequently modified on January 14th, 2004 to permit
 disclosure of pre-September 2000 information.
 16 At a further hearing before the Bailiff, on December 4th, 2003, orders were made temporarily
 suspending, without prejudice to any later decision by the court, all powers of the “protectors or
 purported protectors” of Internine and Intertraders (though leaving all previous directions in force)
 and conferring, in the meantime, an unfettered discretion on the two trustees as regards the
 investment of trust funds. In addition, any further loans or distributions out of the trust funds to or
 at the behest of any beneficiary or purported beneficiary were banned without the approval of the
 court.
 17 The “interim regime” established by these two sets of directions remains, for the moment,
 largely in force, one consequence of which has been that both trustees have felt obliged to seek
 directions from the court in relation to the exercise of their discretion on a number of issues where
 the beneficiaries-or potential beneficiaries-have been at loggerheads as to the appropriate course.


                                                                                         2005 JLR 243
 18 For much of 2004, as well as 2003, Issue 6 dominated the litigation in three respects. First,
 because until it was resolved the question of the identity of the beneficiaries of the two Jersey
 trusts remained uncertain; secondly, because if Sheikh Abdullah were to succeed on this particular
 issue much of the remaining dispute would be likely to fall away; and thirdly, because it was being
 litigated in both Jersey and Saudi Arabia without any certainty as to where a definitive, final ruling
 would first be obtained. The matter continued, in particular, to dog the question of whether or not
 the trustees should be authorized to release further, post-September 2000 information to the
 members of the first party, Sheikh Abdullah maintaining that this would be wrong until such time
 as Issue 6 had been finally decided and all possibilities of appeal exhausted.
 19 In the event, the issue was finally determined in the courts of Saudi Arabia before it ever came
 to trial in the Royal Court when, in or about July 2004, the Saudi Court of Appeal upheld an earlier
 ruling of the Grievance Board in January that year that the disengagement agreement was null and
 void. For a brief period thereafter, Sheikh Abdullah continued to contend that there were still
 avenues of further appeal open to him and to resist the provision of post-September 2000
 information to members of the first party (and the Ladies). But following an adverse ruling by the
 Jersey Court of Appeal on September 10th, 2004, rejecting Sheikh Abdullah’s plea that it was still
 premature for such information to be released, and the refusal of the Privy Council to grant leave




                                                                                                116 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                       Page 120 of
                                        362



 to appeal, he eventually conceded defeat and, on November 3rd, 2004, formally sought, and was
 granted, leave to abandon Issue 6.
 20 From then on, Issue 6 ceased to be of immediate relevance and the parties were effectively
 back to the pre-September 2000 position: no split of assets had been agreed and all nine brothers
 and sisters remained, and remain today, beneficiaries of each of the trusts.
 21 Of the remaining five issues directed by the Bailiff’s order of November 7th, 2003 to be tried
 first, Issues 1–3 were the main ones. Issues 4 and 5, which concern the circumstances, validity and
 effect of two trust “instruments” exhibited by Sheikh Abdullah to his first affidavit of May 24th,
 2003, are probably subsidiary aspects of Issue 3.
 22 The terms of Issues 1 and 2 are as follows:
   (i) What is the true construction of cl. 6(c) and (f), and cl. 2(b) of the Internine Trust deed, dated
 June 22nd, 1998, and the Intertraders Trust deed, dated January 23rd, 1998?
               (ii) Whether a first protector had, and whether Sheikh Abdullah has, the
           right freely to modify the terms of the Internine Trust deed, likewise the
           Intertraders Trust deed, pursuant to such provisions.


                                                                                         2005 JLR 244
 23 Issue 3 originally read:
       “Whether Sheikh Abdullah’s (a) purported amendments to the Intertraders Trust by an
   instrument dated October 14th, 1998 are invalid and whether, as a result, all distributions from
   the Intertraders Trust required the consent of both protectors at all times; and (b) unilateral
   amendments, by two instruments dated April 17th, 2000 are invalid and whether, as a result,
   Sheikh Mohamed remains as first protector of the Internine Trust and the Intertraders Trust.”
 But, as a result of further orders made on February 9th and 13th, 2004, and confirmed at a
 directions hearing before the Bailiff on March 18th, 2004, its terms were amended by the addition
 of the following words:
     “Without prejudice to the generality of the foregoing-
     (1) whether the representor’s [i.e. Sheikh Abdullah’s] amendments or any of them are invalid
   by reason of breach of fiduciary duty and/or improper motivation and/or made in fraud of his
   power (if any) to make them and/or for any other reason; and/or
      (2) notwithstanding the answers to (1) above, whether the first party is precluded from
   challenging the amendments or any of them for any reason advanced before February 20th,
   2004 or that may be advanced with leave of the court after the date hereof.”
 24 Later, following certain amendments by the first party to its pleaded case, it became evident
 that the scope of the factual inquiry for the purposes of Issue 3, expanded in this way, might well
 overlap significantly with that required for the purpose of dealing with the later Issues 10–12,
 concerning alleged breaches of duty by trustees. Deliberations between the parties and the court
 led, accordingly, to a decision in September 2004 to confine the stage 1 trial-which was set for
 January 2005-to Issues 1, 2 and 6. On the subsequent abandonment by Sheikh Abdullah of Issue
 6 in November 2004, the scope of the January hearing was further reduced to Issues 1 and 2.




                                                                                                 117 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                       Page 121 of
                                        362



 25 It is against the background described above that these issues came to trial. Because the issues
 were largely ones of law, the parties agreed and the court concurred and duly certified that it would
 be appropriate for me to sit alone without Jurats.
 26 Before I go further, I wish to express my very considerable gratitude to all counsel involved in
 this matter for the assistance that they have given the court in this difficult case, particularly
 Advocates James, Taylor and Binnington, who bore the brunt of the debate (Advocates Young and
 Le Quesne, for budgetary reasons, having taken a more limited part in the proceedings); and also
 my gratitude to the parties and their respective


                                                                                         2005 JLR 245
 advocates and advisers for their forbearance while awaiting delivery of this overdue judgment.
 27 It is convenient at this point to mention the stance taken by the two sets of trustees in relation
 to Issues 1 and 2. Both were given leave to participate in the trial of Issues 1 and 2, without
 prejudice to the question of how the costs of such involvement ought properly to be dealt with (a
 matter that was reserved until after the trial). In the event, J.P. Morgan, via Mr. Binnington, chose
 to make fairly extensive submissions, while Russa, via Mr. Le Quesne, took a less active part. Both
 understandably insisted that their role was entirely neutral as regards these particular issues, neither
 of which directly involved any consideration of the trustees’ conduct (those issues being reserved
 for trial at a later stage). At the same time, both clearly had and have an interest in the outcome of
 these issues, given that they were the trustees at the time when the relevant amendments were
 made by Sheikh Abdullah and that both are criticized by the first party for permitting these
 amendments to be made-a factor that it has been necessary to keep in mind when weighing those
 of the trustees’ submissions that were supportive of Sheikh Abdullah’s case.

 The original declarations of trust and letters of direction
 28 The structure and terms of the Intertraders and Internine Trust deeds are substantially the same,
 though their antecedents are slightly different. In the case of Intertraders, the original instrument
 took the form of a declaration of trust made by Russa on January 23rd, 1998, at the request and on
 the authority of Sheikh Abdullah, as set out in a two-page letter from him addressed to and
 countersigned by Russa, dated January 15th, 1998. That letter made reference to a declaration of
 trust “the terms of which have previously been agreed between us,” summarized some of the more
 important provisions and requested Russa’s signature as confirmation that this accurately reflected
 what had been agreed.
 29 Some five months later, the Internine deed was executed. This also took the form of a
 declaration of trust, this time by Chase Bank & Trust Company (C.I.) Ltd. (“Chase,” now J.P.
 Morgan), dated June 22nd, 1998, but differed in some respects from the Intertraders deed. The
 request and authority for the establishment of this trust was contained, in this case, in a more
 formal, four-page Chase “Declaration of trust letter of direction,” which was signed by Sheikh
 Abdullah on June 19th, 1998 and “agreed and accepted” by Chase. Among other things, this
 required Chase to incorporate and manage, as part of the trust property, a BVI private investment
 company by the name of Wingara Enterprises Inc.: this was and is the principal corporate vehicle
 through which the Internine Trust assets are held.




                                                                                                 118 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                     Page 122 of
                                        362



                                                                                        2005 JLR 246
 30 The establishment of Manastar was contemporaneous with that of Internine and followed the
 same pattern, though in this case the investment company was to be Sidara Ventures Ltd., another
 BVI corporation.
 31 There are several points about these instruments, particularly the letters of direction, that are
 of note.
 32 The Internine and Manastar letters open by emphasizing that they are not intended to amount
 to an additional trust or to override any discretionary power vested in the trustee. It is plain,
 therefore, that if and to the extent that there is any disparity between the two, the executed
 declarations of trust were to prevail.
 33 Secondly, under the heading, “Declaration of trust and transfer of assets,” both these letters
 declare:
      “I am/we are transferring to you the property listed below with the intention that you should
   declare a trust substantially in the terms of the draft which you have supplied to me/us a copy
   of which is attached to this letter ** reference [B or A]. The property which is being transferred
   is my/our own absolutely and I am/we are entitled to dispose of it by way of gift.”
 This was, to say the least, an inexactitude: Sheikh Abdullah, the sole author-signatory of these
 letters, was clearly not the absolute owner of the property in question. To describe him as the
 “settlor” of these trusts, as was suggested from time to time, is therefore incorrect.
 34 Thirdly, the Internine and Manastar letters give minimal information about the assets to be
 taken into the trust: in the former case, it merely says “(a) Chase accounts: Global Custody, $**. . .
 New York, ** As per attached ‘map reports’”[copies of which were not included in the versions
 in evidence]. There is no sub-para. (b). In the case of Manastar, sub-para. (a) is in identical terms,
 but a sub-para. (b) reads: “The entire issued share capital of Delapluma N.V., a Netherlands
 Antilles company.” The less formal Intertraders letter says nothing at all about the identity of the
 relevant assets. None of the three declarations of trust does any more than define “the trust fund”
 as the sum of US$100 and any other property that might thereafter be paid or transferred to the
 trustee by any of the beneficiaries and accepted by the trustee.
 35 Fourthly, each of the three letters includes the following passages:
      “Sheikh Mohamed Ali M. Alhamrani and Sheikh Abdullah Ali M. Alhamrani have been
   appointed first protectors under the terms of the trust and as such will represent the
   beneficiaries to the extent set forth in the trust instrument.”


                                                                                        2005 JLR 247
 And a little later:
   “The trust instrument sets out the powers, and provides for succession, of the protectors …
   The protectors have the right and power to amend the terms of the trust, subject to certain
   restrictions being placed on the exercise of the powers of amendment by the successor
   protectors …”




                                                                                               119 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                        Page 123 of
                                        362



 36 Fifthly, each of the letters refers to the fact that the trust instrument listed the beneficiaries and
 also describes the manner in which capital and/or income is to be distributed from the trusts as
 follows:
      “It should be noted that all distributions of income or capital from the trust should be paid
   to the following bank account, unless otherwise directed in writing by the protectors: National
   Commercial Bank, Khalidiah Branch, Jeddah, For credit to account: Sons of Sheikh Ali M.
   Alhamrani, US$ Account No. 101 272 700 101 06 …”
 37 Sixthly, the only member of the Alhamrani family to sign the three letters was Sheikh Abdullah:
 in the case of Intertraders, without any description of the capacity in which he did this, but in the
 case of the other two letters under the rubric: “Client (Protector).” Neither letter gives any
 indication as to the source of the relevant funds, or how and on whose authority they were to be
 transferred into these new trusts.
 38 There seems little doubt that the reality is that the funds in question were, for the most part at
 least, the family’s inherited “foreign assets,” previously held in two Liechtenstein foundations
 (Clubnine and Manaskaf) and in nine Cayman Islands trusts. And the necessary transfers, however
 formally effected (of which this court knows little), were almost certainly authorized by Sheikh
 Abdullah, acting under a wide-ranging authority granted to him and to Sheikh Mohamed jointly
 and severally some six years earlier. On March 5th, 1992, the brothers and sisters had made a
 formal declaration before a notary public in Saudi Arabia, the effect of which was to create what,
 for the purposes of this litigation, has been called a “power of attorney.” By this declaration, each
 of them appointed Sheikh Mohamed and Sheikh Abdullah (as recorded in the English translation
 of the original Arabic notarial Act)-
   “individually and jointly, to represent us, the inheritors of Ali Alhamrani according to the
   inheritance deed issued by the Baljuashi court under 224 on 1/6/1396H, in everything that
   concerns us in the inheritance from our father …”
 with wide powers and no territorial limit. It concluded with the following passage:
   “This is a general proxy for both of them authorizing them


                                                                                          2005 JLR 248
   individually and jointly … The two representatives [that is, Sheikh Mohamed and Sheikh
   Abdullah] … in their capacity as inheritors to their father as mentioned above, agree that each
   of them has appointed the other as his legal representative.”

 The October 14th, 1998 Intertraders amendment
 39 On October 14th, 1998, a further instrument, amending the January 23rd, 1998 Intertraders
 declaration of trust, was made and executed by Sheikh Abdullah and Russa in order to bring the
 terms of Intertraders into line with those of Internine and Manastar: that was, at least, the purpose
 according to Sheikh Abdullah and was undoubtedly the effect. In executing this deed, Sheikh
 Abdullah claimed to act in his capacity as one of the two first protectors of Intertraders and to
 exercise his power to amend the trust deed pursuant to cll. 2(b) and 6(f). For present purposes, the
 principal change of significance was to reduce the trustees’ former obligation to obtain the written
 consent of the protectors to make distributions of income or capital to one of consultation with the
 protectors (cl. 3(a)). Changes were also made to cll. 2(b) and 6(f).



                                                                                                  120 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                          Page 124 of
                                        362



 40 From then onwards, the terms of these cll. 2(b) and 6(f)-which lie at the heart of Issues 1, 2
 and 3-were identical in all three trust deeds. I shall refer to them hereafter as “the original”
 provisions.
 41 These October 1998 amendments to the Intertraders Trust are also challenged by the first party
 and the Ladies, as well as the later April 2000 amendments to all three Jersey trusts.

 The critical provisions
 42 The expression “first protectors” was originally defined by cl. 1(b) as meaning “the persons
 appointed as the first protectors pursuant to cl. 6(b)” (in other words, Sheikh Abdullah and Sheikh
 Mohamed); and the meaning of the terms “the protectors” and “the successor protectors” were
 likewise defined by reference to persons appointed pursuant to cl. 6.
 43 By cl. 3, the trustees declared themselves possessed of the trust fund on terms, among others,
 that, upon expiration of the trust period, both capital and income should be held upon trust
 absolutely for the nine siblings (who were defined as the beneficiaries) as to one share each for the
 brothers and one half-share each for the Ladies.
 44 Clause 6 provided as follows:
       “(a)    The protectors shall at all times comprise two persons.
       (b) The first protectors shall be Sheikh Mohamed Ali M. Alhamrani and Sheikh Abdullah
           Ali M. Alhamrani


                                                                                           2005 JLR 249
       (c)    A person shall cease to be a protector:
               ii(i)    If he dies.
               i(ii) If he shall be found to be lunatic or of unsound mind, as confirmed
                     by any court order.
               (iii)     If he informs the trustee and the other protector of his desire to
                       resign.
               (iv)      If he shall be removed by notice in writing served on him by the
                       trustee and the other protector signed by beneficiaries who would be
                       entitled to at least 75% of the trust fund as if the trust period had
                       expired on the date of such notice pursuant to the provisions of cl.
                       3(c).
       (d)     In the event of a person ceasing to be one of the protectors, the next person in the
              order listed below shall automatically and immediately become a protector in his
              place and the trustee shall cause a memorandum to this effect to be endorsed on or
              annexed to this trust, namely [there then followed a list of the seven siblings other
              than Sheikh Mohamed and Sheikh Abdullah, starting with Sheikh Siraj].
       ...
       (f)    The first protectors may exercise their powers individually and the exercise by one
              of the first protectors of any of their powers under cll. 2(b), 5(b), 6(h) or 9 hereof and
              any consent given by one of the first protectors under the provisions of this trust shall


                                                                                                   121 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                       Page 125 of
                                        362



             bind the other first protector or successor protector (as the case may be) and shall be
             binding on the trustee who shall act in accordance with the action or consent of such
             first protector. Successor protectors shall exercise their powers jointly and the
             consent of a successor protector shall not bind the other protector.
       (g) In the event that the successor protectors shall be unable to agree as to the manner in
           which they should exercise any of their powers, then in such event if either of the
           successor protectors obtains the written consent of beneficiaries who including
           himself or herself would be entitled to at least 75% of the trust fund pursuant to the
           provision of cl. 3(c) to a specified course of action this shall be notified in writing to
           the other protector and to the trustee and will be binding on them.
       ...
       (j)   The protectors may exercise any power conferred on the


                                                                                           2005 JLR 250
             protectors under this trust notwithstanding that any protector may be a beneficiary
             hereof.”
 45 The first of the four provisions mentioned in cl. 6(f), that is, cl. 2(b), provided:
      “The first protectors shall have the right at any time and from time to time to revoke (as to
   the whole or any part or parts of the trust fund) or otherwise amend (both as to its beneficial
   and administrative provisions) this instrument by written instrument delivered to the trustee
   provided (first) that no such amendment shall diminish the compensation or the provisions for
   exoneration to which the trustee is entitled or increase its obligations hereunder without its
   consent in writing and (secondly) that no such amendment shall have retrospective effect or
   otherwise invalidate or prejudice any previous exercise by the trustee of its powers hereunder.”
 46 The second, cl. 5(b), provided that the protectors should have wide powers to give directions
 to the trustee as regards investment. The third, cl. 6(h), empowered the protectors to remove any
 requirement for their consent otherwise contained in the trust deed. And the fourth, cl. 9, gave the
 protectors the power to require a trustee to resign and to appoint a replacement.

 The April 17th, 2000 amendments
 47 On April 17th, 2000, Sheikh Abdullah, acting alone under powers conferred on him by a
 combination of cll. 2(b) and 6(f) (as he claimed at the time and claims today), executed three
 instruments in substantially identical form and terms, one for each trust. According to the
 provisions of these deeds, far-reaching amendments to the pre-existing trusts were introduced and,
 in effect, were made irrevocable without the consent, alone, of Sheikh Abdullah himself.
 48 In the first place, cl. 1(b) was revoked and replaced by the words: “‘the first protector’ or ‘the
 first protectors’ means the person [note the singular] appointed as first protector pursuant to cl.
 6(a) hereof.” Corresponding amendments were made to the terms “protectors” and “successor
 protectors.”
 49 In the second place, the original text of cl. 6 was revoked and replaced, so far as material to
 the present issues, by the following:




                                                                                                 122 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                         Page 126 of
                                        362



       “(a)     The first protector shall be Sheikh Abdullah Ali M. Alhamrani. [The original cl.
              6(a) to the effect there should at all times be two first protectors was removed.]
       (b)    The first protector shall cease to be the protector:


                                                                                           2005 JLR 251
               ii(i)    If he dies.
               i(ii) If he shall be found to be lunatic or of unsound mind as confirmed
                    by any court order.
               (iii)     If he informs the trustee and the other protector of his desire to
                       resign. [The previous cl. 6(c)(iv), providing for removal by a 75%
                       vote of the beneficiaries did not appear.]
       (c)    In the event of the first protector ceasing to be the protector the protector shall at all
              times thereafter comprise two persons who shall be appointed in accordance with the
              provisions of sub-cll. (e) or (f) of this clause.
       (d)     A successor protector shall cease to be the protector if [there was then enumerated
              the same set of circumstances as those applicable to the first protector, but retaining,
              in the case of successor protectors, the power of beneficiaries representing 75% of
              the trust fund to remove him or her].
       (e)     [This, together with (f) listed the potential successor protectors and made provision
              for their succession, substantially as before.]
       ...
       (g) Successor protectors shall exercise their powers jointly and the consent of a successor
           protector shall not bind the other protector. [This represented the residue of the
           previous cl. 6(f) after the removal of the original provision for first protectors to act
           individually, which was now redundant.]”
 It is unnecessary to set out the terms of the remaining sub-clauses.
 50 Shortly after this development, on June 12th, 2000, the entirety of the Manastar Trust fund,
 consisting of the shares in Sidara, was transferred into Internine by the trustee, exercising powers
 conferred on it by the original Manastar deed of June 1998, as amended by Sheikh Abdullah’s
 April 17th, 2000 instrument and a further supplemental instrument, dated June 8th, 2000, executed
 by Sheikh Abdullah in (purported) exercise of his power as sole “present protector” (as he was
 described there).
 51 The effect of these amendments, if valid, was and is radical. Not only have they established
 Sheikh Abdullah in the position of sole first protector, to the exclusion of Sheikh Mohamed, but
 they have also done so in a way that entrenches him in it irreversibly until such time as he dies,
 becomes of unsound mind or chooses to resign. As there is no longer another first protector, there
 is no one with power to displace Sheikh


                                                                                           2005 JLR 252




                                                                                                  123 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                        Page 127 of
                                        362



 Abdullah in the same way that he claims to have been able lawfully to remove Sheikh Mohamed
 from office in order (allegedly) to protect the trust and the interests of the beneficiaries. The ability
 of beneficiaries representing 75% of the trust fund to remove him, as provided in the old cl.
 6(c)(iv), has also been eliminated (though retained, as just noted, in the case of successor
 protectors).

 The scope of the trial
 52 Two matters that had a significant bearing on the course and scope of the trial can be
 conveniently mentioned at this point. First, Sheikh Abdullah’s contentions as to whether the power
 to amend conferred by cl. 2(b) was subject to any constraint of a fiduciary nature and whether that
 question was within the scope of Issues 1 and 2. Secondly, the rival contentions of Sheikh Abdullah
 and Sheikh Mohamed in particular as to the extent to which, if at all, Issue 2 required and entitled
 the court to concern itself with the future as well as the past, and the extent to which the court
 should admit in evidence and have regard to post-April 17th, 2000 documents and events.
 53 As to the first of these, Sheikh Abdullah’s pleaded case denied that the cl. 2(b) power of
 amendment was subject to any limitation, whether as a matter of construction or otherwise, and
 later again denied that the exercise by a first protector of any of the said powers is subject to the
 overriding common law fiduciary duty alleged, or any like duty or other limitation, other than as
 expressly provided for by the terms of the trust deed. And, as late as December 8th, 2004, when he
 swore his 15th affidavit, Sheikh Abdullah appeared still to be maintaining this stance, though
 perhaps with less confidence than before:
      “It was always my understanding that my powers to amend the trust deed, both before and
   after the October 14th, 1998 instrument of amendment, were unconstrained. It is alleged (and
   as I understand that this issue is not to be determined at the January 2005 trial, which relates
   only to questions of construction) that there were some external constraints on my ability to
   amend arising from the existence of some fiduciary obligations on my part. I make no
   comment on the existence or otherwise of any such obligations. Suffice to say that as far as I
   am concerned, and it was always my intention that this should be the case, there is nothing in
   the wording of the deeds that restricts the powers of first protectors to amend the terms of the
   trust deed.”
 54 It will be apparent from the words in parenthesis in para. 53 that Sheikh Abdullah and his
 advisers had hoped to dissuade the court from addressing the question of any fiduciary element
 attaching to the exercise of the power of amendment conferred by cl. 2(b) in the course of the


                                                                                          2005 JLR 253
 January trial. But, as was made clear by the court at a directions hearing on December 20th, 2004,
 such an approach was neither justified by the formulation of Issues 1 and 2 nor realistic, given the
 nature of the questions posed for determination. Whether or not the power to amend was a fiduciary
 one was inextricably bound up with the questions of construction.
 55 This stance of Sheikh Abdullah resulted in a considerable portion of the subsequently-delivered
 skeleton arguments of the other parties being devoted to an analysis of the nature of the cl. 2(b)
 power and its correct characterization (as beneficial (or personal); restricted; qualified fiduciary;
 or wholly fiduciary). But, by the time Sheikh Abdullah’s own skeleton argument came to be




                                                                                                  124 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 128 of
                                        362



 delivered, his position had moved on to the point where he no longer sought to contest the
 proposition that that power, properly construed, was subject to certain constraints of a fiduciary
 nature. He conceded and indeed argued, instead, that its proper classification was that of a
 “restricted personal” or “qualified fiduciary” power (in terms of his preferred four-fold
 classification, derived from Lewin on Trusts, 17th ed., para. 30–02, at 771–772 (2000)), there
 being, it was suggested, little difference between these two in the present case, and that the power
 was one which by its nature must be exercised for a proper purpose and (it may well be) with due
 consideration to the interests of the trusts (including all beneficiaries) as a whole. This concession,
 it must be said, was properly and necessarily made: Sheikh Abdullah’s previous position was
 untenable. An attempt to reconcile this new position with Sheikh Abdullah’s earlier stance was no
 more than wishful thinking.
 56 This development left all the parties more or less agreed that the power was and is a fiduciary
 one: not “beneficial or personal,” nor at the other end of the scale “fully or wholly fiduciary” as
 both first protectors were themselves designated beneficiaries and were expressly authorized by
 cl. 6(j) to exercise their powers notwithstanding this fact; but in the middle territory, covered by
 what can most conveniently be termed a “qualified fiduciary” power. To the extent that the
 discussion of classification of powers reduced the ambit of the dispute between the parties, it
 served a useful purpose. But, important as it is, this conclusion alone is not necessarily sufficient
 to arrive at the correct answers to the questions posed by Issues 1 and 2. Such categorization is no
 more than a convenient, rough shorthand for various “baskets” of ideas: the full range and nuances
 of powers is as varied as the circumstances of the settlements under which they are given: see
 Smellie, J. in In re Z Trust (6) (1997 CILR at 265) (a decision of the Grand Court of the Cayman
 Islands). The terms of the particular document(s) in question still have to be construed.
 57 The second area of difference between the parties concerning the scope of the trial was whether
 and to what extent the court should be


                                                                                         2005 JLR 254
 concerning itself with what might or might not happen in the future as regards any further exercise-
 or purported exercise-of the power to amend the trust deeds.
 58 Mr. Taylor, on behalf of the first party, made no secret of his clients’ concerns as to what
 Sheikh Abdullah might attempt (illegitimately, in their view) to do next in exercise of his claimed
 powers as sole first protector and was anxious to try to ensure that the court was cognizant of
 certain events that had happened (as he contended) subsequent to the April 17th, 2000
 amendments. These were said to be indicative of Sheikh Abdullah’s mischievous intentions, or at
 least illustrative of what could happen. From this he sought to argue that it was “essential that the
 court should decide not only on the powers and the nature of the powers that a first protector had
 but on the powers and the nature of the powers that the first protector has.” For a while it also
 seemed that he was seeking to use post-April 17th, 2000 materials as an aid to construction of the
 trust deeds, though this was later disavowed.
 59 At the other end of the spectrum, Mr. James, on behalf of Sheikh Abdullah, was insistent that
 it was no part of the function of the court on the trial of Issues 1 and 2 to concern itself with the
 validity of any particular amendment, actual or hypothetical, other than those that were effected
 by the instruments of October 14th, 1998 and April 17th, 2000, his concern evidently being that to
 go down that road might allow the first party to “obtain the collateral advantage of fettering [Sheikh


                                                                                                125 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 129 of
                                        362



 Abdullah] in the exercise of his powers as first protector for the future.” He accepted, however,
 that it would be perfectly legitimate for the court to take account of “the scope of amendments
 which would be permitted on a particular construction of the trust deeds.”
 60 I can well understand the nervous concern of Mr. Taylor’s clients as to what Sheikh Abdullah
 might consider it appropriate and legitimate to do next in the exercise of powers which-until shortly
 before the trial-he was repeatedly asserting were not subject to any limitation of any kind whatever,
 fiduciary or otherwise. But it would be wrong and unnecessary, for the purpose of determining
 Issues 1 and 2, for me to take account of the sort of matters that Mr. Taylor invites me to look at.
 Mr. James rightly submits-as does Mr. Binnington for the Internine trustee-that what is at issue in
 the present trial is the construction of the relevant provisions of the trust deeds with a view to
 determining the validity or otherwise of the amendments made by the instruments executed by
 Sheikh Abdullah on October 14th, 1998 and April 17th, 2000 and that no other specific
 amendments are currently in issue. In the course of that exercise of construction it was, of course,
 inevitable that the possible ramifications of competing submissions as to the true meaning and
 intent of the relevant provisions might be explored and that this might involve considering


                                                                                         2005 JLR 255
 what the position would be in a variety of hypothetical circumstances as indicators for or against
 a particular construction. But this was something that could be done perfectly well as a matter of
 submission and debate, and required no evidence of anything. I would, moreover, have been in no
 position in the present trial to make any finding of fact on any contested issue. Nor would evidence
 of post-amendment events have been admissible as an aid to construction.
 61 For the record, however, I note that the trustee gives an assurance, in response to the first
 party’s skeleton argument, that there is no “other secret amendment” planned.

 Construing cll. 2(b) and 6(c) and (f): the principles
 62 The correct approach to the task before the court is to a large extent the same as it is for any
 instrument the meaning of which is in contention:
   (i) the aim is to establish the presumed intention of the maker(s) of the document from the words
 used: in the present case, there being no settlor-signatory, the maker must be taken in each case to
 be the trustee-or possibly the trustee and Sheikh Abdullah as the parties to the letters of instruction
 which conferred authority on the trustees to execute the declarations of trust (it makes little
 difference which in the present case);
   (ii) words must, however, be construed against the background of the surrounding circumstances
 or “matrix” of facts existing at the time when the document was executed-a principle that has been
 a bedrock of English law since the judgment of Lord Wilberforce in Prenn v. Simmonds (3) and
 appears now to have been accepted as also properly reflecting the approach that this court should
 adopt in relation to such matters;
    (iii) the circumstances relevant and admissible for this purpose are those that must be taken to
 have been known to the maker at the time or, where there are more than one, known to the makers
 of or the parties to the document, and include (to use the language of Lord Hoffmann in Investors
 Compensation Scheme Ltd. v. West Bromwich Bldg. Socy. (2) ([1998] 1 W.L.R. at 913), from
 whose speech only Lord Lloyd of Berwick dissented)-“. . . absolutely anything which would have



                                                                                                126 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                       Page 130 of
                                        362



 affected the way in which the language of the document would have been understood by a
 reasonable man”;
    (iv) evidence of subjective intention, drafts and negotiations and other matters extrinsic to the
 document in question is inadmissible, as is evidence of events subsequent to the making of the
 instrument (evidence of this kind being relevant where an estoppel is said to arise but not in this
 jurisdiction, unlike some others, as an aid to construing the original meaning of the document);


                                                                                         2005 JLR 256
    (v) the critical provisions, cll. 2(b), 6(c) and 6(f), as with all words and phrases, have to be read
 in the context of the document as a whole;
    (vi) words should as far as possible be given their ordinary meaning: “Loyalty to the text of a
 commercial contract, instrument, or document read in its contextual setting is the paramount
 principle of interpretation”: per Lord Steyn in Society of Lloyd’s v. Robinson (5) ([1999] 1 W.L.R.
 at 763); and
    (vii) this last precept may, however, have to give way if consideration of the document as a
 whole, having regard to the principles set out above or common sense, points to a different
 conclusion: “common sense” in this context being best reflected by the passage from the speech
 of Lord Reid in Schuler (L.) A.G. v. Wickman Machine Tool Sales Ltd. (4) ([1974] A.C. at 251) in
 which he observed:
     “The fact that a particular construction leads to a very unreasonable result must be a relevant
   consideration. The more unreasonable the result the more unlikely it is that the parties can
   have intended it, and if they do intend it the more necessary it is that they shall make that
   intention abundantly clear.”
 (See also Lord Steyn, again in Society of Lloyd’s v. Robinson ([1999] 1 W.L.R. at 763), and Lord
 Hoffmann’s observations in the Investors Compensation Scheme case (2) concerning the need, on
 occasion, for a court to accept that the parties must have used the wrong words or syntax.)
 63 It is also elementary, first, that when attempting to discern the true meaning of a power
 conferred in a trust deed or other instrument the court must have regard to the nature of the deed
 and the purpose for which the power appears to have been granted-though this will depend to a
 large extent on the terms of the instrument itself; and secondly, that a power of amendment
 reserved in a trust must be exercised for the purpose for which it was granted and not for one
 beyond the contemplation of the makers of the original instrument (Lord Steyn (ibid.), citing Hole
 v. Garnsey (1)).
 64 In the present case, the party most concerned to appeal to extrinsic evidence as part of the
 relevant surrounding circumstances or factual matrix was the first party. Mr. Taylor’s submissions
 originally envisaged an examination of a substantial body of material, running to several lever-
 arch files, as necessary for this purpose. But by the start of the trial this had been reduced to fewer
 than 20 documents and a limited number of affidavits, and it was whittled down further in the
 course of the hearing to a few very limited passages of affidavit evidence and a handful of
 documents, most of which were either uncontroversial, inadmissible or of no particular help. The
 matters of which these materials were said to




                                                                                                 127 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                         Page 131 of
                                        362



                                                                                           2005 JLR 257
 contain relevant evidence were, essentially, these-tracing them back in chronological sequence
 from the execution of the two trust deeds:
    (i) The three letters of instruction: all parties were agreed that these letters, and the fact that the
 resulting declarations of trust were executed in pursuance of them, were admissible and relevant
 circumstances.
      (ii) The fact that, of the siblings, Sheikh Abdullah alone was involved in negotiations
 surrounding the creation of the trusts, although all nine siblings were entitled to share in the
 intended creation of the intended trust assets: this again was common ground.
    (iii) The fact that the immediate source of the settled funds was the Liechtenstein foundations
 and the Cayman trusts: this was common ground between all parties as regards Internine and
 Manastar but, in the case of Intertraders, was not accepted by Mr. Le Quesne as having been known
 to Russa and thus a legitimate part of the factual matrix. Beyond this there was, however, no
 agreement. Mr. Taylor suggested that the court should look at the terms of foundation documents
 with a view to making submissions as to similarities between them and the Jersey trusts. Sheikh
 Abdullah had acknowledged in his fourth affidavit that the form of the Intertraders deed was
 “loosely based on that previously entered into between me and ABN AMRO in Geneva.” But it
 was plain that this would be an exercise of uncertain value, not least because there was no evidence
 before the court of the relevant laws of these other jurisdictions to help with a proper understanding
 of them; and, in the case of the Clubnine by-laws and statutes, the power to amend was not, in any
 event, vested in the protectors but in another body, the so-called “Foundation Board.” Nor do I
 think that any useful or legitimate assistance can be gained from a letter, dated May 7th, 1997, in
 which Mr. Allan Johnson, then managing director of Russa, wrote to Le Gallais & Luce, Russa’s
 then lawyers, reporting his client’s request that the trust that was to be established should “follow
 the lines of a Liechtenstein Foundation which the family has”: other considerations apart, this
 would be getting into the forbidden and unreliable area of pre-deed “negotiations” and subjective
 intention.
     (iv) The power of attorney conferred on Sheikh Mohamed and Sheikh Abdullah by the other
 brothers and sisters on May 3rd, 1992: again it was accepted by all concerned with Internine and
 Manastar that Sheikh Abdullah held such a power of attorney authorizing him (acting individually)
 to represent his eight siblings in respect of (at least) those assets which became assets of those two
 trusts and that the trustee was aware of this. Russa, however, did not accept that it knew of this at
 the relevant time, though I find it difficult to believe that this can really have been the case.


                                                                                           2005 JLR 258
   (v) The fact that the settled funds were substantial and derived originally from those constituting
 the inheritance of the children of Sheikh Ali Alhamrani, that they were, in short, “family assets”:
 here too there was no dispute that this was known to all concerned at the time when the declarations
 of trusts were made.
 65 But, when all is said and done, with one important exception, none of these matters helps very
 much to answer the disputed issue of construction with which the court is faced. It may, in
 particular, have been the practice of the members of the family to confer authority on the two eldest




                                                                                                   128 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                       Page 132 of
                                        362



 brothers, Sheikhs Mohamed and Abdullah, to act in one capacity or another on behalf of the others,
 as in the case of the March 1992 power of attorney, or (perhaps) as protectors under the
 Liechtenstein foundations or the Cayman trusts, but that of itself does nothing to further the present
 inquiry as to the meaning and effect of the provisions of the two later Jersey trusts with which we
 are now concerned.
 66 What these contextual facts and matters do, however, is to put beyond any doubt whatever the
 fiduciary nature of the role of the protectors (whether first or successor) and of the powers
 conferred on them and the need for that role to be performed, and those powers to be exercised,
 for the benefit of the beneficiaries as a whole.
 67 Turning to the terms of the declarations of trust themselves, a striking feature of them is that,
 although the possibility of dissent between successor protectors was expressly recognized, and
 provision was made for resolving it by allowing the beneficiaries, on a 75% vote, to hold the
 balance of power (cl. 6(g)), no attempt was made by the draftsman to cater for the equivalent
 situation arising between the first protectors. Nor is it obvious what the draftsman had in mind as
 regards the combined operation of cl. 6(f) and cl. 5(b)(iii) in the event of a breakdown in relations
 between the two first protectors. The latter clause provides: “Directions [by protectors under cl.
 5(b)(i)] shall be in writing and shall be effective when received by the trustee.” But what would
 the position be in the event of sequential conflicting directions being given by each of the first
 protectors in relation to a matter that was not irreversible, such as the buying or selling of a
 particular investment? On the face of things, there was, in theory, nothing to stop a direction to the
 trustee from first protector A on Monday, to sell X bonds and buy Y shares, being followed by a
 direction from B a week later to the opposite effect, and so on indefinitely. Clause 6(f) makes the
 exercise of any cl. 5(b) power, and thus the giving of any investment direction, by one first
 protector binding on the other; but it is difficult to see that A’s direction in the example given could
 have been intended to require the trustee not only to make the specified investment in the first
 place but to continue to hold it without limit in time so as to preclude B from ever giving a direction
 of his own. No counsel


                                                                                         2005 JLR 259
 was able to offer a satisfactory solution to this conundrum other than to suggest that, in practice,
 sooner or later the beneficiaries would intervene or the directions of the court would be sought.
 68 What then was the thinking behind this? How were differences between first protectors
 “concerning the manner in which they should exercise any of their powers” (to borrow the
 language of cl. 6(g)) expected to be resolved? It is difficult to see that the omission to make the
 beneficiaries the arbiters of any dispute, in the same way as that established by cl. 6(g) in the case
 of successor protectors, was anything other than deliberate. And while one can speculate that it
 may have been thought, at the time, that any conflict was unlikely to arise as Sheikh Abdullah and
 Sheikh Mohamed would probably each be content to leave the other to get on with looking after
 matters in his traditional sphere of influence-the foreign assets in the case of the former and the
 Saudi Arabian assets in the latter case-there could be no guarantee that differences might not arise
 one day. Logically, the only solution would appear to be the extreme remedy of removal altogether
 of one or other first protector by the beneficiaries under cl. 6(c)(iv)-or, if Sheikh Abdullah is right
 in his submission, by one of the first protectors amending the trust so as to remove the other or




                                                                                                 129 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                        Page 133 of
                                        362



 restrict his powers. Either way, this seems a heavy-handed solution for each and every contentious
 situation.
 69 Another striking feature is that, while there were only two exceptions to the first protectors’
 power to revoke or amend (designed to protect the trustee and to rule out any retrospective effect
 or the undoing of any previous exercise by the trustee of its powers), in the case of successor
 protectors there was a third limitation expressed in the following terms:
   “[P]rovided … that any such amendment increasing the powers of the successor protectors
   shall only be exercised with the prior or simultaneous written consent of the beneficiaries who
   would be entitled to at least 75% of the trust fund pursuant to the provisions of cl.6 (c).”
   [Emphasis supplied.]
            It is plain, therefore, that there was deliberately intended to be no restriction
            on first protectors amending the trust deed so as to increase their powers
            without reference to the beneficiaries.
 70 The main thrust of the attack by Mr. Taylor and Mr. Young on Sheikh Abdullah’s April 17th,
 2000 amendments (and those of October 14th, 1998) was fairly simple and direct (though none the
 worse for that) and can be summarized as follows:
    (i) Clause 6(a) provides in terms that the protectors “shall at all times comprise two persons,” a
 stipulation that broadly reflects the position in


                                                                                          2005 JLR 260
 the case of the 1992 power of attorney and the earlier foundations and trusts, and the intention of
 the other members of the family to entrust their affairs, as represented by their shares in the trust
 funds in question, to the joint care of the two eldest brothers.
     (ii) Clause 6(d) ensures that in the event of a protector vacancy occurring, it is automatically
 filled by the next senior sibling.
    (iii) Clause 6(c) contains a comprehensive code of the circumstances in which a first protector
 ceases to hold office, to which it is not legitimate to add by use of the power to amend contained
 in cl. 2(b); or, to put it another way, cl. 2(b) has to be read in such a way as to exclude, by necessary
 implication, any amendment that would be inconsistent with cl. 6(c).
    (iv) To do otherwise would be “outside the contemplation of the parties” at the time when the
 power of amendment was conferred by cl. 2(b) and would make a nonsense “at a stroke” (as Mr.
 Young put it) of those provisions of the trust deeds that contemplate the existence of two
 protectors-provisions that are intended to create a necessary system of “checks and balances”
 against the abuse of power and should be regarded as fundamental and unalterable.
    (v) To accede to Sheikh Abdullah’s arguments would amount to a licence for him to use his
 power as a first protector in breach of fiduciary duty and/or for improper motivation and/or in fraud
 on his power.
 71 The case so advanced undoubtedly has an immediate and superficial appeal, reflecting as it
 does the lapidary observation of Lord Acton that “power corrupts and absolute power corrupts
 absolutely,” and thus (it is implied) ought not, in the latter form, to be tolerated wherever it can be
 avoided. It could also be said to draw support from the dictum of Lord Reid in Wickman (4)
 mentioned earlier. The idea that, from Day 1-and, as others have observed in the past, it always



                                                                                                  130 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 134 of
                                        362



 salutary to test these things by reference to a time when “the ink is still wet on the paper”-either
 first protector should have had the capacity to pre-empt action by the other by cutting down his
 power or removing him completely from office, is not something that immediately strikes one as
 obviously reasonable. And these would be powerful submissions indeed were the terms of cl. 2(b)
 such as to confer no more than a wide-ranging power on each of the first protectors to do, say, “all
 things necessary for the protection of the trust fund and the interests of the beneficiaries,” without
 reference to any power to amend the very instrument under which they hold office. But that is not
 the case here. Once the capacity to amend the source of the power, the “constitution,” is granted,
 the whole premise of arguments such as those advanced on behalf of the first party and the Ladies
 goes out of the window-the premise being that the original deed is the sole,


                                                                                         2005 JLR 261
 exclusive and definitive determinant of what can and cannot be done. The argument then becomes
 remorselessly circular.
 72 This, in short, is the problem that Sheikh Abdullah’s opponents face. And it is not as if the
 power to amend is one that is only there by inference: it is clearly and unequivocally stated, is not
 expressed to be limited in any way, and is said in terms (by cl. 6(f), with its express reference to
 cl. 2(b)) to be exercisable by either first protector individually and to be binding on the other.
 Advocate Young suggested that cl. 6(f) was unworkable and should be disregarded, alternatively,
 that it should be construed as limited to the right of each first protector to communicate the result
 of any jointly-reached decision, but I cannot say that I find either submission persuasive.
 73 The only way out of this labyrinth is to have recourse to the constitutional device of the
 “entrenched” or “fundamental” provision. But, for this to be justifiable, there either has to be an
 express term or there have to be circumstances so compelling as to leave no doubt that, as a matter
 of implication, amendments of a certain nature are off-limit. Hole v. Garnsey (1), to which
 reference has previously been made, was just such a case of this second kind, the Appellate
 Committee being unwilling to accept that the amendment to the society’s rules in question could
 ever have been within the contemplation of its members. But the “fundamental” nature of the
 relevant provision there stemmed from the fact that the effect of the amendment would have been
 to impose additional financial obligations (to subscribe capital) not only on those members who
 assented to the proposed amendment but also on those who voted against it. It therefore went
 beyond purely administrative matters: see, in particular, the speech of Lord Atkin ([1930] A.C. at
 496), in which he expressed the view that full effect could be given to the rule “. . . by limiting its
 operation as against dissentients to matters which are within the scope of the administration of the
 venture as originally framed … an increase in capital contribution is something quite different,”
 being a matter to which no man can be bound against his will.
 74 In the present case, there is no express entrenching provision and there are, as I see it, no
 considerations equivalent to those in Hole v. Garnsey that bear on the true meaning and effect of
 the provisions under consideration here and compel one, as a matter of principle, common sense
 or logic, to conclude that they are so fundamental as to have been beyond the contemplation of the
 maker(s) of the original deeds as falling within the scope of cll. 2(b) and 6(f).
 75 In the first place, the amendments in issue concern the administration of the trusts; they neither
 impose any additional financial obligations on anyone nor destroy any substantive beneficial
 entitlement.


                                                                                                131 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 135 of
                                        362




                                                                                         2005 JLR 262
 76 In the second place, once the fiduciary nature of the power to amend or revoke is recognized,
 there is nothing in the terms of the deeds themselves or in the circumstances or factual matrix in
 which these trusts came into existence that necessarily requires this conclusion: the potential vice,
 and potentially unreasonable result, otherwise inherent in a concentration of power in one person
 is restrained and controlled at every point by the effect of this fiduciary overlay. Mr. Taylor’s
 suggestion, in relation to Issue 2, that the case put forward by Sheikh Abdullah would, if right,
 give him a licence to use his power in breach of his fiduciary duty, was a fair response to Sheikh
 Abdullah’s original case, but it ceases to apply once the true nature of the power to amend is
 acknowledged (the opportunity to act in breach of fiduciary duty may of course be there, but not
 the “licence” in the sense of legitimation).
 77 In the third place, the main problem with the concept of entrenchment in the present case is the
 difficulty of discerning with confidence which provisions would enjoy this specially protected
 status and which would not. On any view, there must be many that would not fall within this
 category, otherwise the power of amendment by either one of the protectors becomes meaningless.
 On the other hand, it is by no means clear why the two-first-protector provision should be the only
 entrenched one, important as it plainly is. On what sure basis could one draw a logical distinction
 between the two-first-protector provision and what one might reasonably regard as the highly
 important safeguard enabling the beneficiaries to get rid of one or both first protectors on a 75%
 vote? Or, to take another example, what about the identities of successor protectors: would it be
 open to a first protector, acting alone, to change this so as to bring in someone from outside the
 family circle altogether? Would not such far-reaching possibilities also have to be ruled out on the
 ground that the relevant provisions were beyond the contemplation of the maker(s) of the original
 declarations of trust and must be accorded special-status protection? And if so, what is the
 touchstone by reference to which these difficult questions fall to be decided? The answers are
 elusive.
 78 Further conundrums arise if one asks what difference it would make, in relation to some of
 these provisions, if the two first protectors were to act in concert. Would that factor be of relevance
 if and when it came to considering whether or not it was within their power of amendment to free
 themselves of any risk of removal by vote of the beneficiaries? What logical basis would there be
 for concluding that such a move was permissible if done by agreement of the two first protectors
 but impermissible if done unilaterally? Either way, the other members of the family would be
 disenfranchised as regards any specific right to exercise ultimate control over the first protectors.


                                                                                         2005 JLR 263
 Conclusion
 79 The conclusion to which I find that I am compelled in the end is that the true meaning and
 intent was that each of the two first protectors was to be entrusted with far-reaching powers to act
 individually within the scope expressly assigned to them in the trust deeds; that that scope included
 (as an inescapable conclusion from the matters discussed above) the power unilaterally to amend,
 or even revoke, the administrative provisions of the trusts, including those concerning the number,




                                                                                                132 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                        Page 136 of
                                        362



 identity, appointment and removal of protectors, whether first or successor, so as to bind the other
 first protector; that this power, exercised bona fide, constituted-among other things-the effective
 and only check on the potential abuse of power by an errant first protector; and that there was,
 accordingly, nothing to stop Sheikh Abdullah executing the amending deeds of October 14th, 1998
 and April 17th, 2000 other than the constraints necessarily inherent in the exercise of fiduciary
 powers of the kind involved here. I say nothing, for the moment, as to whether the same conclusion
 would necessarily apply to amendments purporting to affect the identity or entitlement of the
 beneficiaries.
 80 The matter could, of course, have been better expressed in the original declarations of trust.
 And how exactly a duality of individually plenipotentiary, equal-ranking commanding officers-
 every military man’s nightmare-was expected to work in the event of conflict between them, other
 than by the extreme measure of one exercising his power of amendment to remove the other,
 remains unsolved. With the benefit of hindsight it is, of course, easy to see that it was always a
 potential recipe for serious contention. And whether it was a case of the consequences never having
 been rigorously thought through, or of a deliberate decision based on the view that the risk of such
 problems was a price worth paying for the advantages of having two people with extensive powers
 to “protect” the trusts in any and every eventuality, it is impossible to be wholly certain. But I can
 well understand that the latter might have been the case, given the substantial nature and potential
 geographical spread of the trusts’ foreign investments. Seen in this way, far from being wholly
 unreasonable or repugnant to common sense, it could have been thought highly desirable that in
 extremis each first protector should have been able to curtail the power of the other, or even remove
 him from office altogether, if that were necessary in order to protect the trust and could in all other
 respects be justified in terms of fiduciary considerations.
 81 The importance of the fiduciary element in all this cannot be overstated. The more radical the
 departure from the original instrument, particularly where, as here, the result is the substantial
 accretion of additional power to the remaining first protector and the elimination of all means of
 removing him from office against his will, the greater the need


                                                                                          2005 JLR 264
 for explanation and justification. Amending the original January 1998 Intertraders declaration of
 trust to bring it in line with the later Internine declaration might be one thing (if that were indeed
 the sole motive, a matter for inquiry on another occasion). But the April 17th, 2000 amendments
 are plainly of an altogether different order and put a heavy burden on Sheikh Abdullah to explain
 the necessity for these draconian measures and otherwise to justify them as being for a proper
 purpose and in the bona fide exercise, for the benefit of the beneficiaries as a whole, of the powers
 conferred on him. Sheikh Abdullah has sworn a number of affidavits giving what he says is his
 explanation for what he did, but the actual circumstances and motivations are matters for the trial
 of Issue 3.
 82 It may also be-though I put the matter no higher than this, as the point was not debated at the
 trial of Issues 1 and 2-that there is another point that will also have to be addressed: that is whether,
 irrespective of the justification or otherwise of the April 17th, 2000 amendments, the indefinite
 perpetuation of the new state of affairs introduced by those amendments can also be justified in
 the face of the sustained, united opposition of all the other beneficiaries, the passage of time and




                                                                                                  133 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                     Page 137 of
                                        362



 (possibly) changing circumstances, or whether, like wartime or emergency legislation, there comes
 a point when the force of the original justification (if there were one) is spent.
 83 In conclusion, it should be clearly understood that nothing in this judgment is to be construed
 as qualifying or varying any extant order of this court and that, unless and until otherwise expressly
 ordered, the interim regime imposed in late 2003 remains in force.
                                                                                  Order accordingly.




                                                                                               134 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 138 of
                                        362




                                 EXHIBIT G




                                                                            135 / 359
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                              Page 139 of
                                          362

The Federal Republic of Nigeria v JP Morgan Chase Bank, N.A.
       Positive/Neutral Judicial Consideration


Court
Queen's Bench Division (Commercial Court)

Judgment Date
21 February 2019
                                                  Case No: CL-2017-000730

              High Court of Justice Business and Property Courts of England and Wales Commercial Court (QBD)

                                      [2019] EWHC 347 (Comm), 2019 WL 00826591

                             Before: Andrew Burrows QC (Sitting as a Judge of the High court)

                                                    Date: 21 February 2019

Hearing dates: 4-5 February 2019



Representation

  Mr Roger Masefield QC and Mr Richard Blakeley (instructed by Reynolds Porter Chamberlain ) for the Claimant/
  Respondent.
  Ms Rosalind Phelps QC and Mr David Murray (instructed by Freshfields Bruckhaus Deringer LLP ) for the Defendant/
  Applicant.

Judgment

Andrew Burrows QC:


1 Introduction

(1) General

  1. This judgment deals with an application by the defendant, JP Morgan Chase Bank NA, for reverse summary judgment
  against the claimant, the Federal Republic of Nigeria, under CPR 24.2 ; and/or for the claimant's statement of case to be struck
  out under CPR 3.4(2) . The defendant submits that, under CPR 24.2 , the claimant has no real prospect of succeeding and that
  there is no other compelling reason for a trial; and that, under CPR 3.4(2) , the Re-amended Particulars of Claim disclose no
  reasonable grounds for bringing the claim. The claim is one by a sovereign state against an international bank. Even by the
  standards of this court, it is a very large claim amounting to some US$875,740,000. The claimant alleges that the defendant
  bank made three transfers ($401,540,000, $400,000,000, and $74,200,000.03) from an account that the claimant held with it,
  which the defendant bank would not have made had it been exercising reasonable care. More specifically, it is alleged that
  the defendant bank was in breach of what is commonly referred to as the ' Quincecare duty of care', named after the case of
  Barclays Bank plc v Quincecare Ltd [1992] 4 All ER 363 in which Steyn J first set out this duty of care. What is being alleged,
  therefore, is that, although the bank had reasonable grounds for believing that the payments out of its customer's account
  were defrauding the customer, the bank went ahead, in breach of its duty of care to its customer, and made those payments.

  2. The claim was commenced on 29 November 2017. Amended Particulars of Claim were served on 4 July 2018 and an
  Amended Defence was served on 24 July 2018. This application for summary judgment/striking out was commenced on 31
  July 2018. Since then, the claimant has put forward (draft) Re-amended Particulars of Claim. They significantly differ from
  the Amended Particulars of Claim. In particular, a number of claims have been abandoned (such as breach of fiduciary duty,


                                                                                                                    136 / 359
© 2021 Thomson Reuters.                                                                                                         1
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                       Page 140 of
                                          362

  breach of the Nigerian constitution, breach of anti-money laundering legislation, knowing receipt and breach of mandate).
  Instead it has been made clear that the claim in contract and tort rests solely on the breach of the Quincecare duty of care; and
  brief particulars of the alleged fraud are also pleaded. Rosalind Phelps QC, for the defendant bank, indicated at the start of
  the hearing (see transcript day 1, p 9, lines 13-20) that there would be no objection to those re-amendments if this application
  fails. The important point — and there is no dispute about this between the parties — is that the court is required to deal with
  this application on the basis of the Re-amended Particulars of Claim.

(2) the relevant facts

  3. It is alleged by the claimant that the full background to this case is a complex web of facts that reveal a fraudulent and
  corrupt scheme whereby the claimant (and hence ultimately the people of Nigeria) has been defrauded of large sums of
  money. Plainly the court on a summary judgment application cannot possibly attempt to get to the bottom of such allegations
  and no-one is suggesting that it should. What this application is therefore concerned with is narrow and, as is explained in
  paragraph 6(iii) below, the court must assume that the claimant will be able to prove the facts it is alleging unless it is clear
  that those allegations have no real substance.

  4. For the purposes of this application, the relevant and undisputed facts can be stated in a few sentences. In this respect,
  I was assisted by Ms Phelps, who guided me through the first parts of a helpful agreed chronology of events. The claim
  centres on a depository account that was opened pursuant to a depository agreement dated May 20, 2011 between the Federal
  Government of Nigeria and the defendant bank. Under that agreement, the defendant bank was the 'depository' and the Federal
  Government of Nigeria was the 'depositor'. The background to that depository agreement was a long-running dispute about
  an offshore Nigerian oilfield known as OPL 245. In 1998, the rights to exploit OPL 245 had been originally awarded by the
  Federal Government of Nigeria to Malabu Oil and Gas Nigeria Ltd ('Malabu'), owned by the then Minister of Petroleum,
  Chief Daniel Etete (who in 2007 was convicted in France of money-laundering arising out of bribery offences committed in
  Nigeria). That dispute was settled and, as part of its obligations under the resolution/settlement agreements (dated 29 April
  2011), the Federal Government of Nigeria was required to set up an escrow account and, subsequently, set up the depository
  account with the defendant bank for the purpose of money being paid to those entitled under the settlement. On 23 August
  2011, the defendant bank, on instructions by authorised signatories of the Federal Government of Nigeria, made two transfers,
  of $401,540,000 and $400,000,000 respectively, from the depository account to two separate accounts in the name of Malabu
  at First Bank of Nigeria plc and Keystone Bank Ltd. On 29 August 2013, the defendant bank, on instructions by authorised
  signatories of the Federal Government of Nigeria, made a further transfer of the remaining funds in the depository account,
  $74,200,000.03, to an account in the name of Malabu at Keystone Bank Ltd.

  5. Under the Re-amended Particulars of Claim, it is alleged (see paras 20-21D of the Re-amended Particulars of Claim) that,
  in breach of its contractual and tortious Quincecare duty of care, the defendant, having been put on inquiry that the claimant
  was being defrauded, paid out irrevocably (to the accounts in the name of Malabu) sums of $801,540,000 and $74,200,000.03
  from the depository account. It is alleged that that money was used to pay off corrupt former and contemporary Nigerian
  government officials and/or their proxies. It is alleged that some of the money was also intended to be used (and some was
  used) to make payments to senior executives at Royal Dutch Shell and Eni Corporation (those companies having formed an
  alliance for the purposes of acquiring the rights to develop the OPL 245 oilfield from Malabu).

(3) the law on summary judgment and the grounds for this application

  6. The correct approach for a court to take on an application for summary judgment under CPR 24.2 has been clarified in
  several cases. These include Swain v Hillman [2001] 2 All ER 91 , ED & F Man Liquid Products Ltd v Patel [2003] EWCA
  Civ 472 , at [10], Easyair Ltd v Opal Telecom Ltd [2009] EWHC 339 (Ch) at [15], and Daniels v Lloyds Bank plc [2018]
  EWHC 660 (Comm), [2018] IRLR 813 , at [48]. As regards applications by defendants for reverse summary judgment, the
  central points to be derived from those cases are as follows:
     i. The burden of proof is on the defendant.
     ii. The court must consider whether the claimant has a 'realistic', as opposed to a 'fanciful', prospect of success.
     iii. The court should not conduct a mini-trial. Where there is a dispute on the facts, the court should assume that the
     claimant will be able to prove the facts it is alleging unless it is clear that there is no real substance to those allegations,
     as where they are contradicted by the documentary evidence.
     iv. If there is a short point of law, or construction, and the court is satisfied that it has before it all the evidence necessary for
     the proper determination of the question and that the parties have had an adequate opportunity to address it in argument,
     the court should grasp the nettle and decide it.



                                                                                                                              137 / 359
© 2021 Thomson Reuters.                                                                                                                   2
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                Page 141 of
                                          362


  7. The defendant bank's application rests on three grounds. The first is that there was no Quincecare duty of care applicable
  on these facts because such a duty was inconsistent with, or was excluded by, the express terms of the depository agreement.
  We can refer to this as the 'no Quincecare duty of care' issue. The second ground is that, even if such a duty was owed, there
  is no realistic prospect of the claimant establishing causation of loss: the same outcome would have eventuated even if the
  defendant had not been in breach of its duty. This is the 'causation of loss' issue. The third ground is that, even if the claimant
  could establish the breach of a Quincecare duty of care causing the alleged loss, the defendant bank would have a complete
  defence to the claim because of an indemnity clause in the depository agreement: as the defendant bank would be entitled
  under that clause to be indemnified by the claimant, the claim would fail for circularity. This is the 'circularity' issue.

  8. It is important to clarify that an 'incorrect party' ground is not now being put forward by the defendant bank. The claim is
  being brought by the Federal Republic of Nigeria although the depository agreement was made by the Federal Government
  of Nigeria. The defendant bank previously contended that that was a reason why summary judgment should be given and/or
  the claim should be struck out. But in the light of expert evidence put forward on behalf of the claimant — to the effect that,
  as a matter of Nigerian law, the Federal Government of Nigeria and the Federal Republic of Nigeria are not different legal
  entities - that line of argument has been abandoned by the defendant bank for the purposes of this application. More generally,
  it is not in dispute that for the purposes of this application the Federal Republic of Nigeria and the Federal Government of
  Nigeria should be treated as one and the same.

  9. It was common ground between the parties that, leaving aside the 'causation of loss' issue, the court should grasp the nettle
  and decide the 'no Quincecare duty of care' and 'circularity' issues on this application. This is because they are concerned
  with questions of law as to the contractual interpretation of the depository agreement and the nature of the Quincecare duty of
  care. In other words, in respect of those issues, there has been full legal argument before me and nothing will be changed by
  having further evidence at trial. I accept that that is the correct approach. So I will be deciding those two issues one way or the
  other (rather than asking whether the claimant has a realistic prospect of success on the particular point of law). In contrast,
  the 'causation of loss' issue is primarily a factual issue, although also raising some legal issues, and should be approached by
  directly asking whether the claimant has a realistic prospect of success.

2 Outline of the Main Submissions of the Parties

  10. Although I will be referring at various stages later to further details of the parties' submissions, it will be helpful now
  to give an outline of their main submissions.



(1) Outline of the Defendant Bank's Main Submissions

(i) the 'no Quincecare duty of care' issue

  11. This issue took most time at the hearing. In general terms, Ms Phelps submitted that the nature and purpose of the
  depository account, as set out in the terms of the depository agreement, left no room for a Quincecare duty of care. In
  contrast to an ordinary current account, the depository account was essentially a single-purpose account, analogous to an
  escrow account, and was set up to enable the claimant to fulfil its specific payment obligations under the resolution/settlement
  agreements. The depository agreement contained, for example, detailed and narrow depository release conditions. These
  required written instructions in the form of a 'release notice' (a draft of which was scheduled to the agreement), signed by
  an authorised officer and confirmed by a telephone call-back. The contract was a detailed code setting out expressly the
  conditions which had to be satisfied before the 'depository amount' could be released. The contract was designed to preclude
  any additional duty of care to go behind instructions which were in compliance with the contract. The defendant bank could
  not be liable, outside the express terms of the contract, for following compliant instructions. The role of the defendant bank
  was intended to be largely automatic or mechanical.

  12. More specifically, Ms Phelps submitted that a Quincecare duty of care, whether seen as arising by reason of an implied
  term or in the tort of negligence, was in conflict with particular express terms of the depository agreement. She categorised
  the conflicting terms into three broad types. First, there was clause 5.1 which excluded a Quincecare duty of care because
  it confined the defendant bank's obligations to those under the express terms of the contract. Secondly, there were clauses
  (clauses 5.8, 7.2, 7.4 and 11.5) which had a content which was inconsistent with a Quincecare duty of care. Thirdly, even if
  a Quincecare duty of care did apply, clauses 8.2(d) and 10.1(a) were exemption clauses which excluded the defendant bank
  from the consequences of complying with the mandate given. In interpreting some clauses of the contract it was relevant to


                                                                                                                       138 / 359
© 2021 Thomson Reuters.                                                                                                            3
   Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                Page 142 of
                                           362

  recognise that, in her submission, the cases show that the Quincecare duty of care embodies a duty to enquire/investigate: it
  is not merely a negative duty to refrain from paying in certain circumstances.

  13. It is helpful at this point to set out the specific terms of the depository agreement relied on by Ms Phelps:

     '5.1 The duties and obligations of the Depository in respect of the Depository Cash shall be determined solely by
     the express terms of this Agreement. The Depository has no knowledge of the terms and provisions of any separate
     agreement or any agreement relating to the Depositor's Obligations, and shall have no responsibility for compliance by
     the Depositor with terms of any other agreement, or for ensuring that the terms of any such agreement are reflected in
     this Agreement and shall have no duties to anyone other than the Depositor.'

     '5.8 The Depositor hereby authorises the Depository to act hereunder notwithstanding that:… (ii) the Depository or any
     of its divisions, branches or affiliates may be in possession of information tending to show that the instructions received
     may not be in the best interests of the Depositor and the Depositor agrees that the Depository is not under any duty to
     disclose any such information.'

     '7.2 The Depository shall be under no duty to enquire into or investigate the validity, accuracy or content of any
     instruction or other communication.'

     '7.4 The Depository need not act upon instructions which it reasonably believes to be contrary to law, regulation or
     market practice but is under no duty to investigate whether any instructions comply with any applicable law, regulation
     or market practice.'

     '8.2 (d) [The Depository shall not be liable to the Depositor for any loss suffered by the Depositor by] the Depository
     acting on what it in good faith believes to be instructions or in relation to notices, requests, waivers, consents, receipts,
     or other documents which the Depository in good faith believes to be genuine and to have been given or signed by the
     appropriate parties.'

     '10.1 The Depositor hereby irrevocably and unconditionally agrees on demand to indemnify, and to keep fully and
     effectively indemnified … the Depository, and its directors, officers, agents and employees (the "indemnitees") against
     all costs, claims, losses, liabilities, damages, expenses, fines, penalties, Tax and other matters ("Losses") which may be
     imposed on, incurred by or asserted against the indemnitees or any of them directly or indirectly in respect of:

     (a) the following of any instruction of other directions upon which the indemnitees is authorised to act or rely pursuant
     to the terms of this Agreement, or arising as a result of entering into this Agreement or their status as holder of the
     Depository Cash;'

     '11 The Depositor hereby represents and warrants to the Depository on a continuing basis that:

           11.5 …the transactions to be effected under this Agreement will not violate any law, regulation, by-law or rule
           applicable to it or any agreement by which it is bound or by which any of its assets are affected and it is not
           restricted under the terms of its constitution or in any other manner from performing its obligations hereunder.'



(ii) the 'causation of loss' issue

  14. Ms Phelps submitted that, even if a Quincecare duty of care was imposed on the defendant bank in this case, there is no
  realistic prospect of the claimant successfully showing causation of loss: the same outcome would have eventuated even if
  the defendant had not been in breach of its duty. In other words, there is no realistic prospect of the claimant showing that
  the payments out would have been avoided had that duty been complied with. This was because reasonable enquiries would
  not have uncovered the alleged fraud. Indeed, the defendant bank sought and obtained a letter from the Attorney-General of
  Nigeria to the effect that the payment instructions were legitimate. Moreover, the investigation into the alleged fraudulent
  scheme has taken years of work by, for example, the Italian and Nigerian law-enforcement authorities so that the idea that
  the defendant bank, faced with payment instructions that on the face of it complied with the mandate — and with the express
  assurances of the Attorney-General of Nigeria — would, or should, reasonably have taken on this task, in order to decide
  whether to make the payments, is wholly unrealistic. Put another way, if, as alleged, the fraudulent scheme went to the highest



                                                                                                                       139 / 359
© 2021 Thomson Reuters.                                                                                                              4
   Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                               Page 143 of
                                           362

  level of the Nigerian government — including the then President Goodluck Jonathan — reasonable checks with the highest
  of officials would merely have served to satisfy the defendant bank that the money should be paid. So, in short, the essential
  submission here is that because of the nature and extent of the alleged fraudulent scheme there is no realistic prospect of the
  claimant establishing that it would have avoided paying the money away, even if a Quincecare duty of care was imposed on it.

(iii) the 'circularity' issue

  15. Ms Phelps submitted that, even if the claimant could establish that the defendant bank owed the claimant a Quincecare
  duty of care and had a realistic prospect of establishing breach causing loss, the defendant bank has a complete defence to
  the claim by reason of the indemnity clause, clause 10.1(a), in the depository agreement (set out in paragraph 13 above). As
  the defendant bank would be entitled to be indemnified against the claim by the claimant, the claim fails for circularity.

(2) Outline of the Claimant's Main Submissions

(i) the 'no Quincecare duty of care' issue

  16. Roger Masefield QC for the claimant initially stressed — and Ms Phelps did not dispute this — that because, on a
  summary judgment application, the court should assume that the claimant will be able to prove the facts alleged (and there was
  nothing sufficient here to counteract that assumption), the court must accept the following: that the claimant was defrauded by
  way of a fraudulent and corrupt scheme; that the defendant bank was 'on inquiry' (ie it had reasonable grounds for believing)
  that the payment instructions it received were part of an attempt to defraud the claimant; and that, despite that, the defendant
  bank went ahead and made the payments to Malabu of $801,540,000 in 2011 and $74,200,000.03 in 2013. The factual basis
  for the Quincecare duty of care arose because the defendant bank was 'on inquiry'. Mr Masefield then submitted that the
  terms of the depository agreement did not displace that Quincecare duty of care, whether one stood back and looked at the
  contract generally or one examined the particular terms highlighted by Ms Phelps (each of which, he submitted, should be
  given a different interpretation than the one Ms Phelps was putting forward). The Quincecare duty of care arose by reason of
  a term implied by law at common law and/or by statute (under s 13 of the Supply of Goods and Services Act 1982 ); and/or
  was imposed by the tort of negligence. As the duty gave the customer a valuable right and was imposed by the general law for
  good policy reasons — to encourage banks to help combat fraud — the correct approach to interpretation was that there had
  to be clear wording in the contract to displace it. There was no such clear wording in the depository agreement. Moreover,
  there was no reason of principle or authority why the Quincecare duty of care should not be applied to a depository account
  (rather than a current account). Indeed, as such an account had a limited purpose with limited numbers of transactions and
  instructions — and in that sense would place a less onerous burden on the bank than where an account involves multiple
  transactions — it was a fortiori that a Quincecare duty of care should be owed.

  17. In so far as relevant to interpreting the contract, Mr Masefield submitted that the Quincecare duty of care is a duty which
  requires a bank, while it is 'on inquiry' that a payment out would be a fraud on its customer, to refrain from paying out. In his
  submission, the authorities do not establish that, once the bank is on inquiry, it is under any duty to investigate: all that the
  cases lay down is that the bank should refrain from paying unless and until it no longer has reasonable grounds for believing
  that the payment would be defrauding the customer.

(ii) the 'causation of loss' issue

  18. Mr Masefield submitted that this was pre-eminently a triable issue which the court would need to decide in the light of all
  the evidence at trial. It raised questions of fact and law; and the legal issues would be influenced by the precise scope of the
  Quincecare duty of care (on which banking expertise would be needed). The defendant bank could not show that the claimant
  had no realistic prospect of successfully establishing causation of loss. In answer to the defendant bank's submission that
  further checks by the bank would have led to the same outcome - the money being paid out - Mr Masefield submitted that that
  would depend on the relevant counterfactual for the causation enquiry. He went through some details of the background, in
  particular drawing my attention to concerns David Steel J had expressed about instructions to the defendant bank for money
  to be paid out of the depository account. That was in the context of a freezing order that had been granted over the depository
  account in relation to a claim brought by Energy Venture Partners Ltd against Malabu (see the comments of David Steel J at
  a hearing on 21 July 2011 (at bundle 3/23/16) and his judgment at [2011] EWHC 2215 (Comm)). This was put forward by
  Mr Masefield as part of a general submission that, had the defendant bank not paid out the money, one realistic possibility
  was that the account would have been frozen by court order (perhaps by reason of the defendant bank invoking clause 5.7 of
  the depository agreement which, according to Mr Masefield, expressly allowed the bank to come to court for a determination
  of its duties in the event of a dispute or uncertainty as to its duties).



                                                                                                                     140 / 359
© 2021 Thomson Reuters.                                                                                                          5
   Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                               Page 144 of
                                           362


(iii) the 'circularity' issue

  19. Mr Masefield submitted that, on the correct interpretation of clause 10.1(a), there was no circularity. The clause was
  dealing with the customer indemnifying the bank in respect of claims by third parties against the defendant bank, not claims
  by the customer. If it were not construed in that way, it would conflict with other clauses of the contract (for example,
  clause 8 on exclusion of the bank to its customer) and indeed would tend to remove any legal liability of the bank to its
  customer therefore emptying the contract of its content. Even if that were incorrect, it is well-established in the cases that
  indemnity clauses should be narrowly construed so that general words, as opposed to clear explicit words, are insufficient for
  an indemnity clause to cover against negligence, including a negligent breach of contract. One was here concerned with the
  alleged negligence of the defendant bank (and indeed gross negligence was alleged) and yet there were no words in clause
  10.1(a) clearly referring to negligence.

3 The Relevant Law

  20. I now set out the relevant law on, first, the Quincecare duty of care and, secondly, the interpretation of exemption,
  indemnity, and entire agreement clauses. As regards the former, the parties disagreed as to whether the Quincecare duty of
  care embodies a duty to make enquiries. As regards the latter, the parties were largely in agreement as to the legal principles,
  albeit with differences of emphasis and starting points, but disagreed as to how those legal principles should be applied in
  interpreting the depository agreement.



(1) the law on the Quincecare duty of care

  21. The Quincecare duty of care was very carefully formulated and explained by Steyn J in Barclays Bank plc v Quincecare
  Ltd [1992] 4 All ER 363 . His mode of expression was that it is a duty on a bank to refrain from executing a customer's order
  if, and for so long as, the bank is 'put on inquiry' in the sense that the bank has reasonable grounds for believing — assessed
  according to the standards of an ordinary prudent banker — that the order is an attempt to defraud the customer. It is an aspect
  of the bank's duty of reasonable skill and care in or about executing the customer's orders and therefore arises by reason of
  an implied term of the contract or under a coextensive duty of care in the tort of negligence.

  22. On the facts of the Quincecare case, a bank had agreed to loan £400,000 to a company. Under the loan facility, the
  chairman of the company caused the bank to transfer some £340,000 to a firm of solicitors who, under prior arrangements with
  him, then transferred that sum into his account in the USA. This constituted a defrauding of the company by the chairman. In
  the bank's action against the company for repayment of the loan, the company counterclaimed for loss caused by the bank's
  breach of duty to the company. The counterclaim/defence failed because, on the facts, it was held that the bank was not 'put
  on inquiry': ie it had no reasonable grounds for believing that the chairman's instruction to make the transfer was an attempt
  to defraud the company. The duty to refrain from payment did not therefore arise.

  23. Steyn J set out the position as follows and, given that he was the first judicial expositor of this duty, I make no excuse
  for citing this long passage from his judgment which repays careful reading (see [1992] 4 All ER 363 at 376-377 with my
  emphasis):

     In my judgment it is an implied term of the contract between the bank and the customer that the bank will observe
     reasonable skill and care in and about executing the customer's orders. Moreover, notwithstanding what was said in Tai
     Hing Cotton Mill Ltd v Liu Chong Hing Bank Ltd [1985] 2 All ER 947 at 957, [1986] AC 80 at 107, a banker may in a
     case such as the present be sued in tort as well as in contract: see Midland Bank Trust Co Ltd v Hett Stubbs & Kemp (a
     firm) [1978] 3 All ER 571, [1979] Ch 384 . But the duties in contract and tort are coextensive, and in the context of the
     present case nothing turns on the question whether the case is approached as one in contract or tort.

     Given that the bank owes a legal duty to exercise reasonable care in and about executing a customer's order to transfer
     money, it is nevertheless a duty which must generally speaking be subordinate to the bank's other conflicting contractual
     duties. Ex hypothesi one is considering a case where the bank received a valid and proper order which it is prima facie
     bound to execute promptly on pain of incurring liability for consequential loss to the customer. How are these conflicting
     duties to be reconciled in a case where the customer suffers loss because it is subsequently established that the order
     to transfer money was an act of misappropriation of money by the director or officer? If the bank executes the order
     knowing it to be dishonestly given, shutting its eyes to the obvious fact of the dishonesty, or acting recklessly in failing


                                                                                                                      141 / 359
© 2021 Thomson Reuters.                                                                                                             6
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                 Page 145 of
                                          362

    to make such inquiries as an honest and reasonable man would make, no problem arises: the bank will plainly be liable.
    But in real life such a stark situation seldom arises. The critical question is: what lesser state of knowledge on the part of
    the bank will oblige the bank to make inquiries as to the legitimacy of the order? In judging where the line is to be drawn
    there are countervailing policy considerations. The law should not impose too burdensome an obligation on bankers,
    which hampers the effective transacting of banking business unnecessarily. On the other hand, the law should guard
    against the facilitation of fraud, and exact a reasonable standard of care in order to combat fraud and to protect bank
    customers and innocent third parties. To hold that a bank is only liable when it has displayed a lack of probity would be
    much too restrictive an approach. On the other hand, to impose liability whenever speculation might suggest dishonesty
    would impose wholly impractical standards on bankers. In my judgment the sensible compromise, which strikes a
    fair balance between competing considerations, is simply to say that a banker must refrain from executing an
    order if and for as long as the banker is 'put on inquiry' in the sense that he has reasonable grounds (although not
    necessarily proof) for believing that the order is an attempt to misappropriate the funds of the company … And,
    the external standard of the likely perception of an ordinary prudent banker is the governing one. That in my judgment
    is not too high a standard. Indeed, the evidence of Mr Redhead, a most experienced banker, showed that the principle
    which I have stated is the very criterion usually applied by bankers. He used the language of a banker being put on
    inquiry. He explained that if the order had been to transfer £350,000 to a local casino, the money would not have been
    sent. In this case the bank knew that the funds were required to purchase a business, and the bank expected the funds, or
    a large part of it, to go to the company's solicitors. Mr Redhead made clear that if he had reason to suspect the payment
    to [the solicitors], he would have made further inquiries, and notably from the solicitors. He would, he said, have put
    up with the embarrassment. This evidence reinforces my view that the principle which I have stated does not impose
    too high a duty on a bank.

    Having stated what appears to me to be the governing principle, it may be useful to consider briefly how one should
    approach the problem. Everything will no doubt depend on the particular facts of each case. Factors such as the standing
    of the corporate customer, the bank's knowledge of the signatory, the amount involved, the need for a prompt transfer,
    the presence of unusual features, and the scope and means for making reasonable inquiries may be relevant. But there
    is one particular factor which will often be decisive. That is the consideration that, in the absence of telling indications
    to the contrary, a banker will usually approach a suggestion that a director of a corporate customer is trying to defraud
    the company with an initial reaction of instinctive disbelief… [I]t is right to say that trust, not distrust, is … the basis
    of a bank's dealings with its customers. And full weight must be given to this consideration before one is entitled, in
    a given case, to conclude that the banker had reasonable grounds for thinking that the order was part of a fraudulent
    scheme to defraud the company.'


  24. Having then decided that, on the facts, the bank was not 'put on inquiry', Steyn J went on briefly to consider the position
  if the duty had arisen on the facts: ie if the bank had been 'put on inquiry'. He concluded that, in that situation, causation could
  not in any event have been satisfied because the only conceivable enquiries that the bank would have made would not have
  alerted the bank to the fraud so that the payments would still have been made and the loss would not have been averted. In
  his words, in relation to 'the question of causation' (see [1992] 4 All ER 363 at 381):

    'In my judgment, the only inquiries which the bank could conceivably have made would not have alerted the bank to
    the impending fraud, and would not have averted the loss. For this additional reason the defence must fail.'


  25. I was referred to two subsequent cases in which the Quincecare duty of care has been discussed. The first was Lipkin
  Gorman v Karpnale Ltd in the Court of Appeal, [1989] 1 WLR 1340. That became a celebrated case in the law of unjust
  enrichment when it was appealed on separate matters to the House of Lords. But the relevance of the case for present purposes
  is that the Court of Appeal discussed the duty of care owed by a banker to its customer in terms that are similar to those of
  Steyn J; and May LJ acknowledged (at 1356) the 'substantial assistance' he had derived from the judgment of Steyn J which,
  at that stage, had only been reported in The Times . On the facts, Cass, a partner in a firm of solicitors, had been drawing on
  the client account (he was an authorised signatory) to subsidise his addiction to gambling. It was held that the bank, where
  the client account was held, was not 'put on inquiry' — ie it did not have 'reasonable grounds for believing that Cass was
  operating the client account in fraud' (to use the words of Parker LJ at 1377) — so that the bank was not in breach of a duty
  of care by honouring cheques drawn by Cass.

  26. The second case is Singularis Holdings Ltd v Daiwa Capital Markets Europe Ltd [2018] EWCA Civ 84, [2018] 1 WLR
  2777 . The claimant company, Singularis, was wholly owned by Mr Al Sanea. A large sum of money was held for the claimant


                                                                                                                        142 / 359
© 2021 Thomson Reuters.                                                                                                              7
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                 Page 146 of
                                          362

  in a client account by the defendant 'bank' (Daiwa). The defendant paid out that money on Sanea's instructions to bank accounts
  in the names of three other companies within the group. This was a fraud by Sanea on the claimant company. The claimant's
  liquidators successfully argued, inter alia, that the defendant had been in breach of its Quincecare duty of care. The major
  question on appeal , which was decided in the claimant liquidators' favour (subject to a reduction for contributory negligence),
  was whether Sanea's illegal conduct should be attributed to the claimant so that illegality was a defence to the claim. But
  a subsidiary question on the appeal was whether the Quincecare duty of care applied where only the claimant company's
  creditors stood to benefit from the claim (because the claimant was insolvent). The important point for our purposes is that,
  in holding in favour of the claimant on this question, the Court of Appeal (the leading judgment being given by Sir Geoffrey
  Vos C , with whom Gloster and McCombe LJJ agreed) succinctly explained the Quincecare duty of care, and contrasted it
  with the duty of care owed by an auditor. Sir Geoffrey Vos C said the following, at [87]-[88]:

    'The [Quincecare] duty was to protect the funds held in Singularis's account from fraudulent disposition, and the fact that
    vindicating that right will benefit only creditors rather than the company itself is nothing to the point… That duty is a
    binary one to stop payments from being made out of the customer's bank account in certain very limited circumstances. It
    is unlike the duty of an auditor in reporting publicly on a company's financial statements, where any number of potential
    claimants may wish to claim that they suffered loss as a result of what the auditor said having been inaccurate. The
    question of the scope of the duty is far more difficult there, because it would create an impossible situation if the duty
    were to protect everyone from loss. The limited scope of the Quincecare duty makes it obvious that it is only to protect
    the customer from the loss of its money, and that only the customer can vindicate a claim for breach of it.'


  27. It is relevant to note that, of the three cases, this is the only one in which the claimant succeeded in its claim based on a
  Quincecare duty of care: ie it is the only case of the three in which the bank was held to have the necessary reasonable grounds
  for believing that the payments were defrauding the customer (and causation of loss was also satisfied). I should add that,
  although Mr Masefield submitted that Sir Geoffrey Vos C's reference to a 'binary' duty was because the Quincecare duty was
  an 'on-off' duty (to pay or not to pay) and did not impose a duty of enquiry, there is much to be said for Ms Phelps' submission
  that, putting that description in its context, Sir Geoffrey Vos C was talking about who the duty was owed to, not the content of
  the duty: ie it was owed only to the customer and, in contrast to the scope of an auditor's duty of care, not to any wider class.

  28. These three cases make clear that the core of the Quincecare duty of care is the negative duty on a bank to refrain from
  making a payment (despite an instruction on behalf of its customer to do so) where it has reasonable grounds for believing
  that that payment is part of a scheme to defraud the customer. What is not entirely clear is whether, in addition to that core
  duty, a bank with such reasonable grounds has a duty to make reasonable enquiries so as to ascertain whether or not there
  is substance to those reasonable grounds. I strongly incline to the view (although, as will become clear at paragraphs 47-50
  below, I do not ultimately need to decide this) that Ms Phelps is correct in her submission that the cases do envisage there
  as being an additional duty of enquiry.

  29. In support of this additional duty of enquiry, Ms Phelps invoked, for example, the following passages from the three
  cases we have referred to above (with Ms Phelps' emphasis).

  From Steyn J in the Quincecare case:

    "If the bank executes the order knowing it to be dishonestly given, shutting its eyes to the obvious fact of the dishonesty,
    or acting recklessly in failing to make such inquiries as an honest and reasonable man would make, no problem arises: the
    bank will plainly be liable. But in real life such a stark situation seldom arises. The critical question is: what lesser state
    of knowledge on the part of the bank will oblige the bank to make inquiries as to the legitimacy of the order?" (at 376d-e).

    "[One of the factors to be considered is] the scope and means for making reasonable inquiries" (at 377b).

    "I propose to examine only those matters which could arguably be said to be known to the Hull branch, or which they
    should, on the basis of what was known, have inquired about." (at 380b-c).


  From Lipkin Gorman v Karpnale Ltd :

    "… it is, in my opinion, only when the circumstances are such that any reasonable cashier would hesitate to pay a
    cheque at once and refer it to his or her superior, and when any reasonable superior would hesitate to authorise payment



                                                                                                                       143 / 359
© 2021 Thomson Reuters.                                                                                                               8
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                               Page 147 of
                                          362

     without inquiry , that a cheque should not be paid immediately on presentation and such inquiry made ." (at 1356E-
     F, per May LJ).

     " A single telephone call to Mr Gorman, one of the partners in the plaintiff firm of solicitors, would have brought the
     whole enterprise to a close. Was there any duty on the bank to make such as call ? Rather more searching inquiry by
     the bank of Cass about where he was obtaining his funds with which to gamble, even to the extent of which they were
     aware, might well also have had the same effect. Was there any duty on the bank to make that inquiry until the truth
     was out?" (at 1357C, per May LJ).

     " I think that if Mr Fox [the bank manager] had or ought to have learned of the frequent and substantial withdrawals
     by Cass in cash from the clients' account even the limited duty of care to which he was subject would have required
     him to tell Mr Gorman ." (at 1358, per May LJ).

     "The question must be whether, if a reasonable and honest banker knew of the relevant facts, he would have considered
     that there was a serious or real possibility, albeit not amounting to a probability, that its customers might be being
     defrauded, or, in this case, that there was a serious or real possibility that Cass was drawing on the client account and
     using the funds so obtained for his own and not the solicitors' or beneficiaries' purposes. That, at least, the customer
     must establish. If it is established, then in my view a reasonable banker would be in breach of duty if he continued to
     pay cheques without inquiry ." (at 1378B, per Parker LJ).


  From Sir Geoffrey Vos C in the Singularis Holdings case:

     " The judge held that Daiwa had breached its duty of care to Singularis in making the payment without any proper
     inquiry ." (at [5] citing Rose J at first instance [2017] EWHC 257 (Ch), [2017] 1 Lloyd's Rep 226, [164].)

     '[The duty is] a duty not to pay away money in a customer's account without proper inquiry .' (at [87).


  30. To recognise such a duty of enquiry would be in line with sound policy. In the fight to combat fraud, banks with the
  relevant reasonable grounds for belief should not sit back and do nothing. Moreover, the duty of enquiry on banks would
  not be unduly onerous because it would always be limited by what an ordinary prudent banker would regard as reasonable
  enquiries in a situation where there are reasonable grounds for believing that the customer is being defrauded.

  31. But even assuming that Ms Phelps is correct in her submission that a bank with the relevant reasonable grounds for
  belief has a duty of care to make reasonable enquiries, it would be potentially misleading to go on from that to describe the
  Quincecare duty of care as a duty of care to make enquiries/to investigate. The core of the Quincecare duty is, as Steyn J set
  it out, a negative duty not to pay while the bank has the relevant reasonable grounds. A positive duty of enquiry/investigation
  would be additional to that. In any event, a bank, which is acting honestly and without reasonable grounds for believing that
  its customer is being defrauded, has no duty of care to enquire/investigate. In other words, there is no duty of care to enquire/
  investigate prior to the point in time when the bank has reasonable grounds for believing that its customer is being defrauded.
  I shall return to these issues at paragraphs 47-50 below where I deal with the interpretation of clauses 7.2 and 7.4.

(2) the law on the interpretation of exemption, indemnity, and entire agreement clauses

  32. I have elsewhere summarised the modern approach in English law to contractual interpretation: see, eg, Greenhouse v
  Paysafe Financial Services Ltd [2018] EWHC 3296 (Comm) at [11]. The modern approach is to ascertain the meaning of
  the words used by applying an objective and contextual approach. One must ask what the term, viewed in the light of the
  whole contract, would mean to a reasonable person having all the relevant background knowledge reasonably available to
  the parties at the time the contract was made (excluding the previous negotiations of the parties and their declarations of
  subjective intent). Business common sense and the purpose of the term (which appear to be very similar ideas) may also be
  relevant. But the words used by the parties are of primary importance so that one must be careful to avoid placing too much
  weight on business common sense or purpose at the expense of the words used; and one must be astute not to rewrite the
  contract so as to protect one of the parties from having entered into a bad bargain. Important cases of the House of Lords
  and Supreme Court articulating the modern approach include Investors Compensation Scheme Ltd v West Bromwich Building
  Society [1998] 1 WLR 896 , HL, especially at 912-913 ( per Lord Hoffmann giving the leading speech), Rainy Sky SA v




                                                                                                                     144 / 359
© 2021 Thomson Reuters.                                                                                                          9
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                              Page 148 of
                                          362

  Kookmin Bank [2011] UKSC 50, [2011] 1 WLR 2900 , Arnold v Britton [2015] UKSC 36, [2015] AC 1619 , and Wood v
  Capita Insurance Services Ltd [2017] UKSC 24, [2017] AC 1173 .

  33. In this case I am particularly concerned with applying the modern approach to contractual interpretation to the
  interpretation of exemption, indemnity and entire agreement clauses (see, respectively, clauses 8, 10 and 5 of the depository
  agreement). The submissions of counsel raised two topical questions of legal principle. First, in interpreting exemption and
  indemnity clauses, what is the present status of the contra proferentem rule? Secondly, does an entire agreement clause operate
  to exclude terms implied by law?

(i) the interpretation of exemption and indemnity clauses: what is the present status of the contra proferentem rule?

  34. When Lord Hoffmann set out the modern approach to contractual interpretation in Investment Compensation Scheme v
  West Bromwich , he said, at 912: 'Almost all the old intellectual baggage of "legal" interpretation has been discarded'. One
  question that arises, therefore, is whether the traditional rule of interpretation contra proferentem survives and in what form.
  In the context of exemption clauses that rule was to the effect that an exemption clause should be construed strictly against
  the person who drew up the exemption clause or was relying on it. But the recent authorities — see, especially, HIH Casualty
  and General Insurance Ltd v Chase Manhattan Bank [2003] UKHL 6, [2003] 2 Lloyd's Rep 61 , at [11], [58]-[67], [95],
  [116]; Stocznia Gdynia SA v Gearbulk Holdings Ltd [2009] EWCA Civ 75, [2010] QB 27 , at [23]; Capita (Bamstead 2011)
  Ltd v FRIB Group Ltd [2015] EWCA Civ 1310, [2016] QB 835 , at [10]; Nobahar-Cookson v Hut Group Ltd [2016] EWCA
  Civ 128, [2016] 1 CLC 573 , at [18]-[21] (and see generally Chitty on Contracts (ed Beale) (33rd edn, 2018) paras 15-012
  — 15-020) — indicate that the law is as follows:
     i. The ambiguity of who is the 'proferens' (is it the person who drew up the exemption or the person relying on it?) means
     that reference to a contra proferentem rule is problematic.
     ii. In any event, the modern objective and contextual approach to the meaning of the words, with business common
     sense and purpose also being relevant in some cases, renders it unnecessary to regard there as being a separate contra
     proferentem rule.
     iii. Applying the modern approach, the force of what was the contra proferentem rule is embraced by recognising that a
     party is unlikely to have agreed to give up a valuable right that it would otherwise have had without clear words. And as
     Moore-Bick LJ put it in the Stocznia case, at [23], 'The more valuable the right, the clearer the language will need to be'.
     So, for example, clear words will generally be needed before a court will conclude that the agreement excludes a party's
     liability for its own negligence. The well-known principles in Canada Steamship Lines Ltd v The King [1952] AC 192
     (that general words, not explicitly mentioning negligence, will not exclude or indemnify against negligence unless that
     is the only possible liability) should be regarded as a flexible guide and not as a rigid code.

  35. I should add for completeness that the passing of the Unfair Contract Terms Act 1977 (and see now the Consumer Rights
  Act 2015 ) adds a further reason for not distorting standard principles of interpretation in the context of exemption clauses
  (and indemnity clauses in consumer contracts) given the power conferred on the courts by the legislature to strike down such
  clauses as unreasonable.

(ii) the interpretation of an entire agreement clause: are terms implied by law excluded?

  36. In relation to clause 5, I was referred to two cases dealing with the law on the question of whether an entire agreement
  clause excludes implied terms — AXA Sun Life Services v Campbell Martin Ltd [2011] EWCA Civ 133, [2011] 2 Lloyd's
  Rep 1 , at [41] and Great Elephant Corp v Trafigura Beheer BV [2012] EWHC 1745 (Comm), [2012] 2 Lloyd's Rep 503 ,
  at [88]-[91] (reversed on appeal on a different point: [2013] EWCA Civ 905, [2014] 1 Lloyd's Rep 1) — and to passages on
  this question in Chitty on Contracts at para 14-019 and Lewison, The Interpretation of Contracts (6th edn, 2015) p 156.

  37. The correct approach here is in line with what I have set out in paragraph 34 above in relation to exemption and
  indemnity clauses. One must, as ever, apply the modern approach to contractual interpretation (see paragraph 32 above). It is
  unnecessary to regard there as being a separate rule for the interpretation of an entire agreement clause. However, where the
  entire agreement clause will have the effect of excluding an implied term that would otherwise arise, one should recognise
  that a party is unlikely to have agreed to give up a valuable right that it would otherwise have had without clear words.
  The more valuable the right, the clearer the words will need to be. It follows that an entire agreement clause may or may
  not exclude an implied term. This will primarily depend on the words used, in their context, but it will also be relevant to
  consider, for example, the nature of the implied term. So it may be that a term implied by law, at common law or by statute,
  as opposed to some terms implied by fact or by custom, confers a particularly valuable right so that it is unlikely that a party
  has agreed to give up that right other than by clear wording. In our case, it is not in dispute that the Quincecare duty of care


                                                                                                                    145 / 359
© 2021 Thomson Reuters.                                                                                                         10
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                              Page 149 of
                                          362

  arises either by reason of a term implied by law at common law — because necessary to the particular type of contract or
  relationship, applying the test in, for example, Liverpool CC v Irwin [1977] AC 239 — or by reason of a term implied by
  s 13 of the Supply of Goods and Services Act 1982 ; or it arises in tort. It is plain that the right that would otherwise be
  conferred is of considerable value to the customer — hence the implication by law or the imposition by tort — so that clear
  wording is needed to exclude it.

4 The Reasons Why the Application for Summary Judgment Fails

  38. Having outlined the parties' submissions, and having articulated the relevant law, I can now explain why the defendant
  bank's application for reverse summary judgment (or striking out) fails. I shall take each of the three grounds in turn. The
  first will take the most time.



(1) the 'no Quincecare duty of care' issue

  39. In line with the allegations made by the claimant in the Re-amended Particulars of Claim and in the witness statement
  of Jonathan Cary (dated 26 October 2018), it is not in dispute that I must assume on this application that the claimant has a
  realistic prospect of successfully establishing at trial that the defendant bank had reasonable grounds for believing that the
  payments out were part of an attempt to defraud the claimant: ie that the defendant bank was 'put on inquiry'. Prima facie
  that means that the bank owed a Quincecare duty of care to the claimant; and there is no good reason of principle or policy
  why that duty of care should be confined to current accounts and should not apply to the depository account in this case. That
  duty of care entailed that the defendant bank could not simply follow the mandate of abiding by the instructions given by the
  claimant because the bank's duty of care, at its core, was to protect the claimant against being defrauded by not paying out
  unless and until it was 'off inquiry': ie unless and until those reasonable grounds, for believing that the payment out was part
  of an attempt to defraud the customer, no longer existed. Indeed, as was forcefully said by Mr Masefield, if the defendant
  bank's submissions were correct, and the depository agreement, on its true interpretation, meant that no Quincecare duty of
  care was owed in this case, it would appear that the defendant bank, while still reasonably believing that the payment out
  was an attempt to defraud its customer, should have gone ahead (or at least was entitled to go ahead) and paid out those huge
  sums of money. Mr Masefield submitted that that would have been an extraordinary contract for the claimant to have entered
  into and I accept that, at the very least, it would have been an imprudent contract for the claimant.

  40. Applying the law on contractual interpretation set out at paragraphs 32-37 above, the depository agreement was not
  inconsistent with and did not exclude, either generally or by particular terms, the Quincecare duty of care. That duty, as we
  have seen (see paragraphs 21-23 above) is a specific manifestation of the duty of care owed by a banker to its customer in
  relation to instructions. It is imposed as an implied term of law by common law or by statute under s 13 of the Supply of
  Goods and Services Act 1982 or is imposed by the tort of negligence. The duty is imposed by law for good policy reasons,
  not least to encourage banks to help combat fraud, and it gives the customer a valuable right. It is of course possible that the
  Quincecare duty may not arise because it is inconsistent with the express terms of the contract or it may be excluded by an
  exemption clause. It is trite common law that an implied term cannot be inconsistent with an express term; and that idea is
  spelt out, as regards the s 13 implied term, in s 16 of the Supply of Goods and Services Act 1982 . Similarly, the duty of care
  in tort may be shaped by, and can be excluded by, contractual terms. But given that the Quincecare duty of care is imposed
  for good policy reasons and is a valuable right for the customer, clear wording, including clear inconsistency, will be needed
  before a court concludes that that duty of care does not arise. In my view, there is no such clear wording in the depository
  agreement whether looked at generally or in focussing on particular clauses.

  41. I now turn to the particular clauses in the depository agreement relied on by the defendant bank. Before I do so, I should
  make clear the perhaps obvious point that I have had the benefit — which is important in applying the modern objective
  and contextual approach to interpretation — of reading the full depository agreement and the full clauses from which these
  specific terms, or parts of terms, have here been extracted.

(i) Clause 5.1

  42. '5.1 The duties and obligations of the Depository in respect of the Depository Cash shall be determined solely by the
  express terms of this Agreement. The Depository has no knowledge of the terms and provisions of any separate agreement
  or any agreement relating to the Depositor's Obligations, and shall have no responsibility for compliance by the Depositor




                                                                                                                    146 / 359
© 2021 Thomson Reuters.                                                                                                         11
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                  Page 150 of
                                          362

  with terms of any other agreement, or for ensuring that the terms of any such agreement are reflected in this Agreement and
  shall have no duties to anyone other than the Depositor.'

  43. 'Entire agreement' clauses come in many forms and one may describe this as an 'entire agreement' clause. The question
  at issue concerns the first sentence. Does that sentence, with its words 'express terms', exclude the Quincecare duty of care
  given that that duty of care arises either by operation of a term implied by law (whether at common law or under statute)
  or under the tort of negligence?

  44. I have set out at paragraphs 36-37 above, the law on the interpretation of entire agreement clauses, and the question of
  whether implied terms are excluded. Applying that law, the first sentence of clause 5.1 does not exclude the Quincecare duty
  of care implied term, or the imposition of that duty of care by the tort of negligence, for the following reasons:
    i. Clear words are required to exclude the valuable right conferred by the Quincecare duty of care. But there is no express
    mention of implied terms, including terms implied by law, being excluded; nor is there any mention of the operation of
    the tort of negligence being excluded.
    ii. If one were to interpret the reference to 'express' terms of the contract as ruling out a Quincecare duty of care, it would
    also operate to rule out (because there are no other relevant express terms) all other manifestations of a bank's implied
    duty of care to its customer in respect of the depository cash; and all other liabilities imposed in tort or in equity (in respect
    of the depository cash) including, for example, the tort of deceit or knowing receipt or dishonest assistance or breach of
    confidence. That would be an alarming interpretation given that it would deprive the customer of many valuable rights.
    iii. The ruling out of tort duties would be inconsistent with other clauses in the contract. For example, clause 8.1 limits
    liability to the customer for 'fraud' or 'gross negligence' but there is nothing in the express terms of the contract prohibiting
    such conduct: it must follow that at least some tort liability is not being excluded. Again that clause goes on to refer
    expressly to obligations in tort: ie it limits the bank's liability for indirect or consequential loss for liability under the
    agreement 'or for obligations relating to this Agreement (including… obligations in tort)'. Excluding breach of confidence
    (in respect of the depository cash) would also be inconsistent with clauses 2.2 and 5.9 which assume that there would
    otherwise be a liability for breach of confidence. Again clause 19 on the Governing Law envisages there as being non-
    contractual obligations. It reads 'This Agreement and any non contractual obligation arising out of it, is governed by, and
    shall be construed in accordance with, English law.'
    iv. The relevant context, in applying the required objective and contextual approach to the interpretation of the first
    sentence of clause 5.1, includes the context of the full clause. In other words, one should not interpret the first sentence in
    isolation. Looked at as a whole, clause 5.1 is seeking to make clear that the terms of this contract, and no other agreement,
    govern. In other words, one cannot go outside the provisions of this agreement (for example, to the resolution agreements
    of 29 April 2011 which are mentioned in the preamble/recital on page 1 of the agreement) to determine what the parties
    have agreed.
    v. Although the word 'express' could equally well not have been included, the correct interpretation is that this was
    emphasising that the relevant terms are those of this contract and no other.

  45. In reaching this conclusion on clause 5.1, I have not found it necessary to resolve the question whether, as Ms Phelps
  tentatively submitted, some of what Teare J said in Great Elephant Corp v Trafigura Beheeer BV [2012] EWHC 1745 (Comm),
  [2012] 2 Lloyd's Rep 503 , at [90] — a case I have referred to in paragraph 36 above — cannot stand in the light of the
  apparent criticism made by the Supreme Court in Marks and Spencer plc v BNP Paribas Services Trust Company (Jersey)
  Ltd [2015] UKSC 72, [2016] AC 742 of some of Lord Hoffmann's reasoning in Attorney-General of Belize v Belize Telecom
  Ltd [2009] UKPC 10, [2009] 1 WLR 1988 . Teare J was considering an entire agreement clause which included the following
  words: 'Each party further acknowledges that it will only be entitled to remedies in respect of breach of the express terms of
  the contract…' Part of Teare J's reasoning in deciding that an implied term by law under s 12 of the Sale of Goods Act 1979
  was not excluded by that clause was that, applying Belize Telecom , implied terms merely 'spell out in express words what
  the instrument, read against the relevant background, would reasonably be understood to mean' (Teare J at [21], citing Lord
  Hoffmann]). In other words, in a high level sense, a reference to express terms included, and did not exclude, implied terms
  because the two types of term go together in answering the essential single question (as Lord Hoffmann saw it) which is
  what the contract, read in context, would be reasonably understood to mean. I merely note — because it may possibly make
  a difference to the analysis — that Belize Telecom and the Marks and Spencer case were both concerned with terms implied
  by fact — that is, a term based on the parties' common intentions objectively understood and to which the well-established
  'officious bystander' and 'business efficacy' tests apply — rather than terms implied by law (whether at common law or by
  statute). We are here concerned only with terms implied by law.




                                                                                                                         147 / 359
© 2021 Thomson Reuters.                                                                                                              12
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                Page 151 of
                                          362


(ii) Clauses 7.2 and 7.4

  46. '7.2 The Depository shall be under no duty to enquire into or investigate the validity, accuracy or content of any instruction
  or other communication.'

  '7.4 The Depository need not act upon instructions which it reasonably believes to be contrary to law, regulation or market
  practice but is under no duty to investigate whether any instructions comply with any applicable law, regulation or market
  practice.'

  47. These clauses are consistent with, at least, the core Quincecare duty of care. I have considered in detail above (see
  paragraphs 21-31) what the Quincecare duty of care requires. I have explained that, at its core, the Quincecare duty of care
  imposes a negative duty not to pay (ie to refrain from paying) despite compliant instructions where the bank has reasonable
  grounds (assessed according to the standards of an ordinary prudent banker) for believing that to make the payment would
  defraud its customer. I have also explained that, in line with what has been said in the three cases on the Quincecare duty
  and as a matter of policy, I am strongly inclined to the view that, once the bank has those reasonable grounds for belief (ie
  it is 'put on inquiry'), the Quincecare duty imposes an additional positive duty to make reasonable enquiries: but that, even
  if that is correct, it would be potentially misleading to describe the Quincecare duty of care as a duty to enquire/investigate
  not least because there is no duty of care on an honest bank to enquire or investigate prior to the point at which the bank
  has the relevant reasonable grounds for belief.

  48. The correct interpretation of clauses 7.2 and 7.4 is that, apart from the opening sentence in clause 7.4 (which is plainly
  consistent with a Quincecare duty of care), they do not apply at all where the bank has reasonable grounds for believing that
  the customer is being defrauded. In other words, the references to there being no duty to enquire or investigate are making
  clear, consistently with the law as I have summarised it in the last paragraph, that there is no duty of care to enquire or
  investigate prior to the point at which the bank has the relevant reasonable grounds for belief. Put another way still, clauses
  7.2 and 7.4 are consistent with the Quincecare duty of care even if it is correct that that duty of care imposes an additional
  positive duty to enquire/investigate along with the core negative duty not to pay.

  49. But even if I am wrong on that interpretation, clauses 7.2 and 7.4 are consistent with the core Quincecare duty of care and
  would only go as far as excluding any additional positive duty to enquire or investigate. One might say that the draftsperson
  has explicitly drawn a distinction between, on the one hand, paying out where the bank has reasonable grounds for believing
  that the instructions are contrary to law - where the bank is expressly not bound to act upon instructions and, applying
  Quincecare , would be bound not to pay out - and, on the other hand, an additional duty to enquire or investigate which is
  excluded. Put another way, on this interpretation what clauses 7.2 and 7.4 are doing is modifying the Quincecare duty of care
  by excluding any additional duty to enquire or investigate while leaving in place the core negative duty. Such a modification
  would produce no difficulty for the claimant if, as I understand it — see, for example, the claimant's skeleton argument at
  paragraph 46 — the claimant is alleging only a breach of that core negative duty. It would only be if the claimant were
  alleging that there was a duty to make enquiries that clauses 7.2 and 7.4 would bite on the claim (admittedly the last sentence
  of paragraph 56 of the Re-amended Particulars of Claim still refers to the defendant needing to make further enquiries; and
  see also paragraph 32.2 of the claimant's Reply). Even then, clauses 7.2 and 7.4 would only bite on the claim to the extent of
  knocking out an additional positive duty to enquire or investigate: the core negative duty not to pay would be left intact.

  50. I consider the interpretation in paragraph 48 to be the correct one. But even if I am wrong about that, I would adopt the
  alternative interpretation in paragraph 49 which would leave intact the core Quincecare duty of care.

(iii) Clauses 5.8 and 11.5

  51. '5.8 The Depositor hereby authorises the Depository to act hereunder notwithstanding that :… (ii) the Depository or any
  of its divisions, branches or affiliates may be in possession of information tending to show that the instructions received may
  not be in the best interests of the Depositor and the Depositor agrees that the Depository is not under any duty to disclose
  any such information.'

     '11 The Depositor hereby represents and warrants to the Depository on a continuing basis that:




                                                                                                                      148 / 359
© 2021 Thomson Reuters.                                                                                                           13
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                   Page 152 of
                                          362


          11.5 …the transactions to be effected under this Agreement will not violate any law, regulation, by-law or rule
          applicable to it or any agreement by which it is bound or by which any of its assets are affected and it is not
          restricted under the terms of its constitution or in any other manner from performing its obligations hereunder.'



  52. It is hard to see how these clauses impact on whether there is a Quincecare duty of care or not. Neither of them is
  purporting to deal with where the customer is itself the victim of a fraud. Neither indicates that the bank should go ahead
  with instructions where the bank has reasonable grounds for believing that the customer would be the victim of a fraud if the
  payment were made. The reference in clause 5.8 to being 'in possession of information' so that the instructions may not be
  in the 'best interests of the Depositor' is best interpreted as referring to commercial information and to the best commercial
  interests of the customer and does not cover the different and extreme case where the bank has information giving it reasonable
  grounds for believing that complying with the instructions would defraud the customer. Clause 11.5 is dealing with regulations
  'applicable to it' (ie to the bank) such as the laws of Nigeria and it cannot plausibly be regarded as a reference to the law of
  fraud where the customer is the victim of that fraud: to deny that would be tantamount to adopting a far-fetched interpretation
  that the customer is warranting to the bank that the customer is not being defrauded by relevant transactions.

(iv) Clause 8.2(d)

  53. '8.2(d) [The Depository shall not be liable to the Depositor for any loss suffered by the Depositor by] the Depository
  acting on what it in good faith believes to be instructions or in relation to notices, requests, waivers, consents, receipts, or other
  documents which the Depository in good faith believes to be genuine and to have been given or signed by the appropriate
  parties.'

  54. Again this does not help the defendant bank in the situation with which we are here dealing for the following reasons:
     i. In deciding on the correct interpretation, I must apply the law on the interpretation of exemption clauses, as set out
     at paragraph 34 above. This requires there to be clear words if there is to be an exclusion of the valuable right that, on
     the facts of this case, would otherwise be conferred on the customer by the Quincecare duty of care. Here there are no
     such clear words.
     ii. On its correct interpretation, clause 8.2(d) does not apply to the alleged facts. This clause protects a bank where
     apparently authorised instructions have not been authorised (eg because someone impersonated one of the authorised
     officers) or where apparently genuine documents were non-genuine. But in our case it is not alleged that the instructions
     were unauthorised (ie it is not in dispute that the authorised officers gave the instructions) or that the documents were non-
     genuine. Rather the allegation is that authorised instructions (and, in so far as relevant, genuine documents) were being
     used as part of a scheme to defraud the customer. So the correct interpretation of this clause is that it does not exclude
     the Quincecare duty of care in relation to the alleged facts as to fraud in this case.
     iii. Even if I am wrong on that interpretation, a bank, which has reasonable grounds for believing that its customer is
     being defrauded, and goes ahead with paying out, may not be acting in 'good faith'. Whether that is so or not will be
     dependent on the precise facts including the knowledge of the bank. That must be a matter for full evidence at trial and one
     cannot say now that the claimant has no realistic prospect of successfully showing that the defendant bank was not acting
     in 'good faith'. Ms Phelps submitted that it was not open to the claimant to rely on this point because there has been no
     pleading by the claimant that the defendant bank was not acting in good faith (although it has pleaded 'gross' negligence
     at paragraph 107 of the Re-amended Particulars of Claim). I do not agree. The first indication that the defendant bank
     was relying on clause 8.2(d) was in paragraph 100 of the Amended Defence dated 24 July 2018. The claimant would then
     have had the opportunity to plead that the defendant bank was not acting in good faith, so that that clause did not apply,
     in a Reply to that Amended Defence. But that did not happen because the normal timing and sequence for pleadings
     were overtaken by the defendant bank issuing its summary judgment application on 31 July 2018. Indeed this was one
     day after a letter from the claimant's solicitors to the defendant bank's solicitors saying that they would be serving an
     Amended Reply. It follows that, as Mr Masefield submitted, it cannot fairly be held against the claimant that it has not
     put in an Amended Reply which includes pleading no good faith. Mr Masefield made clear in open court that, in so far
     as the normal order for pleadings is resumed following this judgment, the claimant will be pleading the 'good faith' point
     in an Amended Reply. So I reject Ms Phelps' pleading objection.

  55. Alongside clause 8.2(d), Ms Phelps relied on the indemnity clause 10(1)(a) as also constituting an exclusion of liability
  for the defendant bank acting in accordance with its mandate and therefore as excluding a Quincecare duty of care. That
  indemnity clause is set out and considered in more detail below under the circularity issue. Even if treated as excluding


                                                                                                                          149 / 359
© 2021 Thomson Reuters.                                                                                                               14
   Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                              Page 153 of
                                           362

  the liability of the defendant bank to the claimant, rather than indemnifying the bank against liability to third parties (see
  paragraph 63 below), it would not here exempt the defendant bank for the reasons set out at paragraph 64 below.

(v) Conclusion on the 'no Quincecare duty of care' issue

  56. My conclusion on this first issue is that the defendant bank did owe a Quincecare duty of care to the claimant, which
  was imposed by an implied term in the depository agreement (implied by law at common law and/or under statute) and/or
  by the tort of negligence. On the correct interpretation of the depository agreement, that Quincecare duty of care was neither
  inconsistent with, nor excluded by, the terms of that agreement.

(2) the 'causation of loss' issue

  57. I have explained at paragraph 9 above that, in contrast to the other two issues, this is primarily a factual issue, although
  also raising some legal issues, and should be approached by directly asking whether the claimant has a realistic prospect
  of success.

  58. In my view, causation of loss in this case, as one would expect in most cases, is plainly one that should go to trial where
  the court will have the benefit of full evidence. Although Ms Phelps submitted that this was the unusual case where one
  could now say on causation that the claimant has no realistic prospect of success, I disagree. Indeed the complexity of the
  underlying facts in this case — and the nature and scale of the alleged fraud — means that, far from it being the unusual case
  where reverse summary judgment can be given on causation of loss, it is a fortiori a case where a court needs to examine all
  the relevant evidence that would be put forward at a trial in order to make a proper determination on the causation issue.

  59. It is true that the defendant bank made checks with the Attorney-General of Nigeria and he gave assurance that the
  money could be paid out. And Ms Phelps submitted that if, as alleged, even the then President of Nigeria was involved in
  the fraud, it followed that, had the bank been under a duty of care, reasonable checks by it would still have resulted in the
  money being paid out. But that is a speculative submission. The starting point is that, had the defendant bank complied with
  its core Quincecare duty of care, the payments would not have been made. The determination of what would, or should, then
  have occurred is dependent on full evidence. I cannot now say what an ordinary prudent bank would have done in those
  circumstances: that is a matter on which evidence from banking experts would be needed. On the face of it, one plausible
  possibility would have simply been for the bank — because of continuing reasonable grounds for believing that the payments
  would defraud the customer - to continue to refrain from making any payment so that the money would have remained in
  the account. As I have outlined at paragraph 18 above, Mr Masefield submitted that another plausible outcome was that the
  money would have been frozen in the account by court order. Although Ms Phelps submitted that, if the government were
  corrupt, there would be no party disputing the payment out, so that interpleader proceedings would not eventuate, and there
  would be no obvious route to a freezing injunction, I cannot say now that the freezing of the account by court order (perhaps
  by reason of intervention by the regulatory authorities, such as the Serious Organised Crime Agency) is an unrealistic analysis
  of what would have happened. It may have been open to the defendant bank to seek directions or a declaration from a court
  not least by reason of clause 5.7 of the depository agreement which reads as follows (my emphasis):

     '5.7 In the event of any dispute between or conflicting claims by any person or persons with respect to the Depository
     Cash, or the Depository is uncertain as to its duties or rights hereunder , the Depository shall be entitled to apply
     to a court of law to determine the rights of such persons and meanwhile at its option to refuse to comply with any and
     all claims, demands or instructions with respect to such Depository Cash or any obligations hereunder so long as such
     dispute or conflict shall continue.'


  60. In conclusion on this second issue, the defendant bank has failed to establish that the claimant has no realistic prospect
  of success in proving causation of loss.

(3) the 'circularity' issue

  61. This is a question of law in relation to which, as I have explained at paragraph 9 above, I am grasping the nettle and
  making a decision at this stage.

  62. The relevant clause of the depository agreement on this issue is clause 10.1(a) (clause 10 is headed 'Indemnity'). This
  reads as follows:




                                                                                                                    150 / 359
© 2021 Thomson Reuters.                                                                                                         15
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                                                                Page 154 of
                                          362


    '10.1 The Depositor hereby irrevocably and unconditionally agrees on demand to indemnify, and to keep fully and
    effectively indemnified … the Depository, and its directors, officers, agents and employees (the "indemnitees") against
    all costs, claims, losses, liabilities, damages, expenses, fines, penalties, Tax and other matters ("Losses") which may be
    imposed on, incurred by or asserted against the indemnitees or any of them directly or indirectly in respect of:

    (a) the following of any instruction or other directions upon which the indemnitees is authorised to act or rely pursuant
    to the terms of this Agreement, or arising as a result of entering into this Agreement or their status as holder of the
    Depository Cash…'


  63. On its correct interpretation, there is no circularity problem posed by this clause. This clause does not entitle the defendant
  bank to be indemnified against the claim by the claimant. Given that clause 8 deals with the exclusion of the liability of the
  bank to the customer, this clause is best interpreted as dealing with the liability of the bank to third parties. If that were not
  so, one would have a clash with clause 8: eg clause 8.1 excludes the bank from liability to the customer for action pursuant
  to the agreement unless caused by the fraud, gross negligence or wilful misconduct of the bank in which event the extent of
  liability is limited to the market value of the depository cash. But if, by reason of clause 10.1(a), the customer is bound to
  indemnify the bank in any event, the exception for fraud, gross negligence or wilful misconduct would be undermined.

  64. Even if one were to interpret clause 10.1(a) as excluding the liability of the defendant bank to the claimant, rather than
  indemnifying the defendant bank against liability to third parties, it would not exempt the defendant bank here. I have set out
  the law on the interpretation of exemption and indemnity clauses at paragraph 34 above. Although to be treated as a flexible
  guide, rather than as a rigid code, the Canada Steamship principles indicate that a court should be reluctant to find that a
  generally worded clause, rather than an explicit reference to negligence, exempts, or indemnifies against, negligence (which
  would take away a valuable right). The following of instructions negligently — in breach of a Quincecare duty of care — is
  in my view not covered by the general words of clause 10.1(a) which do not explicitly refer to negligence.

  65. In conclusion, therefore, on a correct interpretation of clause 10.1(a) in the depository agreement, the claim does not
  fail for circularity.

5 Conclusions

  66. My conclusions are therefore as follows:
    i. On the 'no Quincecare duty of care' issue, the defendant bank did owe a Quincecare duty of care to the claimant, which
    was imposed by an implied term in the depository agreement (implied by law at common law and/or under statute) and/
    or by the tort of negligence. On the correct interpretation of the depository agreement, that Quincecare duty of care was
    neither inconsistent with, nor excluded by, the terms of that agreement.
    ii. On the 'causation of loss' issue, the defendant bank has failed to establish that the claimant has no realistic prospect
    of success in proving causation of loss.
    iii. As regards the 'circularity' issue, on the correct interpretation of clause 10.1(a) in the depository agreement, the claim
    does not fail for circularity.
    iv. My overall conclusion, therefore, is that the defendant bank has failed to establish that the claimant has no real prospect
    of success under CPR 24.2 .



  67. For these reasons, the application for reverse summary judgment under CPR 24.2 fails. It also follows that the Re-
  amended Particulars of Claim do disclose reasonable grounds for bringing the claim so that the application to strike out under
  CPR 3.4(2) also fails.



  68. It remains for me to thank counsel on both sides for their helpful submissions.




                                                                                                                       151 / 359
© 2021 Thomson Reuters.                                                                                                            16
  Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00
Nigeria v JP Morgan Chase Bank NA, 2019 WL 00826591 (2019)
                                                                          Page 155 of
                                          362


                                               Crown copyright




                                                                              152 / 359
© 2021 Thomson Reuters.                                                                   17
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 156 of
                                        362




                                 EXHIBIT H




                                                                            153 / 359
    Case
    Case 19-34054-sgj11
         18-30264-sgj11 Doc
                        Doc 1735
                            118 Filed
                                 Filed04/13/18
                                       01/13/21 Entered
                                                 Entered04/13/18
                                                         01/13/2116:34:53
                                                                  16:53:00 Page
                                                                            Page1157
                                                                                  of 53
                                                                                      of
                                            362




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed April 13, 2018
______________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     IN RE:                                 §
                                            §
     ACIS CAPITAL MANAGEMENT, L.P.,        §         CASE NO. 18-30264-SGJ-7
                                            §
            Alleged Debtor.                 §
     ________________________________________________________________________
     IN RE:                                 §
                                            §
     ACIS CAPITAL MANAGEMENT GP,            §        CASE NO. 18-30265-SGJ-7
     L.L.C.,                                §
                                            §
            Alleged Debtor.                 §


              FINDINGS OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF
                     ORDERS FOR RELIEF ISSUED AFTER TRIAL ON
                  CONTESTED INVOLUNTARY BANKRUPTCY PETITIONS

            Joshua N. Terry (the “Petitioning Creditor” or “Mr. Terry”) filed involuntary bankruptcy

     petitions (the “Involuntary Petitions”) against each of the two above-referenced related




                                                     1

                                                                                                154 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        118 Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page2158
                                                                              of 53
                                                                                  of
                                        362



 companies (the “Alleged Debtors”) on January 30, 2018. 1 The Involuntary Petitions were

 contested, and the court held a multi-day trial (the “Trial”) spanning March 21, 22, 23, 27, and

 March 29, 2018. 2 This constitutes the court’s findings of fact, conclusions of law and ruling,

 pursuant to Fed. Rs. Bankr. Proc. 7052 and 9014. 3 As explained below, the court has decided

 that Orders for Relief are legally required and appropriate as to each of the Alleged Debtors.

 I.       FINDINGS OF FACT

          A.         Introduction.
          1.         The Alleged Debtors—Acis Capital Management, L.P. (“Acis LP”), a Delaware

 limited partnership, and ACIS Capital Management GP, L.L.C. (“Acis GP/LLC”), a Delaware

 limited liability company—are two entities in the mega-organizational structure of a company

 that is known as Highland Capital Management, L.P. (“Highland”).

          2.         Highland is a Dallas, Texas-based company that is a Registered Investment

 Advisor. Highland was founded in 1993 (changing its original name from “Protective Asset

 Management” to Highland in 1997) by James D. Dondero (“Mr. Dondero”), originally with a



          1
              Exhs. 50 & 51.
          2
            Shortly after the Involuntary Petitions were filed, the court held hearings on February 6-7, 2018, on the
 Petitioning Creditor’s Emergency Motion to Abrogate or Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets,
 and Import, Inter Alia, 11 U.S.C. § 363 [DE # 3] (the “303(f) Motion”) and the Alleged Debtors’ Emergency Motion
 to Seek Emergency Hearing on the Alleged Debtors’ Motion to Dismiss Involuntary Petitions and Request for
 Award of Fees, Costs, and Damages [DE # 9] (the “Emergency Motion to Set Hearing on Motion to Dismiss”). The
 court ultimately granted the 303(f) Motion and denied the Emergency Motion to Set Hearing on Motion to Dismiss.
 Both the Petitioning Creditor and the Alleged Debtors have proposed that the court should consider the evidence it
 heard at the hearings held on February 6-7, 2018, in determining whether it should enter orders for relief. The court
 has, accordingly, considered such evidence in this ruling.
          3
           Bankruptcy subject matter jurisdiction exists in this contested matter, pursuant to 28 U.S.C.
 § 1334(b). This is a core proceeding over which the bankruptcy court may exercise subject matter jurisdiction,
 pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (O) and the Standing Order of Reference of Bankruptcy Cases and
 Proceedings (Misc. Rule No. 33), for the Northern District of Texas, dated August 3, 1984. This bankruptcy court
 has Constitutional authority to issue a final order or judgment in this matter, as it arises under a bankruptcy statute—
 11 U.S.C. § 303. Venue is proper in this district, pursuant to 28 U.S.C. § 1409(a), as the Alleged Debtors have their
 business headquarters in this district.


                                                            2

                                                                                                                155 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        118 Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page3159
                                                                              of 53
                                                                                  of
                                        362



 75% ownership interest, and Mark K. Akada (“Mr. Akada”), originally with a 25% ownership

 interest. 4

          3.       Both Mr. Dondero and Mr. Akada provided witness testimony at the Trial on the

 Involuntary Petitions, and their names are mentioned numerous times herein—since they were

 generally the subject of significant evidence and argument presented at the Trial. Mr. Dondero is

 the chief executive officer for Highland and Mr. Akada is the chief investment officer. Mr.

 Dondero is also the president of each of the two Alleged Debtors.

          4.       Highland, through its organizational structure of approximately 2,000 separate

 business entities, manages approximately $14-$15 billion of investor capital in vehicles ranging

 from: collateral loan obligation funds (“CLOs”); private equity funds; and mutual funds.

          5.       Highland’s CLO business was front-and-center at the Trial on the Involuntary

 Petitions. The Alleged Debtor, Acis LP, for approximately the past seven years, has been the

 vehicle through which Highland’s CLO business has been managed.

          6.       The Petitioning Creditor, Mr. Terry, became an employee of Highland in the year

 2005, starting as a portfolio analyst, promoting to a loan trader, then ultimately becoming the

 portfolio manager for (and 25% limited partner in) Highland’s CLO business—specifically, Mr.

 Terry was the human being who was acting for the CLO manager, Acis LP.

          7.       Mr. Terry was highly successful in his role in the CLO business, managing

 billions of dollars of assets during his tenure, but Mr. Terry and Mr. Dondero had a bitter parting

 of ways on June 9, 2016. Specifically, Mr. Terry’s employment was terminated on that date (for




          4
           Mr. Dondero testified at the Trial that, three years ago, Messrs. Dondero and Akada sold their interests in
 Highland to a charitable remainder trust in exchange for a 15 year note receivable.


                                                           3

                                                                                                              156 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        118 Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page4160
                                                                              of 53
                                                                                  of
                                        362



 reasons that have been highly disputed) and his 25% limited partnership interest in Acis LP was

 deemed forfeited without any payment of consideration to him.

        8.            In September 2016, Highland sued Mr. Terry in the 162nd Judicial District Court

 of Dallas County, Texas (“State Court 1”) for breach of fiduciary duty/self-dealing,

 disparagement, breach of contract, and various other causes of action and theories. Mr. Terry

 asserted his own claims against Highland, and also claims against the two Alleged Debtors, Mr.

 Dondero, and others and demanded arbitration. On September 28, 2016, State Court 1 stayed the

 litigation and ordered the parties to arbitrate. The parties participated in ten days of arbitration in

 September 2017 before JAMS. On October 20, 2017, Mr. Terry obtained an Arbitration Award

 (herein so called), 5 jointly and severally against both of the Alleged Debtors in the amount of

 $7,949,749.15, plus post-award interest at the legal rate, which was based on theories of breach

 of contract and breach of fiduciary duties.

        9.            There are still claims pending between and among the Petitioning Creditor,

 Highland, and others (not including the Alleged Debtors) in State Court 1.

        10.           A Final Judgment (herein so called) confirming the Arbitration Award was

 entered by the 44th Judicial District Court of Dallas County, Texas (“State Court 2”) on

 December 18, 2017, in the same amount as that contained in the Arbitration Award—

 $7,949,749.15. 6

        11.           Mr. Terry began pursuing post-judgment discovery soon after obtaining his

 Arbitration Award and even more so after entry of the Final Judgment. Mr. Terry undertook a

 UCC search on November 8, 2017, to investigate whether there were any liens on the Alleged


        5
            Exh. 1.
        6
            Exh. 105.


                                                      4

                                                                                                   157 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        118 Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page5161
                                                                              of 53
                                                                                  of
                                        362



 Debtors’ assets (none appeared). 7 Mr. Terry also pursued a garnishment of an Acis LP bank

 account (at a time when there was only around $2,000 in the account). Mr. Terry’s counsel

 deposed Highland’s General Counsel Scott Ellington (who sat for the deposition as a

 representative of Acis, LP) on January 26, 2018, and asked numerous questions about: (a) how

 many creditors the Alleged Debtors had, 8 and (b) whether Acis LP was able to pay its debts as

 they became due, 9 but did not receive meaningful answers.

         12.        Mr. Terry requested a temporary restraining order (“TRO”) from State Court 2, on

 January 24, 2018, after discovering certain transactions and transfers involving Acis LP’s

 interests, that he believed were pursued without any legitimate business purpose and with the

 purpose of denuding Acis LP of its assets and to make it judgment proof. Most particularly, it

 appeared as though Highland was engaged in a scheme to transfer certain fee-generating CLO

 management contracts of Acis LP away from it and into a Cayman Island affiliate of Highland. 10

 At a January 24, 2018 hearing on the request for a TRO, Acis LP agreed and State Court 2

 ordered that, between that hearing and a later hearing on a request for a temporary injunction, no

 CLO management contracts would be transferred away from Acis LP and that no monies would

 be diverted from it. 11

         13.        Then, on January 29, 2018, the Controller of and CPA for Highland (David Klos)

 submitted a Declaration to State Court 2 concerning the net worth of the Alleged Debtors, stating



         7
             Exh. 84.
         8
             Exh. 25, pp. 7-9.
         9
             Id. at pp. 102-04.
         10
              Exh. 27.
         11
              Exh. 28.


                                                    5

                                                                                              158 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        118 Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page6162
                                                                              of 53
                                                                                  of
                                        362



 that Acis GP/LLC had a net worth of $0 and that Acis LP might have a net worth, at best, of

 $990,141. 12 Mr. Terry thought this was preposterous—given the management fees that Acis LP

 was entitled to and the receivables that should be owing to it. Mr. Terry believes that the

 collateral management agreements on which Acis LP receives management fees have a present

 value of $30 million (about $6 million for each of the five CLOs which Acis LP has been

 managing).

         14.        On January 29, 2018, the Alleged Debtors filed a motion for leave to post a

 supersedeas bond in the amount of $495,070.50 with State Court 2 (purportedly half of the net

 worth of the two Alleged Debtors—as stated in the David Klos Declaration), so that they could

 suspend enforcement of the Final Judgment while they appealed it. 13 Although there is a very

 stringent standard for appealing an Arbitration Award, the Alleged Debtors apparently believe

 they have an argument that State Court 2 lacked the subject matter jurisdiction to confirm the

 Arbitration Award (a motion to vacate the Final Judgment based on this argument has previously

 been denied by State Court 2). 14

         15.        Meanwhile, Mr. Terry was learning of more transactions and transfers involving

 Acis LP’s assets and interests. On January 29, 2018, Mr. Terry filed supplemental pleadings

 with State Court 2, alleging that further shenanigans (i.e., transfers and transactions that would

 amount to fraudulent transfers) were underway at Acis LP and seeking a receiver. 15 Also, at



         12
              Exh. 26.
         13
              Exh. 73.
          14
             See DE # 35, in Case No. 18-30264 and DE # 34 in Case No. 18-30265. Unless otherwise noted,
 references to “DE #” herein refer to the docket entry number at which a pleading appears in the docket maintained
 with the Bankruptcy Clerk in the Acis Capital Management L.P. bankruptcy case (Case No. 18-30264).
         15
              Exhs. 28-31.


                                                          6

                                                                                                            159 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        118 Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page7163
                                                                              of 53
                                                                                  of
                                        362



 some point, in the weeks leading up to this, an Acis LP lawyer represented to Mr. Terry’s

 counsel that the Alleged Debtors were “judgment proof.” 16

        16.        At approximately 11:57 p.m. on January 30, 2018 (on the evening before a

 scheduled temporary injunction hearing in State Court 2—at which time State Court 2

 presumably might have considered the Alleged Debtors’ request to post the $495,070.50

 supersedeas bond to stay enforcement of the Final Judgment), Mr. Terry filed the Involuntary

 Petitions, as a sole petitioning creditor, against both Acis LP and Acis GP/LLC.

        17.        For purposes of this Trial (and this Trial only), the Alleged Debtors do not dispute

 that Mr. Terry has standing to be a petitioning creditor pursuant to Bankruptcy Code section

 303(b)—in other words, they do not dispute that Mr. Terry is a holder of a claim against the

 Alleged Debtors that is not contingent as to liability or the subject of a bona fide dispute as to

 liability or amount and that aggregates at least $15,775 in unsecured amount. However, the

 Alleged Debtors argue that: (a) the Alleged Debtors have 12 or more creditors and, thus, three

 or more petitioning creditors were required to prosecute the Involuntary Petitions pursuant to

 Bankruptcy Code section 303(b)(1); (b) the Petitioning Creditor did not establish, pursuant to

 Bankruptcy Code section 303(h)(1), that the Alleged Debtors are not generally paying their

 debts as such debts become due unless such debts are the subject of a bona fide dispute as to

 liability or amount; (c) regardless of whether the Petitioning Creditor has met the statutory tests

 in sections 303(b)(1) and (h)(1), the Petitioning Creditor has acted in bad faith—which serves as

 an equitable basis for dismissal of the Involuntary Petitions; and (d) if the court disagrees with

 the Alleged Debtors and determines that the section 303(b) and (h) statutory tests are met, and

 also determines that the Petitioning Creditor has not acted in bad faith, the court should


        16
             Exh. 27 (exhibit 3 thereto).


                                                    7

                                                                                                160 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        118 Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page8164
                                                                              of 53
                                                                                  of
                                        362



 nevertheless abstain in this matter, pursuant to Bankruptcy Code section 305, since this is

 essentially a two-party dispute and the interests of creditors and the debtor would be better

 served by dismissal.

         18.      The Petitioning Creditor argues that he has met the statutory tests of sections

 303(b) and (h) but, even if he has not, there is a “special circumstances” exception to the section

 303 statutory requirements, whenever a petitioning creditor establishes fraud, trick, scheme,

 artifice or the like on the part of an alleged debtor—which “special circumstances,” Mr. Terry

 alleges, have been established here. Moreover, the Petitioning Creditor argues that the facts here

 do not warrant section 305 abstention because the interests of creditors and the Alleged Debtors

 would not be better served by dismissal.

         19.      As further explained below, the court finds and concludes that the Petitioning

 Creditor has met his burden of proving by a preponderance of the evidence that the statutory tests

 of sections 303(b) and (h) are met here. Thus, the court does not need to reach the question of

 whether there is a “special circumstances” exception to the section 303 statutory requirements,

 whenever a petitioning creditor establishes fraud, trick, scheme, artifice or the like on the part of

 an alleged debtor, and—if so—whether the exception is applicable here. 17

         20.      Moreover, the Alleged Debtors have not shown by a preponderance of the

 evidence that the Petitioning Creditor acted in bad faith, such that the Involuntary Petitions

 should be dismissed.




         17
           See e.g., In re Norriss Bros. Lumber Co., 133 B.R. 599 (Bankr. N.D. Tex. 1991); In re Moss, 249 B.R.
 411 (Bankr. N.D. Tex. 2000); In re Smith, 415 B.R. 222 (Bankr. N.D. Tex. 2009).


                                                        8

                                                                                                          161 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        118 Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page9165
                                                                              of 53
                                                                                  of
                                        362



          21.      Finally, the Alleged Debtors also have not shown facts here that warrant section

 305 abstention because they have not shown that the interests of creditors and the Alleged

 Debtors would be better served by dismissal.

          B.       The CLO Business: Understanding the Alleged Debtors’ Business
                   Operations, Structure, and What Creditors and Interest Holders They
                   Actually Have.

          22.      Highland set up its first CLO in the year 1996. Highland was one of the early

 participants in the CLO industry.

          23.      The Alleged Debtors were formed in 2011 to be the new “brand” or face of the

 Highland CLO business, after Highland’s name had suffered some negative publicity in the

 marketplace.

          24.      Acis LP has acted as the portfolio manager of Highland’s CLOs since 2011. Acis

 LP currently has a contractual right to CLO portfolio management fees on five CLOs 18 which

 were referred to at the Trial as CLO 2013-1; CLO 2014-3; CLO 2014-4; CLO 2014-5; and CLO

 2016-6. CLOs typically have an 8-12 year life. Thus, there are still several years of life left on

 these CLOs (since the oldest one was established in the year 2013).

          25.      The key “players” in and features with regard to the Highland CLOs, during the

 time period relevant to the issues adjudicated at the Trial, have been:

          (a)      The CLO manager. As mentioned earlier, the CLO manager is the Alleged

                   Debtor, Acis LP. Acis LP, has collateral management agreements (hereinafter,

                   the “CLO Collateral Management Agreements”) with the CLOs (which CLOs

                   were set up as special purpose entities) and, pursuant thereto, receives



          18
            There is still another Highland CLO (CLO 2017-7), set up in April 2017, as to which Acis LP’s
 contractual right to manage was terminated shortly before the Petition Date, as will be further described herein.


                                                           9

                                                                                                               162 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page10166
                                                                               of 53
                                                                                  of
                                         362



                     management fees 19 from the CLOs in exchange for managing the pool of assets

                     within the CLOs and communicating with investors in the CLOs. 20 As mentioned

                     earlier, Mr. Terry was the human being that performed the management function

                     at Acis LP until Highland fired him on June 9, 2016 and also terminated his

                     limited partnership interest in Acis LP. Mr. Terry, and all employees who have

                     ever provided services to the CLO manager, are Highland employees—which

                     were provided to Acis LP through shared and sub-advisory services agreements—

                     as further explained below. Thus, to be clear, Acis LP has always essentially

                     subcontracted its CLO managerial function out to Highland.

          (b)        The pool of assets. Within each CLO that the CLO manager manages is a basket

                     of loans that the CLO manager purchases. The basket of loans typically consists

                     of approximately 200 loans-payable (or portions of loans payable), on which large

                     well-known companies typically are the makers/obligors (and which loans,

                     collectively, provide a variable rate of interest). 21 The CLO manager can

                     typically decide to buy and sell different loans to go into the pool of assets, with

                     certain restrictions, during a four or five year reinvestment time period.




          19
              These fees typically include “senior fees” (e.g., 15 basis points); additional “subordinate fees” (e.g., 25
 basis points) if the CLOs are passing certain tests; and perhaps even an “incentive fee” beyond a certain hurdle rate
 (e.g., after the equity in the CLO received an internal rate of return of 10%, the CLO manager would get 15% of the
 excess). Exh. 82, p. 59, lines 14-25.
          20
             See, as an example, Exh. 3 (the collateral management agreement between Acis LP and CLO 2014-3).
 Note that the document is entitled “Portfolio Management Agreement” but, to avoid confusion with other similarly
 titled documents and to highlight the true nature of the agreement, the court uses the defined term “CLO Collateral
 Management Agreement,” which terminology the lawyers also sometimes used at the Trial.
          21
               Exh. 8.


                                                            10

                                                                                                                 163 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page11167
                                                                               of 53
                                                                                  of
                                         362



         (c)      The CLO investors (i.e., CLO note holders). These may be any number of

                  persons or entities, including pension funds, life insurance companies, or others

                  who decide to invest in the CLOs and contribute capital to fund the purchase of a

                  CLO’s loan pool, and, in return, receive fixed rate notes payable—the ratings on

                  which can range anywhere from Triple-A to Single-B, depending upon the risk

                  option the investor chooses. There are typically five or six traunches of notes

                  issued by the CLO (with the top AAA-rated traunche being the least risky and the

                  bottom traunche being the most risky) and—to be clear—the CLO itself (again, in

                  each case, the CLO is a special purpose vehicle) is the obligor. As the CLO

                  manager receives income from the pool of loans in the CLO, he distributes that

                  income to the CLO investors, in accordance with their note indentures, 22 starting

                  with the top traunche of notes and then down to the other traunches. The top

                  traunche of notes (AAA-rated) is considered the “controlling” class and a

                  majority of holders in this class can terminate the CLO manager (i.e., Acis LP) for

                  cause on 45 days’ notice, although all parties seem to agree this would be a rare

                  event.

         (d)      The CLO equity holder. The CLO equity holder actually is a holder of

                  subordinated notes issued by the CLOs (i.e., the bottom traunche of notes on

                  which the CLO special purpose entity is obligated), and has voting rights and is

                  itself a capital provider, but it takes the most risk and receives the very last cash




         22
            The indenture trustee on the CLO notes may actually operate as a payment agent in some cases, for
 purposes of making the quarterly note payments to holders.


                                                        11

                                                                                                           164 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page12168
                                                                               of 53
                                                                                  of
                                         362



                     flow from the CLOs. It, in certain ways, controls the CLO vehicle 23—for

                     example, by virtue of having the ability to make a redemption call after a certain

                     “no-call” period—which would force a liquidation of the basket of loans in the

                     CLO, with the proceeds paying down the traunches of notes, starting at the top

                     with the Triple A’s). Note that, until recently, a separate entity known as Acis

                     Loan Funding, Ltd. (“ALF”), which was incorporated under the laws of the island

                     nation of Guernsey, 24 was the CLO equity holder. To be clear, ALF was

                     essentially the equity owner in the CLO special purpose entities—not the equity

                     owner of Acis LP. Acis LP was a party to a separate portfolio management

                     agreement with ALF (hereinafter, the “ALF Portfolio Management Agreement”—

                     not to be confused with the CLO Collateral Management Agreements that Acis

                     LP separately has with the special purpose CLOs). No fees were paid from ALF

                     to Acis LP pursuant to the ALF Portfolio Management Agreement (rather, fees

                     are only paid to Acis LP on the CLO Collateral Management Agreements). The

                     complicated structure of the CLO business—all parties seemed to agree—has

                     been developed, among other reasons, to comply with “risk-retention

                     requirements” imposed by the U.S. Congress’s massive Dodd-Frank financial

                     reform legislation 25 enacted in year 2010, in response to the financial crisis and

                     recession that first began in 2008.


          23
           The top traunche of AAA notes also has certain control—such as the ability to terminate the portfolio
 manager for cause, on notice.
          24
               Guernsey is located in the English Channel. ALF was created in August 2015.
          25
             Simply put, one of the results of the Dodd-Frank legislation (i.e., the Dodd-Frank Wall Street Reform
 and Consumer Protection Act, Pub. L. 111-203, H.R. 4173, 124 Stat. 1376-2223, 111th Congress, effective July 21,
 2010), which was implemented over a period of several years, was that, subsequent to December 2016, managers of
 securitizations needed to retain at least a 5% interest in that securitization. Thus, if a $400 million CLO were to be

                                                          12

                                                                                                               165 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page13169
                                                                               of 53
                                                                                  of
                                         362



          (e)        The Equity Owners of ALF. Until recently (i.e., until October 24, 2017—four

                     days after the Arbitration Award), Acis LP itself, as required for a CLO manager,

                     had a 15% indirect ownership in ALF, in order to be regulatory compliant. 26 The

                     parties sometimes refer to ALF (and the web of ownership between it and Acis

                     LP) as the “risk retention structure.” 27 The evidence at the Trial revealed that

                     ALF (which has recently been renamed), now, has three equity owners: (i) a 49%

                     equity owner that is a charitable fund (i.e., a donor advised fund or “DAF”) that

                     was seeded with contributions from Highland, is managed/advised by Highland,

                     and whose independent trustee is a long-time friend of Highland’s chief executive

                     officer, Mr. Dondero; (ii) 2% is owned by Highland employees; and (iii) finally,

                     ALF may be 49% owned by a third-party institutional investor based in Boston

                     that Highland believed it was required to keep anonymous at the Trial. Not only

                     is the court unaware of who this independent third-party is, but the evidence

                     seems to suggest that it may have acquired its interest fairly recently or may have

                     simply committed to invest recently. 28


 issued, the CLO manager would need to retain at least 5% or $20 million of the assets in the CLO (which 5% could
 be either all at the equity level or vertically, up and down the note traunches). There are multiple ways to
 accomplish this 5% retention (i.e., with either the CLO manager directly investing in at least 5% of the CLO or
 doing it through a controlled subsidiary). This particular rule was announced in December 2014 and the SEC
 thereafter issued a no action letter stating that if a CLO was issued prior to December 2014, then any refinancing of
 such CLO that happens within four years can be done without risk retention in place. Resets of any CLO (i.e.,
 changes in terms and maturity—as opposed to mere changes in interest rates), on the other hand, must have risk
 retention in place. Four of Acis LP’s current CLOs were issued prior to December 2014. Thus, these four CLOs
 are still technically able to do a refinancing without a risk retention structure in place. In any event, by early-to-
 middle 2017, Acis LP was risk retention compliant. Exh. 82, pp. 65-69 & 75. That was recently changed—on
 October 24, 2017—four days after the Arbitration Award—as later explained herein.
          26
               See n.23, supra.
          27
               See Demonstrative Aid No. 3.
          28
             See Exh. 173, which seems to suggest that the only equity owners of ALF just prior to October 24, 2017
 were Acis LP and the DAF, until Acis LP’s interest in ALF was sold back to ALF on October 24, 2017. See also
 Exh. 82, p. 162, lines 2-7.

                                                          13

                                                                                                               166 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page14170
                                                                               of 53
                                                                                  of
                                         362



        (f)        The underwriter for the CLO notes. As with any publicly traded notes, there is

                   an underwriter for the CLO notes which solicits investors for the CLO notes

                   (examples given at the Trial: Mizuho Securities USA, LLC; Merrill Lynch; JP

                   Morgan Chase). 29 The CLO notes are traded on the Over-the-Counter Market.

        (g)        The independent indenture trustee for the CLO notes. As also with any issuance

                   of publicly traded notes, there is an indenture trustee (example given at the Trial:

                   U.S. Bank). 30

        26.        Mr. Terry, the Petitioning Creditor, as earlier mentioned, began working for

 Highland in 2005 until his employment was terminated on June 9, 2016.

        27.        Acis LP and Acis GP/LLC have never had any employees. Rather, all employees

 that work for any of the Highland family of companies (including Mr. Terry) have, almost

 without exception, been employees of Highland itself. Highland has approximately 150

 employees in the United States. Highland provides employees to entities in the organizational

 structure, such as Acis LP and Acis GP/LLC, through both the mechanism of: (a) a Shared

 Services Agreement (herein so called), 31 which provides “back office” personnel—such as

 human resources, accounting, legal and information technology to the Highland family of

 companies; and (b) a Sub-Advisory Agreement (herein so called), 32 which provides “front

 office” personnel to entities—such as the managers of investments like Mr. Terry. The evidence

 indicated that this is typical in the CLO industry to have such agreements. The court notes that



        29
             See Exh. 193.
        30
             See Exh. 7.
        31
             Exhs. 17, 99, 179 & 5.
        32
             Exhs. 18, 178 & 4.


                                                    14

                                                                                                 167 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page15171
                                                                               of 53
                                                                                  of
                                         362



 all iterations of the Shared Services Agreements and Sub-Advisory Agreements between Acis LP

 and Highland were signed by Mr. Dondero both as President of Acis LP and as President of the

 General Partner of Highland.

        28.        Because Acis LP essentially subcontracts out all of its functions to Highland

 pursuant to the Shared Services Agreement and the Sub-Advisory Agreement, Acis LP has very

 few vendors or creditors. Rather Highland incurs expenses and essentially bills them to Acis LP

 through these two agreements. 33 In other words, Highland is one of Acis LP’s largest and most

 frequent creditor.

        29.        The evidence reflected that at all times Mr. Dondero has been the President of

 both of the Alleged Debtors, and there have been, at all times, very few, if any, other officers. It

 appears that the only other officer of Acis GP/LLC that ever existed was Frank Waterhouse,

 Treasurer. 34 It also appears that the only other officer of Acis LP that ever existed was Frank

 Waterhouse, Treasurer, Mr. Terry as Portfolio Manager, and someone named Patrick Boyce as

 Secretary at one time. 35

        30.        Mr. Dondero testified that he has decision making authority for the Alleged

 Debtors but usually delegates that authority to Highland’s in-house lawyers, Scott Ellington

 (General Counsel, Chief Legal Officer, and Partner of Highland) and Isaac Leventon (Assistant

 General Counsel of Highland) and is rarely involved in “nitty gritty negotiations.” Sometimes

 instructions will come to him from the compliance group headed up by Chief Compliance

 Officer Thomas Surgent. Additionally, he testified that he signs hundreds of documents per



        33
             Exh. 83, pp. 228 (line 8)-230 (line 14).
        34
             See, e.g., Exh. 10 & Exh. 173, p.3
        35
             Exhs. 14 & 15.


                                                        15

                                                                                                 168 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page16172
                                                                               of 53
                                                                                  of
                                         362



 week, and much of what he signs is on advice of counsel and he sometimes even delegates to his

 assistant the authority to sign his name. As set forth above, Mr. Ellington (who did not testify at

 the Trial) 36 and Mr. Leventon (who did testify at the Trial) are not officers, directors, or

 employees of the Alleged Debtors. Mr. Leventon is designated to be the representative for the

 Alleged Debtors (and testified as a Rule 30(b)(6) witness during pre-Trial discovery)—he

 explained that this representative-authority derives from the Shared Services Agreement. Mr.

 Leventon testified that he takes his instructions generally through his direct supervisor, Mr.

 Ellington, although Highland partners can ask him to perform legal services for any of

 Highland’s 2,000 entities.

         C.       Transfers and Transactions Involving the Alleged Debtors Since the
                  Litigation with Mr. Terry Commenced—and Especially After the
                  Arbitration Award.

         31.      Below is a listing of some (but not necessarily all) of the transfers and

 transactions that the Alleged Debtors, Highland, and related parties undertook after the litigation

 with Mr. Terry commenced.

         (a)      Acis LP’s Sale to Highland of a “Participation Interest” in its CLO Cash Flow

                  Stream. On October 7, 2016 (approximately one month after the litigation arose

                  among Mr. Terry, Highland, and the Alleged Debtors), Acis LP sold to Highland

                  a participation interest in its expected future cash flow from the CLO Collateral

                  Management Agreements—specifically, it sold a portion of the cash flow it

                  expected to earn from November 2016 to August 2019 (not the full life of the

                  CLOs), for $666,655 cash, plus a $12,666,446 note payable from Highland to


         36
             Mr. Ellington did testify at a hearing in the bankruptcy court on February 6, 2018—which the parties
 asked this court to take judicial notice of—and also provided deposition testimony that was submitted into evidence.
 See Exh. 25.


                                                         16

                                                                                                             169 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page17173
                                                                               of 53
                                                                                  of
                                         362



                   Acis LP (hereinafter, the “Acis LP Note Receivable from Highland”). Mr.

                   Dondero signed the purchase and sale agreement for both purchaser and seller. 37

                   Mr. Dondero signed the Acis LP Note Receivable from Highland, which accrued

                   interest at 3% per annum. It appears that the $666,665 cash down payment was

                   actually paid, and a payment required on the Acis LP Note Receivable from

                   Highland of $3,370,694 on May 31, 2017, was actually made. The Acis LP Note

                   Receivable from Highland was payable in three installments, with a $5,286,243

                   payment required on May 31, 2018, and a $4,677,690 payment required on May

                   31, 2019. When viewed in complete isolation, this transaction does not

                   necessarily appear problematic. Although there was evidence that Acis LP had

                   been managing the five CLOs for about $10 million per year of fees, some of the

                   recitals in the purchase and sale agreement suggest that there may have been a

                   sound business reason for the transaction and the arbitration panel, 38 viewing this

                   transaction in isolation, did not think it was necessarily problematic or actionable.

                   In any event, Highland is adamant it was a net neutral transaction.

       (b)         Transfer of Acis LP’s interest in ALF. Recall that ALF was the entity that held

                   equity (i.e., the subordinated notes) in the CLO special purpose vehicles, and held

                   voting rights and was a capital provider to the overall risk retention structure

                   supporting the CLOs. And Acis LP, in turn, held a 15% indirect interest in ALF.

                   On October 24, 2017 (four days after the Arbitration Award), Acis, LP entered

                   into an agreement with ALF whereby ALF acquired back the shares that Acis LP


       37
            Exhs. 14 & 15.
       38
            Exh. 1, p. 18.


                                                    17

                                                                                                 170 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page18174
                                                                               of 53
                                                                                  of
                                         362



                  indirectly held in ALF (966,679 shares) for the sum of $991,180.13. 39 No

                  credible business justification was offered for this transaction, other than mostly

                  uncorroborated (and self-serving) statements from Highland witnesses that Acis

                  LP was “toxic” in the market place (due to the litigation with Mr. Terry) and this

                  was a step in the process of extricating Acis LP from the CLO business. 40 The

                  court finds the testimony about Acis LP’s toxicity in the marketplace to not be

                  credible or at all convincing. For one thing, a new CLO (Acis CLO 2017-7, Ltd.)

                  was closed on April 10, 2017 with Acis LP as the portfolio manager. Moreover,

                  Acis LP subcontracts all of its CLO management function to Highland—and there

                  was no evidence to suggest that anyone in the marketplace at this juncture

                  differentiates between Acis LP (whose president is Mr. Dondero) and Highland

                  (whose president is Mr. Dondero). In any event, the October 24, 2017

                  transaction had the highly consequential effect of making Acis LP

                  “noncompliant” or unable to continue serving as a CLO manager for

                  regulatory purposes for any new CLOs or reset CLOs (or for a refinancing of

                  any of the Highland CLOs that had been created after December 2014) 41

                  because aspects of the federal Dodd Frank legislation require CLO managers to

                  have “skin in the game” with regard to the CLOs they manage (i.e., they must

                  retain at least 5% of CLOs they manage). Mr. Akada, who testified that he had

                  been involved with the CLO business from the beginning and that the CLO team



       39
            Exh. 173.
       40
            There were also a few hearsay-laden emails offered, that the court did not find probative. Exhs, 19-22.
       41
            See n.23 supra.


                                                         18

                                                                                                             171 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page19175
                                                                               of 53
                                                                                  of
                                         362



                  reported to him (including Mr. Terry before his termination), testified that he had

                  no knowledge of this particular transaction. The document effectuating this

                  transaction was signed by Frank Waterhouse, Treasurer for and on behalf of Acis

                  LP, acting by its general partner, Acis GP/LLC. 42

       (c)        ALF Next Decides to Jettison Acis, LP as its Portfolio Manager and Replace it

                  with a new Highland Cayman Island Entity. On October 27, 2017 (seven days

                  after the Arbitration Award), ALF—having purchased back the ownership interest

                  that Acis LP had in it, just three days earlier—decided that it would no longer use

                  Acis LP as its portfolio manager and entered into a new portfolio management

                  agreement to supersede and replace the ALF Portfolio Management Agreement.

                  Specifically, on October 27, 2017, ALF entered into a new Portfolio Management

                  Agreement with a Cayman Island entity called Highland HCF Advisor, Ltd.,

                  replacing Acis LP in its role with ALF. 43 This agreement appears to have been

                  further solidified in a second portfolio management agreement dated November

                  15, 2017. 44

       (d)        The Acis LP Note Receivable from Highland is Transferred from Acis LP to Yet

                  Another Highland Cayman Island Entity. On November 3, 2017 (10 days after

                  the Arbitration Award), Acis LP assigned and transferred its interests in the Acis

                  LP Note Receivable from Highland—which at that point had a balance owing of

                  over $9.5 million—to a Highland Cayman Island entity known as Highland CLO



       42
            Exh. 173, p. 3.
       43
            Exh. 43.
       44
            Exh. 168.


                                                   19

                                                                                               172 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page20176
                                                                               of 53
                                                                                  of
                                         362



                   Management Ltd. which apparently was created sometime recently to be the new

                   collateral manager of the CLOs (in other words, the new Acis LP). 45 The

                   Assignment and Transfer Agreement memorializing this transaction is signed by

                   Mr. Dondero for Acis LP and Mr. Dondero for Highland and some

                   undecipherable name for Highland CLO Management Ltd. 46 The document

                   recites that (i) Highland is no longer willing to continue providing support

                   services to Acis LP, (ii) Acis LP, therefore, can no longer fulfill its duties as a

                   collateral manager, and (iii) Highland CLO Management Ltd. agrees to step into

                   the collateral manager role if Acis LP will assign to it the Acis LP Note

                   Receivable from Highland. One more thing: since Acis LP was expected to

                   potentially incur future legal and accounting/administrative fees, and might not

                   have the ability to pay them when due, Highland CLO Management Ltd. agreed

                   to reimburse Acis LP (or pays its vendors directly) up to $2 million of future legal

                   expenses and up to $1 million of future accounting/administrative expenses. 47

       (e)         Various Additional Transactions that further Transitioned CLO Management and

                   Fees Away from Acis LP to Highland Cayman Island Entity. On December 19,

                   2017—just one day after the Arbitration Award was confirmed with the entry of

                   the Final Judgment—the vehicle that can most easily be described as the Acis LP

                   “risk retention structure” (necessitated by federal Dodd Frank law) was

                   transferred away from Acis LP and into the ownership of Highland CLO



       45
            Exh. 16.
       46
            Id. at p.6.
       47
            Id. at pp. 1 & 2.


                                                     20

                                                                                                   173 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page21177
                                                                               of 53
                                                                                  of
                                         362



                    Holdings, Ltd. (yet another Cayman Island entity, incorporated on October 27,

                    2017 48).

         (f)        In addition to transferring Acis LP’s interest in the Acis LP risk retention

                    structure on December 19, 2017, Acis LP also transferred its contractual right to

                    receive management fees for Acis CLO 2017-7, Ltd. (which had just closed April

                    10, 2017), which Mr. Terry credibly testified had a combined value of $5 million,

                    to Highland CLO Holdings, Ltd., another Cayman entity, purportedly in exchange

                    for forgiveness of a $2.8 million receivable that was owed to Highland under the

                    most recent iteration of the Shared Services Agreement and Sub-Advisory

                    Agreement for CLO-7. 49     In conjunction with this transfer, Highland CLO

                    Holdings, Ltd. then entered into new Shared Services and Sub-Advisory

                    Agreements with Highland. 50

         (g)        Change of Equity Owners of the Alleged Debtors. When Acis LP was first

                    formed, it was owned by one general partner (Acis GP/LLC, with a .1% interest)

                    and it had three limited partners: (a) Dugaboy Investment Trust (a Dondero

                    family trust of which either Mr. Dondero or his sister, Nancy Dondero, have been

                    the Trustee at all relevant times) with a 59.9% interest; (b) Mr. Terry with a 25%

                    interest; and (c) Mr. Akada with a 15% interest. When Acis GP/LLC was formed



         48
              Exh. 157.
         49
           See Ex. 45 (the Transfer Document); see also Exh. 4 (the March 17, 2017 Third Amended and Restated
 Sub-Advisory Agreement between Acis LP and Highland); Exh. 5 (the March 17, 2017 4th Amended & Restated
 Shared Services Agreement between Acis LP and Highland); Exh. 165 (March 17, 2017 Staff and Services
 Agreement between Acis CLO Management, LLC and Acis LP); Exh. 166 (March 17, 2017 Master Sub-Advisory
 Agreement between Acis CLO Management, LLC and Acis LP).
         50
              See Exhs. 161 & 162.


                                                      21

                                                                                                       174 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page22178
                                                                               of 53
                                                                                  of
                                         362



                  (i.e., the .1% owner of Acis LP), its sole member was the Dugaboy Investment

                  Trust. After Mr. Terry was terminated by Highland, his 25% limited partnership

                  interest in Acis LP was forfeited and divided among the two remaining limited

                  partners: Mr. Akada (increasing his interest by 10% up to 25%), and Dugaboy

                  Investment Trust (increasing its interest by 15% up to 74.9%). But, more

                  importantly, on the day after entry of Mr. Terry’s Final Judgment (i.e., on

                  December 18, 2017), both Mr. Akada and Dugaboy Investment Trust conveyed

                  their entire limited partnership interests in Acis LP—25% and 74.9%,

                  respectively—to a Cayman Island entity called Neutra, Ltd., a Cayman Islands

                  exempted company. Dugaboy Investment Trust also conveyed its 100%

                  membership interest in Acis GP/LLC to Neutra, Ltd. Mr. Akada testified that he

                  did this on advice of counsel. He also did not dispute that he had made millions

                  of dollars of equity dividends from his equity investment in Acis LP in recent

                  years 51—which he conveyed away for no consideration on December 18, 2017.

       (h)        The Intended Reset of Acis CLO 2014-3. With all of the above maneuverings

                  having been accomplished, Highland was posed to do a reset on Acis CLO 2014-3

                  in February 2018 (until Mr. Terry filed the Involuntary Petitions). The investment

                  bank Mizuho Securities USA, LLC was engaged November 15, 2017 52 and a final

                  offering circular was issued in January 2018 53—contemplating a reset of Acis

                  CLO 20-14-3 with the recently created Highland CLO Management Ltd.



       51
            Exh. 23, p.3.
       52
            Exh. 104.
       53
            Exh. 31.


                                                   22

                                                                                                175 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page23179
                                                                               of 53
                                                                                  of
                                         362



                Identified as the new portfolio manager, rather than Acis LP. The act of

                implementing a reset on the CLO was not in itself suspect. However, the reset

                would, of course, have the effect of depriving Acis LP from a valuable asset—an

                agreement that could realistically be expected to provide millions of dollars of

                future collateral management fees—coincidentally (or not) just after Mr. Terry

                obtained his large judgment.

        D.      Findings Regarding Credibility of Witnesses.

        32.     The court found the testimony of Mr. Terry to be very credible. He was very

 familiar with the financial condition of the Alleged Debtors, since he presided over the business

 of the Alleged Debtors from their inception until June 9, 2016, and has also closely followed

 publicly available information regarding the companies since his termination. Mr. Terry credibly

 testified that the Alleged Debtors have never had a significant number of creditors, since most of

 the Alleged Debtors’ vendors are engaged by and send their invoices to Highland, and Highland

 simply obtains reimbursement from the Alleged Debtors (and other entities in the Highland

 family), as its in-house lawyers determine is appropriate, through the Shared Services Agreement

 and Sub-Advisory Agreement. Thus, Highland should at all times be the Alleged Debtors’ main

 creditor. The court finds that Mr. Terry had a good faith belief that the Alleged Debtors had only

 a handful of creditors (maybe four or so) besides him and Highland. The court also finds that

 Mr. Terry—at the time he filed the Involuntary Petitions—had a good faith belief that the

 Alleged Debtors and those controlling them were engaged in an orchestrated, sophisticated effort

 to denude the Alleged Debtors of their assets and value (i.e., transferring assets and rights for




                                                  23

                                                                                               176 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page24180
                                                                               of 53
                                                                                  of
                                         362



 less than reasonably equivalent value), which started with intensity after issuance of the

 Arbitration Award (if not sooner). 54

          33.      The court found the testimony of almost all of the witnesses for the Alleged

 Debtors to be of questionable reliability and, oftentimes, there seemed to be an effort to convey

 plausible deniability. For example, sometimes business decisions concerning the Alleged

 Debtors were said to have been made by a “collective,” and other times the in-house Highland

 lawyers (who, of course, are not themselves officers or employees of Acis LP and Acis GP/LLC)

 stressed that Mr. Dondero (the president and manager of the two entities) had ultimate decision

 making authority for them. Meanwhile, Mr. Dondero testified that, while he has decision

 making authority at Acis LP, he usually delegates to Highland’s in-house lawyers Scott Ellington

 and Isaac Leventon. He testified that he signs hundreds of documents per week and often must

 rely on information of others when signing. Additionally, Mr. Dondero (again, the President of

 each of the Alleged Debtors) testified that he had never even read the Arbitration Award. While

 Mr. Dondero is the chief executive of a multi-billion dollar international investment company,

 and naturally has widespread responsibilities and must delegate to and rely upon others including

 lawyers, this court simply does not believe that he never read the Arbitration Award. The court

 perceived the animosity between Mr. Dondero and Mr. Terry to be rather enormous and Mr.

 Dondero even testified (as did others) that the litigation with Mr. Terry was hurting Acis LP and

 Highland in the CLO marketplace (i.e., no investors or underwriters wanting to be associated




          54
            The court also found that the deposition testimony of Brian Shaw and Rahkee Patel (counsel for Mr.
 Terry) was also credible and did not demonstrate any bad faith on their parts in filing the Involuntary Petitions on
 behalf of Mr. Terry.


                                                           24

                                                                                                                177 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page25181
                                                                               of 53
                                                                                  of
                                         362



 with the Acis brand). 55 If that were the case, it strains credulity to suggest Mr. Dondero never

 even read the Arbitration Award.

        34.        As mentioned earlier, in December 2017, Acis GP/LLC became 100% owned by

 a Cayman Island entity known as Neutra, Ltd. (whose beneficial owner is a Dondero family

 trust) and Acis LP became 99.9% owned by Neutra, Ltd. The directors of Acis GP/LLC and

 Acis LP are provided to it now by an entity known as “Maples Fiduciary Services”—another

 Cayman Island entity, but the Highland Assistant General Counsel could not remember the

 names of those directors provided to Acis GP/LLC and Acis LP, except for perhaps one. Mr.

 Dondero, when questioned about some of the recent transactions pertaining to Acis LP, testified

 that there were tax reasons—tax lawyers recommended the recent transactions and transfers. No

 tax lawyers testified. Mr. Dondero also testified that certain transactions were at the directive of

 the Thomas Surgent group (the Highland chief compliance officer). Neither Mr. Surgent nor

 anyone else from the compliance group testified.

        35.        Meanwhile, Mr. Akada, who, while testifying, seemed like a generally lovely

 person and seemed as knowledgeable as a human being could possibly be on the topic of CLOs

 generally, had no idea if he was an officer or director of the Alleged Debtors, nor did he know

 whom its officers were. He could not testify as to the meaning of certain transactions in which

 Acis LP had engaged in during recent weeks and said that he signed certain documents on advice

 of counsel. He also could not even testify as to whether Highland was opposing the Involuntary

 Petitions.

        36.        Again, there was a lot of plausible deniability at Trial as to the “whos” and

 “whys” for the recent maneuverings involving the Alleged Debtors assets and rights in the weeks


        55
             No such investors or underwriters provided testimony.


                                                         25

                                                                                                   178 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page26182
                                                                               of 53
                                                                                  of
                                         362



 since the Arbitration Award. The one thing that the court was wholly convinced of was that

 conflicts of interest among Highland and the Alleged Debtors abound, and no one is looking out

 for the interests of the Alleged Debtors as a fiduciary should.

          E.         Evidence Regarding the Number of Creditors of the Alleged Debtors. 56

          37.        The Alleged Debtors do not dispute Mr. Terry's claim for the purposes of

 counting creditors under section 303(b) of the Bankruptcy Code. However, Mr. Terry asserts

 that the Alleged Debtors have fewer than 12 creditors, and the Alleged Debtors dispute this fact.

 Specifically, the Alleged Debtors initially filed on January 31, 2018, a Notice of List of Creditors

 Pursuant to Fed. R. Bankr. P. 1003(b) signed by Mr. Dondero listing 18 creditors (the “Original

 Notice of Creditors”). 57 The Alleged Debtors subsequently filed on February 5, 2018, a First

 Amended Notice of List of Creditors Pursuant to Fed. R. Bankr. P. 1003(b) signed by Mr.

 Leventon listing 19 creditors (the “First Amended Notice of Creditors”). 58 Finally, the Alleged

 Debtors filed on March 6, 2018, a Second Amended Notice of List of Creditors Pursuant to Fed.

 R. Bank. P. 1003(b) signed by Mr. Leventon listing 20 creditors (the “Second Amended List of

 Creditors”). 59 The following chart summarizes the name, amount, and nature of the 20 creditors

 listed by the Alleged Debtors in their Second Amended List of Creditors.




          56
             The court notes that neither Mr. Terry nor the Alleged Debtors attempted to differentiate between the
 creditors of Acis GP/LLC versus the creditors of Acis LP, but rather presented evidence regarding the collective
 number of creditors for both of the Alleged Debtors. This seems legally appropriate, since Acis LP is the entity that
 incurred most of the debt, and ACIS GP/LLC would be liable on such debt as the general partner of Acis LP.
          57
               See DE # 7 in Case No. 18-30264 & DE # 7 in Case No. 18-30265.
          58
               See DE # 17 in Case No. 18-30264 & DE # 16 in Case No. 18-30265.
          59
               See DE # 39 in Case No. 18-30264 & DE # 38 in Case No. 18-30265.


                                                          26

                                                                                                              179 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page27183
                                                                               of 53
                                                                                  of
                                         362



  Creditor No.                   Creditor Name                Nature of Claim             Total Indebtedness 60
  1                              Andrews Kurth                Legal Fees                  $211,088.13
  2                              Case Anywhere, LLC           Law Firm Vendor             $417.20
  3                              CSI Global                   Law Firm Vendor             $38,452.56
                                 Deposition Services
  4                              David Langford               Court Reporter/Law          $550
                                                              Firm Vendor
  5                              Drexel Limited               Fee Rebate                  $6,359.96
  6                              Elite Document               Data Hosting/Law            $199.72
                                 Technology                   Firm Vendor
  7                              Highfield Equities,          Fee Rebate                  $2,510.04
                                 Inc.
  8                              Highland Capital             Advisory and                $2,770,731.00
                                 Management, L.P.             Participation Fees
  9                              JAMS, Inc.                   Law Firm Vendor             $1,352.27
  10                             Jones Day                    Legal Fees                  $368.75
  11                             Joshua Terry                 Judgment Creditor           $8,060,827.84
  12                             KPMG LLP                     Auditor Fees                $34,000
  13                             Lackey Hershman              Legal Fees                  $236,977.54
                                 LLP
  14                             McKool Smith, P.C.           Legal Fees                  $70,082.18
  15                             Reid Collins & Tsai          Legal Fees                  $17,383.75
                                 LLP
  16                             Stanton Advisors             Testifying Expert           $10,000
                                 LLC                          Fees/Law Firm
                                                              Vendor
  17                             Stanton Law Firm             Legal Fees                  $88,133.99
  18                             The TASA Group.              Testifying Expert           $14,530.54
                                 Inc.                         Fees/Law Firm
                                                              Vendor
  19                             CT Corporation               Report Filing               $517.12
                                                              Representation
  20                             David Simek                  Expense                     $1,233.19
                                                              Reimbursement

          38.        First, the court believes it necessary to remove certain insider creditor claims,

 which are required not to be counted pursuant to section 303(b)(2) of the Bankruptcy Code. 61

 This would clearly include Highland (the Alleged Debtors do not dispute this).


          60
               The dollar amounts listed here are based upon the amounts listed in the Second Amended List of
 Creditors.
          61
               In re Moss, 249 B.R. 411, 419 n. 6 (Bankr. N.D. Tex. 2000).

                                                           27

                                                                                                                180 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page28184
                                                                               of 53
                                                                                  of
                                         362



        39.        Additionally, there were certain creditors that filed sworn statements saying they

 were not creditors of the Alleged Debtors or were subsequently removed from the creditor list by

 agreement of the Alleged Debtors. These creditors would include Case Anywhere, CSI Global

 Deposition Services, 62 Elite Document Technology, JAMS, Inc., 63 Stanton Advisors LLC, 64 and

 the TASA Group, Inc.. 65 Thus, the updated chart now shows 13 creditors of the Alleged

 Debtors.

  Creditor No.                 Creditor Name                 Nature of Claim             Total Indebtedness
  1                            Andrews Kurth                 Legal Fees                  $211,088.13
  2                            Case Anywhere, LLC            Law Firm Vendor             $417.20
  3                            CSI Global                    Law Firm Vendor             $38,452.56
                               Deposition Services
  4                            David Langford                Court Reporter/Law          $550
                                                             Firm Vendor
  5                            Drexel Limited                Fee Rebate                  $6,359.96
  6                            Elite Document                Data Hosting/Law            $199.72
                               Technology                    Firm Vendor
  7                            Highfield Equities,           Fee Rebate                  $2,510.04
                               Inc.
  8                            Highland Capital              Advisory and                $2,770,731.00
                               Management, L.P.              Participation Fees
  9                            JAMS, Inc.                    Law Firm Vendor             $1,352.27
  10                           Jones Day                     Legal Fees                  $368.75
  11                           Joshua Terry                  Judgment Creditor           $8,060,827.84
  12                           KPMG LLP                      Auditor Fees                $34,000
  13                           Lackey Hershman               Legal Fees                  $236,977.54
                               LLP
  14                           McKool Smith, P.C.            Legal Fees                  $70,082.18
  15                           Reid Collins & Tsai           Legal Fees                  $17,383.75
                               LLP




        62
             CSI Global Deposition Services was removed as a creditor by the agreement of the Alleged Debtors.
        63
             JAMS, Inc. was removed as a creditor by agreement of the Alleged Debtors.
        64
             Stanton Advisors LLC was removed as a creditor by agreement of the Alleged Debtors.
        65
             See Exh. 40B, Exh. 186, Exh. 92, and Exh. 94.

                                                         28

                                                                                                          181 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page29185
                                                                               of 53
                                                                                  of
                                         362



  16                           Stanton Advisors       Testifying Expert        $10,000
                               LLC                    Fees/Law Firm
                                                      Vendor
  17                           Stanton Law Firm       Legal Fees               $88,133.99
  18                           The TASA Group.        Testifying Expert        $14,530.54
                               Inc.                   Fees/Law Firm
                                                      Vendor
  19                           CT Corporation         Report Filing            $517.12
                                                      Representation
  20                           David Simek            Expense                  $1,233.19
                                                      Reimbursement

        40.        Next, the court finds that there are certain creditors included in the “Law Firm

 Vendor” category (e.g., experts, data hosting, document managers, court reporters) that are really

 creditors of the individual law firms and/or Highland, and that these law firm vendor creditors

 should not be considered creditors of the Alleged Debtors. For these, there was no evidence of a

 direct contractual obligation on the part of either the Alleged Debtors or Highland—although the

 court certainly understands that, when the law firms would retain vendors, they would bill these

 to either the Alleged Debtors or Highland as an expense to be reimbursed. Most of these were

 already eliminated with agreement of the Alleged Debtors but, from the remaining list of

 creditors, this would include David Langford (a Dallas County court reporter). 66 To be clear,

 while the individual law firm creditors may ultimately have a right to reimbursement for these

 vendor expenses from Highland (who may then potentially have a right to reimbursement from

 the Alleged Debtors via the Shared Services and Sub-Advisory Agreements), the court does not

 find this vendor to have a claim directly against the Alleged Debtors for purposes of section

 303(b) of the Bankruptcy Code.




        66
             See Exh. 40D, Exh. 187, Exh. 40O.


                                                    29

                                                                                                182 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page30186
                                                                               of 53
                                                                                  of
                                         362



          41.        Next, as to the Stanton Law Firm, the court finds that this creditor should also be

 removed from the pool of creditors that “count,” for section 303(b) purposes, since this claim

 appears to be the subject of a “bona fide dispute as to liability or amount,” 67 based on the

 evidence presented at the Trial. First, there was no engagement letter between either of the

 Alleged Debtors and the Stanton Law Firm produced. 68 Second, the heavily redacted invoice of

 the Stanton Law Firm dated October 18, 2016 shows only that it was relating to the “Joshua

 Terry Matter” and that it was billed to Highland. 69 Third, the Responses and Objections to Mr.

 Terry’s Notice of Intention to Take Depositions by Written Questions sent to the Stanton Law

 Firm 70 provides the following responses:

          Question No. 11: What is the total amount of debt Acis Capital Management L.P.
          to the Firm. is liable to the Firm.

          Answer: Acis Capital Management L.P.’s debt to the Firm is unknown at this
          time.

          Question No. 12: What is the total amount of debt Acis Capital Management GP,
          LLC is liable for to the firm?

          Answer: Acis Capital Management GP, LLC to the Firm is unknown at this time.

          Question No. 13: Is any other party also liable for the debt of Acis Capital
          Management L.P. to the Firm? If so, please state the liable party and portion of
          Acis Capital Management L.P. debt the other party is liable for to the Firm.

          67
             See Credit Union Liquidity Servs., L.L.C. v. Green Hills Dev. Co., L.L.C. (In re Green Hills Dev. Co.,
 L.L.C.), 741 F.3d 651, 655 (5th Cir. 2014) (a claimholder does not have standing to file a petition under section
 303(b) if its claim is “the subject of a bona fide dispute as to liability or amount”); In re Smith, 415 B.R. 222, 237
 (Bankr. N.D. Tex. 2009) (only “a holder of a claim ... that is not contingent as to liability or the subject of a bona
 fide dispute as to liability or amount” is counted in determining the number of creditors necessary to file an
 involuntary petition).
          68
            Rather, there is only an engagement letter between Lackey Hershman LLP (acting on behalf of its client,
 Highland) and Stanton Advisors LLC to act as an expert in the Terry litigation. See Exh. 144. As previously noted,
 the claim of Stanton Advisors LLC was removed from the creditor list by agreement of the Alleged Debtors.
          69
               See Exh. 40R.
          70
           The court notes that these responses were actually signed by James Michael Stanton, attorney for Stanton
 LLP. See Exh. 139.


                                                            30

                                                                                                                 183 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page31187
                                                                               of 53
                                                                                  of
                                         362




        Answer: Whether any other party is also liable to the firm for the debt of Acis
        Capital Management, L.P. is unknown at this time.

        Question No. 14: Is any other party also liable for the debt of Acis Capital
        Management GP, LLC to Firm? If so, please state the liable party and portion of
        Acis Capital Management GP, LLC debt the other party is liable for to the Firm.

        Answer: Whether any other party is also liable for the debt of Acis Capital
        Management GP, LLC is unknown at this time. . . .

        Question No. 21: Does the Firm currently represent Acis Capital Management,
        L.P.? If so, please state the representation.

        Answer: Based on Acis’s assertion that this question calls for information
        protected by the attorney-client privilege, the Firm cannot answer this question at
        this time.

        Question No. 22: Does the Firm currently represent Acis Capital Management
        GP, LLC? If so, please state the representation?

        Answer: Based on Acis’s assertion that this question calls for information
        protected by the attorney-client privilege, the Firm cannot answer this question at
        this time. . . . 71

 The court finds that this evidence demonstrates that the claim of the Stanton Law Firm is the

 subject of a bona fide dispute as to either liability or amount and should not be counted since

 there is no real way of even knowing who the Stanton Law Firm was engaged by and, thus,

 whether the Alleged Debtors are even responsible for these alleged legal fees. The court would

 also specifically refer to the testimony of Mr. Leventon, the in-house lawyer employed by

 Highland who was in charge of allocating all of the bills that came into Highland’s legal

 invoicing system, where he described a process in which all legal bills relating to the “Terry

 Matter” would automatically be assigned to the Alleged Debtors, without any real regard to

 whether the particular law firm had even been engaged by the Alleged Debtors or if whether the



        71
             See Exhibit 139.


                                                 31

                                                                                              184 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page32188
                                                                               of 53
                                                                                  of
                                         362



 representation was actually relating to one of the other parties in the Terry litigation (e.g.,

 Highland, Mr. Dondero, etc.). Accordingly, the court finds that there is a bona fide dispute as to

 whether the Alleged Debtors are actually liable for the Stanton Law Firm legal fees and that they

 should not be counted as a creditor for purposes of section 303(b) of the Bankruptcy Code. 72

          42.      Thus, it appears, at most, that there are 11 creditors 73 of the Alleged Debtors as

 set forth in the chart below:

  Creditor No.                   Creditor Name                 Nature of Claim                Total Indebtedness
  1                              Andrews Kurth                 Legal Fees                     $211,088.13
  2                              Case Anywhere, LLC            Law Firm Vendor                $417.20
  3                              CSI Global                    Law Firm Vendor                $38,452.56
                                 Deposition Services
  4                              David Langford                Court Reporter/Law             $550
                                                               Firm Vendor
  5                              Drexel Limited                Fee Rebate                     $6,359.96
  6                              Elite Document                Data Hosting/Law               $199.72
                                 Technology                    Firm Vendor
  7                              Highfield Equities,           Fee Rebate                     $2,510.04
                                 Inc.
  8                              Highland Capital              Advisory and                   $2,770,731.00
                                 Management, L.P.              Participation Fees
  9                              JAMS, Inc.                    Law Firm Vendor                $1,352.27
  10                             Jones Day                     Legal Fees                     $368.75

          72
             See also In re CorrLine Int’l, LLC, 516 B.R. 106, 152 (Bankr. S.D. Tex. 2014) (bankruptcy court found
 that creditors contained in the alleged debtor’s list of creditors with uncertain or unknown amounts could not be
 counted towards the numerosity requirement of section 303(b)).
          73
              The court notes that, in all likelihood, the list of creditors that should be tallied for purposes of section
 303(b) may actually be less than 11, because certain of the remaining creditors (i.e., Drexel Limited, Highfield
 Equities, Inc., Lackey Hershman LLP, and David Simek) received payments during the 90 days preceding the
 Petition Date—and, thus, arguably should not be counted as creditors pursuant to section 303(b) of the Bankruptcy
 Code (which instructs that transferees of voidable transfers should not be counted). See, e.g., Exh. 124 & Exh. 131.
 Additionally, certain of the remaining law firm creditors that are owed legal fees are also creditors of Highland and
 Highland-affiliates, not just the Alleged Debtors. To elaborate, many of these law firm creditors were employed to
 represent not only the Alleged Debtors, but also Highland and Highland-affiliates, so there may be an actual dispute
 as to the allocation of these legal fees among Highland and the Alleged Debtors (thus there could be bona fide
 disputes as to the amounts allocated by Highland’s in-house lawyers to the Alleged Debtors). See, e.g., Ex. 123
 (McKool Smith, P.C. engagement letter referencing representation of numerous parties) & Exhibit 90 (Reid Collins
 & Tsai’s Answers and Objections to Mr. Terry’s Deposition by Written Questions, questions 13 & 14, stating that
 based upon allocation determinations to be made by Highland, other individuals may be liable for the full amount of
 the debt including Acis LP, Highland, Mr. Dondero, and Mr. Okada).


                                                            32

                                                                                                                   185 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page33189
                                                                               of 53
                                                                                  of
                                         362



  11                           Joshua Terry                  Judgment Creditor             $8,060,827.84
  12                           KPMG LLP                      Auditor Fees                  $34,000
  13                           Lackey Hershman               Legal Fees 74                 $236,977.54
                               LLP
  14                           McKool Smith, P.C.            Legal Fees                    $70,082.18
  15                           Reid Collins & Tsai           Legal Fees                    $17,383.75
                               LLP
  16                           Stanton Advisors              Testifying Expert             $10,000
                               LLC                           Fees/Law Firm
                                                             Vendor
  17                           Stanton Law Firm              Legal Fees                    $88,133.99
  18                           The TASA Group.               Testifying Expert             $14,530.54
                               Inc.                          Fees/Law Firm
                                                             Vendor
  19                           CT Corporation                Report Filing                 $517.12
                                                             Representation
  20                           David Simek                   Expense                       $1,233.19
                                                             Reimbursement

 43.      Finally, on the topic of creditor numerosity, the court further finds that the evidence

 strongly suggested hurried manufacturing of creditors on the part of the Alleged Debtors and

 Highland, in order to bolster an argument that having a sole petitioning creditor was legally

 inadequate in this case. 75 For example, the Klos Declaration and other information, that was

 provided to State Court 2 and in discovery, only days before the Involuntary Petitions were filed,



          74
             Mr. Terry has also argued that certain of the law firm creditors (McKool Smith, P.C., Lackey Hershman,
 LLP, and Reid Collins & Tsai) are “insiders” that must be excluded from the creditor list pursuant to section 303(b)
 of the Bankruptcy Code. While there may be some support in case law for such an argument, Mr. Terry would
 ultimately need to show by a preponderance of the evidence that the law firms exercised such control or influence
 over the Alleged Debtors as to render their transactions not at arm’s length. See In re CorrLine Intern., LLC, 516
 B.R. 106, 157-58 (Bankr. S.D. Tex. 2014) (citing to Kepler v. Schmalbach (In re Lemanski), 56 B.R. 981, 983
 (Bankr.W.D.Wis.1986)). See also In re Holloway, 955 F.2d 1008, 1011 (5th Cir. 1992) (in evaluating whether
 insider status existed for purposes of evaluating alleged fraudulent conveyance court considered (1) the closeness of
 the relationship between the transferee and the debtor; and (2) whether the transactions between the transferee and
 the debtor were conducted at arm's length). Because there was no evidence suggesting abuse or control by these law
 firm creditors, nor was there any evidence that would suggest that their dealings with the Alleged Debtors were
 anything but arm’s length, the court finds that these law firm creditors should not be excluded from the creditor list
 as “insiders” pursuant to section 303(b) of the Bankruptcy Code.
          75
            See the Original Notice of Creditors, the First Amended Notice of Creditors, and the Second Amended
 Notice of Creditors.


                                                          33

                                                                                                              186 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page34190
                                                                               of 53
                                                                                  of
                                         362



 seemed to show only a small number of creditors of Acis LP—Mr. Terry credibly testified that

 he thought there were less than 12 creditors based on his review of such information, as well as

 his understanding of the Alleged Debtors’ business. Yet, only a few days later, the Alleged

 Debtors filed their Original Notice of Creditors, which showed 18 creditors, which was amended

 twice to add another creditor and then yet another. This simply does not jive in the court’s mind

 and supports this court’s belief that the Alleged Debtors were scurrying to determine which

 Highland creditors might cogently be painted as Acis LP creditors—so as to preclude Mr. Terry

 from being able to file the Involuntary Petitions as the single, petitioning creditor.

        F.         Evidence Regarding Whether the Alleged Debtors are Generally Not Paying
                   Debts as They Become Due (Unless Such Debts are the Subject of a Bona
                   Fide Dispute as to Liability or Amount).
        44.        The evidence submitted reflects that, for the 11 creditors identified above, 9 out of

 11 have unpaid invoices that were more than 90 days old. The remaining 2 of the 11 were

 McKool Smith, P.C. (current counsel for the Alleged Debtors) and the Petitioning Creditor. 76

 The court makes findings with regard to each of the 11 creditors below—focusing specifically on

 whether the Alleged Debtors have been paying these creditors as their debts have become due.

        45.        First, with regard to Andrews Kurth & Kenyon (“AKK”), the evidence reflected

 that out of the $211,088.13 allegedly owed by Acis LP to AKK, the great majority of it—

 $173,448.42—was invoiced on November 16, 2016 77 (more than 14 months before the Petition

 Date). Other, smaller amounts were invoiced on a monthly basis in each of the months August

 2017, September 2017, October 2017, November 2017, and December 2017. Although

 requested in discovery, no engagement letter for AKK was produced and AKK represented in


        76
             Exhs. 40 & 54.
        77
             Exh. 40.


                                                    34

                                                                                                187 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page35191
                                                                               of 53
                                                                                  of
                                         362



 written discovery that, to its knowledge, none existed. 78 The court notes anecdotally that AKK’s

 invoices (although allegedly related to Acis LP legal matters) were addressed to Highland. 79 In

 any event, AKK represented that both the Alleged Debtors and Highland are jointly and

 severally liable for the fees owed to it. 80 AKK also represented that, to its knowledge, the

 amounts owing to it by Acis LP and Highland are not disputed. 81 AKK also represented that it

 has not provided legal work on a contingency basis for the Alleged Debtors or Highland. 82 The

 court makes a logical inference that AKK expected timely payment of its invoices—the largest

 of which was dated more than 14 months prior to the Petition Date—and, thus, it has generally

 not been paid timely.

        46.        Next, with regard to Drexel Limited, the Petitioning Creditor concedes that its

 $6,359.96 indebtedness (which is a fee rebate owing to it) is not past-due.

        47.        Next, with regard to Highfield Equities, Inc., the Petitioning Creditor concedes

 that its $2,510.04 indebtedness (which is also a fee rebate owing to it) is not past-due.

        48.        Next, with regard to the Jones Day law firm, the $368.75 indebtedness owed to it

 is well more than 90 days old. Specifically, there is a six-and-a-half-month old invoice dated

 July 19, 2017 invoice in the amount of $118.75, and two five-month old invoices dated August

 30, 2017 (both in the amount of $150). 83 The court makes a logical inference that Jones Day




        78
             Exh. 98, Requests 1-2.
        79
             Exh. 98, pp. AKK000061-AKK000060.
        80
             Exh. 98, Question 13.
        81
             Exh. 98, Questions 52-55.
        82
             Exh. 98, Questions 73-75.
        83
             Exh. 40K.


                                                   35

                                                                                                 188 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page36192
                                                                               of 53
                                                                                  of
                                         362



 expected timely payment of its invoices prior to the Petition Date and, thus, it has generally not

 been paid timely.

         49.       Next with regard to the Petitioning Creditor, Mr. Terry, the court notes that his

 liquidated claim in the amount of $8,060,827.84 first arose with the final Arbitration Award on

 October 20, 2017 (although such award was not confirmed by State Court 2 until December 18,

 2017). The judgment was unstayed as of the January 30, 2018 Petition Date, although the

 Alleged Debtors state that they still desire to appeal it—as difficult as that is in the situation of an

 arbitration award. The court makes a logical inference that the Alleged Debtors had, on the

 Petition Date, no intention of paying this claim any time soon based on their conduct after the

 Arbitration Award—although the Arbitration Award had only been in existence for three-and-a-

 half months as of the Petition Date. The cash in the Alleged Debtors’ bank accounts is wholly

 insufficient to cover the Arbitration Award and, meanwhile, corporate transactions have been

 ongoing to ensure that no cash streams will be coming into Acis LP in the future in the same way

 that they have in the past. Thus, this court finds that this large claim, as of the Petition Date, was

 not being paid timely.

         50.       Next with regard to KPMG LLP, the $34,000 indebtedness owed to it was for the

 service of auditing Acis LP’s financial statements, pursuant to an engagement letter with it dated

 March 1, 2017. 84 KPMG’s engagement letter reflected a $40,000 flat fee was agreed to by Acis

 LP for the service, of which 40% was due October 2017 (i.e., $16,000), with another 45% was

 due in January 2018 ($18,000), and the remaining 15% would be due at the time that a final bill

 was sent. Acis LP has only paid $6,000 of the agreed upon amount—meaning $28,000 was

 overdue as of the January 30, 2018 Petition Date (with $10,000 of that being four months past


         84
              Exh. 40M.


                                                    36

                                                                                                 189 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page37193
                                                                               of 53
                                                                                  of
                                         362



 due). The court makes a logical inference that KPMG LLP expected payment of its audit fees in

 accordance with its engagement letter and, thus, it has generally not been paid timely.

        51.         Next with regard to Lackey Hershman LLP, the $236,977.54 indebtedness owed

 to it was for legal services provided to the Alleged Debtors and Highland in connection with the

 arbitration and litigation with Mr. Terry. No engagement letter was provided, but the invoices

 for their services are all directed to Highland. 85 The evidence reflected that three invoices had

 not been paid as of the Petition Date: an October 31, 2017 invoice in the amount of $56,909.53;

 a November 30, 2017 invoice setting forth new fees in the amount of $84,789.83; and a

 December 31, 2017 invoice setting forth new fees in the amount of $95,278.18. 86 The court

 makes a logical inference that Lackey Hershman LLP expected prompt payment on its invoices

 (if nothing else, the statement on its invoice indicating “Total now due”) 87 and, thus, it has

 generally not been paid timely.

        52.         Next with regard to Reid Collins & Tsai LLP, the $17,383.75 indebtedness owed

 to it was billed in an invoice dated August 31, 2017, indicating an August 31, 2017 “Due Date”

 (five months before the Petition Date). 88 Although requested in discovery, no engagement letter

 for this firm was produced and Reid Collins & Tsai LLP in fact represented in written discovery

 that none existed. 89 Moreover, written discovery propounded on the law firm indicated that,

 while Acis LP was liable on this debt, other parties including Acis GP/LLC, Highland, Mr.



        85
             Demonstrative Aid No. 1 (Lackey Hershman tab).
        86
             Exh. 40, p. 3.
        87
             Demonstrative Aid No. 1 (Lackey Hershman tab).
        88
             Exh. 40P; Exh. 130, pp. 7-8.
        89
             Exh. 90, Requests 1 & 2; Ex. 130, Requests 1 & 2.


                                                         37

                                                                                                   190 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page38194
                                                                               of 53
                                                                                  of
                                         362



 Dondero, the Dugaboy Trust, and Mr. Akada might also be liable for the full amount of the

 debt—subject to Highland’s allocation determinations. 90 Based on this evidence, the court

 makes a logical inference that Reid Collins & Tsai LLP generally has not been paid timely.

        53.         Next with regard to CT Corporation and the $517.12 indebtedness that the

 Alleged Debtors represent is owed, CT Corporation asserts that $4,074.84 is, in fact, owed to it

 by Acis LP and Acis GP/LLC. 91 CT Corporation also believes Highland has liability for the

 Alleged Debtors’ indebtedness. 92 CT Corporation also believes the amount owed to it is

 undisputed. 93 CT Corporation further represents that its invoices are due upon receipt. 94 CT

 Corporation produced several invoices in discovery, all showing due upon receipt, and one was

 dated as far back as December 31, 2016 (in the amount of $932). 95 Based on this evidence, the

 court makes a logical inference that CT Corporation expected prompt payment on its invoices

 and, thus, has not been paid timely.

        54.         Next with regard to David Simek, the Petitioning Creditor concedes that his

 $1,233.19 indebtedness (which is apparently an expense reimbursement relating to some

 consulting) is not past-due.




        90
             Exh. 90, Questions 13 & 14; Exh. 130, Questions 13-14.
        91
             Exh. 143, Questions 12 & 13.
        92
             Id. at Question 14.
        93
             Id. at Questions 22 & 23.
        94
             Id. at Question 30.
        95
             Id. at p. 8; Exh. 40T.


                                                        38

                                                                                               191 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page39195
                                                                               of 53
                                                                                  of
                                         362



          55.      In summary, the evidence reflects that the creditors of the Alleged Debtors are

 generally not being paid timely (except for perhaps four that are relatively insignificant and

 which may also be able to look to Highland for payment). 96

          56.      Further on the topic of timeliness, Mr. Leventon (Highland’s in-house Assistant

 General Counsel) testified that 96% of bills submitted get paid more than 90 days after they are

 submitted, that approximately 70% of bills are later than 120 days after they are submitted, and

 some are even later than 150 days. Mr. Leventon testified that this was a result of Acis LP

 receiving cash on a quarterly basis from the CLOs. He further elaborated and testified that, for

 example, if Acis LP got cash on say February 1st, and it received a legal bill on that same day,

 that he would probably not approve it and allocate it until say February 8th. By that time, Acis

 LP would have already used up all its cash, and that particular creditor would need to wait until

 the next quarterly payment was received in order to be paid. He further testified that he

 explained this to law firms before their engagements and that, if they wanted the business, they

 would need to understand the process. There are several things the court finds problematic about

 this testimony. First, no testimony was offered showing that this was, in fact, the understanding

 of the law firms or other creditors, and, moreover, none of the engagement letters or invoices

 submitted into evidence reflect such payment terms. Without this additional evidence, the court

 believes that the Alleged Debtors’ testimony regarding how it paid invoices was mostly self-

 serving and did not support a finding that the Alleged Debtors were generally paying their debts


          96
             Courts have also held that a debtor is generally not paying its debts as they become due when a debtor is
 found to have been transferring assets so as to avoid paying creditors. See, e.g., In re Moss, 249 B.R. 411, 423
 (Bankr. N.D. Tex. 2000) (bankruptcy court determined that an alleged debtor was not paying its debts as they came
 due when the alleged debtor “attempted to delay creditors through the transfers of assets she has made,” concluding
 that “[the alleged debtor's] overall conduct of her financial affairs has been poor”). This court has also found that
 there may have been significant transfers of the Alleged Debtors’ assets prior to the filing of the Involuntary
 Petitions to potentially avoid paying creditors (i.e., Mr. Terry) and this may provide further support for the court’s
 finding that the Alleged Debtors are generally not paying their debts as they become due under section 303(h).


                                                           39

                                                                                                               192 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page40196
                                                                               of 53
                                                                                  of
                                         362



 as they became due. 97 Second, to the extent Mr. Leventon’s testimony demonstrates that

 creditors of the Alleged Debtors expected to be paid on a quarterly basis (at the latest), certain of

 the remaining 11 creditors have debts that are significantly older than four months (i.e., CT

 Corporation, Jones Day, AKK, and possibly even Reid Collins & Tsai LLP). Third, the

 Financial Statements of Acis LP submitted into evidence do not support the notion that the cash

 balances at Acis LP were only sufficient enough to pay vendors once every quarter. 98 For

 example, the balance sheet for January 31, 2017 shows a cash balance in Acis LP bank accounts

 of $1,061,663.19; the balance sheet for February 28, 2017 shows a cash balance in Acis LP bank

 accounts of $905,212.36; the balance sheet for March 31, 2017 shows a cash balance in Acis LP

 bank accounts of $525,626.59; the balance sheet for April 30, 2017 shows a cash balance in Acis

 LP bank accounts of $117,885.96; the balance sheet for May 31, 2017 shows a cash balance in

 Acis LP bank accounts of $62,733.31; the balance sheet for June 30, 2017 shows a cash balance

 in Acis LP bank accounts of $10,329.15; the balance sheet for July 31, 2017 shows a cash

 balance in Acis LP bank accounts of $701,904.39; the balance sheet for August 31, 2017 shows a

 cash balance in Acis LP bank accounts of $332,847.05. 99 In summary, while there may be cash

 fluctuations with Acis LP, there is not a clear pattern of Acis LP being only able to pay vendors

 once every quarter.




          97
             See In re Trans-High Corp., 3 B.R. 1, 2-3 (Bankr. S.D.N.Y. 1980) (bankruptcy court found that evidence
 showing that the petitioning creditor gave the debtor generous terms of payment (90 days) which were substantially
 better than the terms set forth in the actual writings between the parties supported finding that the alleged debtors
 were generally paying debts as they became due and that the involuntary petition must be dismissed).
          98
               Exh. 147.
          99
               Id.


                                                          40

                                                                                                              193 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page41197
                                                                               of 53
                                                                                  of
                                         362



 II.    Conclusions of Law

        Section 303 of the Bankruptcy Code sets forth the various requirements for initiating an

 involuntary bankruptcy case. First, pursuant to section 303(b) of the Bankruptcy Code, an

 involuntary case may be filed against a person by the filing with the bankruptcy court of a

 petition under Chapter 7—

        (1) by three or more entities, each of which is either a holder of a claim against
        such person that is not contingent as to liability or the subject of a bona fide
        dispute as to liability or amount ... [that] aggregate at least $15,775 more than the
        value of any lien on property of the debtor securing such claims held by the
        holders of such claims;

        (2) if there are fewer than 12 such holders, excluding any employee or insider of
        such person and any transferee of a transfer that is voidable under section 544,
        545, 547, 548, 549, or 724(a) of this title, by one or more of such holders that hold
        in the aggregate at least $15,775 of such claims . . . 100

 Thus, if there are twelve or more eligible creditors holding qualified claims on the Petition Date,

 three or more entities must participate in the involuntary filing and must hold unsecured claims

 aggregating $15,775.00. If there are less than twelve creditors, a single creditor with an

 unsecured claim of $15,775.00 may file the involuntary petition. To the extent a bankruptcy

 court finds that the requisite number of petitioning creditors have commenced the involuntary

 case, the court shall order relief against the debtor under the chapter under which the petition was

 filed only if “the debtor is generally not paying such debtor’s debts as such debts become due

 unless such debts are the subject of a bona fide dispute as to liability or amount.” 101

        Here, as noted earlier, the Alleged Debtors have made four arguments as to why an order

 for relief should not be entered against the Alleged Debtors: (1) the Alleged Debtors have 12 or



        100
              11 U.S.C.A § 303(b) (West 2018).
        101
              11 U.S.C.A § 303(h) (West 2018).


                                                  41

                                                                                                194 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page42198
                                                                               of 53
                                                                                  of
                                         362



 more creditors, and, thus, with Mr. Terry being the sole petitioning creditor, the Involuntary

 Petitions were not commenced by the requisite number of creditors; (2) the Alleged Debtors are

 generally paying their debts as they become due; (3) the Involuntary Petitions were filed in bad

 faith by Mr. Terry; (4) the interests of creditors and the debtors would be better served by

 dismissal and the court should abstain pursuant to section 305 of the Bankruptcy Code.

          A.       Have the Requisite Number of Creditors Commenced the Involuntary
                   Proceedings?

          Pursuant to section 303(b)(2) of the Bankruptcy Code, a sole petitioning creditor holding

 at least $15,775 in claims can initiate an involuntary bankruptcy case so long as the alleged

 debtors have fewer than 12 creditors. After the Second Amended List of Creditors was filed, Mr.

 Terry had the burden, by a preponderance of the evidence, of showing that the Alleged Debtors

 actually had less than 12 qualified creditors. 102 Here, the court has found that the Alleged

 Debtors have, at most, 11 qualified creditors. 103 Accordingly, Mr. Terry has met his burden of

 showing that the Alleged Debtors have less than 12 creditors for section 303(b) purposes, and

 that he, as the sole petitioning creditor, was permitted to file the Involuntary Petitions. While

 Mr. Terry has made additional arguments as to why certain of these 11 creditors should not be

 counted as creditors for purposes of section 303(b) of the Bankruptcy Code, the court does not

 believe it necessary to address these arguments at this time. 104



          102
            See In re Moss, 249 B.R. 411, 419 n. 6 (Bankr. N.D. Tex. 2000); In re Smith, 415 B.R. 222, 229 (Bankr.
 N.D. Tex. 2009).
          103
            To be clear, the court believes that even on these 11, there are likely bona fide disputes as to the liability
 or amount that Acis LP has—as opposed to the liability or amount that Highland or other insiders bear responsbility.
           104
               Moreover, as previously stated, since the court has determined there are fewer than 12 creditors, the
 court need not address whether there is a “special circumstances” exception to the statutory requirements of section
 303, in situations where an alleged debtor may have engaged in fraud, schemes, or artifice to thwart a creditor or
 creditors. See, e.g., In re Norriss Bros. Lumber Co., 133 B.R. 599 (Bankr. N.D. Tex. 1991); In re Moss, 249 B.R.
 411 (Bankr. N.D. Tex. 2000); In re Smith, 415 B.R. 222 (Bankr. N.D. Tex. 2009).


                                                            42

                                                                                                                 195 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page43199
                                                                               of 53
                                                                                  of
                                         362



          B.         Are the Alleged Debtors Generally Paying Their Debts as They Become Due?

          Section 303(h) of the Bankruptcy Code requires that a court shall enter order for relief in

 an involuntary case “if … (1) the debtor is generally not paying such debtor's debts as such debts

 become due unless such debts are the subject of a bona fide dispute as to liability or amount . . .

 .” 105 Again, the burden is on the Petitioning Creditor to prove this element by a preponderance

 of the evidence. 106 The determination is made as of the filing date of the Involuntary

 Petitions. 107 In determining whether an alleged debtor is generally paying its debts as they come

 due, courts typically look to four factors: (i) the number of unpaid claims; (ii) the amount of such

 claims; (iii) the materiality of the non-payments; and (iv) the nature of the debtor's overall

 conduct in its financial affairs. 108 No one factor is more meritorious than another; what is most

 relevant depends on the facts of each case. 109 Courts typically hold that “generally not paying

 debts” includes regularly missing a significant number of payments or regularly missing

 payments which are significant in amount in relation to the size of the debtor's operation. 110


          105
                11 U.S.C.A § 303(h) (West 2018).
          106
              See Norris v. Johnson (In re Norris), No. 96-30146, 1997 WL 256808, at *3-*4 (5th Cir. Apr. 11, 1997)
 (unpublished).
          107
                Subway Equip. Leasing Corp. v. Sims (In re Sims), 994 F.2d 210, 222 (5th Cir. 1993).
          108
            See, e.g., In re Moss, 249 B.R. 411, 422 (Bankr. N.D. Tex. 2000) (citing In re Norris, 183 B.R. 437,
 456-57 (Bankr. W.D. La. 1995)).
          109
              In re Bates, 545 B.R. 183, 186 (Bankr. W.D. Tex. 2016) (also noting that petitioning creditors' counsel
 consistently argued that the final prong—overall conduct in financial affairs—should be afforded more weight than
 the other factors, and the court found no authority to support this assertion).
          110
              See, e.g., In re All Media Props., Inc., 5 B.R. 126, 143 (Bankr. S.D. Tex. 1980). See also Concrete
 Pumping Serv., Inc. v. King Constr. Co. (In re Concrete Pumping Serv., Inc.), 943 F.2d 627, 630 (6th Cir.1991) (a
 debtor was not paying his debts as they became due where the debtor was in default on 100% of its debt to only one
 creditor); Knighthead Master Fund, L.P. v. Vitro Packaging, LLC (In re Vitro Asset Corp.), No. 3:11–CV–2603–D
 (N.D.Tex. Aug. 28, 2012) (district court found error in bankruptcy court ruling that the debtors were generally
 paying their debts as they became due, where bankruptcy court had relied on the fact that the alleged debtors had a
 significant number of third-party creditors/trade vendors, which had been continually paid, even though the unpaid
 debts to the petitioning creditors far exceeded the paid debts in terms of dollar amount; petitioning creditors were
 holders of promissory notes that were guaranteed by the alleged debtors, as to which the primary obligor and alleged

                                                            43

                                                                                                              196 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page44200
                                                                               of 53
                                                                                  of
                                         362



 Furthermore, any debt which the alleged debtor is not current on as of the petition date should be

 considered as a debt not being paid as it became due. 111

          Here, the court concludes that the creditors of the Alleged Debtors—what few there are—

 are generally not being paid as their debts have become due (except for perhaps four 112 that are

 relatively insignificant and which may also be able to look to Highland for payment). Mr. Terry

 has met his burden by a preponderance of the evidence as to section 303(h) of the Bankruptcy

 Code.

          C.         With the Section 303 Statutory Requirements Being Met by the Petitioning
                     Creditor, Should the Court, Nonetheless, Dismiss the Involuntary Petitions
                     Because They Were Filed in Bad Faith?

          Despite Mr. Terry meeting the necessary statutory requirements for this court to enter

 orders for relief as to the Alleged Debtors pursuant to section 303 of the Bankruptcy Code, the

 Alleged Debtors have argued that the Involuntary Petitions must, nonetheless, be dismissed

 because they were filed in “bad faith” by Mr. Terry. As support for this argument, the Alleged

 Debtors rely primarily on the Third Circuit’s decision in In re Forever Green Athletic Fields,

 Inc., 804 F.3d 328 (3d Cir. 2015). While the court certainly acknowledges that authority exists

 in other circuits that suggests that dismissal of an involuntary bankruptcy case may be

 appropriate—even when section 303’s statutory requirements have been met—based upon an



 debtors had ceased making interest payments; the unpaid debts represented 99.9% of the total dollar amount of debt
 of each of the alleged debtors); Crown Heights Jewish Cmty. Council, Inc. v. Fischer (In re Fischer), 202 B.R. 341,
 350–51 (E.D.N.Y. 1996) (even though the debtor only had two outstanding debts, the total dollar amount failed to
 establish that, in terms of dollar amounts, the debtor was paying anywhere close to 50% of his liabilities, so he was
 not generally paying his debts as they became due); In re Smith, 415 B.R. 222, 231 (Bankr. N.D. Tex. 2009) (while
 the debtor was paying small recurring debts, he was not paying 99 percent of his debts in the aggregate amount and
 thus was not generally paying his debts as they became due).
          111
                In re Bates, 545 B.R. 183, 188 (Bankr. W.D. Tex. 2016).
          112
          Those four are: Drexel Limited ($6,359.96); Highfield Equities ($2,510.04); David Simek ($1,233.19);
 and McKool Smith ($70,082.18).


                                                           44

                                                                                                              197 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page45201
                                                                               of 53
                                                                                  of
                                         362



 independent finding of “bad faith,” the court need not ultimately decide the efficacy or

 applicability of such authority, because the court does not believe that the evidence demonstrated

 any “bad faith” on the part of Mr. Terry (or his counsel) in filing the Involuntary Petitions.

 Indeed, the evidence suggested that Mr. Terry and his counsel filed the Involuntary Petitions out

 of a legitimate concern that Highland was dismantling and denuding Acis LP of all of its assets

 and value and that a bankruptcy filing was the most effective and efficient way to preserve value

 for the Acis LP creditors. The court concludes that Mr. Terry was wholly justified in pursuing

 the Involuntary Petitions.

         D.         Should This Court, Nonetheless, Abstain and Dismiss the Involuntary Petitions
                    Pursuant to Section 305 of the Bankruptcy Code?

 Section 305(a)(1) of the Bankruptcy Code provides that:

         (a) The court, after notice and a hearing, may dismiss a case under this title, or
         may suspend all proceedings in a case under this title, at any time if—
                (1) the interests of creditors and the debtor would be better served by such
         dismissal or suspension; . . . 113

 Courts construing section 305(a)(1) of the Bankruptcy Code have found that abstention in a

 properly filed bankruptcy case is an extraordinary remedy. 114 Moreover, granting an abstention

 motion pursuant to section 305(a)(1) of the Bankruptcy Code requires more than a simple

 balancing of harm to the debtor and creditors; rather, the interests of both the debtor and its

 creditors must be served by granting the request to abstain. 115 The moving party bears the




         113
               11 U.S.C.A. § 305(a)(1) (West 2018).
         114
            In re AMC Investors, LLC, 406 B.R. 478, 487 (Bankr. D. Del. 2009); see also In re Compania de
 Alimentos Fargo, S.A., 376 B.R. 427, 434 (Bankr. S.D.N.Y. 2007); In re 801 S. Wells St. Ltd. P’ship, 192 B.R. 718,
 726 (Bankr. N.D. Ill. 1996).
         115
               In re Smith, 415 B.R. 222, 238-39 (Bankr. N.D. Tex. 2009) (citing to AMC Investors, LLC, 406 B.R. at
 488).


                                                          45

                                                                                                            198 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page46202
                                                                               of 53
                                                                                  of
                                         362



 burden to demonstrate that dismissal benefits the debtor and its creditors. 116 Courts must look to

 the individual facts of each case to determine whether abstention is appropriate. 117

          Case law has set forth a litany of factors to be considered by the court to gauge the

 overall best interests of the creditors and the debtor for section 305(a)(1) purposes:

          (1) the economy and efficiency of administration;
          (2) whether another forum is available to protect the interests of both parties or
          there is already a pending proceeding in state court;
          (3) whether federal proceedings are necessary to reach a just and equitable solution;
          (4) whether there is an alternative means of achieving an equitable distribution of
          assets;
          (5) whether the debtor and the creditors are able to work out a less expensive out-
          of-court arrangement which better serves all interests in the case;
          (6) whether a non-federal insolvency has proceeded so far in those proceedings that
          it would be costly and time consuming to start afresh with the federal bankruptcy
          process; and
          (7) the purpose for which bankruptcy jurisdiction has been sought. 118

 While all factors are considered, not all are given equal weight in every case and the court should

 not conduct a strict balancing. 119

                     i.       Factor 1: The Economy and Efficiency of Administration.




          116
                In re Monitor Single Lift I, Ltd., 381 B.R. 455, 462-63 (Bankr. S.D.N.Y. 2008).
          117
                In re Spade, 258 B.R. 221, 231 (Bankr. D. Colo. 2001).
          118
              Monitor Single Lift I, Ltd., 381 B.R. at 464-65 (citing to In re Paper I Partners, L.P., 283 B.R. 661, 679
 (Bankr. S.D.N.Y. 2002)); see also Smith, 415 B.R. at 239; AMC Investors, LLC, 406 B.R. at 488; In re Euro-
 American Lodging Corp., 357 B.R. 700, 729 (Bankr. S.D.N.Y. 2007); but see Spade, 258 B.R. at 231-32 (Bankr. D.
 Colo. 2001) (applied a four criteria test in evaluating section 305 abstention which included: (1) the motivation of
 the parties who sought bankruptcy jurisdiction; (2) whether another forum was available to protect the interests of
 both parties or there was already a pending proceeding in state court; (3) the economy and efficiency of
 administration; and (4) the prejudice to the parties). The Alleged Debtors cite to the case of In re Murray, 543 B.R.
 484 (Bankr. S.D.N.Y. 2016), in particular, as support for why this court should abstain under section 305(a) of the
 Bankruptcy Code and dismiss the Involuntary Petitions. However, in Murray, Judge Gerber was analyzing
 dismissal of an involuntary proceeding pursuant to section 707 of the Bankruptcy Code, more specifically for
 “cause,” and not based upon abstention under section 305(a) of the Bankruptcy Code. Thus, the court is not
 convinced Murray is relevant to this court’s section 305 abstention analysis.
          119
                In re TPG Troy, LLC, 492 B.R. 150, 160 (Bankr. S.D.N.Y. 2013) (citing Monitor Single Lift, 381 B.R. at
 464).


                                                            46

                                                                                                                199 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page47203
                                                                               of 53
                                                                                  of
                                         362



          The economy and efficiency of administering a case in the bankruptcy court is routinely

 evaluated in considering abstention under section 305 of the Bankruptcy Code. Here, the

 evidence suggests that the most economical and efficient forum for these parties to resolve their

 disputes is the bankruptcy court. The court heard ample evidence that the Alleged Debtors are

 already, essentially, in the process of being liquidated by Highland. This is not a situation where

 an ably-functioning, going-concern business is being foisted in disruptive fashion into a

 bankruptcy. 120 Because of the fact that the Alleged Debtors are already in the process of being

 liquidated, the bankruptcy court (and not a state court) is the most efficient and economical

 forum to complete this liquidation and distribute whatever assets remain to creditors in

 accordance with the distribution scheme set forth in the Bankruptcy Code and with the oversight

 of a neutral third-party trustee. Thus, with the bankruptcy court being the more economic and

 efficient forum for administering this case, this factor goes against abstention.

                   ii.      Factors 2, 3, 4, 5, and 6: Whether Another Forum is Available to Protect
                            the Interests of Both Parties or There is Already a Pending Proceeding in
                            State Court; Whether Federal Proceedings are Necessary to Reach a Just
                            and Equitable Solution; Whether There is an Alternative Means of
                            Achieving an Equitable Distribution of Assets; Whether the Debtor and
                            the Creditors are Able to Work Out a Less Expensive Out-of-Court
                            Arrangement Which Better Serves All Interests in the Case; and Whether a
                            Non-Federal Insolvency Has Proceeded so Far in Those Proceedings That
                            it Would Be Costly and Time Consuming to Start Afresh With the Federal
                            Bankruptcy Process.




          120
              See, e.g., In re The Ceiling Fan Distrib., Inc., 37 B.R. 701 (Bankr. M.D. La. 1983) (noting that while the
 dissection of a living business may not properly be the business of a bankruptcy court, the division of a “carcass”
 and the reclamation of pre-petition gouging may well be); In re Bos, 561 B.R. 868, 898-99 (Bankr. N.D. Fla. 2016)
 (citing as one of the reasons to abstain under section 305 of the Bankruptcy Code the fact that entities and
 subsidiaries under the alleged debtor’s umbrella were still operating successful businesses and had employed more
 than 500 people); but see Remex Elecs. Ltd. v. Axl Indus., Inc. (In re Axl Indus., Inc.), 127 B.R. 482, 484-86 (S.D.
 Fla. 1991) (in affirming the bankruptcy court’s decision to dismiss an involuntary bankruptcy case, the district court
 also found that “the interests of a defunct business enterprise would be little affected by the pendency of a
 bankruptcy proceeding,” which the district court believed favored abstention).


                                                           47

                                                                                                               200 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page48204
                                                                               of 53
                                                                                  of
                                         362



          The court believes that factors 2-6 should be grouped together for purposes of its

 abstention analysis, since all of these factors specifically touch on the availability of an

 alternative forum to achieve an equitable distribution. 121 By way of example, where bringing a

 case into the bankruptcy court would simply add an additional layer of expense to the resolution

 of a two-party dispute and another forum already provides a suitable place to resolve the dispute,

 some courts have found that abstention is the more appropriate choice since keeping the case

 would transform the bankruptcy process into a collection device. 122 Here, the Alleged Debtors

 have repeatedly argued that, because there is already pending state court litigation involving Mr.

 Terry, Highland, and the Alleged Debtors, these cases should be dismissed and the parties should

 go back to state court to resolve their issues. The court does not agree for several reasons.

          First, it is worth noting that this court has already heard multiple days of evidence in this

 case (including almost five days just for the Trial) and would certainly not be “starting afresh” by

 any means if things go forward in the bankruptcy court. Additionally, while the Alleged Debtors

 have argued that a significant amount of attorney’s fees have already been spent litigating this

 case in state court (which they believe supports abstention), the court surmises that these fees

 have not been wasted dollars, as the money expended by the parties developed discovery of facts

 that could assist a bankruptcy trustee in pursuing avoidance actions that may be viable and might

 lead to value that could pay creditors’ claims. 123




          121
                See, e.g., In re Monitor Single Lift I, Ltd., 381 B.R. 455, 460-70 (Bankr. S.D.N.Y. 2008).
          122
                AMC Investors, LLC, 406 B.R. at 488; see also Axl Indus., Inc., 127 B.R. at 484-86.
          123
              See, e.g., The Ceiling Fan Distributor, Inc., 37 B.R. at 703 (the court noted that, despite there being
 significant legal expenses in the state court, such expenses were not wasted since the legal work done to date would
 be quite helpful to a trustee).


                                                             48

                                                                                                              201 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page49205
                                                                               of 53
                                                                                  of
                                         362



          Second, this court heard considerable evidence involving potentially voidable transfers

 that may have occurred involving the Alleged Debtors and Highland/Highland-affiliates and,

 while the state court certainly provides a forum for eventually bringing fraudulent transfer

 claims, the court also heard evidence that none of these claims have actually been brought in the

 state court. 124 Moreover, to the extent fraudulent transfer claims were to be pursued in state

 court and were successful, the state court would still need the ability to reach the assets of

 alleged fraudulent transfer recipients (which, in this situation, include certain Highland-affiliates

 located in the Cayman Islands). The bankruptcy court has concerns whether a state court process

 could efficiently accomplish this task. 125 Similarly, it is worth noting that, while a request for a

 receiver was filed in the state court by Mr. Terry, such request had not yet been heard and

 decided by the state court. Thus, at the present time, it does not appear that there is an alternative

 forum to address the pertinent issues in this case, without the necessity of significant, additional

 steps being taken by the parties in the state court.

          Third, this court believes that a federal bankruptcy proceeding is necessary in order to

 achieve an equitable result in this case. Specifically, the court heard evidence from the Alleged

 Debtors that, if this court chose to abstain and dismiss the Involuntary Petitions, the Alleged

 Debtors would ultimately pay all of their creditors in full, except for Mr. Terry. This clearly

 demonstrates how keeping the case in the bankruptcy court is necessary to allow an equitable



          124
             See, e.g., In re Texas EMC Mgmt., LLC, Nos. 11-40008 & 11-40017, 2012 WL 627844, at *3 (Bankr.
 S.D. Tex. 2012) (noting that one of the reasons abstention was proper under section 305 of the Bankruptcy Code
 was because the issues to be litigated amongst the parties were already joined in the state court litigation); Spade,
 258 B.R. at 236 (court held that one of the reasons abstention was warranted under section 305 of the Bankruptcy
 Code was because the petitioning creditors had already filed and had pending a “collection case” in the state court).
          125
              See, e.g., Smith, 415 B.R. at 239 (the bankruptcy court held that there “are remedies under the
 Bankruptcy Code that are not available to Rhodes under state law, due to Mr. Smith's transfer of the majority of his
 assets to the Cook Island Trust,” and “federal proceedings may be necessary to reach a just and equitable solution”).


                                                          49

                                                                                                               202 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page50206
                                                                               of 53
                                                                                  of
                                         362



 distribution to all creditors, including Mr. Terry. Additionally, a federal bankruptcy court has

 certain tools available to it that are not available to a state court such as the ability to invalidate

 potential ipso facto clauses in contracts pursuant to section 365 of the Bankruptcy Code, sell

 assets free and clear of liens, claims and encumbrances pursuant to section 363 of the

 Bankruptcy Code, and impose the automatic stay pursuant to section 362 of the Bankruptcy

 Code. These are all useful tools available to the Alleged Debtors in a bankruptcy case that would

 be lost if this court were to ultimately abstain.

          Finally, there was more than enough evidence showing the acrimonious and bitter

 relationship that exists between Mr. Terry and Mr. Dondero. Thus, the availability of an out-of-

 court arrangement being obtained in this case is, in this court’s mind, slim to none.

          In summation, the court finds that all of the factors above support this case staying with

 the bankruptcy court.

                   iii.     Factor 7: The Purpose for Which Bankruptcy Jurisdiction Has Been
                            Sought.

          The Alleged Debtors have repeatedly argued that Mr. Terry filed this case in bad faith

 and as a litigation tactic to gain some sort of advantage in the state court proceedings. The court

 has already found above that these cases were not filed in bad faith and that Mr. Terry has met

 the necessary statutory requirements of section 303 of the Bankruptcy Code. Moreover, it is

 worth noting that at least one court has stated that the filing of an involuntary bankruptcy petition

 is always a “litigation tactic,” but whether the filing is inappropriate for abstention purposes is a

 fact-dependent determination. 126 Here, the facts show that there was no inappropriateness


          126
              In re Marciano, 459 B.R. 27, 50 (B.A.P. 9th Cir. 2011) (noting that while the filing of the involuntary
 bankruptcy was a litigation tactic, the bankruptcy court did not abuse its discretion in denying the alleged debtor’s
 motion to dismiss based upon the bankruptcy court’s primary concern that the issue of equality of distribution would
 not effectively be dealt with in another forum).


                                                          50

                                                                                                             203 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page51207
                                                                               of 53
                                                                                  of
                                         362



 behind Mr. Terry’s decision to file the Involuntary Petitions. Specifically, Mr. Terry repeatedly

 and credibly testified that the purpose for filing the Involuntary Petitions was to ensure that

 creditors (including him) were treated fairly and received an equal distribution from the Alleged

 Debtors’ assets, not to gain some sort of advantage in the state court. This testimony was

 absolutely consistent with additional evidence showing that, since the entry of the arbitration

 award, there has been a calculated effort (largely by Highland) to effectively liquidate the

 Alleged Debtors. Unlike the bankruptcy court in In re Selectron Mgmt. Corp., 127 which had no

 evidence or “smoking gun” showing that steps were being taken by the alleged debtor to evade

 payment on the petitioning creditor’s judgment, thereby necessitating abstention, this court has

 heard ample evidence showing that the Alleged Debtors, with the aid of Highland, were

 transferring assets away from the Alleged Debtors, so that Mr. Terry would have nowhere to

 look at the end of the day.

          In light of the court’s analysis of all the seven factors above, the Alleged Debtors have

 not credibly shown how both the Alleged Debtors and the creditors are better served outside of

 bankruptcy. If this matter were to remain outside of bankruptcy, there seems to be a legitimate

 prospect that the Alleged Debtors and Highland will continue dismantling the Alleged Debtors,

 to the detriment of Acis LP creditors. Abstention would fly in the face of fundamental fairness

 and the principles underlying the Bankruptcy Code.

          Beyond just addressing the factors above, the Alleged Debtors have also argued that, if

 this court were to not abstain under section 305 of the Bankruptcy Code, there would be


          127
              In re Selectron Mgmt. Corp., No. 10-75320-DTE, 2010 WL 3811863, at *6-7 (Bankr. E.D.N.Y. Sept.
 27, 2010); see also In re White Nile Software, Inc., No. 08–33325–SGJ–11, 2008 WL 5213393, at *4 (Bankr. N.D.
 Tex. Sept. 16, 2008) (finding that where the filing of a voluntary chapter 11 did not appear to be about insuring a
 distribution to creditors or winding down or giving a soft landing to a business or avoiding dismantling and
 dissipation of valuable assets or preserving avoidance actions, but rather was about changing the forum of ongoing
 litigation between the parties, abstention under section 305 was proper).


                                                          51

                                                                                                             204 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page52208
                                                                               of 53
                                                                                  of
                                         362



 significant harm to the “equity” of the Alleged Debtors. Specifically, the Alleged Debtors have

 argued that, if this court were to enter orders for relief, the equity would be forced to “call” and

 ultimately liquidate CLO 2014-3 (and perhaps all of the CLOs Acis LP manages), resulting in

 substantial losses to the equity on their investments. First, to be clear, the current equity of the

 Alleged Debtors is being held by a Highland-affiliate called Neutra, Ltd., which actually only

 became the equity of the Alleged Debtors on December 19, 2017. But this is not the “equity”

 being referred to by the Alleged Debtors in its argument. Rather, the so-called “equity,” about

 which the Alleged Debtors seemed so concerned, is actually certain parties that own the equity

 of the entity that owns the equity in the CLOs—which includes (a) an unnamed third-party

 investor out of Boston (49%), 128 (b) a charitable foundation managed by a Highland-affiliate

 (49%), and (c) Highland employees (2%). However, abstention under section 305 of the

 Bankruptcy Code does not require this court to look at what is in the best interests of these third-

 parties (who are not current creditors or interest holders of the Alleged Debtors), but rather what

 is in the best interests of the Alleged Debtors and the creditors. Accordingly, the Alleged

 Debtors’ effort to argue potential harm to these parties is misplaced for purposes of evaluating

 abstention under section 305 of the Bankruptcy Code, and, if anything, further highlights who

 the Alleged Debtors are really out to protect—Highland and Highland-affiliates. Moreover, the

 court would note that, even if there were to be a “call” and liquidation of CLO 2014-3, thereby

 ending the Alleged Debtors’ right to receive future management fees, there would still be

 potential assets for a chapter 7 trustee to administer such as chapter 5 causes of action (which

 include fraudulent transfers) as well as the Alleged Debtors’ contingent claim for approximately



          128
             Notably, this entity never appeared at the Trial or filed papers stating that it would be harmed by entry
 of orders for relief in these cases.


                                                           52

                                                                                                                205 / 359
Case
Case 18-30264-sgj11
     19-34054-sgj11 Doc
                    Doc 118
                        1735Filed
                             Filed04/13/18
                                   01/13/21 Entered
                                             Entered04/13/18
                                                     01/13/2116:34:53
                                                              16:53:00 Page
                                                                        Page53209
                                                                               of 53
                                                                                  of
                                         362



 $3 million in expense reimbursement owing by Highland CLO Management Ltd., as part of the

 November 3, 2017 transfer of the Acis LP Note Receivable from Highland. Thus, even if the so-

 called doomsday scenario of an equity call on CLO 2014-3 (or other CLOs) were to happen,

 there is still a potential benefit to creditors if this court chooses not to abstain.

 III.    CONCLUSION

         In conclusion, these involuntary proceedings were appropriately filed under section 303,

 and orders for relief will be issued forthwith. This court declines to exercise its discretion to

 abstain, because a chapter 7 trustee appears necessary to halt the post-Arbitration Award

 transactions and transfers of value out of Acis LP, as discussed above. A chapter 7 trustee

 appears necessary to resolve the inherent conflicts of interest between the Alleged Debtors and

 Highland. A chapter 7 trustee will have tools available to preserve value that a state court

 receiver will not have. The bankruptcy court is single handedly the most efficient place to

 administer property of the estate for creditors. This is not just a two party dispute between Mr.

 Terry and the Alleged Debtors, and even if it were, dismissal or abstention is clearly not

 warranted.

            ###END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW###




                                                    53

                                                                                                206 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 210 of
                                        362




                                 EXHIBIT I




                                                                            207 / 359
    Case
    Case 19-34054-sgj11
         18-30264-sgj11 Doc
                        Doc 1735 Filed01/31/19
                            827 Filed  01/13/21 Entered
                                                 Entered01/31/19
                                                         01/13/2115:11:04
                                                                  16:53:00 Page
                                                                            Page1211  of
                                                                                  of 47
                                            362




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed January 31, 2019
______________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     IN RE:                                 §
                                            §
     ACIS CAPITAL MANAGEMENT, L.P.,        §         CASE NO. 18-30264-SGJ-11
                                            §        (Chapter 11)
            Debtor.                         §
     ________________________________________________________________________
     IN RE:                                 §
                                            §
     ACIS CAPITAL MANAGEMENT GP,            §        CASE NO. 18-30265-SGJ-11
     L.L.C.,                                §        (Chapter 11)
                                            §
            Debtor.                         §


           BENCH RULING AND MEMORANDUM OF LAW IN SUPPORT OF:
            (A) FINAL APPROVAL OF DISCLOSURE STATEMENT; AND (B)
      CONFIRMATION OF CHAPTER 11 TRUSTEE’S THIRD AMENDED JOINT PLAN

            Before this court is a request by the Chapter 11 Trustee (herein so called) for final

     approval of the adequacy of a disclosure statement and for confirmation of his Third Amended




                                                      1

                                                                                                    208 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735 Filed01/31/19
                        827 Filed  01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page2212  of
                                                                              of 47
                                        362



 Joint Plan of Reorganization, 1 as amended, modified or supplemented (the “Plan”), for the two

 above-referenced debtors: (1) Acis Capital Management, L.P. (the “Debtor-Acis”), a Delaware

 limited partnership, and (2) Acis Capital Management GP, LLC, a Delaware limited liability

 company (the general partner of the Debtor-Acis; collectively, the “Debtors”). The two chapter

 11 cases have been administratively consolidated. 2

         The hearing on these matters transpired over multiple days in December 2018, and the

 court considered the testimony of more than a dozen witnesses, more than 700 exhibits, and

 hundreds of pages of legal briefing. Based on the foregoing, the court overrules all objections

 and will confirm the Plan, including all proposed modifications to it. The Chapter 11 Trustee has

 demonstrated, by a preponderance of the evidence, that the Plan, as modified, satisfies the

 applicable provisions of the Bankruptcy Code including but not limited to Sections 1122, 1123,

 1127, and 1129 of the Bankruptcy Code. 3 The court also approves on a final basis the adequacy

 of the accompanying disclosure statement to the Plan, determining that it meets the requirements

 set forth in Section 1125 of the Bankruptcy Code. Notice and solicitation with respect to the



 1
   Exhs. 508 & 509; see also DE ## 660, 661, 693, 702, & 769. References to “DE # __” from time to
 time in this ruling relate to the docket number at which a pleading or other item appears in the docket
 maintained in these administratively consolidated Bankruptcy Cases, in Case # 18-30264.
 2
   Note that the Debtor-Acis is, essentially, the debtor that is the operating company. As a general partner,
 Acis Capital Management GP, LLC is legally obligated on all of the operating company’s debt. See 6 Del.
 C. § 17-403(b) (“Except as provided in this chapter, a general partner of a limited partnership has the
 liabilities of a partner in a partnership that is governed by the Delaware Uniform Partnership Law in
 effect on July 11, 1999 (6 Del. C. § 1501 et seq.) to persons other than the partnership and the other
 partners.”); see also 6 Del. C. § 15-306(a) (“(a) Except as otherwise provided in subsections (b) and (c) of
 this section, all partners are liable jointly and severally for all obligations of the partnership unless
 otherwise agreed by the claimant or provided by law”). The Plan jointly addresses both of the Debtors’
 debts.
 3
  Heartland Fed. Sav. & Loan Ass’n v. Briscoe Enters. (In re Briscoe Enters.), 994 F.2d 1160, 1165 (5th
 Cir. 1993); In re Sears Methodist Ret. Sys., No. 14-32821-11, 2015 Bankr. LEXIS 709, at *8 (Bankr.
 N.D. Tex. Mar. 5, 2015); In re Couture Hotel Corp., 536 B.R. 712, 732 (Bankr. N.D. Tex. 2015); In re
 Mirant Corp., No. 03-46590, 2007 Bankr. LEXIS 4951, at *19-20 (Bankr. N.D. Tex. Apr. 27, 2007).

                                                      2

                                                                                                     209 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735 Filed01/31/19
                        827 Filed  01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page3213  of
                                                                              of 47
                                        362



 Plan is determined to have complied with the applicable Bankruptcy Rules and due process. The

 court provides reasoning for its ruling below. The court directs the Chapter 11 Trustee to submit

 to the court for signing the proposed Findings of Fact and Conclusions of Law and Order that

 were filed at DE # 814. This Bench Ruling supplements those Findings of Fact and Conclusions

 of Law and Order and, where appropriate, should be considered additional findings and

 conclusions as contemplated by Fed. R. Bankr. Proc. 7052.

 I.      Background.4

         The above-referenced bankruptcy cases (the “Bankruptcy Cases”) have been pending

 since January 30, 2018 and have been astonishingly contentious. The Chapter 11 Trustee has

 been in place since on or about May 14, 2018. The Plan (which is the fourth one proposed by the

 Chapter 11 Trustee) has been objected to by three related entities: (a) Highland Capital

 Management, L.P. (“Highland”), (b) Highland CLO Funding Ltd. (“HCLOF Guernsey”), and (c)

 Neutra, Ltd. (“Neutra Cayman”). The Chapter 11 Trustee loosely refers to these three objectors

 (the “Objectors”) as “the Highlands” because they are not only related to each other (i.e., they

 are all, directly or indirectly, part of the Highland 2,000-member corporate organizational

 structure), but they also have been in “lockstep” with one another in objecting to virtually every

 position taken by the Chapter 11 Trustee during the Bankruptcy Cases. 5 These Objectors’

 parties-in-interest status will be explained below.




 4
  For a complete set of background facts, the court incorporates herein by reference its Findings of Fact
 and Conclusions of Law in Support of Orders for Relief Issued After Trial on Contested Involuntary
 Petitions, entered April 13, 2018. DE # 118. Exh. 243.
 5
  It is also undisputed that, prior to the appointment of the Chapter 11 Trustee, the Debtors and Highland
 were affiliated and had a close relationship. Exhs. 17, 18, 22-27, 251, 619 & 649.


                                                     3

                                                                                                    210 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735 Filed01/31/19
                        827 Filed  01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page4214  of
                                                                              of 47
                                        362



           In simplest terms, the Debtor-Acis, which was formed in the year 2011, is primarily a

 CLO portfolio manager. 6 It manages hundreds of millions of dollars’ worth of CLOs (which is

 an acronym for “collateralized loan obligations”). Specifically, it provides fund management

 services to various special purpose entities that hold CLOs. The Debtor-Acis was providing

 management services for five such special purpose entities (the “Acis CLOs”) as of the time that

 it and its general partner were put into the involuntary Bankruptcy Cases. The parties have

 informally referred to the special purpose entities themselves as the “CLO Issuers” or “CLO Co-

 Issuers” but, to be clear, these special purpose entities (hereinafter, the “CLO SPEs”) are

 structured as follows: (a) on the asset side of their balance sheets, the entities own pieces of

 senior debt owed by large corporations and, therefore, earn revenue from the variable interest

 payments made by those corporations on such senior debt; and (b) on the liability side of their

 balance sheets, the entities have obligations in the form of notes (i.e., tranches of fixed interest

 rate notes) on which the CLO SPEs themselves are obligated—the holders of which notes are

 mostly institutions and pension funds (these tranches of notes are usually rated anywhere from

 Triple A to Single B, depending upon things such as their interest rate and perceived risk). The

 CLO SPEs make a profit, based on the spread or “delta” between: (a) the variable rates of

 interest paid on the assets that the CLO SPEs own (i.e., the basket of senior notes); and (b) the

 fixed rates of interest that the CLO SPEs must pay on their own tranches of debt. At the bottom

 of the CLO SPEs’ capital structure is their equity (sometimes referred to as “subordinated notes,”

 but these “notes” are genuinely equity). As portfolio manager, the Debtor-Acis manages the

 CLO SPEs’ pools of assets (by buying and selling senior loans to hold in the CLO SPEs’




 6
     The Debtor-Acis has managed other funds, from time to time, besides CLOs.


                                                     4

                                                                                                211 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735 Filed01/31/19
                        827 Filed  01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page5215  of
                                                                              of 47
                                        362



 portfolios) and communicates with investors in the CLO SPEs. The CLO SPEs’ tranches of

 notes are traded on the Over-the-Counter market.

         To be perfectly clear, none of the CLO SPEs themselves are in bankruptcy. This has

 never been threatened or a concern. Only the Debtor-Acis which manages the CLO business is

 in bankruptcy. For the most part, the CLO SPEs have continued somewhat “business as usual”

 during the Chapter 11 Bankruptcy Cases (i.e., they have continued to receive interest payments

 on their baskets of loans; the usual interest payments on their tranches of debt have been paid; 7

 and baskets of loans have been bought and sold from time to time). The CLO SPEs have

 retained their own separate counsel during the Chapter 11 cases, have appeared from time-to-

 time on matters, and are not currently objecting to the Plan. There is also an indenture trustee

 (U.S. Bank National Association) for the CLO SPEs’ debt, that has seemingly faithfully carried

 on its role during the Chapter 11 Bankruptcy Cases without many objections to the bankruptcy

 process—only making occasional statements aimed at ensuring that the indentures for the CLOs

 are not interfered with or disrespected. The indenture trustee has retained and appeared through

 its own separate counsel during the Chapter 11 Bankruptcy Cases and is not currently objecting

 to the Plan.

         Historically, the Debtor-Acis has had four main sets of contracts that were at the heart of

 its business and allowed it to function. The Chapter 11 Trustee has from time-to-time credibly




 7
   The evidence reflected that there have been a couple of occasions recently when there were insufficient
 funds to make distributions to the equity. E.g., Transcript 12/11/18 (PM) [DE # 790], at p. 15 (line 2)
 through p. 16 (line 18). But it appears to this court that these missed distributions were due to actions of
 Highland—as later explained herein—in improperly, surreptitiously attempting to liquidate the Acis
 CLOs, from the time period after the Chapter 11 Trustee was appointed, until the bankruptcy court issued
 an injunction to temporarily halt Highland’s actions. E.g., Transcript 12/11/18 (AM) [DE # 789], p. 67
 (line 14) through p. 68 (line 6).



                                                      5

                                                                                                      212 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735 Filed01/31/19
                        827 Filed  01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page6216  of
                                                                              of 47
                                        362



 testified that these agreements essentially created an “eco-system” that allowed the Acis CLOs to

 be effectively and efficiently managed by the Debtor-Acis.

           1. The PMAs with the CLO SPEs. 8

           First, the Debtor-Acis has various portfolio management agreements (the “PMAs”) with

 the CLO SPEs, pursuant to which the Debtor-Acis earns management fees. The PMAs have

 been the primary “assets” (loosely speaking) of the Debtor-Acis (to be more precise, the PMAs

 are executory contracts pursuant to section 365 of the Bankruptcy Code). They are what

 generate revenue for the Debtor-Acis.

           2. The Sub-Advisory Agreement with Highland. 9

           Second, the Debtor-Acis had a Sub-Advisory Agreement (herein so called) with an

 insider, Highland (i.e., one of the Objectors). Highland’s “insider” status will be further

 explained below. Pursuant to this agreement, the Debtor-Acis essentially sub-contracted for the

 use of Highland front-office personnel/advisors to perform management services for the Debtor-

 Acis (i.e., so that the Debtor-Acis could fulfill its obligations to the CLO SPEs under the PMAs).

 The Debtor-Acis paid handsome fees to Highland pursuant to this agreement. This, too, was an

 executory contract pursuant to section 365 of the Bankruptcy Code. As explained below, this

 agreement was rejected (with bankruptcy court approval) 10 by the Chapter 11 Trustee during the

 Bankruptcy Cases, when the Chapter 11 Trustee credibly represented that he had not only found

 resources to provide these services at a much lower cost to the estate, but he also had begun to




 8
     Exhs. 6-10.
 9
     Exh. 17.
 10
      See 11 U.S.C. § 365(a).


                                                  6

                                                                                               213 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735 Filed01/31/19
                        827 Filed  01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page7217  of
                                                                              of 47
                                        362



 believe that Highland was engaging in stealth efforts to liquidate the Acis CLOs, to the detriment

 of the Debtor-Acis’s creditors. 11

           3. The Shared Services Agreement with Highland. 12

           Third, the Debtor-Acis also had a Shared Services Agreement (herein so called) with

 Highland, pursuant to which the Debtor-Acis essentially sub-contracted for the use of Highland’s

 back-office services (again, so that the Debtor-Acis could fulfill its obligations to the CLO SPEs

 under the PMAs). To be clear, the Debtor-Acis had no employees of its own—only a couple of

 officers and members. The Debtor-Acis paid handsome fees to Highland for the personnel and

 back-office services that Highland provided to the Debtor-Acis. This, too, was an executory

 contract pursuant to section 365 of the Bankruptcy Code. As explained below, this agreement

 was also rejected by the Chapter 11 Trustee during the Bankruptcy Cases (with bankruptcy court

 approval) for the same reasons that the Sub-Advisory Agreement with Highland was rejected.

           4. The Equity PMA. 13

           Fourth, until a few weeks before the Bankruptcy Cases were filed, the Debtor-Acis also

 had yet another portfolio management agreement (distinct from its PMAs with the CLO SPEs)

 whereby the Debtor-Acis provided services not just to the CLO SPEs themselves, but separately

 to the equity holder in the CLO SPEs. This portfolio management agreement with the equity

 holder in the CLO SPEs is sometimes referred to by the parties as the “ALF PMA,” but it would

 probably be easier to refer to it as the “Equity PMA” (for ease of reference, the court will refer to



 11
   See Transcript 12/11/18 (AM) [DE # 789], at p. 48 (line 15) through p. 49 (line 16); p. 50 (line 12)
 through p. 52 (line 7).
 12
      Exh. 18.
 13
      Exh. 11.


                                                      7

                                                                                                    214 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735 Filed01/31/19
                        827 Filed  01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page8218  of
                                                                              of 47
                                        362



 it as the “Equity/ALF PMA”). 14 The Debtor-Acis did not earn a specific fee pursuant to the

 Equity/ALF PMA, but the Chapter 11 Trustee and certain of his witnesses credibly testified that

 the Debtor-Acis considered the agreement valuable and very important, because it essentially

 gave the Debtor-Acis the ability to control the whole Acis CLO eco-system—in other words,

 gave the Debtor-Acis the ability to make substantial decisions on behalf of the CLO SPEs’

 equity—distinct from making decisions for the CLO SPEs themselves pursuant to the PMAs.

 The more credible evidence before the court suggests that the Equity/ALF PMA delegated to the

 portfolio manager (i.e., the Debtor-Acis) the right to control the terms of any liquidation of

 collateral in an optional redemption under the terms of the CLO indentures. 15 In any event,

 shortly before the Bankruptcy Cases were filed, agents of Highland and/or others controlling the

 Debtor-Acis (including but not limited to Mr. James Dondero—the chief executive officer of

 both the Debtor-Acis and of Highland): (a) caused the Debtor-Acis to terminate this Equity/ALF

 PMA (notably, the counter-party to this agreement, the equity owner, would have only been able

 to terminate it “for cause” 16); and (b) then caused the equity owner to enter into a new Equity

 PMA with a newly formed offshore entity called Highland HCF Advisor, Ltd. (“Highland

 HCF”). 17 Mr. Dondero, in addition to being the chief executive of Highland and the Debtor-

 Acis, also became the president of the newly formed Highland HCF. 18 The Equity/ALF PMA


 14
   There were actually different iterations of the Equity/ALF PMA including one dated August 10, 2015,
 and another dated December 22, 2016.
 15
      Transcript 12/18/18 [DE # 804], at pp. 77-78. See also Exh. 11 at §§ 5 and 6.
 16
   The Equity/ALF PMA provided that the Debtor-Acis could only be removed as portfolio manager “for
 cause” at § 14(a)-(e). Exh. 11. On the contrary, the Debtor-Acis could terminate the Equity/ALF PMA
 without cause upon at least ninety (90) days' notice, pursuant to § 13(a)-(c). Exh. 11.
 17
   Exh. 23 (testimony of Scott Ellington), p. 175 (lines 6-25); see also Transcript 12/11/18 (AM)
 [DE # 789], at p. 54 (line 11) through p. 55 (line 5).
 18
      Id. at p. 266 (lines 1-4).

                                                       8

                                                                                                    215 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735 Filed01/31/19
                        827 Filed  01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page9219  of
                                                                              of 47
                                        362



 would have been an executory contract of the Debtor-Acis, pursuant to section 365 of the

 Bankruptcy Code, if it had not been terminated shortly before the Bankruptcy Cases. The court

 has heard credible testimony that leads it to conclude that the Equity/ALF PMA would have been

 assumed by the Debtor-Acis, pursuant to section 365 of the Bankruptcy Code, if not terminated

 by agents of Highland on the eve of bankruptcy. The court has heard credible testimony that it is

 important for a portfolio manager to have not only the PMAs with the CLO SPEs themselves,

 but also with the equity owners of the CLO SPEs.

 II.       A Few More Basics About CLOs.

           In the world of CLOs (like other public debt instruments) there are occasionally

 redemptions, refinancings, and resets. A redemption is essentially when the equity in the CLO,

 before maturity, calls for the liquidation of the collateral in the CLO and the repayment of the

 tranches of notes, so that the CLO comes to an end. A refinancing is when a lower interest rate

 can be accomplished in the market place on the tranches of debt of the CLO, but the maturity

 date and other terms remain in place (similar to a refinancing on a home mortgage). This can

 happen typically after a two-year non-call period. A reset is when the maturity date, the

 reinvestment period, or other changes in the terms of a CLO (beyond simply interest rate) are

 accomplished. 19

           It should be noted that the top tranche of notes in the CLO SPEs (AAA-rated) is

 considered the “controlling” class, and a majority of holders in this class can terminate the CLO

 manager (i.e., the Debtor-Acis LP) for cause on 45 days’ notice, but these folks have apparently

 been content to ignore the Bankruptcy Cases and the fighting between the Debtor-Acis and



 19
      See generally Transcript 2/9/2018 [DE # 26], at p. 74-75.



                                                       9

                                                                                              216 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page10220 of
                                                                               of 47
                                         362



 Highland (as further described below)—no doubt because they are earning their fixed income

 stream without a hitch. And the bottom tranche of “notes” in the CLO SPEs (the equity) has

 voting rights and is a capital provider and, in certain ways, controls the CLO SPEs, by virtue of

 having the ability to make a redemption call after a certain “no-call” period—which would force

 a liquidation of the basket of loans in the CLO, with the proceeds paying down the tranches of

 notes, starting at the top with the Triple A’s. But, by virtue of the Equity/ALF PMA, the Debtor-

 Acis was really acting for the equity. It seems substantially likely to the court that this is why

 Highland and its agents caused the Debtor-Acis to terminate the Equity/ALF PMA (which, as

 mentioned above, was an agreement that the equity could have only terminated “for cause”—and

 it appears there would have been no “cause”).

 III.   The Non-Insider Creditors.

        The Debtor-Acis does not have many creditors. The non-insider creditors are, for the

 most part, Joshua Terry (“Mr. Terry”) and a few vendors (most of which are law firms).

        Mr. Terry commenced the Bankruptcy Cases with the filing of involuntary bankruptcy

 petitions. Mr. Terry was the human being who formerly, quite successfully served as the

 portfolio manager for the Debtor-Acis for many years. Mr. Terry was terminated under

 contentious circumstances on June 9, 2016, after getting into disagreements with Mr. Dondero.

 Mr. Terry was technically an employee of Highland itself (like all employees are, in the

 Highland family of companies—no matter which subsidiary or affiliate they work for). After his

 employment termination, Highland sued Mr. Terry in September 2016. Mr. Terry asserted

 claims back against Highland and both of the above-referenced Debtors. The litigation was

 referred to arbitration, and, after a ten-day arbitration trial in September 2017 before “JAMS,”

 Mr. Terry obtained an Arbitration Award (herein so called), on October 20, 2017, jointly and



                                                  10

                                                                                               217 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page11221 of
                                                                               of 47
                                         362



 severally, against both of the Debtors in the amount of $7,949,749.15, plus post-award interest at

 the legal rate. A Final Judgment (the “Terry Judgment”) confirming the Arbitration Award was

 entered on December 18, 2017, in the same amount as that contained in the Arbitration Award—

 $7,949,749.15.

           Mr. Terry commenced the Bankruptcy Cases when he became concerned that the Debtor-

 Acis was being rendered insolvent and unable to pay creditors including himself, due to actions

 undertaken by Highland and its agents immediately after entry of the Arbitration Award (e.g.,

 transfers of assets, contracts, and business away from the Debtor-Acis).

           The Debtor-Acis also is obligated on large administrative expense claims, since: (a) a

 Chapter 11 Trustee was appointed very early—due to what the bankruptcy court perceived to be

 massive conflicts of interest with regard to the Debtors’ management; and (b) the Objectors have

 opposed virtually every action taken by the Chapter 11 Trustee during the Bankruptcy Cases,

 resulting in many long hearings.

 IV.       The Objectors (all of which are “Insiders”).

           There are no non-insider creditors objecting to the Plan. Mr. Terry supports the Plan.

 The CLO SPEs and Indenture Trustee do not oppose the Plan. None of the vendors oppose the

 Plan. The U.S. Trustee is not opposing the Plan. As a technical matter, two impaired classes of

 creditors voted to accept the Plan. 20 So who are the Objectors to the Plan (which Plan will be

 further described below) and what is their party-in-interest status here?

           As earlier mentioned, the Objectors are: (a) Highland, (b) HCLOF Guernsey, and (c)

 Neutra Cayman. As noted earlier, the Chapter 11 Trustee frequently refers to them collectively

 as “The Highlands”—but the Objectors do not like this conflation. At one time Highland and


 20
      Classes 2 and 3. See Exh. 613.


                                                   11

                                                                                              218 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page12222 of
                                                                               of 47
                                         362



 HCLOF Guernsey had the same lawyers. They do not anymore. However, they frequently file

 joint pleadings and take the same positions. Highland and Neutra Cayman do still have the same

 lawyers.

         1. Highland.

         Highland is a Dallas, Texas-based company that is a Registered Investment Advisor.

 Highland was founded in 1993 by Mr. Dondero, originally with a 75% ownership interest, and

 Mark K. Akada (“Mr. Akada”), originally with a 25% ownership interest. As mentioned earlier,

 Mr. Dondero is the chief executive of Highland. Highland, through its organizational structure

 of approximately 2,000 separate business entities, manages approximately $14-$15 billion of

 investor capital in vehicles including CLOs, private equity funds, and mutual funds. Highland

 provides employees to entities in the organizational structure, such as it did with the Debtor-

 Acis, through the mechanism of shared services agreements and sub-advisory agreements (as

 mentioned above). Notably, Highland’s chief executive, Mr. Dondero, served as the President

 of the Debtor-Acis at all relevant times prepetition. 21 Highland claims to be a large creditor of

 the Debtor-Acis for services provided to the Debtor-Acis under the Shared Services Agreement

 and the Sub-Advisory Agreement. The Chapter 11 Trustee disputes these claims and has

 asserted numerous claims back against Highland in an adversary proceeding (the “Highland

 Entities Adversary Proceeding”).

         In any event, Highland is a disputed insider creditor. It is an “insider,” as contemplated

 by Bankruptcy Code section 101(31)(C), because it, beyond any shadow of a doubt, controlled

 the Debtor-Acis until these Bankruptcy Cases developed to the point of having a Chapter 11



 21
   One witness, Hunter Covitz, referred to the Debtor-Acis as the “structured credit arm of Highland.”
 Transcript 12/13/18 (AM) [DE # 793], at p. 57.


                                                    12

                                                                                                   219 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page13223 of
                                                                               of 47
                                         362



 Trustee take charge of the Debtor-Acis. Highland does not seem to dispute that it is an insider. 22

 But, for the avoidance of doubt, Highland should be considered an insider of the Debtor-Acis for

 at least the following reasons: (a) the same human being (Mr. Dondero) was president of the

 Debtor-Acis and was the chief executive of Highland; (b) Highland’s General Counsel, Scott

 Ellington, testified that Mr. Dondero controlled them both; 23 and (c) Highland provided the

 Debtor-Acis with employees and management services pursuant to the Sub-Advisory Agreement

 and Shared Services Agreement. 24

            Additionally, the court believes that the Chapter 11 Trustee made a convincing argument

 in connection with Plan confirmation (and his justification for the separate classification of

 Highland’s claim in the Plan from other general unsecured creditors) that Highland should also

 be regarded as a “competitor” of the Debtor-Acis at this juncture, since they are both in the fund

 management business and Highland’s control over the Debtor-Acis has now been divested.

 Highland’s competitor status, in addition to its insider status, warrants additional scrutiny of its




 22
   Under section 101(31) of the Bankruptcy Code, an insider includes certain enumerated parties, such as
 an officer of the debtor, affiliate, etc. Further, the list of enumerated “insiders” is not exclusive or
 exhaustive. See Wilson v. Huffman (In re Missionary Baptist Foundation of Am., Inc.), 712 F.2d 206, 210
 (5th Cir. 1983). Recently, the United States Supreme Court stated: “Courts have additionally recognized
 as insiders some persons not on that [101(31)] list—commonly known as ‘nonstatutory insiders.’ The
 conferral of that status often turns on whether the person's transactions with the debtor (or another of its
 insiders) were at arm’s length.” U.S. Bank N.A. v. Vill. at Lakeridge, LLC, 138 S. Ct. 960, 963 (2018).
 The Fifth Circuit has noted that “cases which have considered whether insider status exists generally have
 focused on two factors in making that determination: (1) the closeness of the relationship between the
 parties and (2) whether the transaction . . . [was] conducted at arm's length.” Browning Interests v.
 Allison (In re Holloway), 955 F.2d 1008, 1011 (5th Cir. 1992).
 23
      E.g., Exh. 23, at pp. 160 (line 15) through 161 (line 4); p. 196 (lines 14-19); p. 219 (lines 1-21).
 24
   See 11 U.S.C. §§ 101(2)(D); (31)(C)(5). The court notes that, although Highland has, from time to
 time, alleged that Mr. Terry is a “non-statutory insider” of the Trustee, it has never put on any credible
 evidence to support this contention.


                                                          13

                                                                                                             220 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page14224 of
                                                                               of 47
                                         362



 motivations in objecting to the Plan. More importantly, it provides a sound legal and business

 justification for separately classifying its claim in the Plan.

           2. HCLOF Guernsey.

           The second Objector, HCLOF Guernsey, is an entity formed in the island nation of

 Guernsey. It has two allegedly independent Directors from Guernsey who have provided

 testimony in connection with confirmation of the Plan. It was enormously clear to the court (as

 will be elaborated upon below) that the two Directors of HCLOF Guernsey are—stated in the

 kindest way possible—mere “figureheads” for HCLOF Guernsey and they defer to Highland

 entirely to tell them what to do, what to say, and when. In any event, HCLOF Guernsey is the

 owner of the equity in the CLO SPEs (as earlier mentioned, this equity is sometimes referred to

 as the “subordinated notes” in the CLO SPEs). According to HCLOF Guernsey's 2017 Annual

 Report and Audited Financials, all of its subordinated notes issued by the Acis CLOs are

 physically held at and are pledged to HCLOF Guernsey’s lender, NexBank, which happens to be

 a Dallas bank that is an affiliate of Highland. 25 HCLOF Guernsey was created in the year 2015

 and was formerly known as “ALF.” 26 Its name was changed on October 30, 2017 (ten days after

 Mr. Terry’s Arbitration Award was entered), to allegedly distance itself from the Debtor-Acis.

 The equity owner HCLOF Guernsey, in turn, has three equity owners: (i) a 49% equity owner

 that is a charitable fund (i.e., a donor advised fund or “DAF”) that was seeded with contributions

 from Highland, is managed/advised by Highland, and whose independent trustee is a long-time

 friend of Highland’s chief executive officer, Mr. Dondero; (ii) 2% is owned by Highland

 employees; and (iii) a 49% equity owner that is a third-party institutional investor based in


 25
      Exh. 647.
 26
      “ALF” is short-hand for Acis Loan Funding, Ltd.


                                                        14

                                                                                              221 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page15225 of
                                                                               of 47
                                         362



 Boston, Massachusetts that only recently invested in HCLOF Guernsey (i.e., in November 2017,

 just after the Terry Arbitration Award was issued), and desires to remain passive and anonymous

 (hereinafter, the “Passive Investor”). 27 Notably, the Debtor-Acis itself owned a small percentage

 of HCLOF Guernsey, in addition to providing management services to it, until October 24, 2017

 (four days after the Terry Arbitration Award was issued).

           The court has allowed HCLOF Guernsey to vigorously participate in the confirmation

 hearing (and other hearings during the Bankruptcy Cases), although its party-in-interest status

 has been questionable. So how is HCLOF Guernsey a party-in-interest? The answer is a bit of a

 stretch—but the court has decided it is impacted by the Plan, so it should have the right to object.

 Its party-in-interest status has evolved during the Bankruptcy Cases.

           First, early on in these Bankruptcy Cases, HCLOF Guernsey (together with Highland)

 sued the Chapter 11 Trustee in the above-mentioned “Highland Entities Adversary

 Proceeding”—mostly, if not entirely, seeking injunctive relief. At that point, the Chapter 11

 Trustee treated HCLOF Guernsey as a disputed creditor, 28 since it was seeking equitable relief

 that could arguably be monetized. 29 However, HCLOF Guernsey subsequently withdrew its

 requests for relief in that Highland Entities Adversary Proceeding. But then, the Chapter 11

 Trustee subsequently filed claims against HCLOF Guernsey in the Highland Entities Adversary

 Proceeding (along with his claims against Highland and a couple of other Highland entities)

 asserting avoidance actions and other causes of action against HCLOF Guernsey (among other


 27
   The testimony was that the Passive Investor committed to a $150 million investment ($75 million
 immediately and $75 million callable over the next several years).
 28
  In fact, on August 15, 2018, the Chapter 11 Trustee filed a proof of claim on behalf of HCLOF
 Guernsey. HCLOF Guernsey has since objected to the proof of claim.
 29
      See 11 U.S.C. §§ 101(5)(B) & 101(10).


                                                   15

                                                                                                  222 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page16226 of
                                                                               of 47
                                         362



 things, the Chapter 11 Trustee alleged that HCLOF Guernsey schemed with Highland to

 terminate the Equity/ALF PMA, in a step toward systematically dismantling the Debtor-Acis of

 its value). Thus, HCLOF Guernsey may ultimately owe money to this estate. But most

 importantly, HCLOF Guernsey should be deemed a party-in-interest because of a proposed

 temporary injunction in the Plan that essentially would enjoin (for a finite, defined period)

 HCLOF Guernsey from exercising certain of its rights with regard to its equity in the CLO SPEs,

 pending resolution of the Highland Entities Adversary Proceeding. This temporary injunction in

 the Plan, directed towards HCLOF Guernsey and affiliates, will be further described below.

         3. Neutra Cayman.

         Neutra Cayman is a Cayman island exempted company that is the equity owner of the

 Debtor-Acis itself (in contrast to HCLOF Guernsey, which only owns equity in the CLO SPEs).

 Neutra Cayman only acquired its equity interest in the Debtor-Acis the day after the Terry

 Judgment was entered (on December 18, 2017), and for no consideration, from the Dugaboy

 Investment Trust (a family trust on which Mr. Dondero’s sister is named trustee, that previously

 owned 74.9% of the Debtor-Acis) and from Mr. Akada (who previously owned 25% of the

 Debtor-Acis). 30 The court concludes that Neutra Cayman has standing to object to the Plan,


 30
    The court is repeatedly referring to the Debtor-Acis but, to be clear, there are two consolidated Debtors:
 Acis Capital Management, L.P. (“Acis LP”) and Acis Capital Management GP, LLC (“Acis GP/LLC”).
 See note 2, supra. When Acis LP was first formed, it was owned by one general partner (Acis GP/LLC,
 with a .1% interest) and it had three limited partners: (a) the Dugaboy Investment Trust (a Dondero family
 trust of which either Mr. Dondero or his sister, Nancy Dondero, have been the trustee at all relevant
 times) with a 59.9% interest; (b) Mr. Terry with a 25% interest; and (c) Mr. Akada with a 15% interest.
 When Acis GP/LLC was formed (i.e., the .1% owner of Acis LP), its sole member was the Dugaboy
 Investment Trust. After Mr. Terry was terminated by Highland, his 25% limited partnership interest in
 Acis LP was forfeited and divided among the two remaining limited partners: Mr. Akada (increasing his
 interest by 10% up to 25%), and the Dugaboy Investment Trust (increasing its interest by 15% up to
 74.9%). But, most importantly, on the day after entry of Mr. Terry’s Final Judgment (i.e., on December
 18, 2017), both Mr. Akada and the Dugaboy Investment Trust conveyed their entire limited partnership
 interests in Acis LP—25% and 74.9%, respectively—to Neutra Cayman. The Dugaboy Investment Trust
 also conveyed its 100% membership interest in Acis GP/LLC to Neutra Cayman.


                                                      16

                                                                                                      223 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page17227 of
                                                                               of 47
                                         362



 since it is an equity owner of the Debtors (albeit only having acquired its equity about a month

 before the bankruptcy). As with HCLOF Guernsey, the court also concludes that Neutra-

 Cayman is absolutely, beyond any reasonable doubt, controlled by Highland, as explained

 further below.

 V.      The Plan.

         The Plan is fairly simple, considering the complexity of the business and the

 relationships, and the contentiousness of the Bankruptcy Cases. Again, there aren’t many

 creditors.

         The Plan proposes 31 that the Debtor-Acis, as a “Reorganized Debtor,” will continue with

 the business operations of the Debtors after the Effective Date 32 of the Plan. Specifically, the

 Debtor-Acis will assume, pursuant to section 365 of the Bankruptcy Code, its CLO PMAs and

 continue to serve as the portfolio manager to the CLO SPEs (and as to any resets of the CLOs

 therein). The Reorganized Debtor will continue to earn fees and will pay claims from post-

 Effective Date income as provided in the Plan. The Reorganized Acis will actively pursue

 additional fund management contracts. Again, there is no objection by the CLO SPEs to the

 Plan, and the indenture trustee on the tranches of CLO notes has no objection.

         Mr. Terry (again, the former human manager of the Debtor-Acis and also the largest

 creditor) shall receive 100% of the equity interests in the Reorganized Debtor, in exchange for a

 negotiated $1 million reduction in his partially secured claim. 33 The remainder of his claim will


 31
   This is merely a high-level summary of the Plan. The Plan terms, as modified, shall in all ways govern,
 not this summary.
 32
   The “Effective Date” is defined, essentially, as the first business day which is fourteen (14) days after
 entry of an order confirming the Plan, if the confirmation order is not stayed.
 33
   Mr. Terry has asserted partial secured status as to his claim in the proofs of claim he has filed in these
 cases. The Chapter 11 Trustee credibly testified that there was no other logical party to take the equity of

                                                      17

                                                                                                      224 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page18228 of
                                                                               of 47
                                         362



 be treated as an unsecured claim. Each unsecured creditor will receive on the Plan Effective

 Date an unsecured cash flow note in the full amount of its claim, which notes will mature three

 years after the Effective Date of the Plan, with equal quarterly payments of principal and interest,

 at 5% interest per annum. These cash flow notes are expected to yield payment in full (actually

 102%) to the unsecured creditors. 34

         As for the sub-advisory and shared services agreements with Highland, as noted earlier,

 the Chapter 11 Trustee, with bankruptcy court approval, has already (as of August 2018) rejected

 these during the Bankruptcy Cases, pursuant to section 365 of the Bankruptcy Code. The

 Chapter 11 Trustee caused the Debtor-Acis to subsequently contract, with bankruptcy court

 approval, with a different entity, Brigade Capital Management, L.P. (“Brigade”), to provide the

 sub-advisory and shared services going forward, for a minimum two-year term (unless the

 Reorganized Debtor and Brigade otherwise agree), at a much cheaper cost than Highland. 35

 Thus, Brigade will provide sub-servicing and sub-advisory services to the Reorganized Debtor.



 the Reorganized Debtor, at this juncture, and that he had negotiated this reduction to Mr. Terry’s secured
 claim, and he thought it was justified by the circumstances of this case. While the Objectors have argued
 that the secured status of Mr. Terry’s claim may be subject to challenge under section 547(b) of the
 Bankruptcy Code, section 547(b) is discretionary (e.g., a “trustee may avoid any transfer” that might be
 avoidable as a preference). The Chapter 11 Trustee credibly emphasized that this was negotiated
 treatment of an asserted secured claim, and he had no “exclusivity” on proposing a plan if someone else
 had wanted to propose something different. Transcript 12/11/18 (AM) [DE # 789], at p. 70 (line 3)
 through p. 71 (line 2).
 34
   Insider claims—namely Highland—are separately classified from general unsecured claims under the
 Plan. To the extent such claims are ultimately allowed (after any allowed defenses and offsets), and to the
 extent such claims are not equitably subordinated by Bankruptcy Court adjudication, these claims will
 receive the same treatment as other general unsecured claims (cash flow notes). To the extent any of
 these claims are ultimately allowed but equitably subordinated, they will receive subordinated promissory
 notes, accruing interest at 5% per annum, that will not be payable until all non-subordinated claims have
 been paid in full (they will have maturity dates to occur on the earlier of: (i) the date that is two years
 after the date all Unsecured Cash Flow Notes have been paid in full, or (ii) five years after the Effective
 Date). The expected recovery under the Plan for the insider claims is from 65% to 100%.
 35
   An entity named Cortland Capital Markets Services LLC (“Cortland”) is actually providing some of the
 back-office shared services agreement type functions.

                                                     18

                                                                                                    225 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page19229 of
                                                                               of 47
                                         362



         As for the Equity/ALF PMA, it is not an agreement with the Debtor-Acis anymore to

 either be assumed or rejected, pursuant to section 365. However, in the Highland Entities

 Adversary Proceeding, the Chapter 11 Trustee seeks to avoid the termination of the Equity/ALF

 PMA. Pursuant to the Plan, the Reorganized Debtor will be vested with certain Assets of the

 Debtors, including Estate Claims and Estate Defenses, to be administered and liquidated by the

 Reorganized Debtor.

         1.   The Highland Entities Adversary Proceeding (Adv. Proc. No. 18-03212).

         Suffice it to say that the Highland Entities Adversary Proceeding is a somewhat

 significant part of the Plan; it is what justifies the temporary injunction that is a critical part of

 the Plan. With regard to the Highland Entities Adversary Proceeding, the Defendants in it (there

 are five of them) are: (i) Highland; (ii) HCLOF Guernsey; (iii) Highland HCF (i.e., the Cayman

 Island entity that was recently formed to essentially replace the Debtor-Acis under the

 Equity/ALF PMA); (iv) Highland CLO Management, Ltd. (“Highland Management”) (an entity

 registered in the Cayman Islands on October 27, 2017—seven days after Mr. Terry’s Arbitration

 Award); and (v) Highland CLO Holdings, Ltd. (yet another entity incorporated in the Cayman

 Island on October 27, 2017). The Highland Entities Adversary Proceeding is essentially a multi-

 faceted fraudulent transfer action. The statutory predicates for the relief sought are sections 502,

 542, 544, 547, 548, and 550 of the Bankruptcy Code and Texas Business & Commerce Code §

 24.001 et seq. (“TUFTA”).

         Distilled to its essence, the Highland Entities Adversary Proceeding argues that Highland,

 along with its related Co-Defendants, orchestrated a systematic transfer of value away from the

 Debtor-Acis to other Highland entities (all of those transferee-entities are offshore entities—

 whereas the Debtor-Acis is a Delaware entity), beginning almost immediately after Mr. Terry



                                                    19

                                                                                                   226 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page20230 of
                                                                               of 47
                                         362



 was terminated in June 2016, and continuing on during Mr. Terry’s litigation/arbitration with the

 Debtor-Acis, and then rapidly unfolding after the Arbitration Award. This was allegedly done to

 denude the Debtor-Acis of value and make the Debtors “judgment proof.” This was allegedly

 also done to ensure that the Debtor-Acis's very valuable business as portfolio manager would be

 taken over by other Highland entities and remain under Highland’s and Mr. Dondero's control. 36

          The evidence is rather startling on this point. Among other things, pursuant to

 amendments made to the Debtor-Acis’s Sub-Advisory Agreement and Shared Services

 Agreements with Highland, starting soon after Mr. Terry was terminated, the fees owed by the

 Debtor-Acis to Highland under these agreements shot up to an enormously higher level. Then,

 in April 2017, a new CLO was issued (or actually a former Acis CLO was reset) and a new

 Highland-affiliated Cayman Island entity was ultimately put in place to manage it instead of the

 Debtor-Acis (even though the Debtor-Acis managed all other CLOs in the Highland corporate

 empire). Numerous other transactions were undertaken through the Fall of 2017, removing

 assets and agreements away from the Debtor-Acis. For example, a multi-million dollar note

 receivable owed to the Debtor-Acis by Highland was transferred out of the Debtor-Acis, 37 and


 36
      Exh. 627.
 37
    On November 3, 2017, the Debtor-Acis, Highland, and Highland Management (a newly created,
 offshore Highland affiliate) entered into that certain Agreement for Assignment and Transfer of
 Promissory Note (the “Note Assignment and Transfer Agreement”). Exh. 225. The Note Assignment
 and Transfer Agreement, among other things, transferred a $9.5 million principal amount promissory note
 executed by Highland and payable to the Debtor-Acis (the “Note”), Exh. 218, from the Debtor-Acis to
 Highland Management (the “Note Transfer”). The Assignment and Transfer Agreement memorializing
 this transaction is signed by Mr. Dondero for the Debtor-Acis. The document recites that (i) Highland is
 no longer willing to continue providing support services to the Debtor-Acis, (ii) the Debtor-Acis,
 therefore, can no longer fulfill its duties as a collateral manager, and (iii) Highland Management agrees to
 step into the collateral manager role if the Debtor-Acis will assign the Note to it. Notably, Highland
 Management was registered in the Cayman Islands on October 27, 2017, roughly a week before the Note
 Transfer. Thus, Highland Management had no portfolio or collateral management experience whatsoever
 when it entered the Assignment and Transfer Agreement. To the contrary, it appears Highland
 Management was an entity that was created specifically to hold the Note and eventually take possession
 of the CLO PMAs in an international forum that would be difficult for Mr. Terry to reach. The Debtor-

                                                     20

                                                                                                     227 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page21231 of
                                                                               of 47
                                         362



 shares in HCLOF Guernsey held by the Debtor-Acis were sold back to HCLOF Guernsey (four

 days after the Arbitration Award). And then the Equity/ALF PMA was terminated so that the

 Debtor-Acis would no longer have management-control over HCLOF Guernsey as its portfolio

 manager—arguably putting Highland in a position to liquidate the Acis CLOs and put the

 Debtor-Acis out of business. Specifically, on October 27, 2017, just seven days after Mr. Terry's

 Arbitration Award, the Debtor-Acis ostensibly terminated its own portfolio management rights

 under the Equity/ALF PMA 38 and transferred its authority and its valuable portfolio management

 rights—for no value—to Highland HCF, an affiliate of Highland. It appears that the only alleged

 consideration for these transfers, to the extent there was any, was the satisfaction of purported

 debts owed to other Highland entities or their representatives.




 Acis appears to have received no or insufficient consideration for the Note Transfer. The primary
 consideration for the Note Transfer was an alleged payable due from the Debtor-Acis to Highland in the
 approximate amount of $7.5 million for participation fees, which was transferred to Highland
 Management shortly before the Note Assignment and Transfer Agreement was entered. The validity of
 the alleged “participation fees” is unknown. The remainder of the consideration for the Note Transfer is a
 promise to pay certain expenses of the Debtor-Acis, which has apparently never occurred. In any event, it
 appears highly likely that the Note Transfer took away the Note as an asset from which Mr. Terry could
 collect his judgment.
 38
   As mentioned earlier, the Equity/ALF PMA provided that the Debtor-Acis could only be removed as
 portfolio manager by the equity owner (now known as HCLOF Guernsey) “for cause” at § 14(a)-(e).
 Exh. 11. Meanwhile, the Debtor-Acis could terminate the Equity/ALF PMA without cause upon at least
 ninety (90) days’ notice, pursuant to § 13(a)-(c). Exh. 11. It would appear that these terms were wholly
 ignored by the persons orchestrating the Equity/ALF PMA termination. It appears that the Debtor-Acis
 was simply manipulated to consent and agree to its removal and replacement as portfolio manager of
 HCLOF Guernsey. This transfer of the Debtor-Acis's portfolio management rights to the offshore entity
 Highland HCF was accomplished by way of a new portfolio management agreement entered into by the
 equity owner (now known as HCLOF Guernsey) and Highland HCF on October 27, 2017, which
 empowered Highland HCF with the same broad authority to direct the management of HCLOF Guernsey
 as was previously held by the Debtor-Acis LP under the Equity/ALF PMA. See Exh. 19, October 27,
 2017 PMA §§ 1 & 5(a)-(q). This agreement appears to have been further solidified in a second portfolio
 management agreement dated November 15, 2017. Exh. 215. The Debtor-Acis received no consideration
 for this transfer.


                                                    21

                                                                                                   228 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page22232 of
                                                                               of 47
                                         362



           The Highland Defendants argue that the Equity/ALF PMA (its termination being

 arguably the most significant transfer referenced in the Highland Entities Adversary Proceeding)

 did not have value. But the evidence convinces the court that it absolutely did. A witness, Mr.

 Zachary Alpern, credibly testified that the portfolio manager (under the Equity/ALF PMA) made

 decisions regarding the underlying financial instruments including seeking an optional

 redemption and negotiating a reset. Mr. Alpern also credibly testified about the importance, in

 the CLO industry, of the portfolio manager having control of a CLO’s equity to ensure an

 “evergreen fee stream.” 39 Additionally, Mr. Terry also credibly testified that the portfolio

 manager (not the CLO equity interest holder) has the right to control the terms of the liquidation

 of collateral in an optional redemption under the terms of the indentures. 40 The Chapter 11

 Trustee also credibly testified that the Equity/ALF PMA allowed the Debtor-Acis to have control

 of an optional redemption. 41 Finally, a witness, Mr. Klein, credibly testified about the value of

 the Equity/ALF PMA and the negative impact of its transfer on the Debtor-Acis LP. 42

           To be clear, Highland and HCLOF Guernsey have argued in opposition to the Chapter 11

 Trustee’s position that it is HCLOF Guernsey—the actual equity holder of the CLO SPEs—that

 had/has the absolute power and authority to control the CLO SPEs’ destinies and it is ludicrous

 to suggest otherwise. However, not only does the Equity/ALF PMA appear to this court to have

 delegated the relevant power and authority to the Debtor-Acis, but Highland’s own expert on this




 39
   Exh. 404, Transcript 8/23/18 (AM) at pp. 65-67, 81-93 and Transcript 8/23/18 (PM) at pp. 34-35, 38-
 40, 46, and 49.
 40
      Transcript 12/18/18 [DE # 804], at pp. 77-78. See also Exh. 405, Transcript 8/27/18 (AM) at pp. 63-75.
 41
      Exh. 405, Transcript 8/27/18 (AM) at p. 53.
 42
      Exh. 405, Transcript 8/27/18 (PM) at pp. 143-144, 147-159 and 205-207.


                                                      22

                                                                                                    229 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page23233 of
                                                                               of 47
                                         362



 topic, Mr. Castro, testified that the “actual humans” who would make the decision for HCLOF

 Guernsey as to whether to request an optional redemption of the Acis CLOs were not the

 HCLOF Guernsey directors but, rather, Highland executives Mr. Dondero, Mr. Okada, and

 Highland employee Mr. Covitz (acting for Highland HCF). 43 Moreover, Mr. Alpern credibly

 testified that, before the Terry Arbitration Award, the Debtor-Acis, as the portfolio manager

 under the Equity/ALF PMA, rather than the HCLOF Guernsey’s directors, issued the notices of

 optional redemption for HCLOF Guernsey. 44

             The court concludes that the Chapter 11 Trustee has demonstrated a likelihood of

 success on the merits with regard to his claims set forth in the Highland Entities Adversary

 Proceeding. Therefore, the Temporary Injunction that is part of the Plan is supportable (as

 further explained below). Of course, the nature and extent of the rights ultimately recovered by

 the Debtor-Acis will either be determined in the Highland Entities Adversary Proceeding or, as

 HCLOF Guernsey’s own Guernsey expert conceded, in a binding arbitration in Dallas, Texas

 under the terms of the Equity/ALF PMA. 45

           2.   The Plan Injunction.

           The most controversial aspect of the Plan—the aspect of it that seems to be the primary

 focus of the Objectors—is a portion of an injunction in the Plan (the “Temporary Injunction”).

 The Temporary Injunction would temporarily enjoin the following parties from effectuating an

 optional redemption or liquidating the Acis CLOs and related actions: (i) Highland; (ii) HCLOF


 43
      Exh. 406, Transcript 8/28/18 (PM) at pp. 61-63.
 44
   Exh. 404, Transcript 8/23/18 (AM) at pp. 85-89 and Exhs. 323-325 (Notices of Optional Redemption
 signed by the Debtor-Acis as portfolio manager of HCLOF).
 45
   Transcript 12/13/18 (PM) [DE #794], at pp. 116, 118-19, 122, 124 (Corfield); see also, p. 140
 (McGuffin).


                                                        23

                                                                                                   230 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page24234 of
                                                                               of 47
                                         362



 Guernsey; (iii) CLO Holdco, Ltd. (the donor advised fund, seeded with Highland contributions

 and managed by Highland that owns 49% of HCLOF Guernsey); (iv) Neutra Cayman; (v)

 Highland HCF (the Cayman Island entity created shortly before the Bankruptcy Cases to replace

 the Debtor-Acis under the Equity/ALF PMA); (vi) Highland Management (the Highland-created

 entity that entered into a portfolio management agreement with a new Acis-CLO that was

 established in 2017); and (vii) any affiliates of Highland and their respective employees, agents,

 representatives, transferees, assigns, and successors. 46 This Temporary Injunction is proposed to

 only last until the earlier of when: (a) the creditors of the Debtors are paid in full; (b) resolution

 of the Highland Entities Adversary Proceeding; (c) a material breach in the Plan; or (d) the

 bankruptcy court terminates the Temporary Injunction upon request of a party-in-interest. Fully

 consensual resets of the Acis CLOs are permissible if HCLOF Guernsey, as the equity owner

 in the CLO SPEs, chooses to agree to resets. The basis for the Temporary Injunction is as

 follows: The Chapter 11 Trustee has asserted numerous claims in the Highland Entities

 Adversary Proceeding against Highland, HCLOF Guernsey, and affiliates, including claims to

 recover the Debtor-Acis’s rights under the Equity/ALF PMA. 47 The Temporary Plan Injunction

 essentially provides for the continuation, after the Effective Date, of injunctive relief that the

 bankruptcy court previously granted in its Preliminary Injunction Order (the “Preliminary

 Injunction”) [DE # 21 in Adversary No. 18-03212-sgj] entered on July 10, 2018 in the Highland

 Entities Adversary Proceeding. The Preliminary Injunction was originally set to expire by its



 46
   There is another portion of this Plan injunction that is more of a general plan injunction (i.e., very
 typical) that would prohibit actions against the Debtors, Reorganized Debtor and the Estate Assets, based
 on acts occurring before the Effective Date, which would be permanent and would not expire upon the
 occurrence of any event that causes the Temporary Plan Injunction to expire.
 47
      See Exh. 627, Trustee’s Counterclaims and Claim Objection.


                                                     24

                                                                                                   231 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page25235 of
                                                                               of 47
                                         362



 own terms upon confirmation of the Plan but would be extended pursuant to an order confirming

 the Plan, through the Effective Date of the Plan.

           As the Fifth Circuit has stated, the four elements to justify a preliminary injunction are (a)

 substantial likelihood of success on the merits; (b) substantial threat that the plaintiff will suffer

 irreparable injury; (c) the threatened injury outweighs any harm the injunction might cause the

 defendant; and (d) the injunction is in the public interest. 48 Each element is present in these

 cases.

              Immediate and Irreparable Harm. The court finds and concludes that the Temporary

 Injunction is legally permissible, necessary, and appropriate to avoid immediate and irreparable

 harm to the Reorganized Debtor (i.e., evisceration of the Acis CLOs, by parties with unclean

 hands, that would have no authority to effectuate a liquidation of the CLOs, absent the

 prepetition wrongful termination of the Equity/ALF PMA). Mr. Scott, a director of HCLOF

 Guernsey, testified that, absent the Temporary Plan Injunction, HCLOF Guernsey would call for

 an optional redemption of the Acis CLOs. 49 The testimony of Ms. Bestwick, the other director

 of HCLOF Guernsey, also implied that, when the injunction expires, HCLOF Guernsey would

 redeem the Acis CLOs so that they could once again be managed by Highland. 50 The Chapter 11

 Trustee credibly testified that if the Acis CLOs are liquidated, there is nothing for the Debtor-

 Acis to manage. 51 The Chapter 11 Trustee credibly testified that the Temporary Plan Injunction




 48
   Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009); Women’s Med. Ctr. of N.W. Houston v. Bell, 248
 F.3d 411, 419 n.15 (5th Cir. 2001); Hoover v. Morales, 164 F.3d 221, 224 (5th Cir. 1998).
 49
      Exh. 721, Mr. Scott Depo. at pp. 204.
 50
      Exh. 719, Bestwick Depo. at p. 112.
 51
      Exh. 405, Transcript 8/27/18 (AM) at p. 40.


                                                    25

                                                                                                 232 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page26236 of
                                                                               of 47
                                         362



 is very important because it protects the revenues under the Acis PMAs, which is a source of

 potential recovery to creditors under the Plan. 52 Mr. Terry credibly testified that the Temporary

 Plan Injunction is a critical component of the Plan and that the Debtor-Acis would have no going

 concern value without it. In fact, without the Plan Injunction, Mr. Terry will be precluded from

 reorganizing the business and paying creditors. 53

           The Objectors have argued that the Chapter 11 Trustee cannot suffer irreparable harm

 because he has an adequate remedy at law. This argument misses the mark. The destruction of

 the Debtors’ ongoing business, which has the potential to repay creditors under the Plan in two

 years, constitutes irreparable harm. The fact that the estate possesses a number of avoidance

 claims for damages against Highland and its affiliates, and could potentially obtain damages on

 such claims, does not render the destruction of the Debtor-Acis’s ongoing business any less

 harmful. Indeed, according to the Fifth Circuit:

           [T]he mere fact that economic damages may be available does not always mean
           that a remedy at law is ‘adequate.’ For example, some courts have found that a
           remedy at law is inadequate if legal redress may be obtained only by pursuing a
           multiplicity of actions. 54

           Likelihood of Success on the Merits. The Chapter 11 Trustee has also demonstrated a

 likelihood of succeeding on the merits in the Highland Entities Adversary Proceeding.




 52
      Transcript 12/11/18 (AM) [DE # 789], at pp. 71-72.
 53
      Transcript 12/12/18 (AM) [DE # 791], at pp. 40-41, 54-55.
 54
   Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir. 2011) (citing Lee v. Bickell, 292 U.S. 415, 421 (1934)
 (“we are not in doubt, the multiplicity of actions necessary for redress at law [is] sufficient . . . to uphold
 the remedy by injunction.”)).


                                                        26

                                                                                                         233 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page27237 of
                                                                               of 47
                                         362



            The record contains substantial evidence of both intentional and constructive fraudulent

 transfers with regard to the Equity/ALF PMA and other assets. 55 The numerous prepetition

 transfers that occurred around the time of and after the Terry Arbitration Award appear more

 likely than not to have been made to deprive the Debtor-Acis of value and with actual intent to

 hinder, delay or defraud the Debtors’ creditors. Highland’s only purported business justifications

 for the prepetition transfers were that the Passive Investor demanded it and that the Debtor-

 Acis’s brand was toxic in the market place. 56 However, these business justifications were not

 supported (and, in fact, were contradicted) by the evidence.

           Indeed, while representatives of Highland and its affiliates said that the Passive Investor’s

 demands were the reason for the termination (i.e., essentially a “transfer”) of the Equity/ALF

 PMA, the Passive Investor’s representative testified that this was untrue and that these alleged

 demands were never made by the Passive Investor. 57 In fact, the Passive Investor was just that—

 a passive, minority investor in HCLOF Guernsey with no ability to influence or control any of


 55
   E.g., Exh. 22, Transcript 2/6/18 at pp. 82-109, 130, 202-244, and the exhibits discussed therein; Exh.
 201, Transcript 3/21/18 at pp. 110-133 & 186-191; Exh. 24, Transcript 3/22/18 at pp. 71-75 & pp. 204-
 205; Transcript 12/11/18 [DE # 789], at pp. 52-56; see also Transcript 8/27/18 (AM) [DE # 552], at p. 52;
 Transcript 12/12/18 (PM) [DE # 792], at pp. 92-98;
 56
    Highland General Counsel Scott Ellington testified that the Passive Investor said it had no interest in
 doing business with the Debtor-Acis because the Debtor-Acis brand was purportedly toxic and,
 consequently, nothing associated with the Debtor-Acis could be managed or marketed as a CLO. Exh.
 23, Transcript 2/7/18 at pp. 55-58. Mr. Ellington further testified that the Passive Investor demanded that
 the Equity/ALF PMA be transferred. Exh. 23, Transcript 2/7/18 at pp. 203-204. Mr. Ellington also
 testified that, because the Passive Investor would be putting in additional capital in connection with any
 reset CLOs, it had the ability to “start calling the shots” and dictate the terms of any reset transactions.
 Exh. 23, Transcript 2/7/18 at p. 226. Additionally, Highland executive Mark Okada testified that a reset
 transaction could not be performed by the Debtor-Acis because the market would not accept the Debtor-
 Acis as a portfolio manager and the Debtor-Acis was no longer risk-retention compliant. Exh. 25,
 Transcript 3/23/18 at p. 53. Additionally, Mr. Dondero testified that the “Boston investor” deal was
 contingent on getting away from the Debtor-Acis and getting a new collateral manager. Exh. 25,
 Transcript 3/23/18 at pp. 143-144.
 57
      See Exh. 720 and excerpts read in to the trial record on 12/11/18 (PM) at pp. 149-157.


                                                       27

                                                                                                      234 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page28238 of
                                                                               of 47
                                         362



 the actual investment decisions. 58 The only other business justification Highland and HCLOF

 Guernsey have suggested for the prepetition transfers was that the Debtor-Acis “was a shell” and

 not capable of being risk retention compliant. 59 However, Highland portfolio manager Hunter

 Covitz testified that in October 2017, prior to the Terry Arbitration Award, there was a structure

 in place that would comply with risk retention. 60 Mr. Covitz could not convincingly distinguish

 why the “shell” status of the Debtor-Acis was distinguishable from the “shell” status of other

 Highland-related entities that were the recipients of various fraudulent transfers. 61 Mr. Covitz

 also subsequently admitted that the Passive Investor did not request that the Debtor-Acis end its

 involvement with HCLOF Guernsey through the Equity/ALF PMA fraudulent transfer or request

 that ALF change its name to HCLOF [Guernsey]. 62 Mr. Covitz’s testimony contradicted the

 testimony provided by Scott Ellington, General Counsel 63 and Mr. Dondero. 64 And, at bottom, if

 the Debtor-Acis was a thinly capitalized “shell,” it appears to be only because Highland

 systematically made it that way after the Terry Arbitration Award.

             The evidence established overwhelmingly that there is a substantial likelihood that the

 transfers were part of an intentional scheme to keep assets away from Mr. Terry as a creditor.

 Highland put on an expert, Mr. Greenspan, who testified that he did not consider whether the



 58
      Exh. 720, Depo. of Passive Investor representative at pp. 32-33.
 59
      Transcript 12/13/18 (AM) [DE # 793], at pp. 55-58.
 60
      Transcript 12/13/18 (AM) [DE # 793], at pp. 77-78.
 61
      Transcript 12/13/18 (AM) [DE # 793], at p. 78; Transcript 12/18/18 [DE # 804], at pp. 59-63.
 62
      Transcript 12/13/18 (AM) [DE # 793], at p. 103.
 63
      See Exh. 23, Transcript 2/7/18 at pp. 177-178.
 64
      See Ex. 25, Transcript 3/23/28 at pp. 143-44.


                                                        28

                                                                                                     235 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page29239 of
                                                                               of 47
                                         362



 Equity/ALF PMA transfer was an “actual” fraudulent transfer, but only considered whether the

 transfer was “constructively” fraudulent. 65 While Highland has taken the position that

 termination of the Equity/ALF PMA was not a transfer, Mr. Greenspan testified that the

 termination of a contract can constitute a transfer and acknowledged that the definition of a

 transfer in the Bankruptcy Code does not include a value component. 66

           Balance of Harms. The Chapter 11 Trustee has also shown the balance of harms weighs

 in his and the estates’ favor in granting the Plan’s Temporary Injunction. The Chapter 11

 Trustee is entitled to the Temporary Injunction pending resolution of the claims asserted in the

 Highland Entities Adversary Proceeding. The Chapter 11 Trustee credibly testified that the

 Temporary Plan Injunction is important to the Plan, because it allows the cash flow from the

 CLO management to be collected by the Reorganized Debtor, and that is the source of revenue

 available at this time to pay creditors. 67 Mr. Terry also credibly testified that the Temporary Plan

 Injunction is a critical component of the Plan necessary to preserve the Debtors’ going concern

 value and allow the Reorganized Debtor to generate new business and repay creditors. 68

 Conversely, in this court’s view, there is no real harm to Highland or the Co-Defendants because

 they can ask for a reset under the Plan. 69 Mr. Scott, a director of HCLOF Guernsey, testified that



 65
      Transcript 12/12/18 (PM) [DE # 792], at pp. 116-117 and 161.
 66
   Transcript 12/12/18 (PM) [DE # 792], at pp. 92-98. Section 548(a)(1)(A) of the Bankruptcy Code only
 requires that a transfer be made with actual intent to hinder, delay or defraud creditors. In the context of
 an intentionally fraudulent transfer claim, questions of value are immaterial. 11 U.S.C. § 548(a)(1)(A).
 The definition of “transfer” under the Texas Uniform Fraudulent Transfer Act (“TUFTA”) also does not
 include a value component. Tex. Bus. & Comm. Code Ann. § 24.002(12) (West, Westlaw through 2017).
 67
      Transcript 12/11/18 (AM) [DE # 789], at pp. 71-72.
 68
      Transcript 12/12/18 (AM) [DE # 791], at pp. 40-41, 54-55.
 69
      Transcript 12/11/18 (AM) [DE # 792], at p. 92.


                                                       29

                                                                                                     236 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page30240 of
                                                                               of 47
                                         362



 HCLOF Guernsey can sell its interest in the subordinated notes in the market. 70 The Chapter 11

 Trustee credibly testified that the Temporary Plan Injunction would not impair the value of the

 subordinated notes because a rational investor would not want to liquidate the Acis CLOs, but

 rather would acquire them to do a reset under the Plan. 71 Mr. Terry credibly testified that even if

 the Acis CLOs are not reset, it still does not make sense to redeem the Acis CLOs. 72

           Public Interest. Finally, issuance of the Plan Injunction is consistent with public policy.

 Public policy favors the equitable collecting of a debtor’s assets, maximizing the value of those

 assets, and distributing the proceeds in an orderly fashion in accordance with the priorities and

 safeguards set forth in the Bankruptcy Code, rather than in an uncontrolled, piecemeal, and

 potentially wasteful way. Public policy also supports successful reorganizations. 73 The public

 interest is furthered by confirming a plan that saves the Debtor-Acis’s business operations and

 allows it to pay its creditors under a successful plan of reorganization. The public interest is also

 furthered by maintaining the status quo through the Temporary Plan Injunction so that the

 avoidance action relating to the Equity ALF PMA can be determined on its merits. The public

 interest is not furthered by allowing potential wrongdoers to complete the last step in what

 appears likely to have been a scheme to strip the Debtor-Acis of its assets, steal its business, and

 leave it unable to pay creditors. The public interest is not furthered by leaving the Debtors




 70
      Exh. 721, Mr. Scott Depo. at p. 28.
 71
      Transcript 12/11/18 (PM) [DE # 790], at pp. 23-24.
 72
      Transcript 12/12/18 (AM) [DE #791], at p. 82.
 73
   Tex. Comptroller of Pub. Accounts v. Transtexas Gas Corp. (In re Transtexas Gas Corp.), 303 F.3d
 571, 580 (5th Cir. 2002).


                                                      30

                                                                                                237 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page31241 of
                                                                               of 47
                                         362



 without sufficient resources to pursue and effectively litigate potentially valuable causes of

 action.

           In sum, the court finds and concludes that the proposed Plan injunction (including the

 Temporary Injunction) is legally permissible and justified under all the circumstances. It is

 narrowly tailored to address the specific harm to which it is directed and comports with

 governing case and statutory authority and applicable rules of bankruptcy and civil procedure.

 The Plan Injunction is consistent with Fifth Circuit precedent. 74 Such an injunction would not

 violate section 524(e) of the Bankruptcy Code. That subsection provides that “discharge of a

 debt of the debtor does not affect the liability of any other entity on, or the property of any other

 entity for, such debt.” 75 The Plan Injunction would not affect the liability of any entity, or the

 liability of any property. The injunction would only temporarily prohibit Highland and its Co-

 Defendants from exercising one form of economic recourse, thereby preserving the status quo

 while the Chapter 11 Trustee and/or Reorganized Debtor has a fair opportunity to prosecute the


 74
   The Fifth Circuit, in an unpublished opinion, has recognized the propriety of an injunction to preserve
 the status quo in cases where equitable relief is sought. See Animale Group v. Sunny’s Perfume, Inc., 256
 F. App’x 707, 709 (5th Cir. 2007) (“Because Defendants seek equitable relief, the district court was
 authorized to preserve the status quo by entering a limited asset freeze.”). The Chapter 11 Trustee’s
 claims in the Highland Entities Adversary Proceeding to avoid fraudulent transfers seek equitable relief.
 See United States ex rel. Rahmen v. Oncology Assocs., P.C., 198 F.3d 489, 498 (4th Cir. 1999) (“The
 complaint’s request to void transfers as fraudulent—a form of rescission—is also an equitable remedy.”);
 Dong v. Miller, No. 16-CV-5836 (NGG) (JO), 2018 U.S. Dist. LEXIS 48506, at *30-31 (E.D.N.Y. Mar.
 23, 2018) (“The setting-aside of a fraudulent conveyance is a form of equitable relief.”). See also
 Iantosca v. Step Plan Servs., 604 F.3d 24, 33 (1st Cir. 2010) (affirming preliminary injunction where
 creditors had a “colorable claim that appellants’ own supposed interest under the settlement rests upon a
 fraudulent conveyance”); Seidel v. Warner (In re Atlas Fin. Mortg., Inc.), Adv. No. 13-03222, 2014
 Bankr. LEXIS 140 at *10 (Bankr. N.D. Tex. Jan. 14, 2014) (granting preliminary injunction where
 complaint sought avoidance of fraudulent transfers under the Bankruptcy Code and the Texas Uniform
 Fraudulent Conveyance Act); Paradigm Biodevices, Inc. v. Centinel Spine, Inc., No. 11 Civ. 3489 (JMF),
 2013 U.S. Dist. LEXIS 66858, at *7 (S.D.N.Y. May 9, 2013) (authority to grant preliminary injunction
 existed because plaintiff alleged not only a legal claim for money damages, but also an equitable claim to
 avoid fraudulently transferred assets).
 75
      11 U.S.C. § 524(e).


                                                     31

                                                                                                    238 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page32242 of
                                                                               of 47
                                         362



 Highland Entities Adversary Proceeding. 76 Likewise, the proposed injunction does not

 contravene any other provision of the Bankruptcy Code or the Bankruptcy Rules. 77 Finally, the

 Chapter 11 Trustee’s avoidance claim relating to the Equity/ALF PMA transfer under TUFTA

 also provides a statutory basis for injunctive relief. 78

           3. Feasibility of the Plan—Specific Findings and Conclusions Regarding Mr. Terry and
              Brigade.

           The Objectors have challenged the feasibility of the Plan. 79 The court finds and

 concludes that the preponderance of the evidence supported the feasibility of the Plan. Among

 other things, the Chapter 11 Trustee credibly testified that Mr. Terry has an excellent track

 record as a portfolio manager, and that there is no reason why Mr. Terry will not be able to

 obtain new business—that is, new portfolios to manage which will provide additional revenue

 streams for the Reorganized Debtor. 80 The evidence was credible and compelling that Mr. Terry



 76
   See In re Seatco, Inc., 259 B.R. 279, 283-84 (Bankr. N.D. Tex. 2001) (approving temporary injunction
 of suit against nondebtor on guaranty of debt treated in plan).
 77
   Compare Omni Mfg. v. Smith (In re Smith), 21 F.3d 660, 666-67 (5th Cir. 1994) (disapproving
 injunction extending time to file proof of claim beyond limits set in Bankruptcy Rules 3003(c)(3) and
 9006(b)(1)); Chiasson v. Bingler (In re Oxford Mgmt.), 4 F.3d 1329, 1334 (5th Cir. 1993) (disapproving
 injunction ordering payment that altered distribution scheme set forth in § 726(b)); Unites States v.
 Sutton, 786 F.2d 1305, 1308 (5th Cir. 1986) (disapproving injunction ordering spousal support payments
 contrary to § 523(a)(5)).
 78
    Tex. Bus. & Comm. Code Ann. § 24.008 (West, Westlaw through 2017) (providing a creditor may
 obtain “an injunction against further disposition by the debtor or the transferee, or both, of the asset
 transferred or of other property . . . [or] any other relief the circumstances may require.”). TUFTA’s
 injunction provision is construed broadly and courts have found that “[a] claim for fraudulent transfer
 under Texas law contemplates the issuance of a preliminary injunction.” Sargeant v. Al Saleh, 512
 S.W.3d 399, 413 (Tex. App.—Corpus Christi 2016, no pet.); accord, Janvey v Alguire, 647 F.3d 585,
 602-03 (5th Cir. 2011).
 79
      11 U.S.C. § 1129(a)(11).
 80
   Transcript 12/11/18 (AM) [DE # 789], at p. 90 (lines 5-12). Moreover, to the extent there are any gaps,
 recoveries from the Highland Entities Adversary Proceeding might eventually be available for ongoing
 operations and payment of creditors.


                                                      32

                                                                                                      239 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page33243 of
                                                                               of 47
                                         362



 will be capable of fulfilling the equity owner position in the Reorganized Debtor (stepping in to

 essentially run the Reorganized Debtor) and will be able to ensure the feasibility of the Plan. He

 is well qualified to reorganize the Debtor-Acis. Mr. Terry testified that his role with the

 Reorganized Debtor will be similar to the role he very successfully performed for the Debtor-

 Acis. 81 The Debtor-Acis received numerous awards during Mr. Terry’s service as the portfolio

 manager of the Acis CLOs. 82 The arbitration panel that issued the Arbitration Award found that

 Mr. Terry was terminated for essentially doing the right thing for investors. 83 Mr. Terry credibly

 testified that numerous market participants have expressed an interest in working with the

 Reorganized Debtor if the Plan is confirmed. 84

           Moreover, the court finds and concludes that Brigade (who stepped in as sub-advisor in

 place of Highland during the Bankruptcy Cases and is a registered investment advisor) is

 qualified to serve as a sub-advisor to the Reorganized Acis. Mr. Jared Worman, a portfolio

 manager for Brigade, 85 credibly testified that Brigade, founded in the year 2007, currently has

 $20 billion of total assets under management, $5 billion of which consists of six U.S. CLOs, two

 U.S. CDOs, and three European CLOs. 86 Mr. Worman credibly testified that Brigade has issued

 17 CLOs and has reset or refinanced several of them. 87 Mr. Worman and Mr. Terry credibly



 81
      Transcript 12/11/18 (PM) [DE # 790], at pp. 172-73.
 82
      Transcript 12/11/18 (PM) [DE # 790], at pp. 162-163 and Exh. 752.
 83
      Transcript 12/11/18 (PM) [DE # 790], at pp. 161-62.
 84
      Transcript 12/12/18 (AM) [DE # 791], at pp. 16-18.
 85
      Mr. Worman has an undergraduate degree from Emory University and an MBA from Wharton.
 86
      Transcript 12/11/18 (PM) [DE # 790], at p. 84.
 87
      Transcript 12/11/18 (PM) [DE # 790], at p. 86.


                                                       33

                                                                                               240 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page34244 of
                                                                               of 47
                                         362



 testified that Brigade is willing to serve as sub-advisor to the Reorganized Acis for fifteen basis

 points. 88 Highland attempted to show with evidence and argument that Brigade had made some

 failed trades since stepping in as sub-advisor to the Acis CLOs and that this perhaps made them

 unfit to serve in this role. But Mr. Terry credibly testified that the fact that a few failed trades

 were made by Brigade does not make them unfit to serve as sub-advisor to Reorganized Acis,

 and that trades out of compliance with the applicable CLO tests occasionally happen, and

 Brigade has handled them appropriately. 89 In fact, the evidence suggested that at least ten failed

 trades occurred while Highland was acting as sub-advisor to the Debtor-Acis. 90

           Highland’s suggestions that Brigade is not up to the task to manage the Reorganized

 Debtor are specious. Likewise, HCLOF Guernsey’s insistence that it will not be getting the

 benefit of its bargain if the Acis CLOs are not managed by Highland personnel going forward

 appears to be a manufactured position aimed at thwarting Mr. Terry at all costs. Not only is

 there no credible evidence of Brigade mismanagement but, to the contrary, it appears that

 Highland (prior to the Debtor-Acis’s rejection of the Sub-Advisory Agreement and Shared

 Services Agreement), intentionally liquidated assets of the CLO SPEs and built up cash without

 reasonable justification. Specifically, Mr. Terry credibly testified that there were $85 million in

 purchases in the Acis CLOs in the hours leading up to the entry of the orders for relief, but

 virtually no purchases of loans in the CLOs afterwards—only sales. 91 And Mr. Worman further




 88
      Transcript 12/11/18 (PM) [DE # 790], at p. 89; Transcript 12/12/18 (AM) [DE # 791], at p. 62.
 89
      Transcript 12/11/18 (PM) [DE # 790], at pp. 182-83; Transcript 12/18/18 [DE # 804], at pp. 72-73.
 90
      See Exhs. 727, 728; Transcript 12/11/18 (PM) [DE # 790], at pp. 71-74, 182-83.
 91
   Transcript 12/12/18 (AM) [DE # 791], at pp. 18-19, 28-31; Transcript 12/18/18 [DE # 804], at pp. 87-
 89; see also, Terry Demonstrative.


                                                      34

                                                                                                      241 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page35245 of
                                                                               of 47
                                         362



 credibly testified that Highland, while acting as sub-advisor, allowed approximately $380 million

 in cash to build up in the Acis CLOs. Meanwhile, Brigade has subsequently reduced that cash

 balance by $280 million to approximately $100 million. 92 Mr. Worman also credibly testified

 that Brigade has purchased approximately $300 million in loans for the Acis CLOs. 93 The

 Chapter 11 Trustee and Mr. Terry both credibly testified that the build-up of cash in the Acis

 CLOs while Highland was sub-advisor, rather than the loans acquired by Brigade, left the Acis

 CLOs without sufficient interest income to make a distribution to the equity holders. 94 Certain

 contradictory testimony of Hunter Covitz was not convincing that: (a) there were very few

 conforming loans available to be purchased for the Acis CLOs in the approximately four months

 that elapsed between the entry of the Order for Relief and the time when Highland was

 terminated as sub-advisor; 95 and (b) it made more sense to accumulate cash to pay down the

 AAA notes rather than invest in new loans. 96 The court found more convincing the testimony of

 Mr. Terry: (a) that there was $310 billion of performing loans rated above CCC in the S&P loan

 index in May of 2018 available for purchase in CLO-6 that would have satisfied the weighted

 average life test; 97 (b) that Highland purchased loans for CLO-7 that would have satisfied the

 weighted average life constraints in the Debtor-Acis’s CLO-4, CLO-5, and CLO-6; 98 and (c)


 92
      Transcript 12/11/18 (PM) [DE # 790], at p. 100.
 93
      Transcript 12/11/18 (PM) [DE # 790], at pp. 70, 94.
 94
   Transcript 12/11/18 (AM) [DE # 789], at pp. 67-69; Transcript 12/11/18 (PM) [DE # 790], at pp. 70-71;
 Transcript 12/12/18 (AM) [DE # 791] at pp. 34-37.
 95
      Transcript 12/13/18 (AM) [DE # 793], at pp. 12-13.
 96
      Transcript 12/13/18 (AM) [DE # 793], at pp. 13-16.
 97
      Transcript 12/18/18 [DE # 804], at p. 87.
 98
      Transcript 12/18/18 [DE # 804], at pp. 87-88.


                                                        35

                                                                                                242 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page36246 of
                                                                               of 47
                                         362



 that, although there was no change in market conditions, Highland essentially stopped buying

 collateral for the Acis CLOs 99 after the entry of the Orders for Relief. 100

            4.   Resets—Non-impairment of Anyone’s Rights.

            The Plan only contemplates consensual resets of the Acis CLOs—in other words, only if

 HCLOF Guernsey requests resets. 101 Messrs. Worman and Terry both credibly testified that they

 believed the Reorganized Acis and Brigade could perform a consensual reset of the Acis

 CLOs. 102 Mr. Terry credibly testified that other asset managers have been able to issue or reset

 CLOs after a bankruptcy proceeding. 103 Mr. Terry also credibly testified that he wants to come

 to a resolution with HCLOF Guernsey and consensually reset the Acis CLOs. 104

            HCLOF Guernsey has taken the position that it and its new Passive Investor (new as of

 mid-November 2017—just before the Bankruptcy Cases) only want to be involved with CLOs

 that are managed by Highland or Highland affiliates. Is the Plan impairing their rights—to the

 extent the Plan (and any subsequent re-sets) brings in Brigade as the sub-advisor to the

 Reorganized Debtor (whereas Highland was in that sub-advisor role before)? It appears no. The



 99
      Transcript 12/18/18 [DE # 804], at pp. 88-89.
 100
    Highland has also argued that the Plan is not feasible because the administrative expense claims are
 extremely high (to which the Chapter 11 Trustee responds, it is of Highland’s making, since Highland has
 objected to literally every action proposed by the Chapter 11 Trustee). The court does not believe there is
 a legitimate feasibility problem here. Not only has the court not ruled yet on final professional fee
 applications, but the Chapter 11 Trustee represented that certain professionals have agreed to defer their
 fees (beyond payment in full on the Effective Date) as necessary.
 101
       See Plan § 6.08.
 102
    Transcript 12/11/18 (PM) [DE # 790], at pp. 86-90, 176-178; Transcript 12/12/18 (AM) [DE # 793], at
 pp. 16-18.
 103
       Transcript 12/11/18 (PM) [DE # 790], at pp. 179-180.
 104
       Transcript 12/18/18 [DE # 804], at p. 74.


                                                      36

                                                                                                    243 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page37247 of
                                                                               of 47
                                         362



 Offering Memorandum between HCLOF Guernsey and the Passive Investor, dated November

 15, 2017, pursuant to which the Passive Investor agreed to invest in HCLOF Guernsey, provided

 that there may be a change in circumstances following the date of the Offering Memorandum

 and that any forward-looking statements in the Offering Memorandum involved risks and

 uncertainties “because they relate to events and depend on circumstances that may or may not

 occur in the future.” 105 Heather Bestwick, one of the HCLOF Guernsey directors, testified that

 the Offering Memorandum does not require HCLOF Guernsey to invest only in Highland-

 managed funds 106 and instead expressly provides that HCLOF Guernsey will invest in “CLOs

 managed by other asset managers.” 107 Another witness, Mr. McGuffin, testified that the HCLOF

 Guernsey directors’ fiduciary duties require them to act independently and objectively in the best

 interests of HCLOF Guernsey, and also require them to consider a change in circumstances. 108

 HCLOF Guernsey’s counsel, HCLOF Guernsey’s director, and the Passive Investor have all

 testified that they would consider doing a reset with the Reorganized Acis in the event the Plan is

 confirmed. 109

            Mr. Terry credibly testified that a reset of the Acis CLOs can occur after the expiration of

 the reinvestment periods of the Acis CLOs. 110 The Plan is feasible regardless of whether a reset

 of the Acis CLOs is requested by HCLOF Guernsey. Messrs. Phelan and Terry both credibly


 105
       See Exh. 90, HCLOF Guernsey Offering Memorandum, at pp. 4-5.
 106
       See Exh. 719, Bestwick Depo., at pp. 109, 118-121.
 107
       See Exh. 90, HCLOF Offering Memorandum, at p. 12.
 108
       Transcript 12/13/18 (PM) [DE # 794], at pp. 142-145.
 109
   See Exh. 602, p. 12 of 70 (statement by HCLOF Guernsey’s Counsel); Exh. 719 at pp. 166-167
 (Heather Bestwick); Exh. 720, p. 72.
 110
       Transcript 12/18/18 [DE # 804], at pp. 82-83.


                                                       37

                                                                                                 244 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page38248 of
                                                                               of 47
                                         362



 testified that the Reorganized Debtor will have cash flow from multiple potential sources—

 including the revenues from the CLO PMAs with the Acis CLOs, potential new business

 developed by the Reorganized Acis, and the outcome of any potential litigation claims. 111

 VI.        General Credibility Assessments.

            In ruling in a contested matter such as confirmation, and weighing the preponderance of

 the evidence, the credibility of witnesses and contradictions in their testimony naturally can be

 significant. Here, there were some noteworthy problems and contradictions with some of the

 testimony provided by the Objectors’ witnesses. They are summarized below.

            1.   Scott Ellington: A Seemingly Manufactured Narrative to Justify Prior Actions.

            Scott Ellington testified on February 7, 2018 at the trial on the involuntary petitions, and

 the court was asked to consider his testimony again in connection with confirmation (he did not

 attend the confirmation hearing). He is the General Counsel, Chief Legal Officer, and a Partner

 at Highland. Mr. Ellington testified that the Debtor-Acis’s name is “toxic” in the market place

 and that, due to the litigation with Mr. Terry and allegations in that litigation, “nothing can be

 associated with the Acis brand and be managed as a CLO or marketed as a CLO.” 112 Mr.

 Ellington elaborated that it had been determined in late 2016 or 2017 that re-sets or re-financings

 of the Acis CLOs were a prudent thing to pursue (in fact, there was indeed a trend of

 refinancings and resets for this vintage of CLOs in the market place) and, in connection with

 that, the Debtor-Acis’s contracts and assets needed to be diverted to different, newly created

 entities because: (a) the “Acis” name was toxic and underwriters and investors were not going to



 111
    Transcript 12/11/18 (AM) [DE # 789], at pp. 72, 88-90; Transcript 12/12/18 (AM) [DE # 791], at p.
 53.
 112
       Exh. 23, p. 55 (line 17) through p. 56 (line 7); p. 98 (lines 8-12).


                                                          38

                                                                                                  245 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page39249 of
                                                                               of 47
                                         362



 be interested in re-financings or resets for CLOs managed by the Debtor-Acis; 113 and (b) the new

 Passive Investor wanted the Debtor-Acis out of the picture. 114 Mr. Ellington further elaborated:

 “The equity, you know, calls the tune, so to speak, in terms of the CLO . . ..” 115 In summary, an

 overarching theme of Mr. Ellington’s testimony was that the Debtor-Acis was tainted or toxic in

 the marketplace and the Passive Investor wanted the Debtor-Acis out of the picture—thus, this

 was the motivation for the prepetition transactions orchestrated by Highland prior to the

 Bankruptcy Cases. The problems with the Scott Ellington testimony were at least two-fold.

 First, there is no credible evidence that the Debtor-Acis is/was toxic in the market place. In fact,

 in April 2017 (well after the litigation with Mr. Terry commenced), the Debtor-Acis issued a

 new CLO (CLO-7). And in market publications as recently as August 21, 2017, Highland was

 touting the Acis structure stating “our vehicle will allow us to issue between six and 12 CLOs

 over the next few years.” 116 Second, the Passive Investor denies demanding that the Debtor-Acis

 be removed as the CLO manager. Term sheets as recent as August 21, 2017 contemplated the

 Debtor-Acis as the continuing portfolio manager of CLOs, with apparently no protestations by

 the Passive Investor. 117



 113
     E.g., Id. at p. 177 (line 21) though p. 178 (line 12); p. 184 (lines 13-17) (“The underwriters in this
 case, Mizuho, Goldman, et al., the equity, they said we want every possible relation to anything that could
 be legacy Acis or Acis-related affiliates to be severed”).
 114
    Id. at p. 202 (lines 11-13) (“we have third-party investors that said we don’t want to be involved in this
 brand; and their equity is one of the reasons that new CLOs can be launched”); p. 203 (lines 7-8) (“It was
 call the deal and terminate the CMAs or transfer the CMAs”); p. 223 (lines 8-12) (“Because if the
 involuntary remains, and I’m just – I’m just being frank – we’ve already been told by equity holders,
 including the separate account, BBK, that you may have seen on some of the exhibits, they’re pulling
 everything.”).
 115
       Id. at p. 74 (lines 3-6).
 116
       Exh. 801, pp. 3 & 5.
 117
       Exh. 802, p.1.

                                                      39

                                                                                                      246 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page40250 of
                                                                               of 47
                                         362



            2. Michael Pugatch: The Passive Investor Made Into a Scapegoat.

            The reality is that Highland, indeed, started working on the concept of doing resets of

 some of the older vintage Acis CLOs in at least early 2017 (and perhaps late 2016). Highland, in

 fact, completed a reset of one Acis CLO in April 2017 (with the Debtor-Acis still in place as the

 portfolio manager for that reset in April 2017). As part of that process of implementing resets

 for the Acis CLOs, Highland worked on bringing in a new investor or investors to have a share

 of the equity tranche of the Acis CLOs. Highland finally obtained the commitment of the

 Passive Investor in November 2017, after starting initial discussions with them in the second

 quarter of 2017. 118 A representative for the Passive Investor referred to itself as “passive” in a

 deposition. 119 Concepts and documentation for the Passive Investor’s investment in the Acis

 CLOs were discussed for a while during 2017. As recently as August 2017, the negotiations

 with the Passive Investor appeared to contemplate the Debtor-Acis still as the portfolio manager

 for the CLOs. 120 Then the arbitration trial with Mr. Terry began in September 2017 and the

 Terry Arbitration Award was issued on October 20, 2017. Suddenly, it appears that the

 dismantling of the Debtor-Acis began with all deliberate speed. The court believes, based on the

 totality of the evidence, that it was Highland who did not want the Debtor-Acis as CLO manager

 going forward, so that Highland could keep reaping the benefits of the reset CLOs. Specifically,

 when deposed on the topic, a representative for the Passive Investor, Mr. Pugatch, denied the

 accuracy of Mr. Ellington’s testimony, stating that the Passive Investor “viewed Acis and

 Highland as interchangeable from the perspective of the—you know, the actual investment


 118
       See Exh. 720, Pugatch Deposition Transcript dated November 27, 2018, p. 18, lines 14-20.
 119
       Id. at p. 22 (lines 2-3) (“we’re you know, 49 percent sort of passive minority investor”).
 120
       Exh. 802, p. 1.


                                                         40

                                                                                                    247 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page41251 of
                                                                               of 47
                                         362



 opportunity.” 121 When asked, “Are you aware that Scott Ellington, general counsel for HCM,

 testified that [the Passive Investor] said with absolute certainty that they had no interest in doing

 business with Acis because the Acis brand was purportedly toxic and, consequently, nothing

 associated with Acis could be managed or marketed as a CLO?” Mr. Pugatch testified that he

 had read that testimony and that the statement was not true. 122 He further stated that “the

 ultimate sort of name change did not come from [the Passive Investor].” 123 In fact, when further

 asked whether the Passive Investor knew why Acis CLO Funding Limited changed its name to

 Highland CLO Funding Limited (i.e., HCLOF Guernsey), Mr. Pugatch testified, “We were told

 that it was a change in the brand or the name, as requested by Highland.” 124 And when asked

 “Did [the Passive Investor] request that the name be changed?” he answered “No.” 125 When

 asked whether the Passive Investor considered “Acis toxic in the industry?” Mr. Pugatch

 answered: “No. What I would say is, when the suggested name change did occur, there were

 commercial reasons given to us as to why that would be beneficial in terms of the ongoing

 management of those CLOs and the intended investment thesis around the investment that we

 had made, which seemed to make commercial sense.” 126 When Mr. Pugatch was asked, “Those

 reasons were given by Highland, correct?” he replied “Correct” and confirmed that they were not

 demanded by the Passive Investor. 127 Mr. Pugatch was emphatic that the Passive Investor was


 121
       Id. at p. 30 (lines 19-20).
 122
       Id. at p. 31 (lines 6-19).
 123
       Id. (lines 24-25).
 124
       Id. at p. 27 (lines 24-25).
 125
       Id. at p. 28 (lines 1-3).
 126
       Id. at p. 32 (lines 1-8).
 127
       Id. at p. 32 (lines 9-12).

                                                  41

                                                                                                248 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page42252 of
                                                                               of 47
                                         362



 just that—a passive investor—that did not have the ability to “start calling the shots” and dictate

 the terms of any reset transactions. 128 When asked if the Passive Investor was concerned about

 the Terry Arbitration Award, Mr. Pugatch replied: “The award itself, no. I think the only thing

 we were concerned about or focused on was that vis-à-vis our equity investment in Highland

 CLO Funding Limited and, in turn, the equity that that vehicle held in the various CLOs was

 appropriately, you know, ring-fenced or not exposed to any potential damages or economic loss

 in value as a result of that arbitration award.” 129

            The Passive Investor further testified that Brigade has “a fine reputation in the market”

 but that it had no interaction with them historically. 130 The Passive Investor also testified that it

 was concerned about the cash buildups that had happened recently due to actions while Highland

 had still been the sub-advisor on the Acis CLOs. 131

            3. The Seemingly Rehearsed Testimony of the Two HCLOF Guernsey Witnesses.

            The court was presented with video depositions of HCLOF Guernsey’s two non-

 executive directors (i.e., its only directors): Mr. William Scott 132 and Ms. Heather Bestwick. 133

 It was very apparent to the court that HCLOF Guernsey is controlled by Highland in every way.

 Putting things in the kindest way possible, Mr. Scott and Ms. Bestwick appear to be nominal

 figureheads who are paid to act like they are in charge, while they are not. They are both



 128
       Id. at p. 32 (lines 16-17); pp. 33-35.
 129
       Id. at p. 43 (lines 3-9); p. 89.
 130
       Id. at p. 68 (lines 11-13).
 131
       Id. at p. 82, lines 9-24.
 132
       See Exh. 721.
 133
       See Exh. 719.


                                                     42

                                                                                                 249 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page43253 of
                                                                               of 47
                                         362



 basically professional directors-for-hire, for companies that choose to form/organize in the nation

 of Guernsey.

            Ms. Bestwick testified that she is a nonexecutive director for six companies in Guernsey

 (none of the others are in the CLO business). 134 She testified that she earned £35,000 per year to

 serve as a director of HCLOF Guernsey. 135 She testified that she was selected by Highland 136

 and that Highland also made the decision to hire HCLOF Guernsey’s law firm in the Bankruptcy

 Cases. 137 Ms. Bestwick, when questioned as to why the Equity/ALF PMA it had with the

 Debtor-Acis was terminated shortly after the Terry Arbitration Award was issued, testified that

 she was told it was “a condition precedent to the new Passive Investor” coming in and that she

 was told this by Highland. 138 She also testified that she had never talked to the Passive Investor

 (who, of course, is a 49% owner of HCLOF Guernsey) 139 or Grant Scott (the trustee of the

 charitable organization that owns 49% of HCLOF Guernsey). 140 She reiterated that she only

 talks to Highland employees. She also was under the impression that terminating the

 Equity/ALF PMA would improve marketability of the CLOs going forward but that it was the

 same people and “business as usual for us.” 141 She testified that she learned of the Terry



 134
       Id. at pp. 7-8; p. 21 (line 5) through p. 22 (line 20); p. 26 (lines 10-12).
 135
       Id. at p. 43 (lines 18-19).
 136
       Id. at p. 42 (lines 17-25).
 137
       Id. at p. 53 (lines 7-20).
 138
       Id. at p. 16 (line 13) through p. 17 (line 23); p. 58 (line 21) through p. 60 (line 17).
 139
       Id. at p. 188 (lines 12-15).
 140
       Id. at p. 188 (line 19) through p. 189 (line 9).
 141
       Id. at p. 189 (lines 12-15); p. 200 (line 22).


                                                           43

                                                                                                  250 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page44254 of
                                                                               of 47
                                         362



 Arbitration Award in mid-April 2018 (some six months after the fact) 142 and “[y]ou’d have to

 ask Highland” 143 why it did not inform her sooner. Her testimony was clear that she defers to

 Highland on everything, stating that as directors they were “heavily reliant on our service

 providers, and that means Highland.” 144 With regard to a lawsuit that HCLOF Guernsey filed

 against Mr. Terry in Guernsey during the Bankruptcy Cases, she testified that it was neither her

 nor the other director, William Scott’s, idea.

            Mr. Scott, the other HCLOF Guernsey director, is a “professional director” for 10-15

 Guernsey companies 145—all of which are “paying assignments.” 146 He became rather incensed

 when testifying, at the suggestion that he and Ms. Bestwick were not in control of HCLOF

 Guernsey, stating that board minutes and other documents would show that they took a great

 level of interest in running the company. 147 He testified that he earned £40,000 per year to serve

 as a director of HCLOF Guernsey and that, due to the extra work of the Bankruptcy Cases, he

 also was charging another £350 per hour, after the first 35 hours 148 (the court notes, anecdotally,

 that it required participation in court hearings by a director of HCLOF Guernsey each time that

 HCLOF Guernsey took a position in court). Mr. Scott confirmed that he was not aware of the

 litigation with Mr. Terry nor the Acis Bankruptcy Cases until April 2018. 149 He also testified


 142
       Id. at p. 61 (lines 3-19); p. 130 (line 14) through p. 136 (line 2).
 143
       Id. at p. 137 (line 21).
 144
       Id. at p. 152 (lines 18-19).
 145
       See Exh. 721 at p 8 (line 9) through p. 9 (line 5); p. 79 (lines 20-25).
 146
       Id. at p. 80 (lines 3-5).
 147
       Id. at p. 13 (lines 1-12); p. 22 (line 23) through p. 23 (line 12).
 148
       Id. at p. 80 (lines 6-18).
 149
       Id. at p. 132 (line 20) through p. 135 (line 10).

                                                           44

                                                                                               251 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page45255 of
                                                                               of 47
                                         362



 that Highland had proposed the legal counsel HCLOF Guernsey used in the Bankruptcy Cases

 and that he had never disagreed with Highland’s advice. 150 He confirmed that all investment

 decisions were made by Highland and that he and Ms. Bestwick’s role was to “police” service

 providers. 151 Like Ms. Bestwick, Mr. Scott testified that they were told that the Passive Investor

 had made it a condition precedent to their investment in HCLOF Guernsey that “Acis depart.” 152

 But he had not talked to the Passive Investor. 153 As if all this deference to Highland were not

 enough, HCLOF Guernsey’s lender is NexBank (an affiliate of Highland—which is based in

 Dallas, not Guernsey) and HCLOF Guernsey has given its actual equity notes to NexBank as

 security for its loans from NexBank. 154 Also, interestingly, when asked about the adversary

 proceeding that HCLOF Guernsey filed against the Chapter 11 Trustee a few months ago in the

 Bankruptcy Cases (i.e., the Highland Entities Adversary Proceeding—it was originally

 commenced by Highland and HCLOF Guernsey as Plaintiffs), Mr. Scott testified that “we

 haven’t sued the trustee, he has sued us” but later acknowledged his mistake when corrected by

 counsel.

            This court is not naïve—it realizes that so-called “fiduciary services firms” are apparently

 a typical thing in the world of off-shore jurisdictions that are large financial centers. 155 Maybe



 150
       See generally id. at pp. 277-280.
 151
       Id. at p. 106 (lines 1-7).
 152
       Id. at p. 254 (line 20) through p. 260.
 153
       Id. at p. 155 (lines 2-25).
 154
       See Exh. 719 at p. 213 (line 2-22); Exh. 721 at p. 129 (line 10) through p. 130 (line 13).
 155
    During the testimony of both Ms. Bestwick and Mr. Scott, the court was reminded of an old TV
 commercial in which an actor states, “I am not a doctor, but I play one on TV.” The court could not help
 but conclude that these were not real directors but were playing them (when legally necessary).


                                                         45

                                                                                                    252 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page46256 of
                                                                               of 47
                                         362



 the system works, for the most part and in many business contexts. But not when trying to

 convince a bankruptcy court of the bona fides of transactions that look like attempts to denude

 another party of value and/or to thwart creditors. And not when accusations are made that you

 are the alter ego of the party (Highland) who orchestrated the company’s creation. The evidence

 was overwhelming that: (a) the HCLOF Guernsey Directors do whatever they are told to do by

 Highland; (b) they do not talk to anyone else but Highland; (c) they have never challenged

 Highland; (d) they let Highland pick and consult with their lawyers; and (e) they were not made

 aware by Highland of the Terry Arbitration Award, the Terry Judgment, the involuntary

 bankruptcy petitions, or pleadings that lawyers filed in the Bankruptcy Cases on HCLOF

 Guernsey’s behalf.

        In summary, the testimony of these two HCLOF Guernsey Directors was of little or no

 value in convincing the court that the Objector, HCLOF Guernsey, has valid concerns of its own

 (separate from Highland’s) with regard to the bona fides of the Plan.

 VII.   Conclusion.

        This Bench Ruling and Memorandum Opinion is intended to address some of the most

 pertinent facts and issues raised in connection with confirmation of the Plan. Among other

 things, the court believed it was necessary to stress, in a separate ruling: (a) the unique status of

 the Objectors (they are “insiders” as defined in the Bankruptcy Code whose prepetition actions

 suggest unclean hands—this seems highly relevant to consider, when there are no non-insider

 creditors or other relevant parties objecting to the Plan); (b) the appropriateness and legality of

 the proposed Plan Injunction that would temporarily prevent nonconsensual

 redemptions/liquidations (it is in all ways justified given the allegations in the Highland Entities

 Adversary Proceeding and under the traditional four-prong test for preliminary injunctions); and



                                                  46

                                                                                               253 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 827
                        1735Filed
                             Filed01/31/19
                                   01/13/21 Entered
                                             Entered01/31/19
                                                     01/13/2115:11:04
                                                              16:53:00 Page
                                                                        Page47257 of
                                                                               of 47
                                         362



 (c) the feasibility of the Plan (Mr. Terry and Brigade are well qualified to perform their

 contemplated roles).

        The court will separately sign the Findings of Fact, Conclusions of Law and Order

 Confirming Plan submitted by the Chapter 11 Trustee to address all other relevant issues.

                  #### End of Bench Ruling and Memorandum Opinion ####




                                                 47

                                                                                              254 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 258 of
                                        362




                                 EXHIBIT J




                                                                            255 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page1 259
                                                                              of 33of
                                         362


 Michael D. Warner (TX Bar No. 00792304)                Gary Cruciani (TX Bar No. 05177300)
 Benjamin L. Wallen (TX Bar No. 24102623)               Michael P. Fritz (TX Bar No. 24036599)
 COLE SCHOTZ P.C.                                       MCKOOL SMITH, P.C.
 301 Commerce Street, Suite 1700                        300 Crescent Court, Suite 1500
 Fort Worth, Texas 76102                                Dallas, Texas 75201
 817-810-5250 Telephone                                 214-978-4000 Telephone
 817-810-5255 Facsimile                                 214-978-4044 Facsimile
 mwarner@coleschotz.com                                 gcruciani@mckoolsmith.com
 bwallen@coleschotz.com                                 mfritz@mckoolsmith.com

 Attorneys for Acis Capital Management, L.P. and Acis
 Capital Management GP, LLC


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 In re                                                       Chapter 7

 ACIS CAPITAL MANAGEMENT, L.P.                               Case No. 18-30264-SGJ7

                          Alleged Debtor.

 In re
                                                             Chapter 7
 ACIS CAPITAL MANAGEMENT GP, LLC
                                                             Case No. 18-30265-SGJ7

                          Alleged Debtor.


                 JOINT OBJECTION OF ALLEGED DEBTORS TO
      EMERGENCY MOTION OF PETITIONING CREDITOR TO ABROGATE OR
     MODIFY 11 U.S.C. § 303(F), PROHIBIT TRANSFER OF ASSETS, AND IMPOSE,
                             INTER ALIA, 11 U.S.C. § 363


 TO THE HONORABLE STACEY G. C. JERNIGAN, UNITED STATES BANKRUPTCY
 JUDGE:

          Acis Capital Management, L.P. (“Acis LP”) and Acis Capital Management GP, LLC

 (“Acis GP” and together with Acis LP, “Acis”), the alleged debtors in the above-captioned

 cases, hereby submit this Joint Objection (the “Objection”) to the Emergency Motion of

 Petitioning Creditor to Abrogate or Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets, and


 40000/0626-15453210v2
                                                                                                 256 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page2 260
                                                                              of 33of
                                         362



 Impose, inter alia, 11 U.S.C. 363 [Case No. 18-30264-SGJ7, Docket No. 3; Case No. 18-30265-

 SGJ7, Docket No. 3] (the “303(f) Motion”) filed by Joshua Terry (“Terry”). In support of this

 Objection, Acis respectfully states as follows:


                                                  I.
                                            INTRODUCTION

          1.         Terry holds a state-court judgment against Acis and is one of 18 creditors of Acis.

 Terry initiated these involuntary chapter 7 cases—acting alone as opposed to in concert with

 other creditors as required by Section 303(b)(1) of Title 11 of the United States Code (the

 “Bankruptcy Code”) - as a bad-faith litigation tactic and attempt at forum shopping in the

 context of his longstanding dispute with Acis. Terry filed his involuntary petition against Acis

 LP at 11:57 p.m. on January 30 and against Acis GP on January 31 at 12:00 a.m. (the

 “Involuntary Petitions”). On January 31, Acis filed a Joint Motion to Dismiss the Involuntary

 Petitions (the “Motion to Dismiss”) and a Notice of List of Creditors Pursuant to Fed. R. Bankr.

 P. 1003(d) (the “Creditor List”). Acis’s Motion to Dismiss establishes that the Involuntary

 Petitions are fatally defective because Acis has more than 12 creditors, thereby requiring a

 minimum of 3 creditors to join in the filing of the Involuntary Petitions. Yet, Terry was the sole

 creditor to file.

          2.         The filing of the Involuntary Petitions filings was a transparent attempt to derail

 two imminent events. The first was a temporary injunction hearing that was scheduled to be

 heard in Dallas state court on January 31 (the “Temporary Injunction Hearing”). The second

 was the closing of a $420 million transaction involving the reissuance of CLO-3 (as detailed and

 defined below) (the “$420 Million CLO-3 Reissue Transaction” or “Transaction”) that has

 been in the making since May 2017 and that was scheduled to close on February 1.



                                                      2
 40000/0626-15453210v2
                                                                                                 257 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page3 261
                                                                              of 33of
                                         362



          3.       Terry sought a state-court injunction to prevent Acis from transferring a

 management contract (the “Collateral Management Agreement” or “CMA”) from Acis to a

 Highland entity as part of the Transaction. As will be explained, this CMA is central to Terry’s

 303(f) Motion. The transfer of the CMA is a ministerial task that Acis is contractually required

 to perform and is the last remaining condition to close the $420 Million CLO-3 Reissue

 Transaction. Terry has falsely and without any basis claimed that this CMA is worth multiple

 millions of dollars and that Acis is attempting to fraudulently transfer the CMA in order to avoid

 paying an $8 million judgment (that will be appealed) that Terry recently obtained against Acis.

 But, as set forth below, the facts are the opposite.

          4.       First, contrary to Terry’s unsupported assertions, the CMA has no value. Acis has

 no employees, and has never had any employees. Acis has always performed the management

 services required of it by the CMA by subcontracting those obligations to certain Highland

 entities (“Highland Servicers”). Thus, Acis receives management fees (the “cash inflows”) but

 then pays fees to the Highland Servicers (the “cash outflows”) under contracts that have been in

 place for years. Presently, the cash outflows under the CMA exceed the cash inflows that

 results in negative cash flow, and thereby rendering the CMA worthless.

          5.       Second, and a point that cannot be overstated, the very relief that Terry previously

 sought in state court, and now seeks in this Court, would cause the CMA to be terminated

 pursuant to its terms and thereby also render the CMA worthless. On January 29, Terry filed an

 application with the state court seeking the appointment of a receiver over Acis. In this Court,

 Terry has filed Involuntary Petitions against Acis. However, under paragraph 15 of the CMA,

 [1] the appointment of a receiver and [2] an involuntary bankruptcy petition that “remain[s]

 undismissed for 60 days and result[s] in an adjudication of bankruptcy or insolvency” are



                                                    3
 40000/0626-15453210v2
                                                                                               258 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page4 262
                                                                              of 33of
                                         362



 grounds for the CMA to be terminated and for Acis to be removed “for cause” as the collateral

 manager upon 30 days’ notice. On the one hand, Terry argues that the CMA is worth millions

 of dollars and asks this Court to preserve its value by preventing the CMA from being transferred

 as part of the $420 Million CLO-3 Reissue Transaction. On the other hand, if Terry succeeds in

 his effort to throw Acis into bankruptcy, the CMA will be terminated and will cease to have any

 value. These undisputed facts expose Terry’s bad faith motive behind his state-court and

 bankruptcy-court filings. Ironically, the very relief requested by Terry in state court and in

 Bankruptcy Court regarding the CMA would itself destroy any value associated with the CMA

 by causing the CMA to be terminated.

          6.       So, why is Terry engaging in this act of self-immolation that will guarantee the

 CMA will be terminated and any value associated with it to be extinguished? The answer: to try

 to hold hostage the $420 Million CLO-3 Reissue Transaction and extort a settlement. Terry’s

 motive is not to preserve the CMA as part of Acis’s assets that would be available to satisfy his

 judgment. As discussed herein, the CMA has no value and is going away regardless of whether

 or not the Transaction closes.

          7.       To fully understand the context of the 303(f) Motion, it is important to understand

 what transpired in the underlying litigation that resulted in the judgment that Terry obtained

 against Acis, which judgment Terry is now using as a pretext to throw Acis into bankruptcy and

 block the $420 Million CLO-3 Reissue Transaction. Terry was an employee of Highland who

 was integrally involved in the formation and management of Highland’s CLO business,

 including CLO-3. In 2016, Highland fired Terry for cause for various acts of misconduct. Terry

 is persona non grata in the CLO industry because he secretly tape recorded his Highland




                                                    4
 40000/0626-15453210v2
                                                                                               259 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page5 263
                                                                              of 33of
                                         362



 colleagues, and no one in the CLO industry wants anything to do with Terry or Acis, and the

 Acis name is now toxic as a result of Terry’s actions.

          8.       Upon being terminated by Highland, Terry filed arbitration claims against six

 parties: Acis LP; Acis GP; Highland; Highland’s two founders (James Dondero and Mark

 Okada); and Dugaboy Investment Trust (“Dugaboy”). Terry asserted a claim for more than $200

 million and received an $8 million award against Acis. Terry’s claims against Highland,

 Dondero, Okada, and Dugaboy were all dismissed. Also, Terry’s claim that the promissory note

 transaction between Highland and Acis (the “Promissory Note”) (the same note referenced at

 paragraphs 2 and 6 of the 303(f) Motion) was a fraudulent transfer, but the arbitration panel

 likewise rejected this claim.

          9.       As a result of losing on all his claims against the deep-pocketed defendants in the

 arbitration and losing on his fraudulent transfer claim, Terry is left with a pyrrhic victory—a

 largely uncollectible judgment against Acis. If that fact was not already apparent to Terry, it

 became so on January 29 when, pursuant to Texas state law, Acis filed a motion to post a

 supersedeas bond in the amount of $495,070.50, which is equal to 50 percent of Acis’s net worth

 as of January 29. Terry thus realized that even if he ultimately prevailed on Acis’s appeal of the

 $8 million judgment, Terry was never going to recover more than the approximately $500,000

 bond amount.

          10.      Thus, Terry has been flailing about trying to create as much mayhem as possible

 to see if he can succeed in a shakedown by attempting to block the $420 Million CLO-3 Reissue

 Transaction from closing. Terry’s filings are made in complete disregard of Terry’s own self-

 interest (the request for a receiver and the Involuntary Petitions) and in complete disregard for




                                                    5
 40000/0626-15453210v2
                                                                                              260 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page6 264
                                                                              of 33of
                                         362



    the investors in the $420 Million CLO-3 Transaction who stand to lose tens of millions of dollars

    if the Transaction does not close.

              11.     According to Terry’s fanciful allegations, the Transaction is itself a fraudulent

    transfer that Highland and Acis allegedly orchestrated to deprive him of the ability to satisfy his

    judgment against Acis. But, as will be explained, there are numerous reissues or refinances that

    have taken place, and are scheduled to take place, throughout the CLO industry as a result of

    changing market forces—specifically, declining interest rates from the time the CLOs were first

    issued.

              12.     In fact, Highland has been engaged in efforts to restructure the Acis CLOs long

    before the arbitration award was issued in October 2017. Highland closed on a restructure of

    CLO-2 on April 10, 2017 and it began work on the restructure of CLO-3 (the CLO at issue) as

    far back as May 2017. Thus, contrary to Terry’s wild assertions, the $420 Million CLO-3

    Reissue Transaction is being driven by legitimate business purposes in the ordinary course of

    business and not by some Machiavellian scheme by Acis to “dismantle their business to the great

    detriment of their single largest creditor, Mr. Terry” as Terry falsely claims.

              13.     Another important point for the Court to consider is that Terry’s 303(f) Motion is

    long on hyperbole and name-calling but short on facts regarding alleged past fraudulent transfers

    and future fraudulent transfers. But, here are the facts. To date, there has been a single

    fraudulent-transfer claim that has been litigated and that is Terry’s claim in the arbitration

    involving the October 2016 transaction giving rise to the Promissory Note in which Highland

    agreed to pay $12.6 million to Acis in return for Acis transferring to Highland the right to certain

    future cash flows was a fraudulent transfer. 1 The arbitration panel roundly rejected Terry’s


1
     In his 303(f) Motion regarding a subsequent November 2017 transaction involving this same promissory note (the
    “Note Transfer”), Terry alleges that “[u]pon information and belief, Acis did not receive sufficient consideration

                                                            6
    40000/0626-15453210v2
                                                                                                             261 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page7 265
                                                                              of 33of
                                         362



 fraudulent-transfer claims, holding that “[t]he transactional documents recite business purpose

 and reasonable consideration for the sale.”                       Final Award, at 17, Exhibit No. 1,

 hereto. 2 Moreover, “Terry offer[ed] no evidence that ACIS did not receive reasonable equivalent

 value in the transaction or that ACIS made the transfer with ‘actual intent to hinder delay or

 defraud.’” Id. With respect to the fraudulent-transfer allegations that are littered throughout the

 303(f) Motion, this Court should take such allegations with a heavy dose of salt given Terry’s

 prior, unsuccessful claims of fraudulent transfers.

            14.      To bring things full circle, given that the same relief that Terry now seeks in his

 303(f) Motion—blocking the $420 Million CLO-3 Reissuance Transaction—was scheduled to be

 heard by the state court judge at the Temporary Injunction Hearing on January 31, that begs the

 following question: Why did Terry simply not go forward with the January 31 Temporary

 Injunction Hearing in state court and instead file the Involuntary Petitions against Acis and file

 an emergency 303(f) Motion? The answer is clear: Terry knew that the handwriting was on the

 wall and that the state court was not going to enjoin the $420 Million CLO-3 Reissuance

 Transaction from closing the next day and then Terry would lose all leverage to try to block the

 Transaction. Terry’s machinations did succeed in causing the closing of the Transaction to be

 rescheduled from February 1 to February 13. However, as the evidence will show, if this


 for the Note Transfer.” This assertion is in sharp contrast to a sworn declaration that Terry signed on January 23 in
 support of a temporary restraining order in which he falsely claimed based upon his “personal knowledge” that the
 November 2017 Note Transfer was for “no consideration.” Terry Decl. ¶11, Exhibit No.2. At a TRO hearing in
 state court on January 24, Acis’s counsel pointed out that this statement in Terry’s declaration was false because,
 among other consideration, the Note Transfer reflected a commitment by a Highland entity to pay Acis upon
 demand up to $2 million in legal expenses and an additional $1 million in administrative expenses. Thus, in his
 303(f) Motion, Terry has been forced to change his tune that the Note Transfer was a fraudulent transfer based upon
 his “personal knowledge” that Acis received “no consideration” for the transfer to a statement that “upon
 information and belief” Acis did not receive “sufficient consideration” for the transfer. The sworn statement in
 Terry’s January 23 declaration is just one of many misleading and false statements that Terry has made and Acis
 intends to bring to light in its cross-examination of him at the hearing on his 303(f) Motion.
 2
     Each Exhibit referenced herein is incorporated herein by such reference.


                                                            7
 40000/0626-15453210v2
                                                                                                             262 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page8 266
                                                                              of 33of
                                         362



 Transaction does not close on February 13, it will never close and will cause innocent third party

 investors to lose tens of millions of dollars.

          15.      As is detailed herein, Acis’s interest in the Transaction is limited to the ministerial

 assignment of the CMA and not a transfer of millions of dollars of assets of Acis—as Terry

 suggests is happening. Moreover, Terry’s requested relief is an exercise in futility because

 whether or not the Transaction closes Terry will be in same position. Either the Transaction goes

 forward or CLO-3 will liquidate. In either case, Acis no longer will manager CLO-3 and the

 CMA will have no value. However, if CLO-3 liquidates, the third-party investors to whom Acis

 owes a fiduciary duty stand to lose tens of millions of dollars. Preventing the Transaction

 therefore would create no additional value for Acis, while creating substantial damages for the

 investors and risk of claims by them against Acis (and Terry).

          16.      Because Section 303(f) of the Bankruptcy Code would have allowed Acis to

 complete the closing of the $420 Million CLO-3 Reissue Transaction, notwithstanding the

 Involuntary Petitions, Terry compounded his ill-conceived litigation strategy in filing the

 Involuntary Petitions by filing the 303(f) Motion, which seeks to impose (before an order for

 relief is entered and on the strength of Involuntary Petitions which are deficient on their face) the

 requirements of Section 363 of the Bankruptcy Code. For the reasons set forth below, the 303(f)

 Motion should be denied.




                                                     8
 40000/0626-15453210v2
                                                                                                  263 / 359
Case
 Case19-34054-sgj11
      18-30264-sgj11Doc
                     Doc1735
                         16 Filed
                             Filed02/05/18
                                   01/13/21 Entered
                                             Entered02/05/18
                                                     01/13/2111:38:14
                                                              16:53:00 Page
                                                                        Page9 267
                                                                              of 33of
                                         362



                                                II.
                                     HISTORICAL BACKGROUND 3

          A. Acis, Highland, and the CLO Structure

          17.      Highland is in the business of putting together and managing collateralized loan

 obligations (“CLOs”). It is one of the primary players in the CLO industry. A CLO is a legal

 entity that owns a basket of loans, which are managed by a collateral manager (the “Collateral

 Manager”). The Collateral Manager buys loans into, or sells them out of, the basket. The CLO

 has its own bondholders (lenders to the CLO) (“Bondholders”), and its own equity holders

 (“Equity Holders”).

          18.      Acis LP is the Collateral Manager for CLO-3 as well as four other distinct CLOs.

 Acis has absolutely no economic interest in any of the CLOs, which includes CLO-3 and the

 $420 million in loans that CLO-3 holds. Rather, Acis, as Collateral Manager, provides services

 to the CLO and is compensated for its services in accordance with the Collateral Management

 Agreement or CMA. Exhibit No. 3, hereto. The duties and obligations Acis owes CLO-3, in its

 capacity as Collateral Manager, are governed by the CMA. Among other things, Acis’s duties as

 Collateral Manager include: supervising and directing the investment and reinvestment of CLO

 assets; monitoring the CLO assets and providing to the Issuer (the CLO) certain reports,

 schedules, and other data; and directing an optional redemption under the Indenture on behalf of

 the Issuer. CMA § 3. Additionally, Acis is obligated to “use commercially reasonable efforts to

 ensure that no action is taken by it” that would materially and adversely affect the Issuer.” CMA

 § 8.




 3
  The facts and statements herein will be supported by testimony and evidence presented at the hearing on the 303(f)
 Motion.


                                                         9
 40000/0626-15453210v2
                                                                                                           264 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              10268
                                                                                 of 33
                                                                                     of
                                         362



          19.      Because Acis has no employees it does not and cannot provide any services

 directly to the CLOs as required by the CMAs. However, the CMA allows Acis to contract with

 third parties to provide these services, which Acis has done. Specifically, Acis has entered into

 several agreements with other Highland affiliates to provide the required services. In one such

 agreement, a Highland affiliate provides “front-office” services that include the buying and

 selling of the loans that comprise the CLO (the “Sub-Advisory Agreement”). Pursuant to the

 Sub-Advisory Agreement, Highland provides to Acis, among other things, the following

 services: “mak[ing] recommendations to [Acis] . . . as to the general composition and allocation

 of the Portfolio . . . including recommendations as to the specific loans and other assets to be

 purchased, retained or sold”; “plac[ing] orders with respect to, and arrang[ing] for, any

 investment by or on behalf of [an] Account”; “identify[ing], evaluat[ing], recommend[ing] to

 [Acis] . . . the structure and/or terms of investment opportunities within the specific investment

 strategy of [Acis]”; “provid[ing] information to [Acis] . . . regarding any investments to facilitate

 the monitoring and servicing of such investments”; and “assist[ing] and advis[ing] [Acis] . . .

 with respect to credit functions including, but not limited to, credit analysis and market research

 and analysis.” Sub-Advisory Agreement § 1(b). Exhibit No. 4, hereto. The Sub-Advisory

 Agreement “shall terminate automatically with respect to any Management Agreement on the

 date on which (i) such Management Agreement has been terminated . . . or (ii) [Acis] is no

 longer acting as portfolio manager . . . whether due to removal, resignation or assignment.” Id. §

 6(b).

          20.      In another agreement, a Highland affiliate provides “back-office” services that

 include the accounting, legal, and other administrative functions necessary in servicing the loans

 (the “Shared Services Agreement”). Under the Shared Services Agreement, Highland provides



                                                  10
 40000/0626-15453210v2
                                                                                              265 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              11269
                                                                                 of 33
                                                                                     of
                                         362



 to Acis essential services, including: “[a]ssistance and advice with respect to back- and middle-

 office functions including, but not limited to, accounting, payments, operations, technology and

 finance”; “[a]ssistance and advice with respect to legal issues, compliance support and

 implementation and general risk analysis”; “access to marketing team representatives to assist

 with the marketing of [Acis]”; “[a]ssistance relating to any reporting [Acis] is required to make”;

 and “[t]he provision of office space, information technology services and equipment,

 infrastructure and other related services requested or utilized by [Acis].” Shared Services

 Agreement § 2.02. Exhibit No. 5. Though these services are essential to Acis’s capacity to serve

 as Collateral Manager, “[e]ither party may terminate [the Shared Services] Agreement at any

 time upon at least thirty (30) days’ written notice to the other.” Id. § 7.01 (emphasis added).

          21.      The Highland affiliates have notified Acis that they no longer intend to provide

 services to Acis pursuant either to the Sub-Advisory Agreement or Shared Services Agreement

 for CLO-3. Thus, even if the Transaction did not close, that would leave Acis unable to provide

 the services it is required to provide as Collateral Manager, which failure constitutes a basis for

 removing Acis as collateral manager and terminating the CMA on 30 days’ notice. See CMA §

 15(g) (CMA may be terminated and Acis may be removed as Collateral Manager upon 30 days’

 notice due to “the inability of [Acis] to perform its duties hereunder in accordance with the

 standard of care specified herein due to the termination of the Service Agreements [defined as

 the Shared Services Agreement and Sub-Advisory Agreement].” Exhibit No. 3.

          22.      Terry was an employee of Highland from 2005 until June 2016 when Highland

 terminated Terry for cause. Terry was integrally involved in the Acis CLOs, having launched the

 CLOs, set up their structure, and serving as portfolio manager for several years.




                                                  11
 40000/0626-15453210v2
                                                                                              266 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              12270
                                                                                 of 33
                                                                                     of
                                         362



          23.      Highland helped put together six CLOs bearing the Acis name from 2013 until

 2015. These are named Acis CLO-I through Acis CLO-6. These CLOs had loan portfolios

 ranging in value from around $300 million to $550 million at the time they were initiated.



          B. CLO Reissuances Prompted by Falling Interest Rates

          24.      The loans held by the CLO pay cash when the borrowers from the CLO pay

 interest and principal on the loans. The borrowers send their payments to the CLO Trustee’s 4

 collections account. Each quarter, the Trustee pays out the cash in the collections account. The

 quarterly payments, also called the “waterfall,” are made according to the priority set out in the

 CLO’s indenture (the CLO’s governing document).                 First, the CLO’s Collateral Manager

 receives a fee. Second, the Bondholders are paid in order of priority: the AAA bondholders are

 paid first, the AA bondholders are paid, etc., until the most-junior bondholders are paid. Third,

 the Equity Holders—the last group to be paid in a CLO structure—receive what is left from the

 collections account after all the management expenses and Bondholders are paid. If there is

 enough cash left at the bottom of the waterfall, the Equity Holders receive a good return. If there

 is not enough cash, the Equity Holders may get no money for that quarter.

          25.      The amount of money paid to the Equity Holders in a given quarter will depend

 on the amount of cash paid into the CLO by the borrowers, less the amount that has to be paid

 out to the CLO’s Bondholders for that quarter. When loan interest rates are high in the market,

 the borrowers pay more cash into the CLO and the Equity Holders receive a good return each

 quarter. CLOs created in calendar year 2014, including CLO-3, were issued when interest rates

 were higher than they are today. Given these lower interest rates Borrowers have refinanced their

 4
   The CLO Trustee is a third party, in this instance Bank of New York, which oversees the collection of loan
 payments from the borrowers, among other responsibilities.


                                                     12
 40000/0626-15453210v2
                                                                                                     267 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              13271
                                                                                 of 33
                                                                                     of
                                         362



 loans to lower interest rates. (This is no different than a homeowner taking advantage of lower

 interest rates to refinance their home, which would result in the lender receiving reduced

 principal and interest payments). As a result, the borrowers pay less cash into the CLO each

 quarter than the prior quarter. This is what is currently happening with CLO-3.

          26.      However, the amount owed to the Bondholders does not change with interest

 rates. Rather, it is fixed by the indenture (the agreement under which the Bondholders loan

 money to the CLO), so that amount paid to the Bondholders remains constant. Therefore, as

 interest rates fall, there is less, and potentially no money left for the Equity Holders at the end of

 each quarter. The CLO industry has solved this problem by restructuring currently-existing

 CLOs, called a “reissue.”       The reissued CLO will pay lower interest rates to the CLO’s

 Bondholders. This reduces the cash the CLO must pay out each quarter to the Bondholders,

 leaving more cash available to pay to the Equity Holders. As loan interest rates fall, a CLO must

 reissue or its Equity Holders will get no more return on their CLO equity-holdings. Last year,

 125 CLOs reissued for a total of $62 billion.5 One such transaction involved Acis CLO-2

 refinancing $192 million of its loans in April 2017. This reissue or refinancing trend has

 continued in 2018 with 19 CLOs reissuing for a total of $10 billion in transactions. Id.

          27.      In addition to doing a reissuance of the CLO, another option available to Equity

 Holders who are dissatisfied with reduced payments that they are receiving in an era of lower

 interest rates is to shut down the CLO. Pursuant to the CLO’s indenture, the Equity Holders

 have the right to “call” the CLO, which means to demand that the CLO sell its basket of loans

 into the market, distribute the remaining proceeds in one, final waterfall, and then cease

 operations. When a CLO is called, the loans must be liquidated on the open market within a set

 5
  Exhibit No. 6, is an excerpt from JP Morgan 2017-2018 CLO Weekly New Issue Datasheet dated January 29,
 2018, showing the CLO market’s reissuance and refinancing activity for 2017 and 2018.


                                                   13
 40000/0626-15453210v2
                                                                                                268 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              14272
                                                                                 of 33
                                                                                     of
                                         362



 period of time, usually between one and four weeks. Though the Equity Holders often realize a

 substantial loss in this process, it is better than leaving their money in an investment that pays

 little or no returns for years to come. (Each CLO has a finite life after which it automatically

 terminates. In the case of CLO-3, it terminates in 2026). Acis CLO-2014-C Indenture at §1.1,

 Def. Payment Date, p44, and §2.7(e) re: Final Payment Date, and §9.5, re: surrender of Notes.

 Exhibit 7.

          28.      A Collateral Manager only receives management fees for as long as the CLO

 operates. The Collateral Manager has no control over when a CLO is reissued or called. Instead,

 the Collateral Manager must follow the directions of the Bondholders and the Equity Holders to

 whom it owes a fiduciary duty. Once the decision to either reissue or call a CLO has been made,

 the Collateral Manager is duty-bound to undertake all necessary actions to effectuate the directed

 outcome. After a CLO is called, the Collateral Manager no longer will get any management

 fees. Moreover, regardless of whether a CLO is reissued or called, the Collateral Manager does

 not receive any compensation relating to the reissuance.



          C. The Planned Reissuance of CLO-3

          29.      CLO-3 (Acis CLO 2014-3, Ltd.) was created on February 1, 2014 and terminates

 on February 1, 2026. CLO-3 owns a basket of loans valued at $420 million, including loans to

 Delta Airlines, Dunkin Donuts, and Tribune Media. CLO-3’s Bondholders and Equity Holders

 own the economic interest in this $420 million basket of loans. CLO-3’s Bondholders include

 public pension funds, insurance companies, and banks. The Equity Holder of CLO-3 is Acis




                                                14
 40000/0626-15453210v2
                                                                                            269 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              15273
                                                                                 of 33
                                                                                     of
                                         362



 Loan Funding, Ltd. (“ALF”), 6 which in turn is owned by two entities: a charitable foundation

 and a third-party private firm (collectively, the “CLO-3 Equity Holders”).

           30.      When CLO-3 was created, its basket of loans had an average interest rate of

 4.59%, resulting in a quarterly waterfall payment of approximately $2 million to the CLO-3

 Equity Holders. However, in recent years, the borrowers on these loans have been refinancing to

 a lower average interest rate (3.21%). This has resulted in falling distributions to the CLO-3

 Equity Holders for each quarter. The returns to the CLO-3 Equity Holders have been as follows:

 $1.4 million in the first quarter of 2017, $1.36 million in the second quarter, $875,000 in the

 third quarter, and $1.1 million in the last quarter of 2017. The quarterly payment for the first

 quarter of 2018 is $470,000, and the CLO-3 Equity Holders are expected to receive no

 distributions by the next waterfall, scheduled for May 2018. Like other similarly-situated CLOs,

 CLO-3 either needed to be reissued or called to protect the CLO-3 Equity Holders’ interests. 7

           31.      Starting in May 2017, CLO-3 started the reissuance process on behalf of its

 Equity Holders. Typically, the most difficult investors to sign up are the equity holders. As

 previously explained, the equity is the riskiest investment because it is last in line for payment

 under the CLO waterfall and faces the prospect of receiving reduced or no payments (which is

 expected to happen with the May 2018 quarterly payment). In May 2017, a private equity firm

 6
     Acis Loan Funding, Ltd. recently changed its name to Highland CLO Funding, Ltd.

 7
   Exhibit No. 8, is a copy of The Loan Syndications and Trading Association’s 2017 CLO Review, 2018 Preview:
 Necessity is the Mother of Invention article (also found at https://www.lsta.org/news-and-resources/news/2017-clo-
 review-2018-preview-necessity-is-the-mother-of-invention ), which makes the following relevant observations: (a)
 “When they weren’t doing new deals, managers were busy reducing CLO liability costs via refis or resets.” (b) “Of
 course, the reason that CLOs were repricing and/or resetting was because i) they could and ii) falling loan spreads
 meant they needed to reduce liabilities costs to keep the arbitrage working. Wells calculated that the weighted
 average CLO spread dropped 31 bps during 2017. Without refinancings (which simply reduce spread) and resets
 (which reduce spread, extend tenor and can reset tests), economics on existing CLOs simply might not work.” (c)
 Reissuances will become industry standard: “Ultimately, Wells concluded that we may be seeing the development of
 a new lifecycle for CLOs: i) issuance, ii) refinancing after the non-call expires and then iii) a reset as the end of
 reinvestment nears.”


                                                         15
 40000/0626-15453210v2
                                                                                                             270 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              16274
                                                                                 of 33
                                                                                     of
                                         362



 expressed an interest in making a $150 million investment in ALF (the “$150 Million Equity

 Investor”). ALF was the investment vehicle used for the various Acis CLOs, including CLO-3.

 However, one of the conditions demanded by the $150 Million Equity Investor in making its

 investment was that ALF would instruct the reissuance of certain CLOs, including CLO-3 and

 would sever any continuing connection that Acis had with the CLOs, including removing it as

 Collateral Manager. ALF issued this instruction requested by the $150 Million Equity Investor

 on October 6, 2017 (two weeks prior to the arbitration award). 8

          32.      An investment bank was required to be engaged in connection with the

 contemplated reissuance transaction. The investment bank’s responsibilities included securing

 new equity investors and new bondholders. Goldman Sachs was the first investment bank that

 was approached in connection with the reissue of CLO-3. Goldman Sachs recommended that all

 the CLOs be “called” and that the CLOs start with a fresh slate. Goldman Sachs also

 unambiguously communicated that Acis could not be the Collateral Manager following the

 reissuance of the CLOs because of Acis’ now toxic public image after the Terry dispute had so

 damaged the Acis brand. CLO-3’s Equity Holders agreed. As part of the reissuance, the CMA

 for CLO-3 would have to be assigned to a new Collateral Manager, in this instance, Highland

 CLO Management, LLC (the “New Collateral Manager”), another Highland affiliate.

          33.      Goldman Sachs ultimately dropped out due to the “noise” associated with Terry

 and the Acis brand. Thereafter, in November 2017, CLO-3 engaged a new investment bank,

 Mizuho, to undertake the efforts to reissue CLO-3. Mizuho worked to find new Bondholders to


 8
   On October 6, 2017, and again on dates subsequent thereto, ALF (on behalf of the CLO-3 Equity Holders, issued
 the following instruction: In accordance with Sections 9.2 and 14.3 of the Indenture, ALF hereby directs the Issuer,
 the Trustee and the Portfolio Manager [Acis] to (i) effect an optional redemption on the 45th day following the date
 of this direction letter, and (ii) redeem each Class of Secured Notes in whole from Refinancing Proceeds, in each
 case, on the terms and subject to the conditions set forth in the Indenture. Exhibit Nos. 9 - 12.


                                                         16
 40000/0626-15453210v2
                                                                                                            271 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              17275
                                                                                 of 33
                                                                                     of
                                         362



 invest in the reissued CLO-3. It completed that process on January 26, 2018. On or about

 January 29, the Bondholders of the reissued CLO-3 agreed to purchase approximately $375

 million of new bonds issued by the reissued CLO-3. The $375 million from the purchase of the

 new bonds would in turn be used to pay-off the old Bondholders in the original CLO-3.

 Collectively the foregoing process is referred to as the “Reissuance of CLO-3”.

          34.      At this point in time, the transfer of the CMA from ACIS, LP to the New

 Collateral Manager, is the sole remaining formality before closing of the Reissuance of CLO-3

 can occur. 9 This is the transaction that Terry argues should require compliance with Section 363

 of the Bankruptcy Code, and not be completed by Acis LP in accordance with Section 303(f) of

 the Bankruptcy Code.

          35.      But, based on Acis’ fiduciary duty to CLO-3’s Equity Holders, it must execute the

 transfer. 10 To do otherwise would be to put its interests before those of the CLO-3 Equity

 Holders. Acis has been instructed to execute the transfer of the CLO-3 Management Agreement

 to the New Collateral Manager. Holding-up the assignment of the CLO-3 Management

 Agreement will not result in Acis receiving any more value or funds. Rather, failing to act in the

 best interest of the CLO subjects Acis to liability to CLO-3, its Bondholders, and its Equity

 Holders.



 9
   The CMA may be assigned by either Acis or CLO-3 if certain requirements are met. Specifically, Acis may not
 assign any of the management agreements “without the written consent of the Issuer, at least a Majority of the
 Subordinated Notes . . . and at least a Majority of the Controlling Class.” CMA § 14(a). Likewise, the Issuer may
 not assign a management agreement “without the prior written consent of [Acis].” Id. § 14(c).
 10
    As a registered investment advisor, Acis is bound to act in accordance with the Investment Advisors Act of 1940
 (the “IAA”). Under the IAA, it is “unlawful for any investment advisor . . . to engage in any act, practice, or course
 of business which is fraudulent, deceptive, or manipulative.” IAA § 206. Section 206 has since been interpreted as
 establishing “a statutory fiduciary duty for investment advisers to act for the benefit of their clients, requiring
 advisers to exercise the utmost good faith in dealing with clients, to disclose all material facts, and to employ
 reasonable care to avoid misleading clients.” S.E.C. v. Treadway, 430 F. Supp. 2d 293, 338 (S.D.N.Y. 2006)
 (internal quotations omitted).


                                                          17
 40000/0626-15453210v2
                                                                                                              272 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              18276
                                                                                 of 33
                                                                                     of
                                         362



          D. Terry’s bad-faith litigation gamesmanship to block the Reissuance of CLO-3

          36.      Terry completely understands the foregoing reissue process, why it is necessary,

 and the devastating consequences of the reissuance not closing. Terry launched CLO-3, set up

 its structure, and managed its portfolio for several years. Moreover, never in the history of the

 CLO industry has a CLO reissuance progressed to the point of funding, and then not closed. The

 new Bondholders already have committed to buy $375 million in bonds, the old Bondholders

 already have been assured they will be paid off, and the CLO-3 Equity Holders already have

 been assured that their investment will not face liquidation.

          37.      Knowing this, Terry sought to leverage the situation. On January 24, he filed an

 application for a TRO to, among other things, prevent Acis from assigning the CMA. The TRO

 was supported by a declaration from Terry that contained materially misleading statements and

 omissions, and outright falsehoods. The state court conducted a hearing that resulted in Acis and

 Terry reaching a short-term agreement that would remain in place until the temporary injunction

 that was scheduled to be heard within the week. Specifically, Acis agreed in the state court to not

 transfer the CMAs or remove Acis as manager until the temporary injunction hearing. Acis also

 informed the state court that the Reissuance of CLO-3 was in progress and, therefore, it was

 important to have the temporary injunction heard as soon as possible. The temporary injunction

 hearing was originally scheduled for February 1.

          38.      On January 29, Terry filed a supplemental TRO, also supported by a declaration

 from Terry, that Acis “had transferred” management of CLO-3 to a Highland entity. The TRO

 and Terry’s supporting declaration, once again, were false. Acis had not transferred management

 of CLO-3 to a Highland entity as Acis had agreed not to transfer such rights until the temporary

 injunction hearing and had honored that agreement.



                                                  18
 40000/0626-15453210v2
                                                                                            273 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              19277
                                                                                 of 33
                                                                                     of
                                         362



          39.      Also, on January 29, Terry filed an application for a turnover order and for

 appointment of a receiver (the “Application for Receiver”). In the Application for Receiver,

 Terry made false and unsubstantiated allegations that Acis had fraudulently transferred more

 than $16 million in assets to affiliated entities after entry of the arbitration award in October

 2016. As noted in the Introduction, under paragraph 15 of the CMA, the appointment of a

 receiver would cause the CMA to be terminated and Acis to be removed as the Collateral

 Manager, thereby rendering the CMA worthless. Yet, Terry inexplicably asked for the

 appointment of a receiver as just another litigation tactic designed to sow confusion regardless of

 the fatal consequences to Terry’s claims, i.e. his supposed attempts to preserve the value of the

 CMA.

          40.      At the January 29 hearing, the Court did not make any substantive rulings. Rather,

 at the request of Acis’s counsel and in light of the scheduled closing of the Reissuance of CLO-3

 on February 1, the state court moved the temporary injunction hearing up from February 1 to

 January 31 to ensure that the hearing would take place prior to the scheduled February 1 closing.

 Also, the Court reconfirmed its prior orders that Terry would supply an expert report by noon on

 January 30 and that both Terry and his expert would appear for deposition for up to two hours’

 each prior to the temporary injunction hearing that had been rescheduled for January 31 at 2:00

 p.m.

          41.      On January 30, Terry provided his expert report as ordered. Later that day, Terry

 withdrew his expert, which resulted in the expert deposition being called off. However, Terry’s

 deposition remained scheduled to take place at 10:00 a.m. on January 31, the day of the

 temporary injunction hearing. Then, out of the blue and with no advance notice, Terry filed his

 Involuntary Petitions against Acis at midnight on January 30 and filed a “suggestion of



                                                   19
 40000/0626-15453210v2
                                                                                              274 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              20278
                                                                                 of 33
                                                                                     of
                                         362



 bankruptcy” with the state court. Terry’s counsel advised that in light of the bankruptcy filings

 that Terry would not appear for his court-ordered deposition on January 31 and would not appear

 at the temporary injunction hearing. In response, on January 31, Acis filed a motion to vacate the

 agreed order that the parties had entered on January 24 and advised Terry that Acis intended to

 present the motion to vacate to the state court at the 2:00 p.m. hearing.

          42.      The parties appeared at the 2:00 p.m. hearing on January 31. During the middle of

 argument, Judge Goldstein announced that Judge Jernigan was on the phone, which resulted in a

 recess of about one hour as Judge Goldstein took Judge Jernigan’s call. When Judge Goldstein

 returned to the bench after that call, she announced her view that the filing of the Involuntary

 Petitions deprived her of jurisdiction to make any further rulings pending action by the

 Bankruptcy Court.



          E. Closing of the Transaction is rescheduled from February 1 to February 13

          43.      CLO-3 has been able to move the closing date for the Transaction from February

 1 to February 13. However, this is a short-term fix that demands a permanent solution. The very

 pendency of these involuntary cases severely impacts CLO-3’s ability to ensure that all of the

 constituent parties remain committed to the transaction. Each day that passes creates greater risk

 for this $420 million transaction.        The new Bondholders will grow nervous about the

 unprecedented delay. The ratings agencies, law firms offering opinion letters, and various

 trustees have refused to act in the shadow of a potential bankruptcy stay. Indeed, for the

 Transaction to go forward on February 13, it must “price” five business days in advance, on

 February 8; and the pendency of these Involuntary cases likely will prevent pricing – which will

 likely quash the Transaction before the February 13th closing date.           And the longer the



                                                  20
 40000/0626-15453210v2
                                                                                             275 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              21279
                                                                                 of 33
                                                                                     of
                                         362



 Transaction waits, the more likely that changing market conditions, such last Friday’s precipitous

 stock market fall, will cause parties to reconsider if they want to enter into the Transaction at the

 previously negotiated prices. Absent the denial of the 303(f) Motion and the granting of the

 Motions to Dismiss, 11 the Reissuance of CLO-3 may never close, 12 to the detriment of the CLO-

 3 Equity Holders and Bondholders to whom Acis owes a fiduciary duty. 13 However, it is beyond

 question if the assignment of the CMA is not executed prior to February 13, CLO-3 will be

 called, its basket of loans liquidated, and the CLO-3 Equity Holders and other parties will incur

 tens of millions of dollars in losses.

            44.      The CLO-3 Indenture provides that the Equity Holders may “call”—i.e., force the

 liquidation of—CLO-3 through an optional redemption of the outstanding notes. Specifically, a

 majority of the Equity Holders may initiate an optional redemption “on any Business Day after

 the Non-Call Period.” CLO-3 Indenture § 9.2(a). Exhibit No. 7. The Non-Call Period for CLO-

 3 ended in February 2016. CLO-3 Indenture § 1.1. Exhibit No. 7. After being notified of an

 optional redemption, “the Portfolio Manager [Acis] in its sole discretion shall direct the sale (and

 the manner thereof) of all or part of the Collateral Obligations and other Assets.” Id. § 9.2(b).

            45.      Even if Acis subsequently escapes bankruptcy and the appointment of a receiver,

 the Equity Holders in CLO-3 will nonetheless issue an optional redemption, thereby liquidating


 11
    In connection with the Motions to Expedite the Hearing on the Motions to Dismiss (which will be considered by
 the Court current with the 303(f) Motion), Acis is filing a Supplemental Brief, in support of the expedited
 consideration. As noted therein, it is not enough to simply deny the 303(f) Motion, thus permitting Acis to continue
 operations, unrestricted by Section 363 of the Bankruptcy Code, until an Order for Relief is entered or the
 Involuntary Cases are dismissed, as, and most important, the mere existence of the Involuntary Petitions against
 Acis is interfering with and causing damage to all of the CLO’s managed by Acis.
 12
    As noted in Paragraph 43, a failure to close the Reissuance of CLO-3 does not result in the continued operations
 as Collateral Manager by Acis. Rather, Acis is done and CLO-3 is liquidated. Thus, the hold-up by Terry of the
 Reissuance of CLO-3 has no utility for Acis, Terry or any other creditor of Acis.
 13
      Each week the transaction is delayed costs the Equity Holders between $50,000 and $100,000.


                                                          21
 40000/0626-15453210v2
                                                                                                            276 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              22280
                                                                                 of 33
                                                                                     of
                                         362



 all CLO-3 assets. Under such a scenario, the CMA will automatically terminate upon “the

 liquidation of the Assets and the final distribution of the proceeds of such liquidation to the

 Holders.” CMA § 13(a)(ii).

          46.      What appears to be lost on Terry is that regardless of whether the Reissuance of

 CLO-3 occurs, Acis’s fate is sealed. In short order, Acis will no longer be the Collateral

 Manager for CLO-3. Either the Collateral Management Agreement will be transferred pursuant

 to a reissuance or it will expire when CLO-3 is called and liquidated.

          47.      Furthermore, and as previously discussed, even if Acis is prohibited from

 transferring the Collateral Management Agreement, Acis will nonetheless be terminated as

 Collateral Manager due to (1) the bankruptcy filing, (2) a receivership requested by Terry in state

 court, or (3) Acis’s inability to provide management services as a result of the Highland

 Servicers exercising their contractual right to refuse to continue to provide services to Acis

 under the Sub-Advisory Agreement and Shares Services Agreement. The delay or even

 prevention of the assignment of the CMA to the New Collateral Manager will not result in more

 assets owned by Acis, and, in fact, will increase the claims against Acis (not to mention the

 forthcoming claims against Terry) for its breach of fiduciary duties owed to CLO-3, its

 Bondholders and the CLO-3 Equity Holders.



                                           III.
                              OBJECTIONS TO THE 303(f) MOTION

          48.      The relief Terry seeks in the 303(f) Motion has no basis in law or fact and is

 nothing more than the latest maneuver in his scheme to exert pressure on Acis (and Highland) by

 jeopardizing the closing of the Reissuance of CLO-3.




                                                  22
 40000/0626-15453210v2
                                                                                            277 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              23281
                                                                                 of 33
                                                                                     of
                                         362



          49.      As set forth in the Motions to Dismiss, Terry has improperly invoked the

 jurisdiction of this Court and did so in bad faith. Allowing Terry to compound those abuses by

 imposing on Acis the requirements of Section 363 of the Bankruptcy Code would not only be

 inequitable, but also has the potential to cause millions of dollars of damage to multiple parties,

 including creditors of Acis or affiliates thereof. Moreover, it would be inappropriate for this

 Court to condone such abuses by modifying Section 303(f) before this Court has considered the

 propriety of Acis being subject to Title 11 cases.



          A. Section 303(f) Permits the Alleged Debtors to Operate Unencumbered During
             the Gap Period

          50.      Section 303(f) provides:

                   “Notwithstanding Section 363 of [the Bankruptcy Code,] except to the extent that
                   the court orders otherwise, and until an order for relief in the case, any business of
                   the debtor may continue to operate, and the debtor may continue to use, acquire,
                   or dispose of property as if an involuntary case concerning the debtor had not
                   been commenced.”

          51.      In the Texas Rangers case the Court confirmed the scope and rationale of Section

 303(f) by quoting from Consolidated Partners Inv. Co. v. Lake, 152 B.R. 485, 490 (Bankr. N.D.

 Ohio 1993):

                   By virtue of § 303(f), during the gap period, the Debtor was authorized to
                   continue such operations until an order for relief was entered as though no
                   involuntary petition had been filed. The rationale for allowing the debtor to
                   operate during the involuntary gap period is that prior to the entry of an order for
                   relief, the subject of an involuntary petition should not be adversely affected by
                   the case.”

  In re Texas Rangers Baseball Partners, 434 B.R. 393 ( Bankr. N.D. Tex. 2010).

          52.      In the 303(f) Motion, Terry cites two cases for the proposition that “courts have

 imposed restrictions on an involuntary gap debtor’s operations to preserve and protect assets;



                                                    23
 40000/0626-15453210v2
                                                                                                 278 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              24282
                                                                                 of 33
                                                                                     of
                                         362



 especially where there is a concern that a debtor may dispose of assets for less than fair value or

 dismantle a business for the private gain of its principals.” 303(f) Motion, at ¶¶ 18-19; In re Tex.

 Rangers Baseball Partners, 434 B.R. 393 (Bankr. N.D. Tex. 2010); Wilson v. Davis (In re

 Wilson), 62 B.R. 42 (E.D. Tenn. 1985).

          53.      Terry’s characterization and attempts to analogize the facts of those cases is

 unavailing. First, in the Wilson case, the court did not modify Section 303(f), but simply

 observed that because Section 303 permits an involuntary debtor to use, acquire, or dispose of

 property through the time the order for relief is entered (as opposed to through the date of the

 involuntary filing, which the appellee had argued), that the proper date for determining the scope

 of an involuntary debtor’s exempt property was the date on which an order for relief was

 entered. Id. at 45-46.

          54.      In Texas Rangers the Court abrogated Section 303(f), but, the main reason for

 doing so was that the alleged debtors’ sole asset was itself a debtor in a voluntary chapter 11 case

 and that it was appropriate to impose on the involuntary debtors the same fiduciary duties as a

 debtor in possession because of such ownership structure. 434 B.R. at 404-405. Indeed, the

 Court acknowledged that section 303(f) generally permits an involuntary debtor to “proceed

 without court oversight[,] . . . so long as [its] conduct can be justified under the business

 judgment rule.” Id. at 405. Moreover, as acknowledged by Terry, the Court’s conclusion was

 very much “based on the facts and circumstances of the case.” 303(f) Motion, at ¶ 19.

          55.      The Texas Rangers Court was further concerned that the alleged debtors were not

 operating consistent with the fiduciary duties of a debtor-in-possession in the gap period. Thus,

 the Court imposed the obligations of Section 363 of the Bankruptcy Code on the alleged debtors.




                                                  24
 40000/0626-15453210v2
                                                                                             279 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              25283
                                                                                 of 33
                                                                                     of
                                         362



 Terry makes no comparison of the facts of that case to the facts of this matter in support of his

 303(f) Motion – and he cannot.

          56.      Here, Acis is operating consistent with both Acis’s fiduciary duties and the

 industry trend of almost 140 CLO reissuances.              As noted above, blocking the Transaction

 benefits neither Acis nor its creditors. In fact, the liabilities undertaken from a failure to comply

 will surely injure Acis, and its creditors. Further, to cause the assertion of claims against Acis is

 contrary to its fiduciary duties to its creditors and third parties.

          57.      In connection with the assignment of the CMA as part and parcel of the

 Reissuance of CLO-3, there is no evidence to suggest that Acis is not acting in a fashion

 consistent with the fiduciary responsibilities of a debtor-in-possession (were Acis to become

 debtors-in-possession at a later date). Rather, the unsupported allegations by Terry of pre-

 petition transactions undertaken by Acis fail to demonstrate in any regard that the assignment of

 the CMA to complete the Reissuance of CLO-3 is inappropriate.

          58.      As demonstrated above, Acis is, by assigning the CMA to the New Collateral

 Manager, performing exactly as is required of it and is complying with its fiduciary duties to

 CLO-3. To do otherwise would be a breach of its fiduciary duties as well as cause significant

 damage to innocent third parties, all of which may assert claims against Acis.             Thus, by

 complying with its fiduciary duties to CLO-3, Acis is also complying with its fiduciary duties to

 its creditors (if Acis were to become debtors-in-possession).

          59.      The drastic remedy of imposing upon Acis obligations to comply with Section

 363 during the gap period makes no sense when what is being undertaken by Acis is exactly

 what is in the best interests of all interested parties.




                                                     25
 40000/0626-15453210v2
                                                                                              280 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              26284
                                                                                 of 33
                                                                                     of
                                         362



          B. Terry’s “Fraudulent Transfer” Argument is Based on an Incorrect
             Understanding of the CMA and the Law

          60.      Boiled down to its essence, Terry’s “fraudulent transfer” argument asserts the

 following positions: (i) the CMA (the management agreement by which Acis manages CLO-3) is

 a valuable asset of Acis; (ii) Acis proposes to transfer that valuable asset to the New Collateral

 Manager; and (iii) the New Collateral Manager is not providing anything to Acis in exchange for

 the transfer of the CMA. Thus, Terry argues, the transfer of the CMA eliminates a valuable asset

 of Acis for no consideration.

          61.      The flaws in Terry’s “fraudulent transfer” argument, however, are fatal. First, the

 CMA has no value, as Acis’s operation thereunder results in a loss to Acis (see ¶ 4, infra).

 Second, the contractual arrangement between Acis and CLO-3 (i.e., the CMA), which has been

 in place since 2014, provides, among other things, that Acis will perform various services, be

 compensated for those services, and, most relevant here, undertake actions as instructed by

 CLO-3, including, in this instance, assign the contract (the CMA). Simply put, the provisions of

 the CMA requiring the Collateral Manager (Acis) to perform as instructed – in this instance to

 transfer the CMA, is a negotiated contractual obligation among Acis and CLO-3 that has nothing

 to do with the transferee (i.e., the New Collateral Manager). From the outset of the relationship

 among Acis and CLO-3, Acis has performed in accordance with its fiduciary duties to the CLO,

 its Equity Holders and its Bondholders; and has been compensated all along by CLO-3 for such

 performance. It is not being instructed to make the assignment – which it must do consistent

 with its fiduciary duties.

          62.      The four year long relationship among Acis and CLO-3 has included performance

 of the back and forth obligations of the parties, which has resulted in consideration flowing to

 and among the parties. Thus, Acis has already been compensated in anticipation of performing


                                                   26
 40000/0626-15453210v2
                                                                                              281 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              27285
                                                                                 of 33
                                                                                     of
                                         362



 its instructed obligations including assigning the CMA in further of the Transactions.      There is

 no consideration or value flowing from Acis to the New Collateral Manager. Rather, Acis

 continues to perform under the terms of its existing contract (i.e., the CMA) by making the

 assignment as instructed CLO-3.

          63.      Accordingly, Terry’s suggestion that the New Collateral Manager is receiving a

 fraudulent transfer, and that Acis is making a fraudulent transfer, is not correct. Rather, Acis

 simply is performing in accordance with a contractual obligation, long-ago entered into, and for

 which it has been, and continues to be, compensated. The transfer is not anything more than

 Acis’s compliance with the terms of a contract – the CMA. The foregoing analysis debunks any

 assertion that the assignment of the CMA, a ministerial act to be performed by Acis as part and

 of the Reissuance of CLO-3, is a fraudulent transfer.



          C. The Involuntary Petitions are Factually Defective

          64.      As described in detail in the Motions to Dismiss, the Involuntary Petitions are

 subject to dismissal because they are not supported by the requisite number of creditors needed

 to commence an involuntary chapter 7 case under Section 303 of the Bankruptcy Code. Section

 303(b)(1) of the Bankruptcy Code states, in relevant part:

                   An involuntary case against a person is commenced by the filing
                   with the bankruptcy court of a petition under chapter 7 or 11 of this
                   title—

                   (1) by three or more entities, each of which is either a holder of a
                   claim against such person that is not contingent as to liability or the
                   subject of a bona fide dispute as to liability or amount, or an
                   indenture trustee representing such a holder, if such noncontingent,
                   undisputed claims aggregate at least $15,775 more than the value
                   of any lien on property of the debtor securing such claims held by
                   the holders of such claims;



                                                     27
 40000/0626-15453210v2
                                                                                              282 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              28286
                                                                                 of 33
                                                                                     of
                                         362



                   (2) if there are fewer than 12 such holders, excluding any
                   employee or insider of such person and any transferee of a transfer
                   that is voidable under section 544, 545, 547, 548, 549, or 724 (a) of
                   this title, by one or more of such holders that hold in the aggregate
                   at least $15,775 of such claims . . . .

       11 U.S.C. § 303(b).

          65.      Section 303(b) contains “very specific requirements concerning the number of

 entities that are necessary to commence an involuntary filing.”                   2 COLLIER ON

 BANKRUPTCY ¶ 303.14 (16th rev. ed. 2013). Those requirements are based on the policy of

 preventing one or more “recalcitrant creditors” from filing an involuntary case to harass a debtor.

 Id.

          66.      Perhaps the most basic of all requirements is that section 303(b)(l) requires that

 when a debtor has twelve or more creditors, an involuntary case may be commenced only by

 three or more entities. See In re Tichy Elec. Co., Inc., 332 B.R. 364, 372-73 (Bankr. N.D. Iowa

 2005) (citations omitted); Sipple v. Atwood (In re Atwood), 124 B.R. 402, 406 (S.D. Ga. 1991)

 (“If there are twelve or more qualifying claims, excluding voidable claims, the debtor cannot be

 forced into involuntary bankruptcy by fewer than three of the qualifying creditors.”). Where a

 debtor has twelve or more creditors and there are less than three petitioning creditors, the case

 must be dismissed—section 303(b)(l) leaves no room for Court discretion.

          67.      Terry has the burden of demonstrating that he has satisfied the numerosity

 requirement under section 303(b) of the Bankruptcy Code. Pleas Doyle & Assocs. v. James

 Plaza Joint Venture (In re James Plaza Joint Venture), 67 B.R. 445, 448 (Bankr. S.D. Tex. 1986)

 (“It is plaintiffs’ burden to demonstrate the number of creditors of [the] debtor’s estate.”); In re

 Charon, 94 B.R. 403, 405-06 (Bankr. E.D. Va. 1988) (petitioner has “burden of proving that it

 satisfied the jurisdictional requirements of § 303(b)”); 2 COLLIER ON BANKRUPTCY

 ¶ 303.15, at 76 (15th ed. 1988) (“When fewer than three creditors file an involuntary petition, the

                                                    28
 40000/0626-15453210v2
                                                                                              283 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              29287
                                                                                 of 33
                                                                                     of
                                         362



 alleged debtor has the burden to raise the issue that it has 12 or more creditors by filing a list

 pursuant to Bankruptcy Rule 1003(b). The petitioning creditor then has the burden to show that

 the alleged debtor actually has fewer than 12.”). Terry cannot do so.

          68.      Here, it is beyond dispute that Acis has twelve or more creditors. Ironically,

 substantially all of Acis’s creditors became creditors because of the pending state court action

 between Terry and Acis.               Specifically, Acis’s creditors include numerous law firms,

 professionals, and experts, which are creditors of Acis LP and also creditors of Acis GP due to

 its role as the general partner. Acis has filed with this Court a statement pursuant to Bankruptcy

 Rule 1003(b) listing such creditors. See Case No. 18-30264-SGJ7, Docket No. 7; Case No. 18-

 30265-SGJ7, Docket No. 7. Exhibit No. 13. Thus, Acis has more than twelve creditors, making

 clear that three creditors are required to force Acis into bankruptcy pursuant to section

 303(b)(1). 14

          69.      Based on the foregoing, the Involuntary Petitions lack the statutorily required

 number of petitioning creditors and therefore are subject to dismissal because they are factually

 defective.

          70.      The significance of the Motion to Dismiss cannot be over emphasized. As the

 fatal flaw in the Involuntary Petitions – only one creditor filed the Involuntary Petitions – is so

 obvious, this Court should not consider the 303(f) Motion, until and unless consideration has

 been given to the Dismissal Motion. 15


 14
   In addition to filing the 1003(b) Notice, Acis has provided to Terry copies of the invoices, statements and other
 documents evidencing and supporting each of the creditors‘ asserted claims. In addition, Acis also offered to present
 a witness to provide a deposition (including the offer of a deposition to be conducted over the just-concluded
 weekend) to testify to the creditors and their claims. Terry failed to respond to this offer.
 15
    While the Motion to Expedite the Court’s consideration of the Motions to Dismiss is being considered
 concurrently with the Court’s consideration of the 303(f) Motion, Acis asserts that Dismissal of the Involuntary
 Petitions should be heard in advance of the 303(f) Motion. Were the blatant disagreed and failure to comply with
 Section 303(b) not as obvious as it is, this Court might consider the 303(f) Motion in advance of the Motions to

                                                          29
 40000/0626-15453210v2
                                                                                                             284 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              30288
                                                                                 of 33
                                                                                     of
                                         362



          D. The 303(f) Motion is a Blatant Attempt to Pressure Acis by Threatening the
             Reissuance of CLO-3, in Contravention of the Intent Underlying the Bankruptcy
             Code’s Involuntary Provisions.

          71.      Terry’s bad faith litigation strategy is clear—he intends to exert pressure on Acis

 (and Highland) by jeopardizing the Reissuance of CLO-3. In furtherance of that ill-conceived

 objective, Terry filed the 303(f) Motion, which seeks to impose the requirements of Section 363

 of the Bankruptcy Code before there has been an adjudication on the merits of the propriety or

 validity of the Involuntary Petitions. Granting the relief requested would run completely counter

 to the balance Congress attempted to strike in the Bankruptcy Code’s involuntary bankruptcy

 provisions.

          72.      The filing of an involuntary petition is a drastic remedy. See Credit Union

 Liquidity Servs., L.L.C. v. Green Hills Dev. Co., L.L.C. (In re Green Hills Dev. Co., L.L.C.), 741

 F.3d 651, 655 (5th Cir. 2014). In recognition of this fact, “Congress limited the circumstances in

 which creditors may force a debtor into such a proceeding.” Id. (citing, inter alia, 30 Cong.

 Rec. S7618 (daily ed. June 19, 1984)); see In re Landmark Distribs., Inc., 189 B.R. 290, 306

 (Bankr. D.N.J. 1995) (“The filing of an involuntary petition by a creditor must be carefully

 scrutinized by the Court because such an action is extreme in nature and carries with it serious

 consequences to the alleged debtor, examples of which include loss of credit standing,

 interference with general business affairs and public embarrassment.”) (citations omitted).

 Congress created the Bankruptcy Code to serve “as a shield for debtors, not a sword for

 creditors,” In re R.N. Salem Corp., 29 B.R. 424, 429 (S.D. Ohio 1983), and even the good-faith

 filing of an involuntary petition creates onerous circumstances for an alleged debtor. Schmid v.



 Dismiss. However, the immediately apparent flaw in the Involuntary Petitions warrants consideration of the
 Motions to Dismiss first.


                                                    30
 40000/0626-15453210v2
                                                                                                   285 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              31289
                                                                                 of 33
                                                                                     of
                                         362



 Yorke (In re Reid), 773 F.2d 945, 946 (7th Cir. 1985) (the filing of an involuntary petition is “an

 extreme remedy with serious consequences to the alleged debtor”) (citations omitted).

          73.      Balancing the harshness of the possibility of an entity being put into bankruptcy

 against its will is the protection afforded by Section 303(f) of the Bankruptcy Code.

 Recognizing that an alleged debtor should be afforded due process and its day in Court before

 being required to abide the restrictions the Bankruptcy Code imposes on its operations, Section

 303(f) allows an alleged debtor to operate free of those restrictions pending an adjudication of

 the involuntary petition. The presumption that an alleged debtor should be free to operate its

 business without restriction pending adjudication of an order for relief is even more critical when

 the petitioning creditor, like Terry here, has acted alone in an attempt to gain an improper tactical

 advantage in a longstanding two-party dispute in state court.

          74.      As set forth in the Motion to Dismiss, the Involuntary Petitions are blatant

 examples of forum shopping. Terry filed the Involuntary Petitions literally on the eve on an

 evidentiary hearing in the state court that Terry knew would have resulted in Acis being free to

 close the Reissuance of CLO-3. Rather than participate in that hearing (and sit for the deposition

 that was to precede that hearing), Terry attempted a “Hail Mary pass” and precipitously

 attempted to transfer the venue of his dispute with Acis to this Court. Having done so, Terry

 should be forced to await the adjudication of the merits of the Involuntary Petitions (already the

 subject of the Motions to Dismiss, filed less than 24 hours after the Involuntary Petitions

 themselves) before being granted relief that is akin to a pre-determination that the Acis entities

 should be adjudicated debtors. To hold otherwise would offend the balancing Congress built

 into Section 303 and would offend notions of equity and due process. 16


          16
             As the Motions to Dismiss demonstrate, Acis asserts that the Involuntary Petitions suffer from fatal
 flaws, both because the numerosity requirement of Section 303(b)(1) is not met and because the filings were made in

                                                         31
 40000/0626-15453210v2
                                                                                                           286 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              32290
                                                                                 of 33
                                                                                     of
                                         362



                                                    IV.
                                                CONCLUSION

           WHEREFORE, for the reasons set forth herein, Acis respectfully requests that the Court

 enter an Order denying the Motion and granting such other relief as the Court deems just and

 proper.

 Dated: February 5, 2018                                      Respectfully submitted,

                                                              By: /s/ Michael D. Warner

                                                              Michael D. Warner (TX Bar No. 00792304)
                                                              Benjamin L. Wallen (TX Bar No.
                                                              24102623)
                                                              COLE SCHOTZ P.C.
                                                              301 Commerce Street, Suite 1700
                                                              Fort Worth, TX 76102
                                                              (817) 810-5250
                                                              (817) 977-5273 (Facsimile)
                                                              mwarner@coleschotz.com
                                                              bwallen@coleschotz.com

                                                              Gary Cruciani (TX Bar No. 05177300)
                                                              Michael P. Fritz (TX Bar No. 24036599)
                                                              MCKOOL SMITH, P.C.
                                                              300 Crescent Court, Suite 1500
                                                              Dallas, Texas 75201
                                                              214-978-4000 Telephone
                                                              214-978-4044 Facsimile
                                                              gcruciani@mckoolsmith.com
                                                              mfritz@mckoolsmith.com

                                                              Attorneys for Acis Capital Management,
                                                              L.P. and Acis Capital Management GP, LLC




 bad faith. At a minimum, the relief Terry seeks in the 303(f) Motion should await this Court’s adjudication of the
 Motions to Dismiss. At most, the 303(f) Motion should be denied, without prejudice to Terry’s right to seek the
 same relief if these involuntary cases proceed beyond Acis’ Motions to Dismiss.


                                                        32
 40000/0626-15453210v2
                                                                                                          287 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        16 Filed
                              Filed
                                  02/05/18
                                    01/13/21 Entered
                                               Entered
                                                     02/05/18
                                                       01/13/21
                                                              11:38:14
                                                                16:53:00 Page
                                                                           Page
                                                                              33291
                                                                                 of 33
                                                                                     of
                                         362



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 5th day of February, 2018, a true and correct copy of
 the foregoing Joint Objection of Alleged Debtors to Emergency Motion of Petitioning Creditor to
 Abrogate or Modify 11 U.S.C. § 303(f), Prohibit Transfer of Assets, and Impose, inter alia, 11
 U.S.C. 363 was served upon all parties that are registered to receive electronic service through
 the court’s ECF notice system in the above cases.


                                                    By:     /s/ Michael D. Warner
                                                            Michael D. Warner




                                               33
 40000/0626-15453210v2
                                                                                          288 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 292 of
                                        362




                                 EXHIBIT K




                                                                            289 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735  Filed
                        28 Filed    01/13/21 Entered
                                  02/12/18     Entered 01/13/21
                                                     02/12/18   16:53:00 Page
                                                              15:10:33     Page 293
                                                                              1 of   of
                                                                                   381
                                         362
                                                                                           1

     1                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS (DALLAS)
     2
          In Re:                           )           Case No. 18-30264-sgj7
     3                                     )           Dallas, Texas
          ACIS CAPITAL MANAGEMENT, L.P.,   )
     4                                     )
                    Alleged Debtor.        )           February 7, 2018
     5                                     )           9:36 a.m.
          -------------------------------- )
     6                                     )
          ACIS CAPITAL MANAGEMENT GP, LLC, )           Case No. 18-30265-7-sgj7
     7                                     )
                    Alleged Debtor.        )
     8                                     )
          -------------------------------- )
     9
    10                           TRANSCRIPT OF HEARING ON:

    11                     AS TO CASE NO. 18-30264-sgj7:
             EMERGENCY MOTION TO ABROGATE OR MODIFY 11 U.S.C. SECTION
    12     303(F), PROHIBIT TRANSFER OF ASSETS, AND IMPOSE, INTER ALIA,
            11 U.S.C. SECTION 363, FILED BY PETITIONING CREDITOR JOSHUA
    13                              TERRY (3);
          EMERGENCY MOTION TO SET HEARING (RELATED DOCUMENTS 8 MOTION TO
    14          DISMISS CASE), FILED BY ALLEGED DEBTOR ACIS CAPITAL
                               MANAGEMENT, L.P. (9)
    15
                          AS TO CASE NO. 18-30265-7-sgj7:
    16       EMERGENCY MOTION TO ABROGATE OR MODIFY 11 U.S.C. SECTION
           303(F), PROHIBIT TRANSFER OF ASSETS, AND IMPOSE, INTER ALIA,
    17      11 U.S.C. SECTION 363, FILED BY PETITIONING CREDITOR JOSHUA
                                    TERRY (3);
    18    EMERGENCY MOTION TO SET HEARING (RELATED DOCUMENTS 8 MOTION TO
          DISMISS CASE), FILED BY ALLEGED DEBTOR ACIS CAPITAL MANAGEMENT
    19                              GP, LLC (9)
    20                   BEFORE THE HONORABLE STACEY G. JERNIGAN
                             UNITED STATES BANKRUPTCY COURT
    21
          Transcription Services:                      eScribers, LLC
    22                                                 352 Seventh Avenue
                                                       Suite #604
    23                                                 New York, NY 10001
                                                       (973) 406-2250
    24
          PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.
    25    TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                               290 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735  Filed
                        28 Filed    01/13/21 Entered
                                  02/12/18     Entered 01/13/21
                                                     02/12/18   16:53:00 Page
                                                              15:10:33     Page 294
                                                                              2 of   of
                                                                                   381
                                         362
                                                                                           2

     1    APPEARANCES:

     2    For the Alleged Debtor:            MICHAEL D. WARNER, ESQ.
                                             BENJAMIN L. WALLEN, ESQ.
     3                                       Cole Schotz P.C.
                                             1700 City Center Tower II
     4                                       301 Commerce Street
                                             Suite 1700
     5                                       Fort Worth, TX 76102
     6                                       JACOB S. FRUMKIN, ESQ.
                                              (TELEPHONIC)
     7                                       Cole Schotz P.C.
                                             Court Plaza North
     8                                       25 Main Street
                                             Hackensack, NJ 0760
     9
                                             GARY CRUCIANI, ESQ.
    10                                       MICHAEL P. FRITZ, ESQ.
                                             McKool Smith
    11                                       300 Crescent Court
                                             Suite 1500
    12                                       Dallas, TX 75201

    13    For Joshua Terry,                  RAKHEE V. PATEL, ESQ.
          Petitioning Creditor:              ANNMARIE CHIARELLO, ESQ.
    14                                       Winstead PC
                                             2728 N. Harwood Street
    15                                       Suite 500
                                             Dallas, TX 75201
    16
                                             BRIAN P. SHAW, ESQ.
    17                                       Clouse Dunn LLP
                                             1201 Elm Street
    18                                       Suite 5200
                                             Dallas, TX 75270
    19
          Also Present:                      JOSHUA TERRY
    20                                       Petitioning Creditor

    21                                       SCOTT B. ELLINGTON, ESQ.
                                             General Counsel of Highland
    22                                       Capital Management

    23
    24
    25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                               291 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 28
                        1735  Filed
                           Filed    01/13/21Entered
                                 02/12/18     Entered  01/13/21
                                                    02/12/18    16:53:00Page
                                                             15:10:33     Page
                                                                             53 295 of
                                                                                of 381
                                         362
                                            Colloquy                                   53

      1              MS. PATEL:    -- I haven't put on --

      2              THE COURT:    You may have a witness on that if it --
      3              MS. PATEL:    I don't know what their evidence --
      4              THE COURT:    Okay.

      5              MS. PATEL:    -- is going to be, so I may very well,
      6   yes.
      7              THE COURT:    All right.     Well, then let's go to the

      8   other side.     To expedite things, I think I made clear but
      9   maybe I didn't make clear, Mr. Cruciani, your witness can be
    10    combined testimony in response to the 303(f) as well in

    11    support of your motion to expedite.          And so --

    12               MR. CRUCIANI:     Okay.    Thank you, Your Honor.       So Mr.

    13    Ellington will testify to both.
    14               THE COURT:    Okay.

    15               MR. CRUCIANI:     As relates to the motion to expedite,

    16    the actual substantive testimony on our motion to dismiss will
    17    be primarily Mr. Leventon; I understand that was kind of the

    18    next step, but that's not something we'll be doing for this
    19    particular motion, right?
    20               THE COURT:    Correct.

    21               MR. CRUCIANI:     Okay.
    22               THE COURT:    Um-hum.

    23               MR. CRUCIANI:     Yes, ma'am.
    24               THE COURT:    All right.     So it's Mr. Ellington?        Okay,
    25    welcome.    If you could approach the witness stand.




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                              292 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 28
                        1735  Filed
                           Filed    01/13/21Entered
                                 02/12/18     Entered  01/13/21
                                                    02/12/18    16:53:00Page
                                                             15:10:33     Page
                                                                             54 296 of
                                                                                of 381
                                         362
                                  Scott Ellington - Direct                             54

      1              All right, please raise your right hand.

      2        (Witness sworn)
      3              THE COURT:    All right, please take a seat.
      4              THE WITNESS:     Thank you.

      5              THE CLERK:    I will get them and come back here.
      6              MR. CRUCIANI:     Okay.
      7              THE CLERK:    It's very directional.

      8              MR. CRUCIANI:     Okay.    Thank you, ma'am.
      9   DIRECT EXAMINATION
    10    BY MR. CRUCIANI:

    11    Q.    Please state your name for the record.

    12    A.    Scott Ellington.

    13    Q.    What is your position, Mr. Ellington?
    14    A.    I am the general counsel, chief legal officer, and

    15    partner at Highland Capital Management, L.P.

    16    Q.    Okay.   I'd like to start with just a few things we just
    17    heard from Mr. Terry.

    18    A.    Okay.
    19               MR. CRUCIANI:     Let's put up, Omar, slide 4, please.
    20    Q.    Recall Mr. Terry just testified that the reason Acis is

    21    in this structure was due to the toxic brand name of Highland
    22    back in the 2012 time period?

    23    A.    Yes, I do.
    24    Q.    Now, fast-forward; today.        What is, based on your
    25    dealings with the marketplace, the nature of the Acis brand




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                              293 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 28
                        1735  Filed
                           Filed    01/13/21Entered
                                 02/12/18     Entered  01/13/21
                                                    02/12/18    16:53:00Page
                                                             15:10:33     Page
                                                                             55 297 of
                                                                                of 381
                                         362
                                  Scott Ellington - Direct                             55

      1   today --

      2              MR. SHAW:    Your Honor, I'm going to object on
      3   foundation.     If he's going to testify that his knowledge
      4   regarding the perception is based upon hearsay, people are

      5   telling him what the perception of Acis is, it's rank hearsay.
      6   So if the basis is what others are telling him, it's hearsay
      7   and it's not admissible; there's no exception to that.              So --

      8              MR. CRUCIANI:     It's not offered to prove the truth of
      9   the matter asserted.       Doesn't matter whether they in their
    10    heart of hearts believe it.        It's just what's been

    11    communicated and how they respond to that.

    12               THE COURT:    Okay --

    13               MR. SHAW:    It's --
    14               THE COURT:    -- overruled.

    15               MR. CRUCIANI:     Okay.

    16               THE COURT:    I'll allow it.
    17    Q.    Do you deal with market participants in the CLO industry?

    18    A.    Yes.
    19    Q.    Give us a general overview of the nature of those
    20    dealings

    21    A.    Especially around these transactions, I've dealt directly
    22    with two investment banks and with the equity holders.

    23    Q.    Okay.   And has the subject of the Acis brand name come up
    24    in those discussions?
    25    A.    Countless times.




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                              294 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 28
                        1735  Filed
                           Filed    01/13/21Entered
                                 02/12/18     Entered  01/13/21
                                                    02/12/18    16:53:00Page
                                                             15:10:33     Page
                                                                             56 298 of
                                                                                of 381
                                         362
                                  Scott Ellington - Direct                             56

      1   Q.    What has been communicated to you?

      2   A.    That it is so toxic that it's impossible to sell the
      3   bonds with Acis as the manager, that you would not be able to
      4   raise the equity and, due to this litigation and allegations

      5   that've been in the litigations and the press, by Mr. Terry's
      6   actions, that nothing can be associated with the Acis brand
      7   and be managed as a CLO or marketed as a CLO.

      8   Q.    Who has communicated that to you?
      9   A.    Goldman Sachs, equity holders, large law firms that do
    10    structured products, CLO work for a living, and Mizuho.

    11    Q.    What role was Goldman Sachs slated to have in this case?

    12    A.    They were the investment banker that was going to

    13    refinance these CLOs.
    14    Q.    Who is the current investment banker?

    15    A.    Mizuho.

    16    Q.    Why is Goldman Sachs not the investment banker?
    17    A.    They dropped out because of the Acis name and dealing

    18    with these Acis transactions.
    19    Q.    How did what you were hearing about the Acis name impact
    20    the decision of whether or not Acis would continue as the

    21    collateral manager in these ventures?
    22    A.    The bondholders, the -- and -- existing and purchasing,

    23    and the equity holders, existing and new equity holders, said
    24    categorically, with absolute certainty, if there's any
    25    relation to Acis, the Acis brand, the Acis structure, we have




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                              295 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 28
                        1735  Filed
                           Filed    01/13/21Entered
                                 02/12/18     Entered  01/13/21
                                                    02/12/18    16:53:00Page
                                                             15:10:33     Page
                                                                             57 299 of
                                                                                of 381
                                         362
                                  Scott Ellington - Direct                             57

      1   no interest in doing business with you at all.

      2   Q.    How were these -- how was this new reissue transaction
      3   marketed?     What was the document that was sent to the
      4   investors?

      5   A.    Was called a circular, and it lays out -- it's
      6   essentially a term sheet of how the deal will look.
      7   Q.    Was there any discussion in the circular about who the

      8   collateral manager would be in the new deal?
      9   A.    Yes.
    10    Q.    Who was it?

    11    A.    Highland Capital Loan -- it's that HCLOM -- sorry,

    12    there's just so many names; I'd have to look at the chart.

    13    Q.    A Highland entity?
    14    A.    A Highland affiliate, correct, yes.

    15    Q.    Not Acis?

    16    A.    Correct.
    17    Q.    Is it important that these offering circulars be

    18    accurate?
    19    A.    They have to be.
    20    Q.    What are the penalties if they're not?

    21    A.    Securities fraud, negligent misrep., fraud in the
    22    inducement.     I mean, it's severe.

    23    Q.    Okay.   And so the information that the investors had --
    24    what information did they have at the time they're making
    25    their investment?      What were they told as to who that




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                              296 / 359
Case 18-30264-sgj11
Case 19-34054-sgj11 Doc
                    Doc 28
                        1735  Filed
                           Filed    01/13/21Entered
                                 02/12/18     Entered  01/13/21
                                                    02/12/18    16:53:00Page
                                                             15:10:33     Page
                                                                             58 300 of
                                                                                of 381
                                         362
                                  Scott Ellington - Direct                             58

      1   investment manager would be?

      2   A.    It would be a new entity per their request.
      3   Q.    What would be -- would it be of any concern to you -- and
      4   if so, how -- if they changed that after the investment

      5   decision was made in part (indiscernible)?
      6   A.    We'd have to go and redo the circular, go out and
      7   resolicit the bond and equity tranches.           It -- it would

      8   essentially be a recasting of the entire deal, and then it
      9   looks like you don't have your ducks in a row.            They're more
    10    likely to not fix.

    11    Q.    And then what rights would the new investors have to say,

    12    well -- say, now you're telling me there's a new -- Acis is

    13    back in the play, what rights would they have in terms of
    14    going forward or not?

    15    A.    Rescission, various breaches, you know, lost

    16    relationship, goodwill, brand again.          I mean, it's -- it's a
    17    whole host of things, probably a lot that I couldn't even

    18    think of at the top of my head.
    19    Q.    Okay.   Another thing -- let's go to Exhibit 7, the
    20    indenture, paragraph 8.3(e), which is page 164.             This is what

    21    Mr. Terry and I just got done discussing.           He pointed me to
    22    this in response to my question whether there was anything in

    23    the documents that gave the collateral manager effectively a
    24    veto right over the (indiscernible) transaction.             Recall that
    25    discussion?




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                              297 / 359
 Case18-30264-sgj11
Case  19-34054-sgj11Doc
                     Doc28
                         1735  Filed
                           Filed     01/13/21Entered
                                 02/12/18       Entered 01/13/21
                                                     02/12/18    16:53:00Page
                                                              15:10:33      Page
                                                                              201301  of
                                                                                  of 381
                                          362
                                   Scott Ellington - Cross                               201

      1    A.    Correct.

      2    Q.    Bloomberg issued some media publications as well, right?
      3    A.    Correct.
      4    Q.    There was a Dealbreaker internet post about the dispute,

      5    right?
      6    A.    I remember that, yes.
      7    Q.    Right.    And this issue with Mr. Terry having recorded

      8    while he was an employee of Highland was well known to the
      9    market, right?
     10    A.    I would assume so.

     11    Q.    So despite the fact that this is common knowledge that

     12    Mr. Terry did this, you have Mr. Covitz, who's running Acis in

     13    August of 2017, well after all this stuff comes out, saying
     14    that Acis still intends to issue new CLOs, right?

     15    A.    Yes, that was the plan.

     16    Q.    And Acis is risk-retention-compliant, right?
     17    A.    Yes.

     18    Q.    And Acis has been risk-retention-compliant?
     19    A.    As far as I understand, yes.
     20    Q.    Yet now, fast forward to October or November of 2017 into

     21    the new year in 2018, all of a sudden, this noise about Mr.
     22    Terry recording is what creates the toxic nature of the Acis

     23    brand; is that right?
     24    A.    No, I don't think that's -- the timing is right.               I think
     25    the toxicity was there, but I think the effectuation was




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                298 / 359
 Case18-30264-sgj11
Case  19-34054-sgj11Doc
                     Doc28
                         1735  Filed
                           Filed     01/13/21Entered
                                 02/12/18       Entered 01/13/21
                                                     02/12/18    16:53:00Page
                                                              15:10:33      Page
                                                                              202302  of
                                                                                  of 381
                                          362
                                   Scott Ellington - Cross                               202

      1    actually around this mechanism.

      2    Q.    You're familiar with the news article that came out in
      3    The Wall Street Journal after the award was made public, when
      4    Mr. Terry went to confirm that award, right?

      5    A.    Yes, I do.
      6    Q.    But one of the things that's changed since Mr. Covitz
      7    makes this representation in this document that's posted on

      8    Highland's website about Acis' intent to issue new CLOs as
      9    Acis and now, is that we've got an arbitration award and we've
     10    got a judgment, right?

     11    A.    And we have third-party investors that said we don't want

     12    to be involved in this brand; and their equity is one of the

     13    reasons that new CLOs can be launched.
     14    Q.    I want to follow up on that.         Those third-party

     15    investors, they never told Highland or Mr. Dondero or you or

     16    Mr. Covitz that in order for them to invest that they were
     17    going to bar this new entity -- this Highland Cayman entity or

     18    the Delaware new Highland CLO entity -- from paying for the
     19    transfer of these CMAs, right?
     20    A.    What do you mean by "paying for the transfers"?

     21    Q.    Paying some amount of consideration for Acis to transfer
     22    the management contract?

     23    A.    No, they just said we want things to be structured in
     24    this way or we're not investing.
     25    Q.    Right.    They didn't say hey, we'll do the deal, but as a




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                299 / 359
 Case18-30264-sgj11
Case  19-34054-sgj11Doc
                     Doc28
                         1735  Filed
                           Filed     01/13/21Entered
                                 02/12/18       Entered 01/13/21
                                                     02/12/18    16:53:00Page
                                                              15:10:33      Page
                                                                              203303  of
                                                                                  of 381
                                          362
                                   Scott Ellington - Cross                               203

      1    condition of doing the deal, we want you to transfer these

      2    assets -- this collateral-management agreement from Acis to
      3    Acis Cayman; and we don't want you to pay -- we don't want
      4    Acis Cayman to pay a dollar for the transfer of that CMA?

      5    A.    Well, I think there's two questions.            I'll try to address
      6    them both.
      7          It was call the deal and terminate the CMAs or transfer

      8    the CMAs.    That's question one.        So yes, they not only
      9    necessitated, they demanded it.
     10          How we paid consideration for those transfers to Acis,

     11    they didn't have any involvement in it.

     12    Q.    Right.    I mean, again, I may be belaboring the point, but

     13    I think it's an important one.          These investors' involvement
     14    is not an impediment to Acis receiving value in exchange for

     15    the transfer of the CMAs?

     16    A.    I disagree.
     17    Q.    Tell me why?

     18    A.    If they do not become investors or you cannot reset or
     19    refi, the deals will be called and therefore Acis' CMAs don't
     20    have any value.

     21    Q.    No, no, no.     What I'm saying is, everything is the same,
     22    right?    The transaction that's going forward on the 13th is

     23    the same.    Everything.      Right?
     24    A.    Wrong.
     25    Q.    No, no.    This is -- a hypothetical, what I'm saying.




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                300 / 359
 Case18-30264-sgj11
Case  19-34054-sgj11Doc
                     Doc28
                         1735  Filed
                           Filed     01/13/21Entered
                                 02/12/18       Entered 01/13/21
                                                     02/12/18    16:53:00Page
                                                              15:10:33      Page
                                                                              204304  of
                                                                                  of 381
                                          362
                                   Scott Ellington - Cross                               204

      1    A.    Oh, I'm sorry.      Okay, I misunderstood.

      2    Q.    All right.     Everything is going forward as is, right?
      3    It's going to close on the 13th.          There's going to be a
      4    transfer of the collateral-management agreement.              There's

      5    going to be a reset.       All these things are going to happen,
      6    right, just like you planned.         The one variable that's changed
      7    is that instead of Acis receiving nothing for the transfer of

      8    the collateral-management agreement, is that Acis receives
      9    something for the transfer of the collateral-management
     10    agreement to a Highland affiliate.

     11    A.    Correct.    But they weren't going to receive anything from

     12    a refi or a reset or a call anyway.

     13    Q.    I understand that.
     14    A.    Okay.

     15    Q.    But there's nothing that the investors are saying that

     16    stops Highland Cayman or Highland or anybody else giving Acis
     17    value for the CMAs.

     18    A.    As a directive from the investors; is that what you're
     19    asking me?
     20    Q.    Right.

     21    A.    No, they have not given that directive.            Their only
     22    directive was call and get rid of Acis or get rid of Acis or

     23    we're not doing the deal through a reset.
     24    Q.    All right, so you said that when Acis was set up that --
     25    in 2011, that that was directly analogous to what this new




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                301 / 359
 Case18-30264-sgj11
Case  19-34054-sgj11Doc
                     Doc28
                         1735  Filed
                           Filed     01/13/21Entered
                                 02/12/18       Entered 01/13/21
                                                     02/12/18    16:53:00Page
                                                              15:10:33      Page
                                                                              205305  of
                                                                                  of 381
                                          362
                                   Scott Ellington - Cross                               205

      1    transaction that you're doing or that Highland and its

      2    affiliates are doing with regard to the reset and the
      3    transfers of the collateral-management agreement.               Do you
      4    remember that?

      5    A.    Yeah, the idea of Acis and -- yes.
      6    Q.    Right.
      7    A.    Correct.

      8    Q.    Now, when --
      9    A.    A new brand.
     10    Q.    Right.    Now, when Acis was set up, Highland had existing

     11    CLOs that it managed, right?

     12    A.    Correct.

     13    Q.    None of those existing collateral-management agreements
     14    from Highland were transferred as a part of the formation of

     15    Acis to Acis, right?

     16    A.    I don't recall, but I think Mr. Terry earlier said one
     17    CLO was taken over and managed by Acis.            I just don't remember

     18    how it was effectuated, and I didn't remember that till he
     19    said it.
     20    Q.    But you don't know if that CLO was originally managed by

     21    Highland or if it was managed by some other third party?
     22    A.    I believe he said it was managed by Highland.              But

     23    again --
     24    Q.    I --
     25    A.    -- Mr. Terry would know more than me.            I just can't




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                  302 / 359
 Case18-30264-sgj11
Case  19-34054-sgj11Doc
                     Doc28
                         1735  Filed
                           Filed     01/13/21Entered
                                 02/12/18       Entered 01/13/21
                                                     02/12/18    16:53:00Page
                                                              15:10:33      Page
                                                                              225306  of
                                                                                  of 381
                                          362
                                              Colloquy                                   225

      1    bankers didn't want to be involved with the name.

      2               THE COURT:     All right, late '16 or early 2017.           All
      3    right.    Well, how then, were you all able to do the refi on
      4    CLO 2?

      5               THE WITNESS:     Well, because I think CLO 2 was before
      6    things got to the point where people would say no, because
      7    there was successive articles as things developed in the

      8    litigation.
      9               THE COURT:     Okay.    When was CLO 2, the refi closed?
     10               THE WITNESS:     I believe it was closed on April, but

     11    they usually take several months to effectuate.              So that

     12    was -- call it -- and these are just generalizations.                But

     13    let's say you start on January 2017, you'll close March or
     14    April of '17.     And that process is already ongoing, just like

     15    in these resets, things were ongoing.

     16               THE COURT:     Well, the name got toxic late 2016 or
     17    early 2017.

     18               THE WITNESS:     Correct.     So you had a bank willing to
     19    do it, and then it got to the point to where they didn't want
     20    to be involved in ongoing litigation.           The snowball just got

     21    larger.
     22               THE COURT:     Well, but April 2017, there was a refi

     23    with Acis as the portfolio manager on CLO 2.
     24               THE WITNESS:     Correct.
     25               THE COURT:     I'm trying to understand why was




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                303 / 359
 Case18-30264-sgj11
Case  19-34054-sgj11Doc
                     Doc28
                         1735  Filed
                           Filed     01/13/21Entered
                                 02/12/18       Entered 01/13/21
                                                     02/12/18    16:53:00Page
                                                              15:10:33      Page
                                                                              226307  of
                                                                                  of 381
                                          362
                                              Colloquy                                   226

      1    everything fine and rosy in April 2002 (sic) to have Acis in

      2    there, even though its name had gotten toxic in late 2016 or
      3    early 2017, and now just no go, no one will touch it?
      4               THE WITNESS:     I don't think it was rosy.          I think it

      5    was tolerable.      And then as things got worse and there was
      6    more mud that was slung, it became intolerable.
      7               And you also have the addition of the third-party

      8    investor coming in who gets to start calling the shots.
      9               THE COURT:     Okay.    When was the decision made to do
     10    this refi on CLO 3?

     11               THE WITNESS:     That began back in the May/June time

     12    frame on that particular CLO, because that's when I got

     13    involved on the due diligence calls with the third-party
     14    investor.    And it wasn't just about 3; it was about resetting

     15    them all.

     16               THE COURT:     All.    All the others.
     17               THE WITNESS:     And then the actual structure, Your

     18    Honor, is what dictates why they were taken out of order, just
     19    the way they economically worked.
     20               THE COURT:     Okay.    Um-hum.    Um-hum.

     21               So May/June of 2017, discussion of doing a refi on
     22    all of the five remaining?

     23               THE WITNESS:     Yes, with the new equity investor.
     24    Then they were able to dictate this is what we want the world
     25    to look like that we'll be sticking our 150 million dollars.




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                304 / 359
 Case18-30264-sgj11
Case  19-34054-sgj11Doc
                     Doc28
                         1735  Filed
                           Filed     01/13/21Entered
                                 02/12/18       Entered 01/13/21
                                                     02/12/18    16:53:00Page
                                                              15:10:33      Page
                                                                              227308  of
                                                                                  of 381
                                          362
                                              Colloquy                                   227

      1               THE COURT:     Okay.    When did the offering circular go

      2    out for the one you want to close February 13th?
      3               THE WITNESS:     I don't know the exact date, but it was
      4    sometime last fall-ish.        It may have been after that.          I just

      5    don't recall.     Because they would be drafted; they would be
      6    changed; you had Goldman doing some; then it got changed.                  If
      7    anyone knows the date -- I simply don't know the date.

      8               THE COURT:     Okay.    This is a really big deal.
      9               THE WITNESS:     No, I know.
     10               THE COURT:     And you don't know the date?

     11               THE WITNESS:     That's -- I know.       I just don't have

     12    this memorized.      Does anybody know when the offer circular

     13    went out on 3?
     14               THE COURT:     You don't know?

     15               THE WITNESS:     I can't remember now.

     16               THE COURT:     It wasn't -- you don't know if it was
     17    before or after October 20th, 2017?

     18               THE WITNESS:     Oh, I think it was after.         The circular
     19    goes out when everything else is finished in terms of this is
     20    what we're going to do; this is what the terms are going to

     21    look like; this is what the structure's going to look like.
     22               THE COURT:     Well, it had to be after this Exhibit 22,

     23    when Goldman is saying --
     24               THE WITNESS:     Oh, yes, it was after --
     25               THE COURT:     -- we're not going to do it.




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                305 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 309 of
                                        362




                                 EXHIBIT L




                                                                            306 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        99 Filed
                              Filed
                                  03/27/18
                                    01/13/21 Entered
                                               Entered
                                                     03/27/18
                                                       01/13/21
                                                              17:25:12
                                                                16:53:00 Page
                                                                           Page
                                                                              1 of
                                                                                310249
                                                                                     of
                                         362
                                                                                           1

     1                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS (DALLAS)
     2
           In Re:                           )           Case No. 18-30264-Sgj7
     3                                      )           Dallas, Texas
           ACIS CAPITAL MANAGEMENT, L.P.,   )
     4                                      )
                     Alleged Debtor.        )           March 23, 2018
     5                                      )           9:36 a.m.
           -------------------------------- )
     6                                      )
           ACIS CAPITAL MANAGEMENT GP, LLC, )           Case No. 18-30265-sgj7
     7                                      )
                     Alleged Debtor.        )
     8                                      )
           -------------------------------- )
     9
                                 TRANSCRIPT OF HEARING ON:
    10
                           AS TO CASE NO. 18-30264-sgj7:
    11     [#80] EMERGENCY MOTION TO INTERVENE IN PROCEEDINGS CONTESTING
           INVOLUNTARY PETITIONS FILED BY CLO HOLDCO, LTD., HIGHLAND CLO
    12                     FUNDING, LTD., NEUTRA, LTD.;

    13       [#81] MOTION FOR EXPEDITED HEARING (RELATED DOCUMENTS #80
           MOTION TO INTERVENE) FILED BY CREDITOR HIGHLAND CLO FUNDING,
    14     LTD., CREDITOR CLO HOLDCO, LTD., CREDITOR NEUTRA, LTD.) FILED
                       BY PETITIONING CREDITOR JOSHUA TERRY
    15
           [#87] OBJECTION TO (RELATED DOCUMENT(S): #80 EMERGENCY MOTION
    16     TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY PETITIONS
            FILED BY CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO
    17     HOLDCO, LTD., CREDITOR NEUTRA, LTD., #81 MOTION FOR EXPEDITED
           HEARING (RELATED DOCUMENTS, #80 MOTION TO INTERVENE) FILED BY
    18       CREDITOR HIGHLAND CLO FUNDING, LTD., CREDITOR CLO HOLDCO,
            LTD., CREDITOR NEUTRA, LTD.) FILED BY PETITIONING CREDITOR
    19                             JOSHUA TERRY
    20
          (cont'd. next page)
    21
    22

    23
    24
    25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                               307 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        99 Filed
                              Filed
                                  03/27/18
                                    01/13/21 Entered
                                               Entered
                                                     03/27/18
                                                       01/13/21
                                                              17:25:12
                                                                16:53:00 Page
                                                                           Page
                                                                              2 of
                                                                                311249
                                                                                     of
                                         362
                                                                                           2

     1                     AS TO CASE NO. 18-30265-sgj7:
           [#77] EMERGENCY MOTION TO INTERVENE IN PROCEEDINGS CONTESTING
     2    INVOLUNTARY PETITIONS FILED BY CLO FUNDING, LTD., HIGHLAND CLO
                           FUNDING, LTD., NEUTRA, LTD.;
     3
             [#78] MOTION FOR EXPEDITED HEARING (RELATED DOCUMENTS #77
     4     MOTION TO INTERVENE) FILED BY CLO FUNDING, LTD., HIGHLAND CLO
                           FUNDING, LTD., NEUTRA, LTD.;
     5
           [#83] OBJECTION TO (RELATED DOCUMENT(S): #77 EMERGENCY MOTION
     6     TO INTERVENE IN PROCEEDINGS CONTESTING INVOLUNTARY PETITIONS
          FILED BY CREDITOR NEUTRA, LTD., CREDITOR HIGHLAND CLO FUNDING,
     7      LTD., CREDITOR CLO FUNDING, LTD., #78 MOTION FOR EXPEDITED
           HEARING (RELATED DOCUMENTS #77 MOTION TO INTERVENE) FILED BY
     8      CREDITOR NEUTRA, LTD., CREDITOR HIGHLAND CLO FUNDING, LTD.,
             CREDITOR CLO FUNDING, LTD.) FILED BY PETITIONING CREDITOR
     9                             JOSHUA TERRY
    10                   BEFORE THE HONORABLE STACEY G. JERNIGAN

    11                        UNITED STATES BANKRUPTCY COURT

    12

    13
    14

    15

    16
    17

    18
    19
    20

    21    Transcription Services:                      eScribers, LLC
                                                       7227 North 16th Street
    22                                                 Suite #207
                                                       Phoenix, AZ 85020
    23                                                 (973) 406-2250
    24    PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.
    25    TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                               308 / 359
Case
Case 19-34054-sgj11
     18-30264-sgj11 Doc
                    Doc 1735
                        99 Filed
                              Filed
                                  03/27/18
                                    01/13/21 Entered
                                               Entered
                                                     03/27/18
                                                       01/13/21
                                                              17:25:12
                                                                16:53:00 Page
                                                                           Page
                                                                              3 of
                                                                                312249
                                                                                     of
                                         362
                                                                                           3

     1    APPEARANCES:

     2    For the Debtor:                    MICHAEL D. WARNER, ESQ.
                                             Cole Schotz P.C.
     3                                       1700 City Center Tower II
                                             301 Commerce Street
     4                                       Suite 1700
                                             Fort Worth, TX 76102
     5
                                             WARREN A. USATINE, EQ.
     6                                       Cole Schotz P.C.
                                             25 Main Street
     7                                       Hackensack, NJ 07601

     8                                       GARY CRUCIANI, ESQ.
                                             MICHAEL P. FRITZ, ESQ.
     9                                       McKool Smith
                                             300 Crescent Court
    10                                       Suite 1500
                                             Dallas, TX 75201
    11
          For Joshua N. Terry,               RAKHEE V. PATEL, ESQ.
    12    Petitioning Creditor:              ANNMARIE CHIARELLO, ESQ.
                                             Winstead PC
    13                                       2728 N. Harwood Street
                                             Suite 500
    14                                       Dallas, TX 75201

    15                                       BRIAN P. SHAW, ESQ.
                                             Clouse Dunn LLP
    16                                       1201 Elm Street
                                             Suite 5200
    17                                       Dallas, TX 75270

    18    For Highland CLO Funding,   SCOTT RICHARD LARSON, ESQ.
          Ltd., CLO Holdco, Ltd., and Bell Nunnally & Martin LLP
    19    Neutra Ltd.:                3232 McKinney
                                      Suite 1400
    20                                Dallas, TX 75204

    21
    22

    23
    24
    25




                            eScribers, LLC | (973) 406-2250
                     operations@escribers.net | www.escribers.net
                                                                               309 / 359
Case
 Case18-30264-sgj11
      19-34054-sgj11Doc
                     Doc99
                         1735
                           Filed
                               Filed
                                 03/27/18
                                     01/13/21Entered
                                                Entered
                                                     03/27/18
                                                        01/13/21
                                                              17:25:12
                                                                 16:53:00Page
                                                                            Page
                                                                              142313
                                                                                  of 249
                                                                                      of
                                          362
                                    James Dondero - Direct                               142

      1    November 3, 2017.      And you'll see at the beginning paragraph

      2    the parties are Acis, Highland, and then an entity called
      3    Highland CLO Management, Ltd. with a acronym "HCLOM".                Do you
      4    know the function or purpose of HCLOM?

      5    A.    Not -- not specifically.
      6    Q.    And there are a lot of acronyms here, so let me maybe
      7    help you out on this one if I may.           I believe this was the

      8    entity designed to be the successor portfolio manager to Acis.
      9    Does that perhaps refresh your memory on it?
     10         (Sneeze)

     11    A.    Bless you.     Yes, okay.

     12    Q.    Okay, and let's go back to the signature page here.                And

     13    there's your signature on behalf of Highland and on behalf of
     14    Acis.   And then there's actually another signature here on

     15    behalf of Highland CLO Management, Ltd.            I'm not sure if you

     16    can make out that signature or not.           Do you know who's
     17    actually signing that? Can you tell?

     18    A.    No.    I imagine it's one of the board members of that
     19    entity.
     20    Q.    And why is it that this Cayman entity has a -- is a -- is

     21    signing this agreement; do you know?
     22    A.    I believe -- I would -- I'm guessing it's a -- a

     23    requisite for a Cayman Island entity to have approval of the
     24    board member -- or a board member.
     25    Q.    Okay, and I see this is on behalf of the director, this




                              eScribers, LLC | (973) 406-2250
                       operations@escribers.net | www.escribers.net
                                                                                310 / 359
Case
 Case18-30264-sgj11
      19-34054-sgj11Doc
                     Doc99
                         1735
                           Filed
                               Filed
                                 03/27/18
                                     01/13/21Entered
                                                Entered
                                                     03/27/18
                                                        01/13/21
                                                              17:25:12
                                                                 16:53:00Page
                                                                            Page
                                                                              143314
                                                                                  of 249
                                                                                      of
                                          362
                                    James Dondero - Direct                               143

      1    signature you see there at the bottom?

      2    A.     Yes.
      3    Q.     All right, now, this timing wise was entered about two
      4    weeks after the arbitration award.           So first question is did

      5    you have any role in negotiating Exhibit 16?
      6    A.     No.
      7    Q.     What role, if any, did you play in connection with

      8    Exhibit 16?
      9    A.     Just final approval.
     10    Q.     Do you know -- do you have any understanding about what

     11    group of people would have been responsible for putting

     12    together the document -- for putting together the document?

     13    A.     Sure.   Yeah, I mean, the general context is we'd been
     14    negotiating for months with a large institutional investor out

     15    of Boston to come in for approximately fifty percent of the

     16    ALF.    And the investor came into fifty percent of the ALF
     17    based on a schedule of refining -- refining and redoing of the

     18    various different Acis transactions.
     19           The refi -- the refining the whole operation of the ALF
     20    post the investor coming in from Boston was all dependent upon

     21    getting as far away from Acis and a new collateral manager as
     22    possible.      And so this was part of that as far as I

     23    understand.
     24    Q.     To your understanding, was that institutional investor
     25    willing to invest if Acis remained as collateral manager?




                               eScribers, LLC | (973) 406-2250
                        operations@escribers.net | www.escribers.net
                                                                                311 / 359
Case
 Case18-30264-sgj11
      19-34054-sgj11Doc
                     Doc99
                         1735
                           Filed
                               Filed
                                 03/27/18
                                     01/13/21Entered
                                                Entered
                                                     03/27/18
                                                        01/13/21
                                                              17:25:12
                                                                 16:53:00Page
                                                                            Page
                                                                              144315
                                                                                  of 249
                                                                                      of
                                          362
                                    James Dondero - Direct                               144

      1    A.    No, the way it was described to me, which I believe and

      2    have no reason to disbelieve even at this point, is no
      3    investor or no underwriter wanted to have any legacy or
      4    reputational exposure to Acis, period.

      5    Q.    And again, this is sort of coming full circle.              Highland
      6    had this problem '08, '09 period and now it's Acis having this
      7    brand period.

      8    A.    Yeah, I would describe it as different.            I mean, Highland
      9    back in the day was performance related to real estate.                You
     10    know, the Acis problem is terrorism around a former employee

     11    trying to reputationally tarnish in the press as much as

     12    possible a brand.

     13    Q.    Okay.    Let's look at a couple of the whereas clauses here
     14    if we may, on the first page.         The third whereas clause says,

     15    "Highland has notified Acis that Highland is unwilling to

     16    continue to provide support personnel and other critical
     17    services to Acis with respect to the CLOs."             Did Highland have

     18    that right to do that?
     19    A.    Yes.
     20    Q.    And why was that Highland's position?

     21    A.    It -- it's under no obli -- it's under no obligation.                  As
     22    a matter of fact, the -- the only reason why it was at this

     23    point was to just facilitate the refinancings, you know, but
     24    it -- but it's under no obligation to provide services to a
     25    shell.




                             eScribers, LLC | (973) 406-2250
                      operations@escribers.net | www.escribers.net
                                                                                312 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 316 of
                                        362




                                EXHIBIT M




                                                                            313 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                        Page 317 of
                                        362


 Rakhee V. Patel – State Bar No. 00797213               Jeff P. Prostok – State Bar No. 16352500
 Phillip Lamberson – State Bar No. 00794134             J. Robert Forshey – State Bar No. 07264200
 Joe Wielebinski – State Bar No. 21432400               Suzanne K. Rosen – State Bar No. 00798518
 Annmarie Chiarello – State Bar No. 24097496            Matthias Kleinsasser – State Bar No. 24071357
 WINSTEAD PC                                            FORSHEY & PROSTOK LLP
 500 Winstead Building                                  777 Main St., Suite 1290
 2728 N. Harwood Street                                 Ft. Worth, TX 76102
 Dallas, Texas 75201                                    Telephone: (817) 877-8855
 Telephone: (214) 745-5400                              Facsimile: (817) 877-4151
 Facsimile: (214) 745-5390                              jprostok@forsheyprostok.com
 rpatel@winstead.com                                    bforshey@forsheyprostok.com
 plamberson@winstead.com                                srosen@forsheyprostok.com
 jwielebinski@winstead.com                              mkleinsasser@forsheyprostok.com
 achiarello@winstead.com
                                                        COUNSEL FOR
 SPECIAL COUNSEL FOR                                    THE CHAPTER 11 TRUSTEE
 ROBIN PHELAN, CHAPTER 11 TRUSTEE



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 IN RE:                                             §              CHAPTER 11 CASES
                                                    §
 ACIS CAPITAL MANAGEMENT, L.P.,                     §              Case No. No. 18-30264-SGJ-11)
 ACIS CAPITAL MANAGEMENT GP,                        §              (Jointly Administered)
 LLC,                                               §
                                                    §              Expedited Hearing Requested
                 DEBTORS.                           §

 MOTION FOR 2004 EXAMINATION OF INVESTOR IN HIGHLAND CLO FUNDING,
                LTD. AND CERTAIN AFFILIATES THEREOF

 TO THE HONORABLE STACEY G.C. JERNIGAN, UNITED STATES BANKRUPTCY
 JUDGE:

         Robin Phelan (the "Trustee"), the Chapter 11 Trustee of Acis Capital Management, L.P.

 ("Acis LP") and Acis Capital Management GP, LLC ("Acis GP," together with Acis LP, the

 "Debtors" or "Acis"), the Debtors in the above-styled and numbered bankruptcy cases (the

 "Cases"), files this Motion for 2004 Examination of Investor in Highland CLO Funding, Ltd. and

 Certain Affiliates Thereof (the "2004 Motion"), and respectfully states the following:




 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 1 of 25
                                                                                                   314 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                             Page 318 of
                                        362



                                              BACKGROUND

         1.       Acis LP is portfolio manager for certain collateralized loan obligations (“CLOs”)

 including: (i) Acis CLO 2013-1 LTD. (“CLO-1”), (ii) Acis CLO 2014-3 (“CLO-3”), (iii) Acis

 CLO 2014-4 LTD. (“CLO-4”), (iv) Acis CLO 2014-5 LTD. (“CLO-5”), and (v) Acis CLO

 2015-6 LTD. (“CLO-6”). CLO-1, CLO-3, CLO-4, CLO-5, and CLO-6 are collectively referred

 to herein as the “Acis CLOs.”

         2.       Acis LP manages the Acis CLOs through: (i) that certain Portfolio Management

 Agreement by and between Acis LP and CLO-1, dated March 18, 2013 (the “CLO-1 PMA”); (ii)

 that certain Portfolio Management Agreement by and between Acis LP and CLO-3, dated

 February 25, 2014 (the “CLO-3 PMA”); (iii) that certain Portfolio Management Agreement by

 and between Acis LP and CLO-4, dated June 5, 2014 (the “CLO-4 PMA”); (iv) that certain

 Portfolio Management Agreement by and between Acis LP and CLO-5, dated November 18,

 2014 (the “CLO-5 PMA”); and that certain Portfolio Management Agreement by and between

 Acis LP and CLO-6, dated April 16, 2015 (the “CLO-6 PMA”). The CLO-1 PMA, CLO-3

 PMA, CLO-4 PMA, CLO-5 PMA, and CLO-6 PMA are collectively referred to herein as the

 “PMAs.” Acis LP generates revenue primarily through the management of the Acis CLOs via

 the PMAs.1

         3.       Highland CLO Funding, Ltd. (“HCLOF”), formerly known as Acis Loan Funding

 (“ALF”), is the holder of either all or the majority of the subordinated notes in each of the Acis

 CLOs, except for CLO-1, in which it possesses a blocking position.

         4.       HCLOF has taken many positions throughout the course of this case that appear

 to be economically irrational, contrary to the best interests of HCLOF and its investors, and
 1
   See Findings of Fact and Conclusions of Law in Support of Orders for Relief Issued After Trial on Involuntary
 Bankruptcy Petition [Case No. 18-30264, Docket No. 118 & Case No. 18-30265, Docket No. 113] (the “Opinion”)
 at page 13.


 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 2 of 11
                                                                                                        315 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                               Page 319 of
                                        362



 instead designed to ensure the destruction of the Acis CLOs so that creditors of Acis, and Joshua

 Terry in particular, receive nothing or as little as possible from the Acis bankruptcy estate.

 Recently,2 William Scott, the director of HCLOF, testified that he wants to “reset” the Acis

 CLOs to bring them in line with current market interest rates and that the inability to do the reset

 is causing damage to HCLOF in the amount of approximately $295,000 per week.3 Likewise,

 J.P. Sevilla, in-house counsel for Highland Capital Management, LP (“HCM,” and together with

 its affiliates, including HCLOF, the “Highlands”), recently swore in an affidavit filed in

 Guernsey that a reset transaction, which involves changing the interest rate, reinvestment terms

 and non-call period in the Acis CLOs, would be extremely beneficial to HCLOF because it

 would “create greater cash at the end of the payment waterfall for the holder of the sub-notes,”

 and was cheaper and easier to accomplish that creating a new CLO or doing a refinancing

 transaction because the existing collateral pool stays the same, a new issuer is not required, and

 the legal expenses are much lower.4 Mark Okada, a principal and 25% owner of HCM, testified

 that not doing a reset was “a bad thing” and that “we don’t want that.” 5 Finally, counsel for Acis

 (while it was receiving shared services and sub-advisory services from HCM) likewise concurred

 that it “makes no sense” for an equity investor to just sit back and watch its dividend diminish

 without requesting a reset transaction.6

             5.        To address HCLOF’s request, the Trustee’s Second Amended Joint Plan (the

 “Plan”) [Docket No. 612] provides for such a reset to be performed by the Reorganized Acis and
 2
   As the Court will recall, HCLOF previously requested a liquidation of the Acis CLOs after the entry of the order
 for relief, which the Court enjoined, but then vigorously contested the Trustee’s original plan which would have
 resulted in HCLOF receiving mid-NAV plus 25 basis points, an amount well in excess of the liquidation value of the
 subordinated notes.
 3
     Transcript, July 6, 2018, p. 136.
 4
     Affidavit of J.P. Sevilla, p. 6.
 5
     See Transcript, Involuntary Trial, March 23, 2018 at pp. 38-39.
 6
     See Transcript, Involuntary Trial, February 21, 2018, pp 74-75.


 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 3 of 11
                                                                                                          316 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                                Page 320 of
                                        362



 its sub-advisor, Brigade Capital Management, LP (“Brigade”). Although Mr. Scott, Mr. Sevilla,

 and all of the experts in this case have testified that pursuing a reset transaction would make the

 Acis CLOs more profitable to HCLOF, HCLOF has indicated that it will not reset the Acis CLOs

 with the Reorganized Acis and Brigade under the Plan. Instead, despite the substantial potential

 losses to HCLOF and its investors, it appears that HCLOF will wind-down the Acis CLOs by

 declining to reset them prior to the expiration of their respective reinvestment periods which, at

 least for Acis CLO-3, will expire in a few short months, on February 1, 2019.

         6.        Such a decision by HCLOF would “make no sense” and be contrary to its own

 best interests.     Although HCLOF/ALF was at one time wholly-owned by an affiliate of

 Highland, it did an offering memorandum in November 2017 and, as a result, is now owned

 49.985% by certain affiliates of a large investor and manager of private equity funds

 (“Investor”),7 and 50.015% by affiliates (49.0153%) and employees (0.9997%) of Highland.

 Despite its large ownership percentage in HCLOF and the alleged millions in losses that will

 result if the Acis CLOs are not reset to make them consistent with prevailing market conditions,

 the Investor has not yet appeared in this case or taken any position in this bankruptcy case.

 Further, the Trustee does not have any information as to whether the Investor would be amenable

 to pursuing a reset with Reorganized Acis and Brigade following confirmation of the Plan.

 Because time is short if CLO-3 is to be reset before the end of its reinvestment period, the

 Trustee needs to obtain information from the Investor immediately.

         7.        During the involuntary trial, a number of representations were made to the Court

 by counsel for Acis (while HCM was its shared services provider and sub-advisor) that the

 Investor only invested in HCLOF on the condition that Acis would not have anything to do with
 7
   Although the identity of the Investor and the amount of its investment in HCLOF has previously been disclosed on
 the record in this case, the Trustee is taking an ultra-conservative approach in this Motion because certain of the
 documents reflecting the identity of the Investor in HCLOF were marked as “confidential” in discovery.


 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 4 of 11
                                                                                                           317 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                        Page 321 of
                                        362



 the Acis CLOs going forward, and that the Investor would demand its money back if a reset

 transaction was done with Acis.8 Likewise, Scott Ellington, general counsel for HCM, testified

 that the new equity holders (Investor) said, with absolute certainty, that they had no interest in

 doing business with Acis because the Acis brand was purportedly toxic and, consequently,

 nothing associated with Acis could be managed or marketed as a CLO.9 Mr. Ellington also

 testified that, because it would be putting in additional capital in connection with any reset

 CLOs, the Investor had the ability to “start calling the shots” and dictate the terms of any reset

 transactions.10 Finally, Mr. Okada testified that a reset transaction could not be performed by

 Acis because the market would not accept Acis as a portfolio manager and Acis was no longer

 risk-retention compliant.11

            8.       However, circumstances have changed dramatically in the six months since the

 conclusion of the involuntary trial, and the harbingers of doom predicted by the Highlands have

 not come to fruition. For example, the Court found that the Highlands’ self-serving allegations

 regarding the Acis brand being toxic were not credible or convincing because Acis CLO 2017-7,

 Ltd. closed in April 2017 with Acis as the portfolio manager.12 Further, the operations of Acis

 LP have stabilized in bankruptcy and Acis LP, with the assistance of Brigade, has not only

 continued to perform its duties under the PMAs, but improved the condition of the CLOs through

 the acquisition of additional loans.               In addition, although the Highlands took actions that

 rendered Acis non-complaint with certain risk-retention requirements,13 such requirements were


 8
     See Transcript, Involuntary Trial, February 6, 2018 at p. 46.
 9
     See Transcript, Involuntary Trial, February 7, 2018 at pp. 56-57.
 10
      See Transcript, Involuntary Trial, February 7, 2018 at p. 226.
 11
      See Transcript, Involuntary Trial, March 23, 2018 at p. 53.
 12
      See Findings of Fact and Conclusions of Law, Docket No. 118, at p. 18.
 13
      Id.


 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 5 of 11
                                                                                                  318 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                   Page 322 of
                                        362



 determined to be inapplicable to CLO managers and such decision was not appealed by

 regulators to the Supreme Court.14 As a result, there are neither reputational issues nor any other

 impediments to the ability of the Reorganized Acis, with the assistance of Brigade, to both

 perform the resets and continue to serve as the portfolio manager of any reset Acis CLOs.

 Finally, Brigade has explored the market and believes that the Reorganized Acis and Brigade

 will be able to reset the Acis CLOs on terms that improve the economics of the Acis CLOs if a

 reset is requested by HCLOF in a timely fashion.

            9.       The Trustee needs information from the Investor regarding whether its purported

 refusal to doing a reset with Acis was based on the erroneous assumptions articulated during the

 involuntary trial that Acis would not be able to perform the resets due to risk-retention issues,

 unsubstantiated reputational issues, or an alleged inability to accomplish the resets without the

 assistance of the Highlands. None of these purported concerns exist to impair the ability of the

 Reorganized Acis and Brigade to perform a reset. Further, although these matters were alleged

 by the Highlands, no one from the Investor ever testified during the involuntary trial. As a result,

 the Trustee needs to examine the Investor to determine whether the Investor ever actually had

 such concerns regarding proceeding with Acis. The Trustee also needs information regarding

 whether the Investor presently has any concerns about pursuing reset transactions with the

 Reorganized Acis and Brigade under the Plan now that Acis has been able to successfully serve

 as the portfolio manager for the Acis CLOs on a post-petition basis and there are no impediments

 to the ability of the Reorganized Acis and Brigade to pursue a reset on the Acis CLOs. This is

 particularly necessary given Mr. Ellington’s previous sworn testimony that the Investor is the

 party calling the shots for HCLOF with respect to any reset transactions. Time is also of the

 essence as the reinvestment period for Acis CLO-3 will expire on February 1, 2019.
 14
      Loan Syndications & Trading Ass’n v. SEC, 882 F.3d 220, 229 (D.C. Cir. 2018).

 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 6 of 11
                                                                                             319 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                                 Page 323 of
                                        362



         10.      Finally, although the Highlands have represented to the Court that the Investor is

 an unrelated and independent third party, a decision by an unrelated and independent third party

 to refuse the opportunity to reset the Acis CLOs with the Reorganized Acis and Brigade “makes

 no sense” and would appear to be economically irrational given that Brigade has at least as good

 of a track record (if not a better track record) than does Highland in relation to its CLO business.

 As a result, the Trustee seeks information regarding the relationship, if any, between the Investor

 and the Highlands.

                          RELIEF SOUGHT AND GROUNDS THEREFOR

         11.      The Trustee requests entry of an Order, pursuant to Section 105(a) of the

 Bankruptcy Code and Rule 2004, authorizing and directing (i) the production of documents by

 the Investor in response to the document requests attached as Exhibit A; and (ii) testimony by

 one or more corporate representatives of the Investor through depositions, including testimony

 relating to the matters set forth in Exhibit B attached hereto. A copy of the Trustee’s proposed

 order granting the relief requested herein is attached as Exhibit C hereto.15

         12.      The Rule 2004 information requested in this 2004 Motion will provide Debtor

 with information it needs to understand (i) the Investor’s intentions at the time it invested in

 HCLOF, (ii) the Investor’s position regarding doing the reset transactions with Acis prior to the

 entry of the order for relief on April 13, 2018, (iii) the Investor’s current position regarding

 whether HCLOF should do a reset with the Reorganized Acis and Brigade, (iv) whether and to

 what extent the Investor is “calling the shots” for HCLOF, and (v) the relationship, if any,

 between the Investor and the Highlands.



 15
   Again, out of an abundance of caution, the identity of the Investor is not disclosed in the proposed order. At the
 hearing on the Motion, the Trustee will ask the Court to determine whether any order on the Motion should either
 identify the Investor, identify but redact the name of the Investor, or be entered under seal.

 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 7 of 11
                                                                                                            320 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                 Page 324 of
                                        362



        13.    Bankruptcy Rule 2004 allows a party in interest, including the Trustee, to

 examine any entity regarding matters that may affect the administration of the Debtors' estate.

 See, e.g., In re Summit Corp., 891 F. 2d 1, 5 (1st Cir. 1989). Bankruptcy Rule 2004 also allows

 the Court to order parties-in-interest to produce documents. See In re Correra, No. 16-30728-

 SGJ-7, 2018 Bankr. LEXIS 2498, *14 (Bankr. N.D. Tex. 2018).

        14.    It is well settled that a Rule 2004 examination is broad in scope. See, e.g., In re

 Washington Mutual, Inc., 408 B.R. 45, 49 (Bankr. D. Del. 2009) ("[t]he scope of a Rule 2004

 examination is unfettered and broad.") (internal quotation marks omitted). "Third parties are

 subject to examination pursuant to Rule 2004 if they have knowledge of the debtor's affairs."

 Correra, 2018 Bankr. LEXIS 2498 at *60 (citing In re GHR Energy Corp., 33 B.R. 451, 453-54

 (Bankr. D. Mass. 1983)). "Courts tend to be reluctant to allow 'escape from a Rule 2004

 examination unless the party can show that the examination' would be 'oppressive or

 burdensome.''' Id. at *60 (citing 9 Collier On Bankruptcy ¶ 2004.01[8] (Richard Levin et al. eds.

 16th ed.)).

        15.    The Trustee does not propose to use the examination for any improper purpose,

 such as to annoy, embarrass or oppress the party being examined. See In re Drexel Burnham

 Lambert Group, Inc., 123 B.R. 702, 712 (Bankr. S.D.N.Y. 1991).

        16.    The requested information in Exhibit A, and the deposition topics reflected on the

 attached Exhibit B, relates to, among other things, the Investor’s intentions at the time it

 invested in HCLOF, the Investor’s prior position regarding pursuing a reset of the Acis CLOs

 with Acis as the portfolio manager, the Investor’s current position regarding pursuing a reset

 transaction with the Reorganized Acis and Brigade under the Plan, whether the Investor is

 actually calling the shots for HCLOF, and the relationship between the Investor and the



 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 8 of 11
                                                                                           321 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                    Page 325 of
                                        362



 Highlands. The requested information is within the scope of Bankruptcy Rule 2004 because it

 relates to the Plan and the administration of this bankruptcy case.

        WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that the

 Court: (i) grant the 2004 Motion; (ii) enter the proposed order attached hereto as Exhibit C, (iii)

 order the requested examination under oath of one or more corporate representatives of the

 Investor under Federal Rule of Bankruptcy Procedure 2004; (iv) order Investor, within thirty (30)

 days of entry of an order approving the 2004 Motion, to produce the records requested in

 Exhibit A; (v) order the attorneys for the Trustee be authorized to execute and serve any and all

 subpoenas that are necessary for the requested production of documents; and (vi) grant the

 Trustee such further relief, whether in law or in equity, to which he may be justly entitled.

 DATED: OCTOBER 10, 2018                               Respectfully submitted,

                                                       By: /s/Jeff P. Prostok
                                                       Jeff P. Prostok
                                                       State Bar No. 16352500
                                                       J. Robert Forshey
                                                       State Bar No. 07264200
                                                       Suzanne K. Rosen
                                                       State Bar No. 00798518
                                                       Matthias Kleinsasser
                                                       State Bar No. 24071357
                                                       FORSHEY & PROSTOK LLP
                                                       777 Main St., Suite 1290
                                                       Ft. Worth, TX 76102
                                                       Telephone: (817) 877-8855
                                                       Facsimile: (817) 877-4151
                                                       jprostok@forsheyprostok.com
                                                       bforshey@forsheyprostok.com
                                                       srosen@forsheyprostok.com
                                                       mkleinsasser@forsheyprostok.com
                                                       COUNSEL FOR THE CHAPTER 11
                                                       TRUSTEE

                                                       -and-

                                                       WINSTEAD PC
                                                       500 Winstead Building

 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                       Page 9 of 11
                                                                                                 322 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00               Page 326 of
                                        362



                                                    2728 N. Harwood Street
                                                    Dallas, Texas 75201
                                                    (214) 745-5400 (Phone)
                                                    (214) 745-5390 (Facsimile)
                                                    Rakhee V. Patel
                                                    State Bar No. 00797213
                                                    rpatel@winstead.com
                                                    Phillip Lamberson
                                                    State Bar No. 00794134
                                                    plamberson@winstead.com
                                                    Joe Wielebinski
                                                    State Bar No. 21432400
                                                    jwielebinski@winstead.com
                                                    Annmarie Chiarello
                                                    State Bar No. 24097496
                                                    achiarello@winstead.com
                                                    SPECIAL COUNSEL FOR ROBIN
                                                    PHELAN, CHAPTER 11 TRUSTEE




                             CERTIFICATE OF CONFERENCE

         Pursuant to Local Bankruptcy Rule 2004-1(a), I hereby certify that the undersigned
 counsel for the Trustee has conferred with Craig A. Bruens, counsel for the Investor, regarding
 the relief requested by the 2004 Motion. A conference was held and no agreement regarding the
 date, time, and place of examination could be reach and the 2004 Motion is presented to the
 Bankruptcy Court for determination.



                                                    /s/ Jeff P. Prostok
                                                    Jeff P. Prostok




 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                      Page 10 of 11
                                                                                         323 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                   Page 327 of
                                        362



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 10, 2018, notice of this document will be (i)
 electronically mailed to the parties that are registered or otherwise entitled to receive electronic
 notices in this case pursuant to the Electronic Court Filing (ECF) Procedures in this District, (ii)
 emailed and mailed to counsel for the Investor at the address below, and (iii) served by first class
 U.S. mail, postage prepaid, on any parties on the attached Service List that do not receive the
 Court’s ECF notifications.

        Craig A. Bruens
        Debevoise & Plimpton LLP
        801 Pennsylvania Avenue N.W.
        Washington, D.C. 20004
        cabruens@debevoise.com
                                                      /s/ Suzanne K. Rosen
                                                      Suzanne K. Rosen




 _____________________________________________________________________________________________
 MOTION FOR 2004 EXAMINATION                                                      Page 11 of 11
                                                                                             324 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 328 of
                                        362



                                 EXHIBIT A


             DOCUMENTS TO BE PRODUCED BY INVESTOR




                                                                            325 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 329 of
                                        362



          TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

                                          I. DEFINITIONS

         1.      "Document" or "Documents" is defined broadly to include: (a) all originals and all
 non-identical copies of all written, typed, printed, or recorded matter of any kind, as well as all
 attachments, addenda, and appendices thereto, of any nature or description whatsoever, wherever
 located, and in whatever form or condition, including, without limitation, all letters,
 correspondence, e-mails, facsimiles, telegrams, telexes, memoranda, notes, marginal notations,
 summaries or other records of personal or telephonic conversations, summaries or other records
 of meetings or conferences, summaries or other records of negotiations or discussions of any
 kind, diaries, diary entries, calendars, appointment books, time records, visitor records, work
 records, telephone bills and records, expense records, travel and entertainment records,
 inspections, estimates, reports, offers, counter-offers, proposals, counter-proposals, drafts,
 revisions, rejections, acceptances, repudiations, agreements, contracts, understandings, articles of
 incorporation and all amendments thereto, by-laws and all amendments thereto, notices, waivers,
 consents, proxies, minutes, motions, votes, resolutions, orders, directives, policy statements,
 organization charts, partnership agreements and all amendments thereto, partnership certificates
 and all amendments thereto, stock or share certificates, transfer books or ledgers, voting lists,
 progress reports, completion agreements, purchase orders, invoices, financial records, financial
 statements, balance sheets, income statements, financial summaries, journals, journal entries,
 ledgers, ledger entries, worksheets, work papers, accounting records, bank records, bank
 statements, canceled checks, check stubs, checkbooks, deposit receipts, employee records,
 payroll records, drafts, promissory notes, letters of credit, bills of lading, bills of sale, cash
 receipts, revolving credit agreements, deeds, deeds of trust, security agreements, mortgages,
 liens, guaranty agreements, UCC filings, insurance agreements or policies, reports, opinions,
 evaluations, appraisals, feasibility studies, analyses, recommendations, bills, invoices, fee
 statements, books, articles, magazines, circulars, trade letters, press clippings, surveys, statistical
 data, punch cards, programs, and all drafts, alterations, modifications, changes, and amendments
 of any of the foregoing; (b) graphic or aural records or representations of any kind including,
 without limitation, graphs, maps, charts, pamphlets, speeches, transcripts, transcripts of hearings,
 transcripts of testimony, microfilm, microfiche, voice recordings, video recordings, tape or disc
 recordings, film, photographs, electronic recordings, and any other data compilations from which
 information can be obtained or translated; and, (c) electronic, mechanical or electric records or
 representations of any kind, including, without limitation, e-mails, tapes, cassettes, disks, discs,
 recordings, and all transcriptions, in whole or in part, of any of the foregoing.

 For purposes of electronically stored information ("ESI"), "Document" also includes but is not
 limited to any electronically stored data on magnetic or optical storage media as an "active" file
 or files (readily accessible by one or more computer applications or forensics software); and
 "deleted" but recoverable electronic files on such media; any electronic file fragments (files that
 have been deleted and partially overwritten with new data); and slack (data fragments stored
 randomly from random access memory on a hard drive during normal operations of a computer
 [RAM slack] or residual data left on the hard drive after new data has been overwritten some but
 not all of previously stored data).




 TRUSTEE’S REQUESTS FOR PRODUCTION OF DOCUMENTS
                                                                                                326 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                   Page 330 of
                                        362



        2.     "Person" as used herein shall mean and include any natural person, governmental
 agency, corporate entity, proprietorship, partnership, corporation, board, committee, or any other
 form of organization, association, or legal entity of any type, whether public or private.

        3.      "Identify" means, when referring to a document, to give to the extent known, the
 following information:

                (a)   the type of document;
                (b)   the general subject matter of the document;
                (c)   the date of the document;
                (d)   the authors, addressees, and recipients of the document;
                (e)   the location of the document;
                (f)   the identity of the person who has custody of the document; and
                (g)   whether the document has been destroyed, and if so
                (i)   the date of its destruction,
                (j)   the reason for its destruction, and
                (k)   the identity of the person who destroyed it.

         4.      "Identify" means, when referring to a person, to give to the extent known, the
 person's full name, present or last known address, telephone number, and, when referring to a
 natural person, the present or last known place of employment. Once a person has been
 identified in compliance with this paragraph, only the name of that person needs to be listed in
 response to later discovery requesting the identification of that person.

        5.      "Identify" means, as applied to a location or place, the full street address,
 including the city, state and zip code or postal code of the location, as well as the person whose
 place of business is located there or who uses or occupies such location.

         6.    "Identify" means, as applied to a Communication, the identity of the Person or
 Persons making the Communication, and the identity of the Person or Persons who was the
 recipient of the Communication, as well as the subject matter and contents of the
 Communication.

         7.      "Communication" means the transmittal of information (in the form of facts, ideas,
 inquiries or otherwise), and includes without limitation, any document, email, electronic
 transmission, oral statement, meeting or conference, formal or informal, at any time or place, and
 under any circumstances whatsoever, whereby information of any kind was transmitted,
 received, or stored in any matter whatsoever.

         8.      "Pertaining to" is defined as relating to, referring to, relevant to, constituting,
 depicting, showing, describing, identifying, indicating, summarizing, analyzing, explaining,
 evaluating, appraising, justifying, supporting, contradicting, establishing, refuting, tending to
 establish the truth or falsity of or tending to establish the existence or non-existence of.

        9.      The use of the singular form of any word includes the plural and vice versa.



 TRUSTEE’S REQUESTS FOR PRODUCTION OF DOCUMENTS
                                                                                            327 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                   Page 331 of
                                        362



        10.       The following terms shall have the meaning set forth below:

                (i)      “Acis CLOs” refers to CLO-1, CLO-3, CLO-4, CLO-5, and CLO-6.

               (ii)      “Acis GP” refers to Acis Capital Management GP, LLC;

              (iii)      “Acis LP” refers to Acis Capital Management, L.P.;

         (iv)     “Acis PMAs” refers to the CLO-1 PMA, CLO-3 PMA, CLO-4 PMA,
 CLO-5 PMA, and CLO-6 PMA;

            (v)          “Affiliates” has the meaning ascribed to such term in section 101(2) of the
 Bankruptcy Code;

           (vi)        "Bankruptcy Court" refers to the United States Bankruptcy Court for the
 Northern District of Texas, Dallas Division;

           (vii)        "Bankruptcy Cases" refers to the Debtors’ chapter 11 bankruptcy cases,
 which are being jointly-administered under Case No. 18-30264-sgj-11;

           (viii)       "Bankruptcy Code" refers to the United States Bankruptcy Code, 11
 U.S.C. § 101, et seq.;

              (ix)       “Brigade” refers to Brigade Capital Management, L.P.;

               (x)       “CLO-1” refers to Acis CLO 2013-1 Ltd.;

           (xi)       “CLO-1 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-1, dated March 18, 2013;

              (xii)      “CLO-3” refers to Acis CLO 2014-3 Ltd.;”

          (xiii)      “CLO-3 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-3, dated February 25, 2014;

           (xiv)         “CLO-4” refers to Acis CLO 2014-4 Ltd.;

           (xv)       “CLO-4 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-4, dated June 5, 2014;

           (xvi)         “CLO-5” refers to Acis CLO 2014-5 Ltd.;

         (xvii)       “CLO-5 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-5, dated November 18, 2014;

         (xviii)         “CLO-6” refers to Acis CLO 2015-6 Ltd.;

          (xix)       “CLO-6 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-6, dated April 16, 2015;


 TRUSTEE’S REQUESTS FOR PRODUCTION OF DOCUMENTS
                                                                                             328 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                    Page 332 of
                                        362



            (xx)        "Debtors" refer individually or collectively to Acis LP and Acis GP;

           (xxi)        “HCLOF” refers to Highland CLO Funding, Ltd.;

          (xxii)        "HCM" refers to Highland Capital Management, L.P.;

       (xxiii)          “Highlands” refers to HCM, HCLOF, and any Affiliates of HCM or
 HCLOF;

         (xxiv)          “Investor,” “You,” or “Your” refers to the Investor, its Affiliates, and any
 successors in interest thereto;

           (xxv)        "Petition Date" refers to the date of the filing of the involuntary Chapter
 11 petitions against the Debtors on January 30, 2018;

          (xxvi)        “Plan” refers to any plan proposed by the Trustee in the Bankruptcy
 Cases;

       (xxvii)    “PMAs” refers to the CLO-1 PMA, CLO-3 PMA, CLO-4 PMA, CLO-5
 PMA, and CLO-6 PMA;

       (xxviii)       “Reorganized Acis” refers collectively to the reorganized Acis LP and
 Acis GP following the effective date of the Trustee’s Plan; and

          (xxix)        “Trustee” refers to Robin Phelan, the Chapter 11 Trustee for the Debtors.

                                        II. INSTRUCTIONS

        1.       Unless otherwise indicated, the use herein of the name of a party, business
 organization, entity or other person shall specifically include all employees, agents,
 representatives, members, officers, directors, partners, parent, subsidiaries, affiliates, and
 attorneys of the party, business organization, entity or other person.

         2.     In accordance with Rule 34 of the Federal Rules of Civil Procedure, as made
 applicable by Rule 7034, you are required to produce all responsive documents and tangible
 things within your possession, custody and control within such time as may be specified in Rule
 34, agreed to by the parties or as may be fixed by the Bankruptcy Court. Possession, custody
 and control include constructive possession, and include all responsive documents in the
 possession or control of your employees, agents, attorneys or representatives. You need not have
 actual physical possession of such documents or tangible things. So long as you have a superior
 right to compel production from a third party (including any employee, agent, attorney or
 representative), you have possession, custody or control of the documents and tangible things.

        2.      With regard to the production of ESI, pursuant to Rule 34(E) of the Federal Rules
 of Civil Procedure, the Debtor requests that all ESI be produced in the form in which it is
 ordinarily maintained (native format) with all original metadata intact.




 TRUSTEE’S REQUESTS FOR PRODUCTION OF DOCUMENTS
                                                                                               329 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                Page 333 of
                                        362



          3.    In accordance with Rule 26(e) of the Federal Rules of Civil Procedure, these
 requests are continuing in nature. If you obtain information upon the basis of which you know
 that a response was incorrect or incomplete when made, or such that though correct and complete
 when made, a response is no longer true and complete and the circumstances are such that failure
 to amend the answer is in substance misleading, then supplementation of your responses is
 required.




 TRUSTEE’S REQUESTS FOR PRODUCTION OF DOCUMENTS
                                                                                          330 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00            Page 334 of
                                        362



                           III. REQUESTS FOR PRODUCTION

         1.     All documents and communications pertaining to the Investor’s decision
 to invest in HCLOF.

        2.     All documents and communications pertaining to the Investor’s
 investment in HCLOF.

         3.      All documents and communications pertaining to any reset or proposed
 reset of one or more of the Acis CLOs.

        4.     All documents and communications pertaining to the Debtors.

        5.     All documents and communications pertaining to the PMAs.

        6.    All documents and communications pertaining to the portfolio manager of
 the Acis CLOs or any reset Acis CLOs.

        7.     All documents and communications pertaining to the Bankruptcy Cases.

        8.     All documents and communications pertaining to the Plan.

        9.     All documents and communications pertaining to the Reorganized Acis or
 Brigade.

       10.    All documents and communications reflecting the governance or decision-
 making processes of HCLOF.

         11.    All documents and communications pertaining to or reflecting any
 relationship between the Investor and any of the Highlands.

        12.   All documents and communications pertaining to or reflecting any equity
 ownership by any of the Highlands in the Investor, or by the Investor in any of the
 Highlands.




 TRUSTEE’S REQUESTS FOR PRODUCTION OF DOCUMENTS
                                                                                         331 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 335 of
                                        362



                                 EXHIBIT B


     DEPOSITION TOPICS FOR A CORPORATE REPRESENTATIVE
                        OF INVESTOR




                                                                            332 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                      Page 336 of
                                        362



                    TRUSTEE’S DEPOSITION TOPICS FOR INVESTOR

                                          I. DEFINITIONS

         1.      "Document" or "Documents" is defined broadly to include: (a) all originals and all
 non-identical copies of all written, typed, printed, or recorded matter of any kind, as well as all
 attachments, addenda, and appendices thereto, of any nature or description whatsoever, wherever
 located, and in whatever form or condition, including, without limitation, all letters,
 correspondence, e-mails, facsimiles, telegrams, telexes, memoranda, notes, marginal notations,
 summaries or other records of personal or telephonic conversations, summaries or other records
 of meetings or conferences, summaries or other records of negotiations or discussions of any
 kind, diaries, diary entries, calendars, appointment books, time records, visitor records, work
 records, telephone bills and records, expense records, travel and entertainment records,
 inspections, estimates, reports, offers, counter-offers, proposals, counter-proposals, drafts,
 revisions, rejections, acceptances, repudiations, agreements, contracts, understandings, articles of
 incorporation and all amendments thereto, by-laws and all amendments thereto, notices, waivers,
 consents, proxies, minutes, motions, votes, resolutions, orders, directives, policy statements,
 organization charts, partnership agreements and all amendments thereto, partnership certificates
 and all amendments thereto, stock or share certificates, transfer books or ledgers, voting lists,
 progress reports, completion agreements, purchase orders, invoices, financial records, financial
 statements, balance sheets, income statements, financial summaries, journals, journal entries,
 ledgers, ledger entries, worksheets, work papers, accounting records, bank records, bank
 statements, canceled checks, check stubs, checkbooks, deposit receipts, employee records,
 payroll records, drafts, promissory notes, letters of credit, bills of lading, bills of sale, cash
 receipts, revolving credit agreements, deeds, deeds of trust, security agreements, mortgages,
 liens, guaranty agreements, UCC filings, insurance agreements or policies, reports, opinions,
 evaluations, appraisals, feasibility studies, analyses, recommendations, bills, invoices, fee
 statements, books, articles, magazines, circulars, trade letters, press clippings, surveys, statistical
 data, punch cards, programs, and all drafts, alterations, modifications, changes, and amendments
 of any of the foregoing; (b) graphic or aural records or representations of any kind including,
 without limitation, graphs, maps, charts, pamphlets, speeches, transcripts, transcripts of hearings,
 transcripts of testimony, microfilm, microfiche, voice recordings, video recordings, tape or disc
 recordings, film, photographs, electronic recordings, and any other data compilations from which
 information can be obtained or translated; and, (c) electronic, mechanical or electric records or
 representations of any kind, including, without limitation, e-mails, tapes, cassettes, disks, discs,
 recordings, and all transcriptions, in whole or in part, of any of the foregoing.

 For purposes of electronically stored information ("ESI"), "Document" also includes but is not
 limited to any electronically stored data on magnetic or optical storage media as an "active" file
 or files (readily accessible by one or more computer applications or forensics software); and
 "deleted" but recoverable electronic files on such media; any electronic file fragments (files that
 have been deleted and partially overwritten with new data); and slack (data fragments stored
 randomly from random access memory on a hard drive during normal operations of a computer
 [RAM slack] or residual data left on the hard drive after new data has been overwritten some but
 not all of previously stored data).




 TRUSTEE’S DEPOSITION TOPICS FOR INVESTOR
                                                                                                333 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                   Page 337 of
                                        362



        2.     "Person" as used herein shall mean and include any natural person, governmental
 agency, corporate entity, proprietorship, partnership, corporation, board, committee, or any other
 form of organization, association, or legal entity of any type, whether public or private.

        3.      "Identify" means, when referring to a document, to give to the extent known, the
 following information:

                (a)   the type of document;
                (b)   the general subject matter of the document;
                (c)   the date of the document;
                (d)   the authors, addressees, and recipients of the document;
                (e)   the location of the document;
                (f)   the identity of the person who has custody of the document; and
                (g)   whether the document has been destroyed, and if so
                (i)   the date of its destruction,
                (j)   the reason for its destruction, and
                (k)   the identity of the person who destroyed it.

         4.      "Identify" means, when referring to a person, to give to the extent known, the
 person's full name, present or last known address, telephone number, and, when referring to a
 natural person, the present or last known place of employment. Once a person has been
 identified in compliance with this paragraph, only the name of that person needs to be listed in
 response to later discovery requesting the identification of that person.

        5.      "Identify" means, as applied to a location or place, the full street address,
 including the city, state and zip code or postal code of the location, as well as the person whose
 place of business is located there or who uses or occupies such location.

         6.    "Identify" means, as applied to a Communication, the identity of the Person or
 Persons making the Communication, and the identity of the Person or Persons who was the
 recipient of the Communication, as well as the subject matter and contents of the
 Communication.

         7.      "Communication" means the transmittal of information (in the form of facts, ideas,
 inquiries or otherwise), and includes without limitation, any document, email, electronic
 transmission, oral statement, meeting or conference, formal or informal, at any time or place, and
 under any circumstances whatsoever, whereby information of any kind was transmitted,
 received, or stored in any matter whatsoever.

         8.      "Pertaining to" is defined as relating to, referring to, relevant to, constituting,
 depicting, showing, describing, identifying, indicating, summarizing, analyzing, explaining,
 evaluating, appraising, justifying, supporting, contradicting, establishing, refuting, tending to
 establish the truth or falsity of or tending to establish the existence or non-existence of.

        9.      The use of the singular form of any word includes the plural and vice versa.



 TRUSTEE’S DEPOSITION TOPICS FOR INVESTOR
                                                                                            334 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                   Page 338 of
                                        362



        10.       The following terms shall have the meaning set forth below:

                (i)      “Acis CLOs” refers to CLO-1, CLO-3, CLO-4, CLO-5, and CLO-6.

               (ii)      “Acis GP” refers to Acis Capital Management GP, LLC;

              (iii)      “Acis LP” refers to Acis Capital Management, L.P.;

         (iv)     “Acis PMAs” refers to the CLO-1 PMA, CLO-3 PMA, CLO-4 PMA,
 CLO-5 PMA, and CLO-6 PMA;

            (v)          “Affiliates” has the meaning ascribed to such term in section 101(2) of the
 Bankruptcy Code;

           (vi)        "Bankruptcy Court" refers to the United States Bankruptcy Court for the
 Northern District of Texas, Dallas Division;

           (vii)        "Bankruptcy Cases" refers to the Debtors’ chapter 11 bankruptcy cases,
 which are being jointly-administered under Case No. 18-30264-sgj-11;

           (viii)       "Bankruptcy Code" refers to the United States Bankruptcy Code, 11
 U.S.C. § 101, et seq.;

              (ix)       “Brigade” refers to Brigade Capital Management, L.P.;

               (x)       “CLO-1” refers to Acis CLO 2013-1 Ltd.;

           (xi)       “CLO-1 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-1, dated March 18, 2013;

              (xii)      “CLO-3” refers to Acis CLO 2014-3 Ltd.;”

          (xiii)      “CLO-3 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-3, dated February 25, 2014;

           (xiv)         “CLO-4” refers to Acis CLO 2014-4 Ltd.;

           (xv)       “CLO-4 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-4, dated June 5, 2014;

           (xvi)         “CLO-5” refers to Acis CLO 2014-5 Ltd.;

         (xvii)       “CLO-5 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-5, dated November 18, 2014;

         (xviii)         “CLO-6” refers to Acis CLO 2015-6 Ltd.;

          (xix)       “CLO-6 PMA” refers to that certain Portfolio Management Agreement by
 and between Acis LP and CLO-6, dated April 16, 2015;


 TRUSTEE’S DEPOSITION TOPICS FOR INVESTOR
                                                                                             335 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                    Page 339 of
                                        362



            (xx)        "Debtors" refer individually or collectively to Acis LP and Acis GP;

           (xxi)        “HCLOF” refers to Highland CLO Funding, Ltd.;

          (xxii)        "HCM" refers to Highland Capital Management, L.P.;

       (xxiii)          “Highlands” refers to HCM, HCLOF, and any Affiliates of HCM or
 HCLOF;

         (xxiv)          “Investor,” “You,” or “Your” refers to Investor, its Affiliates, and any
 successors in interest thereto;

           (xxv)        "Petition Date" refers to the date of the filing of the involuntary Chapter
 11 petitions against the Debtors on January 30, 2018;

          (xxvi)        “Plan” refers to any plan proposed by the Trustee in the Bankruptcy
 Cases;

       (xxvii)    “PMAs” refers to the CLO-1 PMA, CLO-3 PMA, CLO-4 PMA, CLO-5
 PMA, and CLO-6 PMA;

       (xxviii)       “Reorganized Acis” refers collectively to the reorganized Acis LP and
 Acis GP following the effective date of the Trustee’s Plan; and

          (xxix)        “Trustee” refers to Robin Phelan, the Chapter 11 Trustee for the Debtors.




 TRUSTEE’S DEPOSITION TOPICS FOR INVESTOR
                                                                                               336 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                 Page 340 of
                                        362




                                  III. DEPOSITION TOPICS

         1.     The decision of the Investor to invest in HCLOF including, but not limited to,
 whether its decision to invest in HCLOF was conditioned upon the removal of Acis LP as the
 portfolio manager for the Acis CLOs.

         2.    The position taken by the Investor from 2017 to the present regarding Acis LP’s
 or the Reorganized Acis’ role as the portfolio manager for the Acis CLOs or any reset Acis
 CLOs.

       3.     The current position of the Investor pertaining to the reset of one or more of the
 Acis CLOs by the Reorganized Debtor and Brigade.

        4.      The governance and decision-making processes of HCLOF.

        5.      The relationship, if any, between Investor and the Highlands.

         6.     Any equity ownership by any of the Highlands in the Investor, or by the Investor
 in any of the Highlands.




 TRUSTEE’S DEPOSITION TOPICS FOR INVESTOR
                                                                                           337 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 341 of
                                        362



                                 EXHIBIT C



                          PROPOSED ORDER




                                                                            338 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                                   Page 342 of
                                        362




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     IN RE:                                                    §              Case No. 18-30264-SGJ-11
                                                               §              Case No. 18-30265-SGJ-11
     ACIS CAPITAL MANAGEMENT, L.P.,                            §
     ACIS CAPITAL MANAGEMENT GP,                               §              (Jointly Administered Under Case
     LLC,                                                      §              No. 18-30264-SGJ-11)
                                                               §
                    DEBTORS.                                   §              Chapter 11



      ORDER GRANTING MOTION FOR 2004 EXAMINATION OF [INVESTOR] AND
                      CERTAIN AFFILIATES THEREOF

          Upon the Motion for 2004 Examination of [Investor] and Certain Affiliates Thereof (the

 "2004 Motion")1 filed by Robin Phelan (the "Trustee"), the Chapter 11 Trustee of Acis Capital

 Management, L.P. ("Acis LP") and Acis Capital Management GP, LLC ("Acis GP," together with


 1
  Unless otherwise indicated, capitalized terms used in this Order shall have the meanings ascribed to them in the 2004
 Motion.


 _____________________________________________________________________________________________
 ORDER GRANTING RULE 2004 MOTION                                                         Page 1
                                                                                                              339 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00                   Page 343 of
                                        362



 Acis LP, the "Debtors" or "Acis"), the Debtors in the above-styled and numbered bankruptcy cases

 (the "Cases"), and the Court having jurisdiction to consider the 2004 Motion and the relief

 requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the 2004 Motion

 and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

 being proper before this Court pursuant to 28 U.S.C. §§ 1408 and1409; and notice of the 2004

 Motion having been adequate and appropriate under the circumstances; and after due deliberation

 and sufficient cause appearing,

 NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.       The 2004 Motion is GRANTED, as set forth herein;

        2.       The examination of [Investor] is ORDERED as set forth herein;

        3.       [Investor] shall produce the documents requested in Exhibit "A" to the 2004

 Motion, within thirty (30) days of entry of this Order;

        4.       [Investor] shall present one or more corporate representatives for deposition by the

 Trustee regarding the matters set forth in Exhibit “B” to the Motion; and

        5.       The attorneys for the Trustee are authorized to execute and serve any and all

 subpoenas that are necessary for the requested production of documents and the depositions of one

 or more corporate representatives of [Investor]

                                     ### END OF ORDER ###


 Submitted by:

 Jeff P. Prostok
 State Bar No. 16352500
 J. Robert Forshey
 State Bar No. 07264200
 Suzanne K. Rosen
 State Bar No. 00798518
 Matthias Kleinsasser
 State Bar No. 24071357

 _____________________________________________________________________________________________
 ORDER GRANTING RULE 2004 MOTION                                                         Page 2
                                                                                             340 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00              Page 344 of
                                        362



 FORSHEY & PROSTOK LLP
 777 Main St., Suite 1290
 Ft. Worth, TX 76102
 Telephone: (817) 877-8855
 Facsimile: (817) 877-4151
 jprostok@forsheyprostok.com
 bforshey@forsheyprostok.com
 srosen@forsheyprostok.com
 mkleinsasser@forsheyprostok.com
 COUNSEL FOR THE CHAPTER 11 TRUSTEE

 -and-

 WINSTEAD PC
 500 Winstead Building
 2728 N. Harwood Street
 Dallas, Texas 75201
 (214) 745-5400 (Phone)
 (214) 745-5390 (Facsimile)
 Rakhee V. Patel
 State Bar No. 00797213
 rpatel@winstead.com
 Phillip Lamberson
 State Bar No. 00794134
 plamberson@winstead.com
 Joe Wielebinski
 State Bar No. 21432400
 jwielebinski@winstead.com
 Annmarie Chiarello
 State Bar No. 24097496
 achiarello@winstead.com
 SPECIAL COUNSEL FOR ROBIN PHELAN, CHAPTER 11 TRUSTEE




 _____________________________________________________________________________________________
 ORDER GRANTING RULE 2004 MOTION                                                         Page 3
                                                                                        341 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 345 of
                                        362




                                 EXHIBIT N




                                                                            342 / 359
       Case 19-34054-sgj11 Doc 1735 FiledDoc
                   Case 19-12239-CSS     01/13/21 Entered
                                             184 Filed     01/13/21
                                                       12/04/19     16:53:00
                                                                  Page 1 of 2 Page 346 of
                                              362



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       ) Chapter 11
                                                                      )
         HIGHLAND CAPITAL MANAGEMENT, L.P.,1                          ) Case No. 19-12239 (CSS)
                                                                      )
                                            Debtor.                   ) Ref. Docket No.: 86
                                                                      )

              ORDER TRANSFERRING VENUE OF THIS CASE TO THE UNITED STATES
                BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF TEXAS

                  Upon the motion (the “Motion”)2 of the Committee requesting entry of an order (this

         “Order”) transferring the venue of the above-captioned chapter 11 case to the United States

         Bankruptcy Court for the Northern District of Texas; and this Court having jurisdiction over this

         matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference from the

         United States District Court for the District of Delaware, dated February 29, 2012; and this

         matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue of this Motion

         being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and adequate notice of, and the




         1
             The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
             address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
         2
             Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.



25658315.1



                                                                                                                     343 / 359
       Case 19-34054-sgj11 Doc 1735 FiledDoc
                   Case 19-12239-CSS     01/13/21 Entered
                                             184 Filed     01/13/21
                                                       12/04/19     16:53:00
                                                                  Page 2 of 2 Page 347 of
                                              362



         opportunity for a hearing on, the Motion having been given; and for the reasons stated on the

         record, it is HEREBY ORDERED THAT:

                1.     Effective as of the date of this Order, the above-captioned chapter 11 case shall be

         transferred to the Dallas Bankruptcy Court pursuant to 28 U.S.C. § 1412.




25658315.1       Dated: December 4th, 2019              2
                                                       CHRISTOPHER S. SONTCHI
                 Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE
                                                                                                   344 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 348 of
                                        362




                                 EXHIBIT O




                                                                            345 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 349 of
                                        362




                                                                            346 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 350 of
                                        362




                                 EXHIBIT P




                                                                            347 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 351 of
                                        362




                                                                            348 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 352 of
                                        362




                                                                            349 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 353 of
                                        362




                                                                            350 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 354 of
                                        362




                                 EXHIBIT Q




                                                                            351 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 355 of
                                        362




                                                                            352 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 356 of
                                        362




                                                                            353 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 357 of
                                        362




                                 EXHIBIT R




                                                                            354 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 358 of
                                        362




                 [TO BE OFFERED UNDER SEAL]




                                                                            355 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 359 of
                                        362




                                 EXHIBIT S




                                                                            356 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 360 of
                                        362




                 [TO BE OFFERED UNDER SEAL]




                                                                            357 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 361 of
                                        362




                                 EXHIBIT T




                                                                            358 / 359
Case 19-34054-sgj11 Doc 1735 Filed 01/13/21 Entered 01/13/21 16:53:00   Page 362 of
                                        362




                 [TO BE OFFERED UNDER SEAL]




                                                                            359 / 359
